Exhibit 10.1
 
 
CREDIT AGREEMENT
among
DENBURY RESOURCES INC.,
as Borrower,
The Financial Institutions Listed on Schedule 1.1 Hereto,
as Banks,
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
BANC OF AMERICA SECURITIES LLC,
as Syndication Agent,
and
BNP PARIBAS,
THE BANK OF NOVA SCOTIA,
and
CREDIT SUISSE SECURITIES (USA) LLC,
as Co-Documentation Agents
dated as of
March 9, 2010
J.P. MORGAN SECURITIES INC.
and
BANC OF AMERICA SECURITIES LLC,
as Co-Lead Arrangers
J.P. MORGAN SECURITIES INC.,
BANC OF AMERICA SECURITIES LLC,
BNP PARIBAS,
THE BANK OF NOVA SCOTIA,
and
CREDIT SUISSE SECURITIES (USA) LLC,
as Joint Bookrunners
 
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page No.  
 
           
 
  ARTICLE I        
 
  TERMS DEFINED        
 
           
Section 1.1
  Definitions     1  
Section 1.2
  Accounting Terms and Determinations     31  
Section 1.3
  Petroleum Terms     31  
Section 1.4
  Money     32  
Section 1.5
  Terms Generally; Rules of Construction     32  
 
           
 
  ARTICLE II        
 
  THE CREDIT        
 
           
Section 2.1
  Commitments     32  
Section 2.2
  Method of Borrowing     38  
Section 2.3
  Method of Requesting Letters of Credit     40  
Section 2.4
  Notes     40  
Section 2.5
  Interest Rates; Payments     40  
Section 2.6
  Mandatory Prepayments     42  
Section 2.7
  Voluntary Prepayments     43  
Section 2.8
  Voluntary Reduction of Commitments     43  
Section 2.9
  Termination of Commitments; Final Maturity of Revolving Loan     43  
Section 2.10
  Application of Payments     43  
Section 2.11
  Commitment Fee     44  
Section 2.12
  Agency and other Fees     44  
Section 2.13
  Automatic Reduction of Borrowing Base     44  
 
           
 
  ARTICLE III        
 
  GENERAL PROVISIONS        
 
           
Section 3.1
  Delivery and Endorsement of Notes     44  
Section 3.2
  General Provisions as to Payments     44  
 
           
 
  ARTICLE IV        
 
  BORROWING BASE        
 
           
Section 4.1
  Reserve Report; Proposed Borrowing Base     46  
Section 4.2
  Scheduled Redeterminations of the Borrowing Base; Procedures and Standards    
47  
Section 4.3
  Special Redetermination     47  
Section 4.4
  Borrowing Base Deficiency     48  
Section 4.5
  Initial Borrowing Base     49  
 
           
 
  ARTICLE V        
 
  COLLATERAL AND GUARANTEES        
 
           
Section 5.1
  Security     49  

i



--------------------------------------------------------------------------------



 



                      Page No.    
Section 5.2
  Guarantees     50  
 
           
 
  ARTICLE VI        
 
  CONDITIONS PRECEDENT        
 
           
Section 6.1
  Conditions to Closing and Initial Borrowing and Participation in Letter of
Credit Exposure     51  
Section 6.2
  Conditions to Each Borrowing and each Letter of Credit     56  
Section 6.3
  Agreements Regarding Initial Borrowing     56  
Section 6.4
  Materiality of Conditions     57  
 
           
 
  ARTICLE VII        
 
  REPRESENTATIONS AND WARRANTIES        
 
           
Section 7.1
  Corporate Existence and Power     57  
Section 7.2
  Credit Party and Governmental Authorization; Contravention     57  
Section 7.3
  Binding Effect     57  
Section 7.4
  Financial Information     58  
Section 7.5
  Litigation     58  
Section 7.6
  ERISA     59  
Section 7.7
  Taxes and Filing of Tax Returns     59  
Section 7.8
  Ownership of Properties, Etc.     59  
Section 7.9
  Mineral Interests     60  
Section 7.10
  Licenses, Permits, Etc.     61  
Section 7.11
  Compliance with Law     61  
Section 7.12
  Disclosure; No Material Misstatements     61  
Section 7.13
  Insurance     62  
Section 7.14
  Organizational Structure; Nature of Business     62  
Section 7.15
  Environmental Matters     63  
Section 7.16
  Burdensome Obligations     63  
Section 7.17
  Subsidiaries     64  
Section 7.18
  Fiscal Year     64  
Section 7.19
  No Default     64  
Section 7.20
  Government Regulation     64  
Section 7.21
  Insider     64  
Section 7.22
  Gas Balancing Agreements and Advance Payment Contracts     64  
Section 7.23
  Bond Documents     64  
Section 7.24
  Hedge Agreements     65  
Section 7.25
  Margin Stock     65  
Section 7.26
  Solvency     65  
Section 7.27
  Senior Obligations     65  
Section 7.28
  Encore Merger Documents     65  
 
           
 
  ARTICLE VIII        
 
  AFFIRMATIVE COVENANTS        
 
           
Section 8.1
  Information     66  
Section 8.2
  Business of Credit Parties     69  
Section 8.3
  Maintenance of Existence     69  
Section 8.4
  Title Data     69  

ii



--------------------------------------------------------------------------------



 



                      Page No.    
Section 8.5
  Books and Records; Right of Inspection     71  
Section 8.6
  Maintenance of Insurance     71  
Section 8.7
  Payment of Taxes and Claims     72  
Section 8.8
  Compliance with Laws and Documents     72  
Section 8.9
  Operation of Properties and Equipment     72  
Section 8.10
  Environmental Matters     73  
Section 8.11
  ERISA Reporting Requirements     74  
Section 8.12
  Additional Documents     74  
Section 8.13
  Environmental Review     75  
Section 8.14
  Permitted Subordinate Debt Documents     75  
Section 8.15
  Encore Permitted Subordinate Debt     75  
Section 8.16
  Material Domestic Subsidiaries; Designation of an Unrestricted Subsidiary as a
Restricted Subsidiary     76  
Section 8.17
  Amendments to 2008 Bond Documents and 2009 Bond Documents     76  
 
           
 
  ARTICLE IX        
 
  NEGATIVE COVENANTS        
 
           
Section 9.1
  Incurrence of Debt     77  
Section 9.2
  Restricted Payments     78  
Section 9.3
  Liens; Negative Pledge     79  
Section 9.4
  Consolidations and Mergers     80  
Section 9.5
  Asset Dispositions     80  
Section 9.6
  Amendments to Organizational and Other Documents     82  
Section 9.7
  Use of Proceeds     82  
Section 9.8
  Investments     83  
Section 9.9
  Transactions with Affiliates     83  
Section 9.10
  ERISA     83  
Section 9.11
  Hedge Transactions     83  
Section 9.12
  Fiscal Year     84  
Section 9.13
  Change in Business; International Operations     84  
Section 9.14
  Obligations of Unrestricted Subsidiaries     84  
Section 9.15
  Subsidiaries     84  
Section 9.16
  Borrowings Related to Bonds     85  
Section 9.17
  Speculative Hedge Transactions     85  
Section 9.18
  Permitted Subordinate Debt Documents     85  
Section 9.19
  Encore Merger Documents     86  
 
           
 
  ARTICLE X        
 
  FINANCIAL COVENANTS        
 
           
Section 10.1
  Current Ratio of Borrower     86  
Section 10.2
  Consolidated Total Debt to Consolidated EBITDA     86  
 
           
 
  ARTICLE XI        
 
  DEFAULTS        
 
           
Section 11.1
  Events of Default     86  

iii



--------------------------------------------------------------------------------



 



                      Page No.  
 
           
 
  ARTICLE XII        
 
  AGENTS        
 
           
Section 12.1
  Appointment; Nature of Relationship     88  
Section 12.2
  Powers     89  
Section 12.3
  General Immunity     89  
Section 12.4
  No Responsibility for Loans, Recitals, etc.     89  
Section 12.5
  Action on Instructions of Banks     89  
Section 12.6
  Employment of Agents and Counsel     90  
Section 12.7
  Reliance by Administrative Agent     90  
Section 12.8
  Administrative Agent's Reimbursement and Indemnification     90  
Section 12.9
  Notice of Default     91  
Section 12.10
  Rights as a Bank     91  
Section 12.11
  Bank Credit Decision     91  
Section 12.12
  Successor Administrative Agent     92  
Section 12.13
  Delegation to Affiliates     92  
Section 12.14
  Execution of Collateral Documents     93  
Section 12.15
  Collateral Releases     93  
Section 12.16
  Agents     93  
Section 12.17
  Bond Documents     93  
Section 12.18
  Administrative Agent May File Proofs of Claim     93  
 
           
 
  ARTICLE XIII        
 
  CHANGE IN CIRCUMSTANCES        
 
           
Section 13.1
  Increased Cost and Reduced Return     94  
Section 13.2
  Limitation on Type of Loans     95  
Section 13.3
  Illegality     96  
Section 13.4
  Treatment of Affected Loans     96  
Section 13.5
  Compensation     97  
Section 13.6
  Taxes     97  
Section 13.7
  Discretion of Banks as to Manner of Funding     99  
Section 13.8
  Defaulting Banks     99  
Section 13.9
  Replacement of Banks     100  
 
           
 
  ARTICLE XIV        
 
  MISCELLANEOUS        
 
           
Section 14.1
  Notices     101  
Section 14.2
  No Waivers     102  
Section 14.3
  Expenses; Indemnification     102  
Section 14.4
  Right of Set-off; Adjustments     104  
Section 14.5
  Amendments and Waivers     105  
Section 14.6
  Survival; Revival; Reinstatement     105  
Section 14.7
  Limitation on Interest     106  
Section 14.8
  Invalid Provisions     106  
Section 14.9
  Assignments and Participations     107  
Section 14.10
  NEW YORK LAW     110  
Section 14.11
  Consent to Jurisdiction; Waiver of Immunities     110  

iv



--------------------------------------------------------------------------------



 



                      Page No.    
Section 14.12
  Counterparts; Effectiveness     111  
Section 14.13
  No Third Party Beneficiaries     111  
Section 14.14
  COMPLETE AGREEMENT     111  
Section 14.15
  WAIVER OF JURY TRIAL     111  
Section 14.16
  Confidentiality     111  
Section 14.17
  EXCULPATION PROVISIONS     112  
Section 14.18
  Collateral Matters; Hedge Agreements; Bank Products     113  
Section 14.19
  Nature of Relationship     113  
Section 14.20
  USA Patriot Act Notification     113  

EXHIBITS

     
EXHIBIT A
  FORM OF FACILITY GUARANTEE
EXHIBIT B
  FORM OF PROMISSORY NOTE
EXHIBIT C
  FORM OF BORROWER PLEDGE AGREEMENT
EXHIBIT D
  FORM OF SUBSIDIARY PLEDGE AGREEMENT
EXHIBIT E
  FORM OF REQUEST FOR BORROWING
EXHIBIT F
  FORM OF REQUEST FOR LETTER OF CREDIT
EXHIBIT G
  FORM OF NOTICE OF CONTINUATION OR CONVERSION
EXHIBIT H
  FORM OF CERTIFICATE OF OWNERSHIP INTERESTS
EXHIBIT I
  FORM OF CERTIFICATE OF PRINCIPAL EXECUTIVE AND FINANCIAL OFFICER
EXHIBIT J
  FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT

SCHEDULES

     
SCHEDULE 1.1
  FINANCIAL INSTITUTIONS
SCHEDULE 1.2
  EXISTING LETTERS OF CREDIT
SCHEDULE 7.5
  LITIGATION
SCHEDULE 7.10
  LICENSES, PERMITS, ETC.
SCHEDULE 7.14
  JURISDICTIONS, ETC.
SCHEDULE 7.24
  HEDGE AGREEMENTS
SCHEDULE 8.10
  ENVIRONMENTAL DISCLOSURE

v



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (this “Agreement”) is entered into effective as of
the 9th day of March, 2010, among DENBURY RESOURCES INC., a Delaware corporation
(“Borrower”), JPMORGAN CHASE BANK, N.A., as Administrative Agent
(“Administrative Agent”), BANC OF AMERICA SECURITIES LLC, as Syndication Agent
(“Syndication Agent”), BNP PARIBAS, THE BANK OF NOVA SCOTIA and CREDIT SUISSE
SECURITIES (USA) LLC, as Co-Documentation Agents (“Co-Documentation Agents”) and
the financial institutions listed on Schedule 1.1 hereto as Banks (individually
a “Bank” and collectively “Banks”).
WITNESSETH:
     WHEREAS, Borrower and Encore Acquisition Company, a Delaware corporation
(“Encore”), have entered into that certain Agreement and Plan of Merger dated as
of October 31, 2009 (the “Encore Merger Agreement”), pursuant to which Encore
will merge with and into Borrower (with Borrower as the surviving party)
pursuant to the Encore Merger Documents (as hereinafter defined) (the “Encore
Merger”); and
     WHEREAS, concurrently with the closing and consummation of the Encore
Merger and the other Closing Transactions (as hereinafter defined), and subject
to the conditions precedent set forth herein, Borrower has requested that Banks
provide certain loans to and extensions of credit on behalf of Borrower (a) to
refinance the indebtedness under the Existing Credit Agreement (as hereinafter
defined), (b) to provide funding in connection with the Encore Merger, (c) to
pay fees and expenses associated with the Closing Transactions and (d) for other
purposes permitted herein, including general corporate purposes; and
     WHEREAS, J.P. Morgan Securities Inc. and Banc of America Securities LLC
have been appointed Co-Lead Arrangers for the credit facility provided herein;
and
     WHEREAS, J.P. Morgan Securities Inc., Banc of America Securities LLC, BNP
Paribas, The Bank of Nova Scotia and Credit Suisse Securities (USA) LLC have
been appointed as Joint Bookrunners for the credit facility provided herein.
     NOW, THEREFORE, in consideration of the premises, the representations,
warranties, covenants and agreements contained herein, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, Borrower, Administrative Agent and Banks agree as follows:
ARTICLE I
TERMS DEFINED
     Section 1.1 Definitions. The following terms, as used herein, have the
following meanings:
     “2008 Bond Indenture” means that certain Trust Indenture, dated as of
June 25, 2008, by and between Bond Issuer and Bond Trustee.

1



--------------------------------------------------------------------------------



 



     “2008 Bond Loan Agreement” means that certain Loan Agreement, dated as of
June 25, 2008, by and between Bond Issuer and Onshore.
     “2008 Bond Note” means that certain promissory note of Onshore, dated of
even date with the 2008 Bond Loan Agreement, payable to the order of Bond
Issuer, which promissory note has been pledged and assigned to Bond Trustee to
secure the obligations of Bond Issuer under the 2008 Bond Indenture and the 2008
Bonds.
     “2008 Bond Offering” means the issuance and sale by Bond Issuer of the 2008
Bonds to Bond Purchaser, the proceeds of which are to be advanced, from time to
time, by Bond Purchaser to Bond Trustee to fund the “Project Fund” as created
under, and defined in, the 2008 Bond Indenture, which Project Fund will be
utilized to finance the Cost of the Project (as defined in the 2008 Bond Loan
Agreement) located in the State of Mississippi.
     “2008 Bond Purchase Agreement” means that certain Bond Purchase Agreement,
dated as of June 25, 2008, among Bond Purchaser, Bond Issuer and Onshore.
     “2008 Bonds” means, whether one or more, Bond Issuer’s Taxable Industrial
Development Revenue Bonds, Series 2008 (Denbury Onshore, LLC Project), which
2008 Bonds (a) are in a maximum aggregate principal amount of $70,000,000,
(b) bear interest at rates identical to the interest rates set forth in this
Agreement, (c) have a maturity date of June 25, 2010, and (d) provide that Bond
Purchaser’s obligation to make advances of the proceeds thereof shall expire two
(2) years from the date of issuance of such 2008 Bonds.
     “2009 Bond Indenture” means that certain Trust Indenture, dated as of
January 21, 2009, by and between Bond Issuer and Bond Trustee.
     “2009 Bond Loan Agreement” means that certain Loan Agreement, dated as of
January 21, 2009, by and between Bond Issuer and Onshore.
     “2009 Bond Note” means that certain promissory note of Onshore, dated of
even date with the 2009 Bond Loan Agreement, payable to the order of Bond
Issuer, which promissory note has been pledged and assigned to Bond Trustee to
secure the obligations of Bond Issuer under the 2009 Bond Indenture and the 2009
Bonds.
     “2009 Bond Offering” means the issuance and sale by Bond Issuer of the 2009
Bonds to Bond Purchaser, the proceeds of which are to be advanced, from time to
time, by Bond Purchaser to Bond Trustee to fund the “Project Fund” as created
under, and defined in, the 2009 Bond Indenture, which Project Fund will be
utilized to finance the Cost of the Project (as defined in the 2009 Bond Loan
Agreement) located in the State of Mississippi.
     “2009 Bond Purchase Agreement” means that certain Bond Purchase Agreement,
dated as of January 21, 2009, among Bond Purchaser, Bond Issuer and Onshore.
     “2009 Bonds” means, whether one or more, Bond Issuer’s Taxable Industrial
Development Revenue Bonds, Series 2009 (Denbury Onshore, LLC Project), which
2009 Bonds (a) are in a maximum aggregate principal amount of $130,000,000,
(b) bear interest at rates identical to the interest rates set forth in this
Agreement, (c) have a maturity date of January 21,

2



--------------------------------------------------------------------------------



 



2011, and (d) provide that Bond Purchaser’s obligation to make advances of the
proceeds thereof shall expire two (2) years from the date of issuance of such
2009 Bonds.
     “2010 Senior Subordinated Notes” means Borrower’s $1,000,000,000 8 1/4%
Senior Subordinated Notes Due 2020 issued on February 10, 2010 pursuant to the
relevant Permitted Subordinate Debt Documents.
     “2010 Senior Subordinated Notes Debt” means subordinate unsecured Debt of
Borrower resulting from the issuance of the 2010 Senior Subordinated Notes.
     “2010 SSN Net Proceeds” means the proceeds received by Borrower from the
issuance of the 2010 Senior Subordinated Notes net of underwriting discounts and
commissions.
     “2010 SSN Net Proceeds Escrow Agreement” means that certain Escrow and
Security Agreement dated as of February 10, 2010 among Borrower, as pledgor,
Wells Fargo Bank, National Association, as trustee, and Wells Fargo Bank,
National Association, as securities intermediary and escrow agent.
     “Additional Permitted Revenue Bond Documents” means, collectively, any
Additional Permitted Revenue Bonds, and any loan agreement, promissory note,
purchase agreement, indenture and all other agreements, documents and
instruments hereafter executed and/or delivered by, between or among any Credit
Party, Bond Issuer, Bond Trustee and/or Bond Purchaser pursuant to, and in
connection with, any Additional Permitted Revenue Bonds or any Additional
Permitted Revenue Bond Transaction, each of which agreements, documents and
instruments shall be in form and substance acceptable to Administrative Agent in
its sole discretion.
     “Additional Permitted Revenue Bond Transaction” means any transaction
entered into after the date hereof among Onshore or any other Restricted
Subsidiary with Bond Purchaser, Bond Issuer and Bond Trustee in connection with
the issuance and sale by Bond Issuer of its Additional Permitted Revenue Bonds
to Bond Purchaser if, with respect thereto, each of the conditions set forth in
Section 2.1(c) is met.
     “Additional Permitted Revenue Bonds” means, whether one or more, Bond
Issuer’s taxable industrial development revenue bonds issued after the date
hereof in connection with an Additional Permitted Revenue Bond Transaction.
     “Additional Permitted Subordinate Debt” means subordinate unsecured Debt of
Borrower and/or any other Credit Party issued or incurred after the date hereof
so long as, in each case, (a) such Debt bears no greater than a market interest
rate as of the time of its issuance or incurrence (as determined in good faith
by Borrower), (b) such Debt does not mature or require any scheduled principal
payments of the principal amount thereof prior to the date that is no less than
5 years from the date such Debt is issued or incurred, (c) no indenture or other
agreement governing such Debt contains (i) maintenance financial covenants or
(ii) covenants or events of default that are more restrictive on Borrower or any
of its Restricted Subsidiaries than those contained in this Agreement are on
Borrower and its Restricted Subsidiaries, and (d) after giving effect to the
issuance or incurrence of such Debt on a pro forma basis, Borrower shall be in
compliance with all covenants set forth in Article X as of the last day of the
applicable period

3



--------------------------------------------------------------------------------



 



covered by the certificate most recently delivered pursuant to Section 8.1(c)
(for purposes of Article X, as if such Debt, and all other Additional Permitted
Subordinate Debt issued or incurred since the first day of such applicable
period, had been issued or incurred on the first day of such applicable period).
     “Adjusted Eurodollar Rate” means, for any Eurodollar Loan for any Interest
Period therefor, the rate per annum (rounded upwards, if necessary, to the
nearest 1/100 of 1%) determined by Administrative Agent to be equal to the
quotient obtained by dividing (a) the Eurodollar Rate for such Eurodollar Loan
for such Interest Period by (b) 1 minus the Reserve Requirement for such
Eurodollar Loan for such Interest Period.
     “Administrative Agent” means JPMorgan Chase Bank, N.A., in its capacity as
Administrative Agent for Banks hereunder or any successor thereto in such
capacity.
     “Administrative Questionnaire” means a questionnaire in a form supplied by
the Administrative Agent.
     “Advance Payment Contract” means any contract whereby any Credit Party
either (a) receives or becomes entitled to receive (either directly or
indirectly) any payment (an “Advance Payment”) to be applied toward payment of
the purchase price of Hydrocarbons produced or to be produced from Mineral
Interests owned by any Credit Party and which Advance Payment is, or is to be,
paid in advance of actual delivery of such production to or for the account of
the purchaser regardless of such production, or (b) grants an option or right of
refusal to the purchaser to take delivery of such production in lieu of payment,
and, in either of the foregoing instances, the Advance Payment is, or is to be,
applied as payment in full for such production when sold and delivered or is, or
is to be, applied as payment for a portion only of the purchase price thereof or
of a percentage or share of such production; provided that inclusion of the
standard “take or pay” provision in any gas sales or purchase contract or any
other similar contract shall not, in and of itself, constitute such contract as
an Advance Payment Contract for the purposes hereof.
     “Affiliate” means, as to any Person, any Subsidiary of such Person, or any
other Person which, directly or indirectly, controls, is controlled by, or is
under common control with, such Person and, with respect to any Credit Party,
means, any director, executive officer, general partner or manager of such
Credit Party and any Person who holds ten percent (10%) or more of the voting
stock, partnership interests, membership interests or other ownership interests
of such Credit Party. For the purposes of this definition, “control” (including,
with correlative meanings, the terms “controlled by” and “under common control
with”), as used with respect to any Person, shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management
and policies of such Person, whether through the ownership of voting securities,
membership interests or partnership interests, or by contract or otherwise.
     “Agent” means Administrative Agent, Syndication Agent, any Co-Documentation
Agent, any Co-Lead Arranger or any Joint Bookrunner, and “Agents” means
Administrative Agent, Syndication Agent, each Co-Documentation Agent, each
Co-Lead Arranger and each Joint Bookrunner, collectively.

4



--------------------------------------------------------------------------------



 



     “Aggregate Value” means (a) in the case of assets consisting of Mineral
Interests, the Recognized Value of such Mineral Interests, (b) in the case of
any exchange, the net value or net Recognized Value realized or resulting from
such exchange or (c) in the case of a termination of any Hedge Agreement in
respect of commodities, the value Administrative Agent attributes to such Hedge
Agreement for purposes of the most recent redetermination of the Borrowing Base.
     “Agreement” means this Credit Agreement, as the same may hereafter be
modified, amended, restated or supplemented from time to time.
     “Annualized Consolidated EBITDA” means, for purposes of calculating the
financial ratio set forth in Section 10.2 for each Rolling Period ending on or
prior to December 31, 2010, the Borrower’s actual Consolidated EBITDA for such
Rolling Period multiplied by the factor determined for such Rolling Period in
accordance with the table below:

          Rolling Period Ending   Factor
June 30, 2010
    4  
September 30, 2010
    2  
December 31, 2010
    1.333  

     “Applicable Environmental Law” means any and all Laws pertaining in any way
to the environment, health and safety, or Hazardous Substances (including,
without limitation, the use, handling, transportation, production, disposal,
discharge or storage thereof) or to industrial hygiene or the environmental
conditions on, under, or about any real property owned, leased or operated at
any time by any Credit Party or any real property owned, leased or operated by
any other party (including, without limitation, soil, groundwater, and indoor
and ambient air conditions) in effect at any time, including the Oil Pollution
Act of 1990 (“OPA”), as amended, the Clean Air Act, as amended, the
Comprehensive Environmental, Response, Compensation, and Liability Act of 1980
(“CERCLA”), as amended, the Federal Water Pollution Control Act, as amended, the
Occupational Safety and Health Act of 1970, as amended, the Resource
Conservation and Recovery Act of 1976 (“RCRA”), as amended, the Safe Drinking
Water Act, as amended, the Toxic Substances Control Act, as amended, the
Superfund Amendments and Reauthorization Act of 1986, as amended, the Hazardous
Materials Transportation Law, as amended, and other environmental conservation
or protection Laws.
     “Applicable Lending Office” means, for each Bank and for each Type of Loan,
the “Lending Office” of such Bank (or of an affiliate of such Bank) designated
for such Type of Loan on the signature pages hereof or such other office of such
Bank (or an affiliate of such Bank) as such Bank may from time to time specify
to Administrative Agent and Borrower by written notice in accordance with the
terms hereof as the office by which Loans of such Type are to be made and
maintained.
     “Applicable Margin” means, on any date, with respect to each Type of Loan,
an amount determined by reference to the ratio of Outstanding Credit to the
Borrowing Base on such date in accordance with the table below:

5



--------------------------------------------------------------------------------



 



          Ratio of Outstanding    Applicable   Applicable  Credit to Borrowing  
Margin for   Margin for Base Base   Eurodollar Loans   Rate Loans
< .25 to 1
  2.000%   1.000% ³ .25 to 1 and < .50 to 1   2.250%   1.250% ³ .50 to 1 and <
.75 to 1   2.500%   1.500% ³ .75 to 1 and < .90 to 1   2.750%   1.750% ³ 90 to 1
  3.000%   2.000%

     “Approved Fund” means any Fund that is administered or managed by (a) a
Bank, (b) an Affiliate of a Bank, or (c) an entity or an Affiliate of an entity
that administers or manages a Bank.
     “Approved Petroleum Engineer” means DeGolyer and MacNaughton or any other
reputable firm of independent petroleum engineers as shall be selected by
Borrower and approved by Administrative Agent, such approval not to be
unreasonably withheld.
     “ASC” means the Financial Accounting Standards Board Accounting Standards
Codification, as in effect from time to time.
     “Assignment and Acceptance Agreement” means an assignment and acceptance
agreement entered into by a Bank and an assignee (with the consent of any party
whose consent is required by Section 14.9(c)) and accepted by Administrative
Agent, in the form of Exhibit Jor in such other form as may be agreed to by the
parties thereto.
     “Authorized Officer” means, as to any Person, its Chief Executive Officer,
its President, its Chief Financial Officer, its Chief Accounting Officer, any of
its Vice Presidents, its Treasurer, its corporate Secretary or any of its
Assistant Secretaries.
     “Availability” means, as of any date, (a) the lesser of (i) the Borrowing
Base in effect on such date, or (ii) the Maximum Aggregate Commitment Amount in
effect on such date, minus (b) the Outstanding Credit on such date.
     “Bank” means any financial institution reflected on Schedule 1.1 hereto and
any Person that shall have become a party hereto pursuant to an Assignment and
Acceptance Agreement, other than any Person that ceases to be a party hereto
pursuant to an Assignment and Acceptance Agreement, and “Banks” means all Banks.
     “Bank Products” means agreements or other arrangements under which any Bank
or any Affiliate of any Bank provides any of the following products or services
to Borrower or any other Credit Party: (a) commercial credit cards, (b) stored
value cards, and (c) treasury management services (including without limitation,
controlled disbursement, automated clearinghouse transactions, return items,
overdrafts and interstate depository network services).
     “BAS” means Banc of America Securities LLC.

6



--------------------------------------------------------------------------------



 



     “Base Rate” means, for any day, a rate per annum equal to the greatest of
(a) the Prime Rate in effect on such day, (b) the Federal Funds Rate in effect
on such day plus one-half of one percent (0.5%) and (c) the Adjusted Eurodollar
Rate with respect to Interest Periods of one month on such day (or if such day
is not a Business Day, the immediately preceding Business Day) plus one percent
(1%), provided that, for the avoidance of doubt, the Adjusted Eurodollar Rate
for any day shall be calculated using the rate appearing on Reuters Screen
LIBOR01 Page (or on any successor or substitute page, or any successor to or
substitute for such page, providing rate quotations comparable to those
currently provided on such page, as determined by Administrative Agent from time
to time for purposes of providing quotations of interest rates applicable to
dollar deposits in the London interbank market) at approximately 11:00 a.m.
London time on such day. Any change in the Base Rate due to a change in the
Prime Rate, the Federal Funds Rate or the Adjusted Eurodollar Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the Federal Funds Rate or the Adjusted Eurodollar Rate, respectively.
     “Base Rate Loan” means the portion of the principal of the Revolving Loan
bearing interest with reference to the Base Rate.
     “BNP” means BNP Paribas.
     “BNS” means The Bank of Nova Scotia.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America or any successor Governmental Authority.
     “Bond Documents” means, collectively, the 2008 Bonds, the 2009 Bonds, the
Additional Permitted Revenue Bonds, the 2008 Bond Loan Agreement, the 2009 Bond
Loan Agreement, the 2008 Bond Note, the 2009 Bond Note, the 2008 Bond Purchase
Agreement, the 2009 Bond Purchase Agreement, the 2008 Bond Indenture, the 2009
Bond Indenture, the Additional Permitted Revenue Bond Documents, and all other
agreements, documents and instruments now, heretofore or hereafter executed
and/or delivered by, between or among any Credit Party, Bond Issuer, Bond
Trustee and/or Bond Purchaser pursuant to the 2008 Bonds, the 2009 Bonds, the
2008 Bond Loan Agreement, the 2009 Bond Loan Agreement, the 2008 Bond Purchase
Agreement, the 2009 Bond Purchase Agreement, the 2008 Bond Indenture, the 2009
Bond Indenture, the Additional Permitted Revenue Bond Documents or otherwise in
connection with the 2008 Bond Offering, the 2009 Bond Offering, or any
Additional Permitted Revenue Bond Transaction, each of which agreements,
documents and instruments shall be in form and substance acceptable to
Administrative Agent in its sole discretion.
     “Bond Issuer” means Mississippi Business Finance Corporation, a public
corporation organized and existing under the laws of the State of Mississippi.
     “Bond Purchaser” means Administrative Agent, as “Purchaser” of the 2008
Bonds, the 2009 Bonds and any Additional Permitted Revenue Bonds.
     “Bond Trustee” means The Bank of New York, successor trustee to JPMorgan
Chase Bank, N.A., in its capacity as “Trustee” under the 2008 Bond Indenture,
the 2009 Bond

7



--------------------------------------------------------------------------------



 



Indenture and, as applicable, any indenture entered into in connection with any
Additional Permitted Revenue Bond Transaction.
     “Borrower” means Denbury Resources Inc., a Delaware corporation.
     “Borrower Pledge Agreement” means a Pledge Agreement substantially in the
form of Exhibit C attached hereto to be executed by Borrower pursuant to which
Borrower shall pledge to Administrative Agent, for the ratable benefit of Banks,
all of the issued and outstanding Equity owned by Borrower of each Subsidiary of
Borrower described therein to secure the Obligations.
     “Borrowing” means any disbursement to Borrower under, or to satisfy the
obligations of any Credit Party under, any of the Loan Papers. Any Borrowing
which will constitute a part of the Base Rate Loan is referred to herein as a
“Base Rate Borrowing,” and any Borrowing which will constitute a Eurodollar
Loan, is referred to herein as a “Eurodollar Borrowing.”
     “Borrowing Base” means at any time an amount equal to the amount determined
in accordance with Article IV, as the same may be adjusted from time to time
pursuant to Section 2.13, Section 8.4(d) and/or Section 9.5.
     “Borrowing Base Deficiency” means, as of any date, the amount, if any, by
which the Outstanding Credit on such date exceeds the Borrowing Base in effect
on such date; provided, that, solely for purposes of determining the existence
and amount of any Borrowing Base Deficiency, Letter of Credit Exposure will not
be deemed to be outstanding to the extent it is secured by cash in the manner
contemplated by Section 2.1(b).
     “Borrowing Base Properties” means all Mineral Interests owned by the Credit
Parties and evaluated by Banks for purposes of establishing the Borrowing Base.
     “Borrowing Date” means the Eurodollar Business Day or the Domestic Business
Day, as the case may be, upon which the proceeds of any Borrowing are made
available to Borrower or to satisfy any obligation of any Credit Party.
     “Casualty Event” means any loss, casualty or other insured damage to, or
any nationalization, taking under power of eminent domain or by condemnation or
similar proceeding of, any property or assets of Borrower or any other Credit
Party.
     “Certificate of Ownership Interests” means a Certificate of Ownership
Interests in the form of Exhibit H attached hereto to be executed and delivered
by an Authorized Officer of each of Onshore and Encore Operating LP pursuant to
Section 6.1(a)(xxv) hereof.
     “Change of Control” means the occurrence of any of the following, whether
voluntary or involuntary, including by operation of law: (a) any Credit Party
(other than Borrower) shall cease to be a Wholly-Owned Subsidiary of Borrower
(directly or indirectly), (b) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Exchange Act and the rules of the SEC thereunder as in effect on
the date hereof) of (i) Equity representing more than thirty percent (30%) of
the aggregate ordinary voting power for the election of directors or other
comparable governing body of Borrower represented by the

8



--------------------------------------------------------------------------------



 



issued and outstanding Equity of Borrower and (ii) the largest share of the
aggregate ordinary voting power of all classes of Equity then outstanding of
Borrower entitled (without regard to the occurrence of any contingency) to vote
in elections of directors of Borrower, or (c) a “change of control,” “change in
control” or similar event as defined in any Permitted Subordinate Debt Document
(other than the Encore Permitted Subordinate Debt Documents), but only to the
extent the occurrence of any such event gives rise to an obligation of any
Credit Party to redeem, repay or repurchase, or otherwise offer to redeem, repay
or repurchase, all or any portion of the Permitted Subordinate Debt.
     “Closing Date” means March 9, 2010, provided that all of the conditions
precedent set forth in Section 6.1 have been satisfied (or waived in accordance
with Section 14.5).
     “Closing Transactions” means the transactions to occur on the Closing Date,
including, without limitation: (a) the refinancing in full, with proceeds of a
Borrowing under this Agreement, of all “Obligations” accrued and outstanding
under the Existing Credit Agreement as of the Closing Date, including without
limitation, (i) the entire outstanding principal balance of the “Revolving
Loans” made (and as defined) thereunder, (ii) all accrued but unpaid interest,
and (iii) all accrued but unpaid commitment and other fees, (b) the closing and
consummation of the Encore Merger in accordance with the terms, and for the
consideration, set forth in the Encore Merger Documents, (c) release of
$400,000,000 of the 2010 SSN Net Proceeds from the “Escrow Account” (as defined
in the 2010 SSN Net Proceeds Escrow Agreement) established and maintained by
Wells Fargo Bank, National Association, as escrow agent, in the name “Denbury
Merger Proceeds Account”, and (d) the payment of all fees and expenses of
Administrative Agent in connection with the credit facilities provided herein.
     “Co-Documentation Agents” means BNP, BNS and CSS in their capacities as
Co-Documentation Agents for Banks hereunder (or any successors thereto), and
“Co-Documentation Agent” means any of them individually.
     “Co-Lead Arrangers” means JPMSI and BAS in their capacities as co-lead
arrangers for the credit facility hereunder (or any successors thereto), and
“Co-Lead Arranger” means any of them individually.
     “Code” means the Internal Revenue Code of 1986, as amended.
     “Commitment” means, with respect to any Bank, the commitment of such Bank
to make Revolving Loans and to acquire participations hereunder in Letters of
Credit, the 2008 Bonds, the 2009 Bonds and/or, if applicable, Additional
Permitted Revenue Bonds, expressed as an amount representing the maximum
aggregate amount of such Bank’s portion of the Outstanding Credit, as such
commitment may be terminated and/or reduced from time to time in accordance with
the provisions hereof; provided, that each Bank’s Commitment shall at any time
be the lesser of such Bank’s Maximum Commitment Amount and such Banks’
Commitment Percentage of the then effective Borrowing Base.
     “Commitment Percentage” means, with respect to each Bank, the percentage of
the Maximum Aggregate Commitment Amount represented by such Bank’s Maximum
Commitment Amount as set forth on Schedule 1.1 hereto; provided, that after
giving effect to any Assignment

9



--------------------------------------------------------------------------------



 



and Acceptance Agreement, the Commitment Percentage of each Bank shall be the
percentage set forth in the Register maintained by Administrative Agent pursuant
to Section 14.9(c)(iv) hereof.
     “Consolidated Current Assets” means, at any time, the current assets of
Borrower and its Restricted Subsidiaries at such time, plus, in the case of
Borrower, the Availability at such time (but only to the extent that Borrower is
permitted to borrow such amount under the terms of this Agreement including,
without limitation, Section 6.2 hereof). For purposes of this definition, any
non-cash current value of assets (including, without limitation, any non-cash
gains on any Hedge Agreement under ASC Topic 815 and ASC Topic 410) for any
period of determination shall be excluded from the determination of current
assets of Borrower and its Restricted Subsidiaries.
     “Consolidated Current Liabilities” means, at any time, the current
liabilities of Borrower and its Restricted Subsidiaries at such time, but, in
the case of Borrower, excluding the current portion (if any) of the outstanding
principal balance of the Revolving Loan. For purposes of this definition, any
non-cash current obligations and liabilities (including, without limitation, any
non-cash losses or charges on any Hedge Agreement under ASC Topic 815 and ASC
Topic 410) for any period of determination shall be excluded from the
determination of current liabilities of Borrower and its Restricted
Subsidiaries.
     “Consolidated EBITDA” means, for any period: (a) Consolidated Net Income of
Borrower and its Restricted Subsidiaries for such period; plus, without
duplication, the amount of dividends or distributions actually paid in cash
during such period by any Unrestricted Subsidiary to any Credit Party that has
an interest in such Unrestricted Subsidiary to the extent not already included
in Consolidated Net Income; plus, to the extent deducted in the calculation of
Consolidated Net Income of Borrower and its Restricted Subsidiaries in such
period, (b) the sum of (i) income or franchise Taxes paid or accrued;
(ii) Consolidated Net Interest Expense; (iii) amortization, depletion and
depreciation expense; (iv) any non-cash losses or charges on any Hedge
Agreement, including those resulting from the requirements of ASC Topic 815, for
that period; (v) the transaction fees and expenses incurred in connection with
the negotiation, execution and closing of this Agreement and the closing of the
other Closing Transactions, including, without limitation, non-recurring
integration and severance-related costs and expenses associated with the Encore
Merger; and (vi) other non-cash charges (excluding accruals for cash expenses
made in the ordinary course of business); less, to the extent included in the
calculation of Consolidated Net Income of Borrower and its Restricted
Subsidiaries, (c) the sum of (i) the net income of any Unrestricted Subsidiary
in which any Credit Party has an interest (which interest does not cause the net
income of such Unrestricted Subsidiary to be consolidated with the net income of
any Credit Party in accordance with GAAP), except to the extent of the amount of
dividends or distributions actually paid in cash during such period by such
Unrestricted Subsidiary to any Credit Party; (ii) gains or losses from sales or
other dispositions of assets (other than Hydrocarbons produced in the normal
course of business); (iii) any non-cash gains on any Hedge Agreement, including
those resulting from the requirements of ASC Topic 815, for that period; (iv)
the net income (but not loss) during such period of any Credit Party to the
extent that the declaration or payment of dividends or similar distributions or
transfers or loans by such Credit Party is not at the time permitted by
operation of the terms of its charter or any agreement, instrument or Law
applicable to such Credit Party or is otherwise restricted or prohibited, in
each

10



--------------------------------------------------------------------------------



 



case determined in accordance with GAAP; (v) the net income (or loss) of any
Credit Party acquired in a pooling-of-interests transaction for any period prior
to the date of such transaction; and (vi) extraordinary or non-recurring gains,
but not net of extraordinary or non-recurring “cash” losses. Notwithstanding
anything to the contrary contained herein all calculations of Consolidated
EBITDA shall be for any applicable period of determination during which Borrower
has consummated an acquisition or disposition (to the extent permitted
hereunder) of properties or assets (a “subject transaction”), calculated and
determined on a pro forma basis as if such subject transaction was consummated
on the first day of such applicable period; provided, that Borrower shall not be
required to calculate the pro forma effect of any subject transaction unless the
Aggregate Value of all subject transactions during such period exceeds five
percent (5%) of the Borrowing Base then in effect; provided further, that any
such pro forma calculations and determinations shall be approved by
Administrative Agent in its reasonable discretion.
     “Consolidated Net Income” means, for any period, the net income (or loss)
of Borrower and its Restricted Subsidiaries for such period.
     “Consolidated Net Interest Expense” means, for any period, the remainder of
the following for Borrower and its Restricted Subsidiaries for such period:
(a) aggregate gross interest expense, including, to the extent included in
interest expense under GAAP, (i) amortization of debt discount and
(ii) capitalized interest minus (b) interest income.
     “Consolidated Total Debt” means, at any date, all Debt of Borrower and its
Restricted Subsidiaries on a consolidated basis, excluding (a) non-cash
obligations under ASC Topic 815, (b) accounts payable and other accrued
liabilities (for the deferred purchase price of property or services) from time
to time incurred in the ordinary course of business which are not greater than
one hundred twenty (120) days past the date of invoice or delinquent and
(c) Debt evidenced by Letters of Credit and Prior Genesis VPP Transactions.
     “Continue,” “Continuation” and “Continued” shall refer to the continuation
pursuant to Section 2.5 hereof and/or Article XIII hereof of a Eurodollar Loan
from one Interest Period to the next Interest Period.
     “Convert,” “Conversion” and “Converted” shall refer to a conversion
pursuant to Section 2.5 and/or Article XIII hereof of all or a portion of one
Type of Revolving Loan into another Type of Revolving Loan.
     “Credit Parties” means, collectively, Borrower and each Restricted
Subsidiary, and “Credit Party” means any one of the foregoing.
     “CSS” means Credit Suisse Securities (USA) LLC.
     “Current Financials” means (a) the annual audited consolidated balance
sheet of Borrower and Encore and the related consolidated statements of
operations and cash flows for the Fiscal Year ended December 31, 2008 for each
such Person, and (b) the quarterly unaudited consolidated balance sheet of
Borrower and Encore for the Fiscal Quarter ended September 30, 2009, and the
related unaudited consolidated statements of operations and cash flows for the
portion of Borrower’s and Encore’s Fiscal Year ended September 30, 2009,
including, in each case, any footnotes contained therein.

11



--------------------------------------------------------------------------------



 



     “Debt” means, for any Person at any time, without duplication, (a) all
obligations of such Person for borrowed money, (b) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments,
(c) all other indebtedness (including capitalized lease obligations, other than
usual and customary oil and gas leases) of such Person on which interest charges
are customarily paid or accrued, (d) all Guarantees of such Person of Debt (as
defined in the other clauses of this definition) of others or in which such
Person otherwise assures a creditor against loss of the Debt (however such
assurance shall be made to the extent of the lesser of the amount of such Debt
and the maximum stated amount of such Guarantee or assurance against loss),
(e) all Debt (as defined in the other clauses of this definition) of others
secured by (or for which the holder of such Debt has an existing right,
contingent or otherwise, to be secured by) a Lien on any property or assets of
such Person, whether or not such Debt is assumed by such Person, (f) the
unfunded or unreimbursed portion of all letters of credit issued for the account
of such Person, (g) any amount owed by such Person representing the deferred
purchase price of property or services other than accounts payable incurred in
the ordinary course of business and in accordance with customary trade terms and
which are not more than one hundred twenty (120) days past the invoice date or
delinquent, (h) obligations to deliver commodities, goods or services,
including, without limitation, Hydrocarbons, in consideration of one or more
advance payments, other than gas balancing arrangements in the ordinary course
of business; (i) obligations to pay for goods and services even if such goods
and services are not actually received or utilized by such Person (other than
Hydrocarbon take or pay arrangements in the ordinary course of business);
(j) Disqualified Equity and (k) all liability of such Person as a general
partner of a partnership for obligations of such partnership of the nature
described in (a) through (k) preceding.
     “Default” means any condition or event which constitutes an Event of
Default or which with the giving of notice, lapse of time or both would, unless
cured or waived, become an Event of Default.
     “Default Rate” means, in respect of any principal of the Revolving Loan or
any other amount payable by Borrower under any Loan Paper which is not paid when
due (whether at stated maturity, by acceleration, or otherwise), a rate per
annum during the period commencing on the due date until such amount is paid in
full equal to the sum of (i) two percent (2%), plus (ii) the Applicable Margin,
plus (iii) the Base Rate as in effect from time to time (provided, that if such
amount in default is principal of a Eurodollar Borrowing and the due date is a
day other than the last day of an Interest Period therefor, the “Default Rate”
for such principal shall be, for the period from and including the due date and
to but excluding the last day of the Interest period therefor, the sum of
(a) two percent (2%), plus (b) the Applicable Margin, plus (c) the Eurodollar
Rate for such Borrowing for such Interest Period as provided in Section 2.5
hereof, and thereafter, the rate provided for above in this definition).
     “Defaulting Bank” means any Bank, as reasonably determined by
Administrative Agent, that has (a) failed to fund any portion of its Commitment
Percentage of a Revolving Loan or participations in Letters of Credit within
three (3) Domestic Business Days of the date required to be funded by it
hereunder, (b) notified Borrower, Administrative Agent, Letter of Credit Issuer,
Bond Purchaser or any other Bank in writing that it does not intend to comply
with any of its funding obligations under this Agreement, (c) made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement (unless such Bank

12



--------------------------------------------------------------------------------



 



has then funded Revolving Loans equal to its Commitment) or under other
agreements in which it commits to extend credit, (d) failed to fund, or has an
Affiliate that has failed to fund, any monetary obligations owing to a Credit
Party under any Hedge Agreement entered into by such Bank and/or its Affiliate
and one or more Credit Parties, (e) otherwise failed to pay over to
Administrative Agent or any other Bank any other amount required to be paid by
it hereunder within three (3) Domestic Business Days of the date when due,
unless the subject of a good faith dispute, or (f) (i) become or is insolvent or
has a parent company that has become or is insolvent or (ii) become the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment or has a parent company that has become the subject of
a bankruptcy or insolvency proceeding, or has had a receiver, conservator,
trustee or custodian appointed for it, or has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in any such
proceeding or appointment; provided, that a Bank shall not become a Defaulting
Bank solely as the result of the acquisition or maintenance of an ownership
interest in such Bank or Person controlling such Bank or the exercise of control
over a Bank or Person controlling such Bank by a Governmental Authority or an
instrumentality thereof.
     “DG&M” means Denbury Gathering & Marketing, Inc., a Delaware corporation,
which is a Wholly-Owned Subsidiary of Borrower.
     “Disqualified Equity” means any Equity that, by its terms (or by the terms
of any security into which it is convertible or for which it is exchangeable) or
upon the happening of any event, matures or is mandatorily redeemable for any
consideration other than other Equity (which would not constitute Disqualified
Equity), pursuant to a sinking fund obligation or otherwise, or is convertible
or exchangeable for Debt or redeemable for any consideration other than other
Equity (which would not constitute Disqualified Equity) at the option of the
holder thereof, in whole or in part, on or prior to the date that is one year
after the earlier of (a) the Termination Date and (b) the date on which there
are no Revolving Loans, Letter of Credit Exposure or other obligations hereunder
outstanding and all of the Commitments are terminated.
     “Distribution” by any Person, means (a) with respect to any Equity issued
by such Person, the retirement, redemption, purchase, or other acquisition for
value of any such Equity, (b) the declaration or payment of any dividend or
other distribution on or with respect to any Equity of any Person, and (c) any
other payment by such Person with respect to such Equity of such Person.
     “Domestic Business Day” means any day except a Saturday, Sunday or other
day on which national banks in Chicago, Illinois or Dallas, Texas are authorized
by Law to close.
     “Domestic Lending Office” means, as to each Bank, (a) its office located at
its address identified on Schedule 1.1 hereto as its Domestic Lending Office,
(b) its office located at its address identified on the Register as its Domestic
Lending Office, or (c) such other office as such Bank may hereafter designate as
its Domestic Lending Office by notice to Borrower and Administrative Agent.

13



--------------------------------------------------------------------------------



 



     “Domestic Subsidiary” means any Subsidiary that is organized under the laws
of the United States of America or any state thereof or the District of
Columbia.
     “EAP Operating GP” means EAP Operating, LLC, a Delaware limited liability
company, which is a Wholly-Owned Subsidiary of Borrower and the general partner
of Encore Operating LP.
     “EAP Properties” means EAP Properties, Inc., a Delaware corporation, which
is a Wholly-Owned Subsidiary of Borrower and the limited partner of Encore
Operating LP.
     “Election Notice” has the meaning set forth in Section 4.4.
     “Encore” has the meaning assigned to such term in the recitals hereto.
     “Encore Energy Partners GP” means Encore Energy Partners GP LLC, a Delaware
limited liability company.
     “Encore Holdings” means Denbury Encore Holdings Inc., a Delaware
corporation, which is a Wholly-Owned Subsidiary of Borrower.
     “Encore Merger” has the meaning assigned to such term in the recitals
hereto.
     “Encore Merger Agreement” has the meaning assigned to such term in the
recitals hereto.
     “Encore Merger Documents” means the Encore Merger Agreement and all
agreements, certificates and other documents and instruments by or among
Borrower, Encore and/or their respective Affiliates pursuant to the Encore
Merger Agreement or in connection with the Encore Merger.
     “Encore MLP” means Encore Energy Partners LP, a Delaware limited
partnership.
     “Encore Notes Outside Redemption Date” means the date by which all holders
of any Encore Senior Subordinated Notes have been required to accept or reject
the tender offers or “change of control” purchase offers from Borrower in
respect thereof, which date shall in any event be no later than August 1, 2010.
     “Encore Operating LP” means Encore Operating, L.P., a Texas limited
partnership.
     “Encore Partners GP Holdings” means Encore Partners GP Holdings LLC, a
Delaware limited liability company.
     “Encore Partners LP Holdings” means Encore Partners LP Holdings LLC, a
Delaware limited liability company.
     “Encore Permitted Subordinate Debt” means Debt of Encore outstanding under
the Encore Senior Subordinated Notes.

14



--------------------------------------------------------------------------------



 



     “Encore Permitted Subordinate Debt Documents” means, collectively, Encore
Senior Subordinated Notes, all guarantees of any such notes, the indentures for
each series or issue of Encore Senior Subordinated Notes and all other
agreements, documents or instruments executed and delivered by any Credit Party
in connection with, or pursuant to, the issuance of the Encore Permitted
Subordinate Debt.
     “Encore Senior Subordinated Notes” means, collectively, (a) Encore’s
$150,000,000 6.25% Senior Subordinated Notes Due 2014, (b) Encore’s $300,000,000
6.00% Senior Subordinated Notes Due 2015, (c) Encore’s $225,000,000 9.50% Senior
Subordinated Notes Due 2016, and (d) Encore’s $150,000,000 7.25% Senior
Subordinated Notes due 2017; provided, that after the Encore Notes Outside
Redemption Date, “Encore Senior Subordinated Notes” shall be deemed for all
purposes hereunder and under any other Loan Papers to only refer to the portion
of those notes described in this definition that are not repurchased on or prior
to the Encore Notes Outside Redemption Date in connection with tender offers or
“change of control” purchase offers made by Borrower in accordance with
Section 8.15.
     “Environmental Complaint” means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, proceeding, judgment, letter
or other communication from any federal, state or municipal authority or any
other party against any Credit Party involving (a) a Hazardous Discharge from,
onto or about any real property owned, leased or operated at any time by any
Credit Party, (b) a Hazardous Discharge caused, in whole or in part, by any
Credit Party or by any Person acting on behalf of or at the instruction of any
Credit Party, or (c) any violation of any Applicable Environmental Law by any
Credit Party.
     “Equity” means shares of capital stock or a partnership, profits, capital,
member or other equity interest, or options, warrants or any other rights to
substitute for or otherwise acquire the capital stock or a partnership, profits,
capital, member or other equity interest of any Person.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.
     “ERISA Affiliate” means any corporation or trade or business under common
control with any Credit Party as determined under section 4001(a)(14) of ERISA.
     “Escrow Closing Date Amount” has the meaning set forth in Section 8.15.
     “Escrow Unused Amount” has the meaning set forth in Section 8.15.
     “Eurodollar Business Day” means any Domestic Business Day on which
commercial banks are open for international business (including dealings in
dollar deposits) in the applicable Eurodollar interbank market.
     “Eurodollar Lending Office” means, as to each Bank, (a) its office, branch
or affiliate located at its address identified on Schedule 1.1 hereto as its
Eurodollar Lending Office, (b) its office, branch or affiliate located at its
address identified on the Register as its Eurodollar Lending Office, or (c) such
other office, branch or affiliate of such Bank as it may hereafter designate as
its Eurodollar Lending Office by notice to Borrower and Administrative Agent.

15



--------------------------------------------------------------------------------



 



     “Eurodollar Loans” means Revolving Loans that bear interest at rates based
upon the Adjusted Eurodollar Rate.
     “Eurodollar Rate” means, with respect to any Eurodollar Loan for any
Interest Period therefor, the rate appearing on Reuters Screen LIBOR01 (or on
any successor or substitute page, or any successor to or substitute for such
page, providing rate quotations comparable to those currently provided on such
page, as determined by Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, two
(2) Eurodollar Business Days prior to the first day of such Interest Period, and
having a maturity equal to such Interest Period. In the event that such rate is
not available at such time for any reason, then such rate for purposes of
calculating the “Eurodollar Rate” with respect to such Eurodollar Loan for such
Interest Period shall be the rate determined by Administrative Agent to be the
rate at which JPMorgan or one of its Affiliate banks offers to place deposits in
Dollars with first-class banks in the London interbank market at approximately
11:00 a.m., London time, two (2) Eurodollar Business Days prior to the first day
of such Interest Period, in the appropriate amount of JPMorgan’s relevant
Eurodollar Loan and having a maturity equal to such Interest Period.
     “Events of Default” has the meaning set forth in Section 11.1.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Exhibit” refers to an exhibit attached to this Agreement and incorporated
herein by reference, unless specifically provided otherwise.
     “Existing Credit Agreement” means that certain Sixth Amended and Restated
Credit Agreement dated as of September 14, 2006 among Onshore, as borrower,
Borrower, as parent guarantor, JPMorgan Chase Bank, N.A., as administrative
agent, and each of the financial institutions named and defined therein as
“Banks”, pursuant to which such “Banks” provided certain loans and extensions of
credit to Onshore, as the same has been amended, supplemented or otherwise
modified prior to the date hereof.
     “Existing Encore Debt” means Debt of Encore outstanding under the Existing
Encore Facility Agreement.
     “Existing Encore Facility Agreement” means that certain Amended and
Restated Credit Agreement dated as of March 7, 2007 among Encore, as borrower,
Encore Operating LP, as guarantor, Bank of America, N.A., as administrative
agent and letter of credit issuer, and the financial institutions party thereto
from time to time, as amended, supplemented or otherwise modified prior to the
date hereof.
     “Existing Hedge Agreements” means, collectively, any Hedge Agreement listed
on Schedule 7.24 hereto that was entered into prior to the Closing Date between
a Credit Party and a Person that is a Bank (or an Affiliate thereof) hereunder.
     “Existing Letters of Credit” means letters of credit, if any, issued under
the Existing Credit Agreement or the Existing Encore Facility Agreement,
outstanding as of the Closing Date and listed on Schedule 1.2 hereto.

16



--------------------------------------------------------------------------------



 



     “Existing MLP Facility Agreement” means that certain Credit Agreement dated
as of March 7, 2007 among Encore MLP, as parent, Encore Energy Partners
Operating LLC, as borrower, Bank of America, N.A., as administrative agent and
letter of credit issuer, and the financial institutions party thereto from time
to time, as amended, supplemented or otherwise modified from time to time.
     “Facility Guarantee” means a Guarantee substantially in the form of
Exhibit B attached hereto to be executed by each Restricted Subsidiary in favor
of Banks, pursuant to which such Restricted Subsidiary guarantees payment and
performance in full of the Obligations.
     “Federal Funds Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Domestic Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Domestic Business Day, the average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the quotations for such day
for such transactions received by Administrative Agent from three Federal funds
brokers of recognized standing selected by it.
     “Fee Letter” means one or more letter agreements regarding fees, executed
by Administrative Agent and/or certain of its Affiliates and accepted and agreed
to by (a) Borrower and/or any other Credit Parties or (b) Borrower and any other
Credit Party or any other Agent, in each case related to the payment of certain
fees by Borrower and/or the Credit Parties and as the same have been or may
hereafter be amended from time to time.
     “Financial Officer” of any Person means its Chief Financial Officer;
provided, that if no Person serves in such capacity, “Financial Officer” shall
mean the highest ranking executive officer of such Person with responsibility
for accounting, financial reporting, cash management and similar functions.
     “Fiscal Quarter” means the three (3) month periods ending on March 31,
June 30, September 30 and December 31 of each Fiscal Year.
     “Fiscal Year” means a twelve (12) month period ending December 31.
     “Foreign Subsidiary” means any Subsidiary that is not a Domestic
Subsidiary.
     “Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
     “GAAP” means those generally accepted accounting principles and practices
which are recognized as such by the SEC, the American Institute of Certified
Public Accountants acting through its Accounting Principles Board or by the
Financial Accounting Standards Board or through other appropriate boards or
committees thereof and which are consistently applied for all periods after the
Closing Date so as to properly reflect the financial condition, and the results
of operations and changes in financial position, of Borrower and its Restricted
Subsidiaries, subject to the terms and conditions set forth in Section 1.2,
except that any accounting principle or

17



--------------------------------------------------------------------------------



 



practice required to be changed by the said SEC, the Accounting Principles Board
or the Financial Accounting Standards Board (or other appropriate board or
committee thereof) in order to continue as a generally accepted accounting
principle or practice may be so changed.
     “Gas Balancing Agreement” means any agreement or arrangement whereby any
Credit Party, or any other party having an interest in any Hydrocarbons to be
produced from Mineral Interests in which any Credit Party owns an interest, has
a right to take more than its proportionate share of production therefrom.
     “Genesis Crude” means Genesis Crude Oil, L.P., a Delaware limited
partnership.
     “Genesis Energy LP” means Genesis Energy, L.P., a Delaware limited
partnership.
     “Genesis Energy LP Common Units” means common units representing limited
partnership interests in Genesis Energy LP owned at any time by one or more
Credit Parties.
     “Genesis Transaction Documents” means, collectively, all material
documents, instruments and agreements entered into in connection with the Prior
Genesis VPP Transactions.
     “Green Pipeline” means Denbury Green Pipeline — Texas, LLC, a Delaware
limited liability company, which is a Wholly-Owned Subsidiary of Operating.
     “Greencore Pipeline” means Greencore Pipeline Company LLC, a Delaware
limited liability company, which is a Wholly-Owned Subsidiary of Encore
Operating LP.
     “Governmental Authority” means any court or governmental department,
commission, board, bureau, agency, or instrumentality of any nation or of any
province, state, commonwealth, nation, territory, possession, county, parish, or
municipality, whether now or hereafter constituted or existing.
     “Guarantee” by any Person means any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Debt or other obligation of
any other Person and, without limiting the generality of the foregoing, any
obligation, direct or indirect, contingent or otherwise, of such Person (a) to
purchase or pay (or advance or supply funds for the purchase or payment of) such
Debt or other obligation (whether arising by virtue of partnership arrangements,
by agreement to keep-well, to purchase assets, goods, securities or services, to
take-or-pay, or to maintain financial statement conditions, by “comfort letter”
or other similar undertaking of support or otherwise) or (b) entered into for
the purpose of assuring in any other manner the obligee of such Debt or other
obligation of the payment thereof or to protect such obligee against loss in
respect thereof (in whole or in part), provided, that the term “Guarantee” shall
not include endorsements for collection or deposit in the ordinary course of
business.
     “Hazardous Discharge” means any releasing, spilling, leaking, pumping,
pouring, emitting, emptying, discharging, injecting, escaping, leaching,
disposing or dumping of any Hazardous Substance from or onto any real property
owned, leased or operated at any time by any Credit Party or any real property
owned, leased or operated by any other party.

18



--------------------------------------------------------------------------------



 



     “Hazardous Substance” means any substance regulated or as to which
liability might arise under any Applicable Environmental Law including: (a) any
chemical, compound, material, product, byproduct, substance or waste defined as
or included in the definition or meaning of “hazardous substance,” “hazardous
material,” “hazardous waste,” “solid waste,” “toxic waste,” “extremely hazardous
substance,” “toxic substance,” “contaminant,” “pollutant,” or words of similar
meaning or import found in any Applicable Environmental Law; (b) Hydrocarbons,
petroleum products, petroleum substances, natural gas, oil, oil and gas waste,
crude oil, and any components, fractions, or derivatives thereof; and
(c) radioactive materials, explosives, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon, infectious or medical wastes.
     “Hedge Agreements” means, collectively, any agreement, instrument,
arrangement or schedule or supplement thereto evidencing any Hedge Transaction.
Hedge Agreements expressly includes any Existing Hedge Agreements.
     “Hedge Transaction” means any commodity, interest rate, currency or other
swap, option, collar, futures contract or other contract pursuant to which a
Person hedges risks related to commodity prices, interest rates, currency
exchange rates, securities prices or financial market conditions. Hedge
Transactions expressly include (a) Oil and Gas Hedge Transactions and (b) any
such transactions evidenced by Existing Hedge Agreements.
     “Hydrocarbons” means oil, gas, casinghead gas, drip gasolines, natural
gasoline, condensate, distillate, and all other liquid and gaseous hydrocarbons
produced or to be produced in conjunction therewith, and all products,
by-products and all other substances derived therefrom or the processing
thereof, and all other minerals and substances, including, but not limited to,
sulphur, lignite, coal, uranium, thorium, iron, geothermal steam, water, carbon
dioxide, helium, and any and all other minerals, ores, or substances of value,
and the products and proceeds therefrom, including, without limitation, all gas
resulting from the in-situ combustion of coal or lignite.
     “Immaterial Title Deficiencies” means, with respect to Borrowing Base
Properties, defects or clouds on title, discrepancies in reported net revenue
and working interest ownership percentages and other Liens, defects,
discrepancies and similar matters which do not, individually or in the
aggregate, reduce or impair the value of the Borrowing Base Properties by an
amount greater than five percent (5%) of the Recognized Value of all of such
Borrowing Base Properties.
     “Initial Borrowing Base” means a Borrowing Base in the amount of
$1,600,000,000, which shall be in effect during the period commencing on the
Closing Date and continuing until the first Redetermination after the Closing
Date.
     “Initial Reserve Report” means, collectively, (a) the report of Borrower’s
internal engineer dated as of October 1, 2009, with respect to certain Mineral
Interests of Onshore as of October 1, 2009 and (b) the report of Borrower’s
internal engineer dated October 1, 2009, with respect to certain Mineral
Interests of Encore Operating LP and Operating Louisiana as of October 1, 2009.

19



--------------------------------------------------------------------------------



 



     “Interest Period” means, with respect to each Eurodollar Borrowing and each
Continuation of Eurodollar Loans and each Conversion of all or part of the Base
Rate Loan to Eurodollar Loans, the period commencing on the date of such
Borrowing, Continuation or Conversion and ending one (1), two (2), three (3) or
six (6), and, if available to all Banks, nine (9) or twelve (12) months
thereafter, as Borrower may elect in the applicable Request for Borrowing or
Notice of Continuation or Conversion; provided, that:

  (a)   any Interest Period which would otherwise end on a day which is not a
Eurodollar Business Day shall be extended to the next succeeding Eurodollar
Business Day unless such Eurodollar Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Eurodollar Business Day;     (b)   any Interest Period which begins on the last
Eurodollar Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (c) below, end on the last Eurodollar Business
Day of a calendar month;     (c)   if any Interest Period includes a date on
which any payment of principal of the Eurodollar Loans which are the subject of
such Borrowing, Continuation or Conversion is required to be made hereunder, but
does not end on such date, then (i) the principal amount of such Eurodollar
Loans required to be repaid on such date shall have an Interest Period ending on
such date, and (ii) the remainder of each such Eurodollar Loans shall have an
Interest Period determined as set forth above; and     (d)   no Interest Period
shall extend past the Termination Date.

     “Investment” means, with respect to any Person, any loan, advance,
extension of credit, capital contribution to, investment in or purchase of the
stock or other securities of, or interests in, any other Person; provided, that,
“Investment” shall not include current customer and trade accounts which are
payable in accordance with customary trade terms.
     “Joint Bookrunners” means JPMSI, BAS, BNP, BNS and CSS in their capacities
as joint bookrunners for the credit facility hereunder (or any successors
thereto), and “Joint Bookrunner” means any of them individually.
     “JPMorgan” means JPMorgan Chase Bank, N.A., a national banking association,
in its capacity as a Bank.
     “JPMSI” means J.P. Morgan Securities Inc.
     “Laws” means all applicable statutes, laws, codes, ordinances,
determinations, rules, regulations, orders, judgments, writs, injunctions or
decrees, whether now or hereafter in effect, including, without limitation,
Applicable Environmental Laws, energy regulations and occupational, safety and
health standards or controls, of any state, commonwealth, nation, territory,
possession, county, township, parish, municipality or Governmental Authority.

20



--------------------------------------------------------------------------------



 



     “Lending Office” means, as to any Bank, its Domestic Lending Office or its
Eurodollar Lending Office, as the context may require.
     “Letter of Credit Exposure” of any Bank means such Bank’s aggregate
participation in the unfunded portion and the funded but unreimbursed portion of
Letters of Credit outstanding at any time.
     “Letter of Credit Fee” means, with respect to any Letter of Credit issued
hereunder, a fee in an amount equal to the greater of (a) $500, or (b) a
percentage of the stated amount of such Letter of Credit (calculated on a per
annum basis based on the stated term of such Letter of Credit) determined by
reference to the ratio of the Outstanding Credit to the Borrowing Base in effect
on the date such Letter of Credit is issued in accordance with the table below:

      Ratio of Outstanding Credit to   Per Annum Letter of Credit Borrowing Base
  Fee Percentage < .25 to 1   2.000% < .25 to 1 and < .50 to 1   2.250% ³ .50 to
1 and < .75 to 1   2.500% ³ .75 to 1 and < .90 to 1   2.750% ³ .90 to 1   3.000%

     “Letter of Credit Fronting Fee” means, with respect to any Letter of Credit
issued hereunder, a fee equal to one eighth of one percent (.125%) per annum of
the stated amount of such Letter of Credit.
     “Letter of Credit Issuer” means, collectively, (a) JPMorgan Chase Bank,
N.A., a national banking association, in its capacity as an issuing bank and
(b) Bank of America, N.A., solely in its capacity as an issuing bank with
respect to the Existing Letter of Credit issued by it identified on
Schedule 1.2; provided, that such Existing Letter of Credit shall not be amended
if the effect of such amendment would be to extend the expiration date thereof
set forth on Schedule 1.2, or otherwise renewed or extended, and from and after
such expiration date Bank of America, N.A. shall cease to be a “Letter of Credit
Issuer” for purposes of this Agreement or any other Loan Paper.
     “Letters of Credit” means, collectively, letters of credit issued for the
account of Borrower pursuant to Section 2.1(b) and any Existing Letters of
Credit.
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest, financing statement or encumbrance of any kind in
respect of such asset. For the purposes of this Agreement, the Credit Parties
shall be deemed to own subject to a Lien any asset which is acquired or held
subject to the interest of a vendor or lessor under any conditional sale
agreement, capital lease or other title retention agreement relating to such
asset.
     “Loan Papers” means this Agreement, the Notes, each Facility Guarantee
which may now or hereafter be executed, each Borrower Pledge Agreement which may
now or hereafter be executed, each Subsidiary Pledge Agreement which may now or
hereafter be executed, all

21



--------------------------------------------------------------------------------



 



Mortgages now or at any time hereafter delivered pursuant to Section 5.1, and
all other certificates, documents or instruments delivered in connection with
this Agreement, as the foregoing may be amended from time to time.
     “Majority Banks” means, at any time while no Outstanding Credit exists,
Banks having at least fifty percent (50%) of the Maximum Aggregate Commitment
Amount; and at any time while any Outstanding Credit exists, Banks holding at
least fifty percent (50%) of such Outstanding Credit (without regard to any sale
by a Bank of a participation in any Revolving Loan under Section 14.9(b));
provided, that the Maximum Commitment Amounts of, and the amount of Outstanding
Credit attributable to, Defaulting Banks (if any) shall be excluded from the
determination of Majority Banks.
     “Margin Regulations” means Regulations T, U and X of the Board, as in
effect from time to time.
     “Margin Stock” means “margin stock” as defined in Regulation U.
     “Marine” means Denbury Marine, L.L.C., a Louisiana limited liability
company, which is a Wholly-Owned Subsidiary of Operating.
     “Material Adverse Change” means any circumstance or event that has or would
reasonably be expected to have a Material Adverse Effect.
     “Material Adverse Effect” means any event, development or circumstance that
has had or would reasonably be expected to have a material adverse effect on
(a) the assets, liabilities, financial condition, results of operations or
prospects of the Credit Parties taken as a whole, (b) the right or ability of
any Credit Party to fully, completely and timely perform its obligations under
the Loan Papers, (c) the validity or enforceability of any Loan Paper against
any Credit Party which is a party thereto, or (d) the validity, perfection or
priority of any material Lien intended to be created under or pursuant to any
Loan Paper to secure the Obligations.
     “Material Agreement” means any material written or oral agreement,
contract, commitment, or understanding to which a Person is a party, by which
such Person is directly or indirectly bound, or to which any assets of such
Person may be subject, which is not cancelable by such Person upon notice of
thirty (30) days or less without liability for further payment other than a
nominal penalty.
     “Material Domestic Subsidiary” means, as of any date, any Domestic
Subsidiary that (a) is a Wholly-Owned Subsidiary and (b) together with its
Subsidiaries, owns property and assets having an aggregate fair market value of
$25,000,000 or more.
     “Material Gas Imbalance” means, with respect to all Gas Balancing
Agreements to which any Credit Party is a party or by which any Mineral Interest
owned by any Credit Party is bound, a net gas imbalance to any Credit Party in
excess of $20,000,000.
     “Maximum Aggregate Commitment Amount” means at any time the sum equal to
the sum of the Maximum Commitment Amounts, as the same may be terminated and/or
reduced from time to time in accordance with the provisions hereof.

22



--------------------------------------------------------------------------------



 



     “Maximum Commitment Amount” means, as to each Bank, the amount set forth
opposite such Bank’s name on Schedule 1.1 hereto under the caption “Maximum
Commitment Amount”, as the same may be terminated and/or reduced from time to
time in accordance with the provisions hereof; provided, that after giving
effect to any Assignment and Acceptance Agreement, the Maximum Commitment Amount
of each Bank shall be the amount set forth in the Register maintained by
Administrative Agent pursuant to Section 14.9(c)(iv) hereof.
     “Maximum Lawful Rate” means, for each Bank, the maximum rate (or, if the
context so permits or requires, an amount calculated at such rate) of interest
which, at the time in question would not cause the interest charged on the
portion of the Revolving Loan owed to such Bank at such time to exceed the
maximum amount which such Bank would be allowed to contract for, charge, take,
reserve, or receive under applicable Laws after taking into account, to the
extent required by applicable Laws, any and all relevant payments or charges
under the Loan Papers.
     “Mineral Interests” means (a) rights, estates, titles, and interests in and
to oil and gas leases and any oil and gas interests, royalty and overriding
royalty interests, production payments, net profits interests, oil and gas fee
interests, and other rights therein, (b) any reversionary or carried interests
relating to any of the foregoing, (c) rights, titles and interests in any of the
foregoing created by or arising under the terms of any presently existing or
future unitization, communization, and pooling agreements or arrangements,
(d) all Hydrocarbons in and under and which may be produced and saved or
attributable to any of the foregoing, including all oil in tanks, and all rents,
issues, profits, proceeds, products, revenues and other incomes from or
attributable to any of the foregoing, and (e) all properties, rights and
interests which now or hereafter include all or any part of the foregoing,
whether arising by contract, by order, or by operation of Laws.
     “Minimum Collateral Amount” means, at any time, an amount equal to eighty
percent (80%) of the Recognized Value of all Borrowing Base Properties at such
time.
     “Monthly Date” means the last day of each calendar month.
     “Moody’s” means Moody’s Investors Service, Inc. and any successor thereto
that is a nationally recognized rating agency.
     “Mortgages” means all mortgages, deeds of trust, amendments to mortgages,
security agreements, assignments of production, pledge agreements, collateral
mortgages, collateral chattel mortgages, collateral assignments, financing
statements and other documents, instruments and agreements evidencing, creating,
perfecting or otherwise establishing the Liens required by Section 5.1 hereof.
All Mortgages shall be in form and substance satisfactory to Administrative
Agent in its sole discretion.
     “Net Proceeds” means, with respect to any event, (a) the cash proceeds
received in respect of such event including any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment receivable or otherwise, but excluding any interest payments),
but only as and when received, net of (b) the sum of (i) all reasonable fees and
out-of-pocket expenses paid to third parties (other than Affiliates) in
connection with such

23



--------------------------------------------------------------------------------



 



event and (ii) the amount of all taxes paid (or reasonably estimated to be
payable) during the year that such event occurred or the next succeeding year
and that are directly attributable to such event (as determined reasonably and
in good faith by a Financial Officer).
     “New Frontiers” means Denbury New Frontiers, LLC, a Delaware limited
liability company, which is a Wholly-Owned Subsidiary of Operating.
     “Note” means a promissory note of Borrower payable to the order of a Bank,
in substantially the form of Exhibit B hereto, in the amount of such Bank’s
Maximum Commitment Amount, evidencing the obligation of Borrower to repay to
such Bank its Commitment Percentage of the Revolving Loan, together with all
modifications, extensions, renewals, and rearrangements thereof, and “Notes”
means all of such Notes collectively.
     “Notice of Continuation or Conversion” has the meaning set forth in Section
2.5(c).
     “Obligations” means all present and future indebtedness, obligations and
liabilities, and all renewals and extensions thereof, or any part thereof, of
each Credit Party to Administrative Agent or to any Bank or any Affiliate of any
Bank arising pursuant to (a) the Loan Papers, (b) pursuant to any Hedge
Agreement or Hedge Transaction entered into with any Bank or any Affiliate of
any Bank, but excluding any additional transactions or confirmations entered
into (1) after such Bank (or Affiliate thereof) ceases to be a Bank or an
Affiliate of a Bank or (2) after assignment by such Bank (or Affiliate thereof)
to a third party that is not a Bank or an Affiliate of a Bank, and (c) the Bond
Documents and (d) each and any Bank Products, and all interest accrued on any of
the indebtedness, obligations and liabilities arising pursuant to clauses (a),
(b), (c) and/or (d) above in this definition, and costs, expenses, and
attorneys’ fees incurred in the enforcement or collection of any of the
indebtedness, obligations and liabilities arising pursuant to clauses (a), (b),
(c) and/or (d) above in this definition, regardless of whether such
indebtedness, obligations and liabilities are direct, indirect, fixed,
contingent, liquidated, unliquidated, joint, several or joint and several. As
used in this Agreement, the term “Obligations” shall also include, without
limitation, any and all obligations, indebtedness and liabilities owed by
Borrower or any other Credit Party to Bond Purchaser (whether directly or as
assignee of Bond Issuer) under the Bond Documents, which obligations,
indebtedness and liabilities shall be secured by Liens on all property described
as collateral security for the Obligations in accordance with and pursuant to
the Mortgages and the other Loan Papers.
     “Oil and Gas Hedge Transaction” means a Hedge Transaction pursuant to which
any Person hedges the price to be received by it for future production of
Hydrocarbons.
     “Onshore” means Denbury Onshore, LLC, a Delaware limited liability company,
which is a Wholly-Owned Subsidiary of Operating.
     “Onshore Senior Subordinated Notes” means the $225,000,000 7.5% Senior
Subordinated Notes Due 2013 and assumed by Borrower as a co-obligor with Onshore
pursuant to that certain First Supplemental Indenture, dated as of December 29,
2003.
     “Operating” means Denbury Operating Company, a Delaware corporation, which
is a Wholly-Owned Subsidiary of Borrower.

24



--------------------------------------------------------------------------------



 



     “Operating Louisiana” means Encore Operating Louisiana, LLC, a Delaware
limited liability company, which is a Wholly-Owned Subsidiary of Encore
Operating LP.
     “Outstanding Credit” means, on any date, the sum of (a) the aggregate
outstanding Letter of Credit Exposure on such date including the Letter of
Credit Exposure attributable to Letters of Credit to be issued on such date,
plus (b) the aggregate outstanding principal balance of the Revolving Loan on
such date, including the amount of any Borrowing to be made on such date (which,
for the avoidance of doubt, will include, without duplication, any borrowing
under any Bond Document).
     “Participants” has the meaning given such term in Section 14.9(b).
     “PBGC” means the Pension Benefit Guaranty Corporation or any entity
succeeding to any or all of its functions under ERISA.
     “Permitted Encumbrances” means with respect to any asset:

  (a)   Liens securing the Obligations;     (b)   minor defects in title which
do not secure the payment of money and otherwise have no material adverse effect
on the value or the operation of the subject property, and for the purposes of
this Agreement, a minor defect in title shall include, but not be limited to,
easements, rights-of-way, servitudes, permits, surface leases and other similar
rights in respect of surface operations, and easements for pipelines, streets,
alleys, highways, telephone lines, power lines, railways and other easements and
rights-of-way, on, over or in respect of any of the properties of any Credit
Party that are customarily granted in the oil and gas industry;     (c)  
inchoate statutory or operators’ Liens securing obligations for labor, services,
materials and supplies furnished to Mineral Interests which are not delinquent
(except to the extent permitted by Section 8.7);     (d)   mechanic’s,
materialmen’s, warehouseman’s, journeyman’s and carrier’s Liens and other
similar Liens arising by operation of Law in the ordinary course of business
which are not delinquent (except to the extent permitted by Section 8.7);    
(e)   Liens for Taxes or assessments not yet due or not yet delinquent, or, if
delinquent, that are being contested in good faith in the normal course of
business by appropriate action, as permitted by Section 8.7;     (f)   lease
burdens payable to third parties which are deducted in the calculation of
engineered discounted present value in the Reserve Report including, without
limitation, any royalty, overriding royalty, net profits interest, production
payment, carried interest or reversionary working interest;     (g)   Liens
granted pursuant to the express terms of any Genesis Transaction Document;
provided, however, that no Lien permitted under this clause (g) will

25



--------------------------------------------------------------------------------



 



      extend to any Borrowing Base Property that constitutes a Proved Mineral
Interest; and

  (h)   Liens arising from precautionary UCC filings with respect to operating
leases and other leases which are not capital leases and cover assets that are
leased by, but not owned by, a Credit Party;

provided, that, (i) the liens described in clauses (c) through (e) of this
definition shall remain “Permitted Encumbrances” only for so long as no action
to enforce such Lien has been commenced and no intention to subordinate the
first priority Lien granted in favor of Administrative Agent pursuant to any of
the Loan Papers is to be hereby implied or expressed by the permitted existence
of such Permitted Encumbrances and (ii) the term “Permitted Encumbrances” shall
not include any Lien securing Debt for borrowed money other than the
Obligations.
     “Permitted Investments” means (a) readily marketable direct obligations of
the United States of America (or investments in mutual funds or similar funds
which invest solely in such obligations), (b) demand or time deposit accounts,
certificates of deposit and money market deposits with maturities of one year or
less of any commercial bank operating in the United States having capital and
surplus in excess of $500,000,000, (c) commercial paper of a domestic issuer if
at the time of purchase such paper is rated in one of the two highest ratings
categories of S&P or Moody’s, (d) money market funds that invest substantially
all of their assets in securities of the types described in clauses (a) through
(c) above, (e) Investments by any Credit Party in any other Credit Party,
(f) Investments by any Credit Party in Encore MLP (including Investments made
indirectly through an Unrestricted Subsidiary that owns Equity in Encore MLP);
provided, that the aggregate amount of all such Investments made pursuant to
this clause (f) after the date of this Agreement shall not exceed $50,000,000
(measured on a cost basis), and (g) other Investments; provided, that the
aggregate amount of all other Investments made pursuant to this clause (g)
outstanding at any time shall not exceed $50,000,000 (measured on a cost basis).
     “Permitted Revenue Bond Debt” means, collectively, (a) Debt evidenced by
the 2008 Bond Loan Agreement, (b) Debt evidenced by the 2009 Bond Loan
Agreement, and (c) any additional Debt of Borrower or any other Credit Party
evidenced by any Additional Permitted Revenue Bond Documents entered into in
connection with an Additional Permitted Revenue Bond Transaction.
     “Permitted Subordinate Debt” means, collectively, (a) Debt of Borrower
resulting from the issue of the Onshore Senior Subordinated Notes or any
refinancing thereof in accordance with Section 9.1(d), (b) Debt of Borrower
resulting from the issue of Borrower’s $300,000,000 7.5% Senior Subordinated
Notes Due 2015, (c) Debt of Borrower resulting from the issue of Borrower’s
$426,350,000 9.75% Senior Subordinated Notes Due 2016, (d) the Encore Permitted
Subordinate Debt, (e) the 2010 Senior Subordinated Notes Debt, and (f) Debt of
any Credit Party resulting from the issuance or incurrence of any Additional
Permitted Subordinate Debt (if any).
     “Permitted Subordinate Debt Documents” means, collectively, senior
subordinated notes, all guarantees of any such notes, the indentures for each
series or issue of any such notes

26



--------------------------------------------------------------------------------



 



and all other agreements, documents or instruments executed and delivered by any
Credit Party in connection with, or pursuant to, the issuance of Permitted
Subordinate Debt. Permitted Subordinate Debt Documents expressly include Encore
Permitted Subordinate Debt Documents.
     “Person” means an individual, a corporation, a partnership, a limited
liability company, an association, a trust or any other entity or organization,
including a Government Authority.
     “Plan” means an employee benefit plan within the meaning of section 3(3) of
ERISA, and any other similar plan, policy or arrangement, including an
employment contract, whether formal or informal and whether legally binding or
not, under which any Credit Party or an ERISA Affiliate of a Credit Party has
any current or future obligation or liability or under which any present or
former employee of any Credit Party or an ERISA Affiliate of a Credit Party, or
such present or former employee’s dependents or beneficiaries, has any current
or future right to benefits resulting from the present or former employee’s
employment relationship with any Credit Party or an ERISA Affiliate of a Credit
Party.
     “Prepayment Event” means (a) any sale, transfer or other disposition
(including pursuant to a sale and leaseback transaction) of any property or
asset of any Credit Party, other than dispositions described in Section 9.5,
(b) the incurrence by any Credit Party of any Debt, other than Debt permitted
under Section 9.1, or (c) receipt by any Credit Party of any insurance proceeds
or condemnation or other awards resulting from a Casualty Event with respect to
any Borrowing Base Property of any Credit Party having a fair market value
immediately prior to such event equal to or greater than $10,000,000.
     “Prime Rate” means the per annum rate of interest established from time to
time by Administrative Agent as its prime rate, which rate may not be the lowest
rate of interest charged by Administrative Agent to its customers.
     “Prior Genesis VPP Transactions” means, collectively, the transactions
entered into between Onshore and Genesis Crude prior to the Closing Date for the
purchase and sale of carbon dioxide volumetric production payments in accordance
with the Existing Credit Agreement.
     “Proved Mineral Interests” means, collectively, Proved Producing Mineral
Interests, Proved Nonproducing Mineral Interests, and Proved Undeveloped Mineral
Interests.
     “Proved Nonproducing Mineral Interests” means all Mineral Interests which
constitute proved developed nonproducing reserves.
     “Proved Producing Mineral Interests” means all Mineral Interests which
constitute proved developed producing reserves.
     “Proved Undeveloped Mineral Interests” means all Mineral Interests which
constitute proved undeveloped reserves.
     “Purchasers” has the meaning given such term in Section 14.9(c).
     “Quarterly Date” means the last day of each March, June, September and
December.

27



--------------------------------------------------------------------------------



 



     “Recognized Value” means, with respect to the Borrowing Base Properties,
the value which Administrative Agent, in its sole discretion, attributes to such
Borrowing Base Properties based upon the engineered discounted present value of
the estimated net cash flow to be realized from the production of Hydrocarbons
from such Borrowing Base Properties.
     “Redetermination” means any Scheduled Redetermination or Special
Redetermination.
     “Redetermination Date” means (a) with respect to any Scheduled
Redetermination, each November 1 and May 1, commencing November 1, 2010, and
(b) with respect to any Special Redetermination, the first day of the first
month which is not less than twenty (20) Domestic Business Days following the
date of a request for a Special Redetermination.
     “Register” has the meaning given such term in Section 14.9(c)(iv).
     “Regulation D” means Regulation D of the Board, 12 C.F.R. Part 221, as in
effect from time to time.
     “Regulation U” means Regulation U of the Board, 12 C.F.R. Part 221, as in
effect from time to time.
     “Remedial Work” has the meaning given such term in Section 8.10(a).
     “Request for Borrowing” means a request for a Borrowing made by Borrower in
accordance with Section 2.2(a) substantially in the form of Exhibit E attached
hereto.
     “Request for Letter of Credit” means a request for a Letter of Credit made
by Borrower in accordance with Section 2.3(a) substantially in the form of
Exhibit F attached hereto.
     “Required Banks” means, at any time while no Outstanding Credit exists,
Banks having at least sixty-six and two-thirds percent (66 2/3%) of the Maximum
Aggregate Commitment Amount; and at any time while any Outstanding Credit
exists, Banks holding at least sixty-six and two-thirds percent (66 2/3%) of
such Outstanding Credit (without regard to any sale by a Bank of a participation
in any Revolving Loan under Section 14.9(b)); provided, that the Maximum
Commitment Amounts of, and the amount of Outstanding Credit attributable to,
Defaulting Banks (if any) shall be excluded from the determination of Required
Banks.
     “Reserve Report” means an unsuperseded engineering analysis of the Mineral
Interests owned by any Credit Party, in form and substance reasonably acceptable
to Administrative Agent, prepared in accordance with customary and prudent
practices in the petroleum engineering industry and ASC Topic 105, setting
forth, as of each June 30 or December 31 (or such other date in the event of a
Special Redetermination) the oil and gas reserves attributable to the Mineral
Interests of the Borrower and the other Credit Parties, together with a
projection of the rate of production and future net income, taxes, operating
expenses and capital expenditures with respect thereto as of such date, based
upon the pricing and economic assumptions consistent with SEC reporting and the
Administrative Agent’s lending requirements at the time. Until superseded, the
Initial Reserve Report shall be considered the Reserve Report.

28



--------------------------------------------------------------------------------



 



     “Reserve Requirement” means, at any time, the maximum rate at which
reserves (including, without limitation, any marginal, special, supplemental, or
emergency reserves) are required to be maintained under regulations issued from
time to time by the Board by member banks of the Federal Reserve System against
in the case of Eurodollar Loans, “Eurocurrency liabilities” (as such term is
currently used in Regulation D). Without limiting the effect of the foregoing,
the Reserve Requirement shall reflect any other reserves required to be
maintained by such member banks with respect to (i) any category of liabilities
which includes deposits by reference to which the Adjusted Eurodollar Rate is to
be determined, or (ii) any category of extensions of credit or other assets
which include Eurodollar Loans. The Adjusted Eurodollar Rate shall be adjusted
automatically on and as of the effective date of any change in the Reserve
Requirement.
     “Restricted Payment” means, with respect to any Person, (a) any
Distribution by such Person, (b) any capital contribution, loan or advance by
any Credit Party to any Unrestricted Subsidiary, (c) the issuance of a Guarantee
by any Credit Party with respect to any Debt or other obligation of any
Unrestricted Subsidiary, (d) the retirement, redemption, defeasance, repurchase
or prepayment prior to scheduled maturity by such Person or any Affiliate of
such Person of any Debt of such Person, or (e) except as otherwise approved by
Majority Banks, the retirement, redemption or payment by Borrower or any
Affiliate of Borrower of any part of the principal of the Permitted Subordinate
Debt at any time prior to the termination of all Commitments and the payment and
performance in full of the Obligations.
     “Restricted Subsidiary” means (a) as of the date hereof, Encore Holdings,
Onshore, Operating, Marine, TRF, DG&M, Green Pipeline, EAP Properties, EAP
Operating GP, Encore Operating LP, Greencore Pipeline, Operating Louisiana, and
any “Restricted Subsidiary” as defined in the Permitted Subordinate Debt
Documents evidencing the 2010 Senior Subordinated Notes, and (b) each other
Material Domestic Subsidiary and (c) any other Domestic Subsidiary of Borrower
that Borrower designates in writing to Administrative Agent to be a Restricted
Subsidiary; provided, that no Subsidiary of Borrower will be a Restricted
Subsidiary unless (i) one hundred percent (100%) of its issued and outstanding
Equity has been pledged to Administrative Agent to secure the Obligations
pursuant to the Borrower Pledge Agreement or a Subsidiary Pledge Agreement, and
(ii) it has executed a Facility Guarantee.
     “Revolving Loan” means the revolving credit loan in an amount outstanding
at any time not to exceed the amount of the Total Commitment then in effect less
the amount of the Letter Credit Exposure then outstanding to be made by Banks to
Borrower in accordance with Section 2.1 hereof. The Revolving Loan may be
comprised of the Base Rate Loan and one or more Eurodollar Loans as Borrower may
select in a Request for Borrowing or a Notice of Continuation or Conversion.
     “Rolling Period” means (a) for the Fiscal Quarters ending on June 30, 2010,
September 30, 2010 and December 31, 2010, the period commencing on April 1, 2010
and ending on the last day of such applicable Fiscal Quarter, and (b) for the
Fiscal Quarter ending on March 31, 2011, and each Fiscal Quarter thereafter, any
period of four (4) consecutive Fiscal Quarters ending on the last day of such
applicable Fiscal Quarter.

29



--------------------------------------------------------------------------------



 



     “S&P” means Standard & Poor’s Ratings Group, a division of The McGraw-Hill
Companies, Inc., and any successor thereto that is a nationally recognized
rating agency.
     “Schedule” means a “schedule” attached to this Agreement and incorporated
herein by reference, unless specifically indicated otherwise.
     “Scheduled Redetermination” means any Redetermination of the Borrowing Base
pursuant to Section 4.2.
     “SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
     “Section” refers to a “section” or “subsection” of this Agreement unless
specifically indicated otherwise.
     “Special Redetermination” means any Redetermination of the Borrowing Base
pursuant to Section 4.3.
     “Subsidiary” means, for any Person, any corporation or other entity of
which securities or other ownership interests having ordinary voting power to
elect a majority of the board of directors or other persons performing similar
functions (including that of a general partner) are at the time directly or
indirectly owned, collectively, by such Person and any Subsidiaries of such
Person. The term “Subsidiary” shall include Subsidiaries of Subsidiaries (and so
on).
     “Subsidiary Pledge Agreement” means a Pledge Agreement substantially in the
form of Exhibit D attached hereto (with applicable conforming changes) which may
be executed by each existing and/or future Restricted Subsidiary of Borrower to
the extent such Subsidiary owns all outstanding Equity of any other Restricted
Subsidiary, pursuant to which such Restricted Subsidiary shall pledge to
Administrative Agent, for the ratable benefit of Banks, all of the issued and
outstanding Equity owned by such Restricted Subsidiary of any other Restricted
Subsidiary thereof described therein to secure the Obligations.
     “Syndication Agent” means BAS in its capacity as Syndication Agent for
Banks hereunder (or any successor thereto).
     “Taxes” means all taxes, assessments, filing or other fees, levies,
imposts, duties, deductions, withholdings, stamp taxes, capital transaction
taxes, foreign exchange taxes or other charges, or other charges of any nature
whatsoever, from time to time or at any time imposed by Law or any Governmental
Authority. “Tax” means any one of the foregoing.
     “Termination Date” means March 7, 2014.
     “Total Commitment” means the aggregate Commitments of all Banks as such
amount may be reduced from time to time pursuant to the terms hereof; provided,
that, the Total Commitment shall never exceed the lesser of (a) the Borrowing
Base then in effect, or (b) the Maximum Aggregate Commitment Amount.
     “Transferee” has the meaning given such term in Section 14.9(d).

30



--------------------------------------------------------------------------------



 



     “TRF” means Tuscaloosa Royalty Fund LLC, a Mississippi limited liability
company, which is a Wholly-Owned Subsidiary of Operating.
     “Type” means, with reference to a Revolving Loan, the characterization of
such Revolving Loan as the Base Rate Loan or a Eurodollar Loan based on the
method by which the accrual of interest on such Revolving Loan is calculated.
     “Unproved Reserves” means Mineral Interests which do not constitute Proved
Mineral Interests.
     “Unrestricted Subsidiary” means (a) as of the date hereof, New Frontiers,
Encore Energy Partners GP, Encore MLP, Encore Energy Partners Operating LLC,
Encore Energy Partners Finance Corporation, Encore Clear Fork Pipeline LLC,
Encore Partners LP Holdings, Encore Partners GP Holdings, any other Subsidiary
of Encore MLP and Jurassic Resource Development North America, LLC, (b) any
other Subsidiary of Encore MLP, and (c) any Subsidiary of Borrower formed in
compliance with this Agreement that is not a Material Domestic Subsidiary and
that Borrower has not otherwise designated in writing to Administrative Agent to
be a Restricted Subsidiary.
     “Wholly-Owned Subsidiary” means any Subsidiary of which all of the
outstanding Equity (other than any directors’ qualifying shares mandated by
Law), on a fully-diluted basis, is owned by Borrower and/or one or more of
Borrower’s other Wholly-Owned Subsidiaries; provided, that none of Encore
Partners GP Holdings, Encore Partners LP Holdings and Encore Energy Partners GP
will be a Wholly-Owned Subsidiary for purposes of this Agreement or any of the
other Loan Papers.
     Section 1.2 Accounting Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be expressed in U.S. dollars and shall be prepared
in accordance with GAAP, applied on a basis consistent with the most recent
audited consolidated financial statements of Borrower and its Restricted
Subsidiaries delivered to Banks except for changes concurred in by Borrower’s
independent certified public accountants and which are disclosed to
Administrative Agent on the next date on which financial statements are required
to be delivered to Banks pursuant to Section 8.1(a) or Section 8.1(b); provided,
that, unless Majority Banks shall otherwise agree in writing, no such change
shall modify or affect the manner in which compliance with the covenants
contained in Article X are computed such that all such computations shall be
conducted utilizing financial information presented consistently with prior
periods.
     Section 1.3 Petroleum Terms. As used herein, the terms “proved reserves,”
“proved developed reserves,” “proved developed producing reserves,” “proved
developed nonproducing reserves,” and “proved undeveloped reserves” have the
meaning given such terms from time to time and at the time in question by the
Society of Petroleum Engineers of the American Institute of Mining Engineers.

31



--------------------------------------------------------------------------------



 



     Section 1.4 Money. Unless expressly stipulated otherwise, all references
herein to “dollars,” “money,” “funds,” “payments,” “prepayments” or similar
financial or monetary terms, are references to currency of the United States of
America.
     Section 1.5 Terms Generally; Rules of Construction. The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” as used in this Agreement shall be deemed to be
followed by the phrase “without limitation”. The word “will” shall be construed
to have the same meaning and effect as the word “shall”. Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth in the Loan Papers), (b) any
reference herein to any law shall be construed as referring to such law as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time, (c) any reference herein to any Person shall be construed to
include such Person’s successors and assigns (subject to the restrictions
contained in the Loan Papers), (d) the words “herein”, “hereof” and “hereunder”,
and words of similar import, shall be construed to refer to this Agreement in
its entirety and not to any particular provision hereof, (e) with respect to the
determination of any time period, the word “from” means “from and including” and
the word “to” means “to and including” and (f) any reference herein to Articles,
Sections, Annexes, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Annexes, Exhibits and Schedules to, this
Agreement. No provision of this Agreement or any other Loan Paper shall be
interpreted or construed against any Person solely because such Person or its
legal representative drafted such provision.
ARTICLE II
THE CREDIT
     Section 2.1 Commitments.
          (a) Each Bank severally agrees, subject to Section 2.1(d), Section 6.1
and Section 6.2 and the other terms and conditions set forth in this Agreement,
to lend to Borrower from time to time prior to the Termination Date amounts
requested by Borrower not to exceed in the aggregate at any one time
outstanding, the amount of such Bank’s Commitment reduced by an amount equal to
such Bank’s Letter of Credit Exposure. Subject to Section 2.5(c), each Borrowing
shall be (i) in an aggregate principal amount of $1,000,000 or any larger
integral multiple of $100,000 (except that any Base Rate Borrowing may be in an
amount equal to (1) the Availability at such time or (2) the amount required to
finance the reimbursement of any payment or disbursement made by Letter of
Credit Issuer under any Letter of Credit issued by it as contemplated by
Section 2.1(b), and (ii) made from the Banks ratably in accordance with their
respective Commitment Percentages. Subject to the foregoing limitations and the
other provisions of this Agreement, prior to the Termination Date Borrower may
borrow under this Section 2.1(a), repay amounts borrowed and request new
Borrowings to be made under this Section 2.1(a).

32



--------------------------------------------------------------------------------



 



          (b) The Existing Letters of Credit shall be deemed to have been issued
hereunder as of the Closing Date. Letter of Credit Issuer may, from time to time
prior to the date which is five (5) Domestic Business Days prior to the
Termination Date, upon request by Borrower, issue Letters of Credit for the
account of Borrower or any other Credit Party designated by Borrower, so long as
(i) the sum of (A) the total Letter of Credit Exposure then existing, and
(B) the amount of the requested Letter of Credit does not exceed $50,000,000,
and (ii) Borrower would be entitled to a Borrowing under Section 2.1(a) and
Section 2.1(d) in the amount of the requested Letter of Credit. Not less than
three (3) Domestic Business Days prior to the requested date of issuance of any
such Letter of Credit, Borrower (and any other Credit Party for whose account
such Letter of Credit is being issued) shall execute and deliver to Letter of
Credit Issuer its customary letter of credit application. Each Letter of Credit
shall be in the minimum amount of $10,000 and shall be in form and substance
acceptable to Letter of Credit Issuer. No Letter of Credit shall have an
expiration date later than the earlier of (1) five (5) Domestic Business Days
prior to the Termination Date, or (2) one (1) year from the date of issuance
(or, in the case of any renewal or extension thereof, one (1) year after such
renewal or extension so long as any such renewal or extension does not result in
the expiration date of such Letter of Credit occurring after the date that is
five (5) Domestic Business Days prior to the Termination Date). Upon the date of
issuance of a Letter of Credit, Letter of Credit Issuer shall be deemed to have
sold to each other Bank, and each other Bank shall be deemed to have
unconditionally and irrevocably purchased from Letter of Credit Issuer, a non
recourse participation in the related Letter of Credit and Letter of Credit
Exposure equal to such Bank’s Commitment Percentage of such Letter of Credit and
Letter of Credit Exposure. Upon request of any Bank, but not less often than
quarterly, Administrative Agent shall provide notice to each Bank by telephone,
teletransmission or telecopy setting forth each Letter of Credit issued and
outstanding pursuant to the terms hereof and specifying the beneficiary and
expiration date of each such Letter of Credit, each Bank’s percentage of each
such Letter of Credit and the actual dollar amount of each Bank’s participation
held by Letter of Credit Issuer thereof for such Bank’s account and risk. In
connection with the issuance of Letters of Credit, Borrower shall pay (a) to
Administrative Agent for the account of each Bank the applicable Letter of
Credit Fee on the average daily amount of such Bank’s Letter of Credit Exposure
(excluding any portion thereof attributable to unreimbursed portions of Letters
of Credit then outstanding) during the period from and including the date of
this Agreement to but excluding the later of the date on which such Bank’s
Commitment terminates and the date on which such Bank ceases to have any Letter
of Credit Exposure, provided, that in no event shall such fee be less than $500
during any quarter, (b) to Letter of Credit Issuer, for its own account, the
Letter of Credit Fronting Fee on the average daily amount of Letter of Credit
Issuer’s Letter of Credit Exposure during the period from and including the date
of this Agreement to but excluding the later of the date of termination of the
Commitments and the date on which there ceases to be any Letter of Credit
Exposure, provided, that in no event shall such fee be less than $500 during any
quarter, and (c) to Letter of Credit Issuer, for its own account, its standard
and customary fees with respect to the issuance, amendment, renewal or extension
of any Letter of Credit issued by Letter of Credit Issuer or processing of
drawings thereunder. The applicable Letter of Credit Fees and Letter of Credit
Fronting Fees with respect to any Letter of Credit accrued through and including
the last day of March, June, September and December of each year shall be
payable on the third (3) Domestic Business Day following such last day,
commencing on the first such date to occur after the date of this Agreement;
provided, that all such fees shall be payable on the Termination Date.

33



--------------------------------------------------------------------------------



 



     Letter of Credit Issuer shall, promptly following its receipt thereof,
examine all documents purporting to represent a demand for payment under a
Letter of Credit and notify Administrative Agent and Borrower by telephone
(confirmed by telecopy) of such demand for payment and whether Letter of Credit
Issuer has made or will make a payment or disbursement thereunder; provided that
any failure to give or delay in giving such notice shall not relieve Borrower of
its obligation to reimburse Letter of Credit Issuer and Banks with respect to
any such payment or disbursement.
     Immediately upon the occurrence of an Event of Default and the acceleration
of the Obligations hereunder, and also in the event Borrower is required to cash
collateralize a Defaulting Bank’s Letter of Credit Exposure pursuant to
Section 13.8(c)(ii), Borrower shall deposit with Administrative Agent cash in
such amounts as Administrative Agent may request, up to a maximum amount equal
to (a) the aggregate existing Letter of Credit Exposure of all Banks in the case
of the occurrence of an Event of Default and the acceleration of the Obligations
hereunder or (b) the amount of such Defaulting Bank’s Letter of Credit Exposure
in the case of a payment required by Section 13.8(c)(ii); provided, that, in the
case of any of the Events of Default specified in Section 11.1(g) or
Section 11.1(h), an amount equal to the aggregate existing Letter of Credit
Exposure of all Banks shall be due and payable without any notice to Borrower or
any other act by Administrative Agent or any Bank. Any amounts so deposited
shall be held by Administrative Agent for the ratable benefit of all Banks as
security for the applicable outstanding Letter of Credit Exposure and the other
Obligations, and Borrower will, in connection therewith, execute and deliver
(and cause each other Credit Party to execute and deliver) such security
agreements in form and substance satisfactory to Administrative Agent which
Administrative Agent may, in its discretion, require. Other than any interest
earned on the investment of any amounts so deposited in accordance with this
Section 2.1(b), which investments shall be made at the option and sole
discretion of Administrative Agent and at Borrower’s risk and expense, such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in the account or accounts in which such deposits
are held.
     As drafts or demands for payment are presented under any Letter of Credit,
Administrative Agent shall apply such cash to satisfy such drafts or demands.
When all Letters of Credit have expired and the Obligations have been repaid in
full (and no Bank has any obligation to lend or issue Letters of Credit
hereunder) or such Event of Default has been cured to the satisfaction of
Majority Banks, Administrative Agent shall release to Borrower any remaining
cash deposited under this Section 2.1(b); provided, that if Borrower is required
to provide an amount of cash collateral hereunder as a result of the existence
of a Defaulting Bank having Letter of Credit Exposure, and Borrower is not
otherwise required to provide cash collateral for any other purpose hereunder,
then such amount of cash collateral provided shall be returned to Borrower
within three (3) Domestic Business Days after the first date on which such
Defaulting Bank’s Letter of Credit Exposure no longer exists or on which such
Defaulting Bank ceases to be a Defaulting Bank. Whenever Borrower is required to
make deposits under this Section 2.1(b) and fails to do so on the day such
deposit is due, Administrative Agent or any Bank may, without notice to
Borrower, make such deposit (whether by application of proceeds of any
collateral for the Obligations, by transfers from other accounts maintained with
any Bank or otherwise) using any funds then available to any Bank of any Credit
Party, any guarantor or any other party liable for repayment of the Obligations.

34



--------------------------------------------------------------------------------



 



     Notwithstanding anything to the contrary contained herein, Borrower hereby
agrees to reimburse Letter of Credit Issuer immediately upon demand by Letter of
Credit Issuer, and in immediately available funds, for any payment or
disbursement made by Letter of Credit Issuer under any Letter of Credit issued
by it, such reimbursement to be made on the same Domestic Business Day of demand
if Letter of Credit Issuer’s demand is made no later than 10 a.m. (Chicago,
Illinois time) on such day, and otherwise on the Domestic Business Day
immediately following the date on which Letter of Credit Issuer makes such
demand; provided, that Borrower shall, subject to the conditions to Borrowing
set forth herein, be deemed to have requested, and Borrower does hereby request
under such circumstances, that such payment be financed with a Base Rate
Borrowing in an equivalent amount and, to the extent so financed, Borrower’s
obligation to make such payment shall be discharged and replaced by the
resulting Base Rate Borrowing. Payment shall be made by Borrower with interest
on the amount so paid or disbursed by Letter of Credit Issuer from and including
the date payment is made under any Letter of Credit to and including the date of
payment, at the lesser of (i) the Maximum Lawful Rate, or (ii) the Default Rate.
Interest accrued pursuant to this Section 2.1(b) shall be for the account of
Letter of Credit Issuer, except that interest accrued on and after the date of
payment by any Bank pursuant to this Section 2.1(b) to reimburse Letter of
Credit Issuer shall be for the account of such Bank to the extent of such
payment. The obligations of Borrower under this paragraph will continue until
all Letters of Credit have expired and all reimbursement obligations with
respect thereto have been paid in full by Borrower and until all other
Obligations shall have been paid in full.
     Borrower’s obligations to reimburse Letter of Credit Issuer as set forth in
the immediately preceding paragraph hereof shall be absolute, unconditional and
irrevocable and shall be performed strictly in accordance with the terms of this
Agreement under any and all circumstances whatsoever; provided, however, if
Borrower for any reason fails to reimburse Letter of Credit Issuer in full upon
demand, Banks shall reimburse Letter of Credit Issuer in accordance with each
Banks’ Commitment Percentage for amounts due and unpaid from Borrower as set
forth hereinbelow; provided, however, that no such reimbursement made by Banks
shall discharge Borrower’s obligations to reimburse Letter of Credit Issuer. All
reimbursement amounts payable by any Bank under this Section 2.1(b) shall
include interest thereon at the Federal Funds Rate, from the date of the payment
of such amounts by Letter of Credit Issuer to the date of reimbursement by such
Bank. No Bank shall be liable for the performance or nonperformance of the
obligations of any other Bank under this paragraph. The reimbursement
obligations of Banks under this paragraph shall continue after the Termination
Date and shall survive termination of this Agreement and the other Loan Papers.
     Borrower shall indemnify and hold Administrative Agent, Letter of Credit
Issuer and each Bank, and their respective officers, directors, representatives
and employees harmless from loss for any claim, demand or liability which may be
asserted against any or such indemnified party in connection with actions taken
under Letters of Credit or in connection therewith (including losses resulting
from the negligence of any or such indemnified party), and shall pay each
indemnified party for reasonable fees of attorneys and legal costs paid or
incurred by each indemnified party in connection with any matter related to
Letters of Credit, except for losses and liabilities incurred as a direct result
of the gross negligence or willful misconduct of such indemnified party, IT
BEING THE EXPRESS INTENTION OF THE PARTIES THAT EACH INDEMNIFIED PARTY SHALL BE
INDEMNIFIED FOR THE

35



--------------------------------------------------------------------------------



 



CONSEQUENCES OF ITS OWN ORDINARY NEGLIGENCE. If Borrower for any reason fails to
indemnify or pay such indemnified party as set forth herein in full, Banks shall
indemnify and pay such indemnified party upon demand, in accordance with each
Bank’s Commitment Percentage of such amounts due and unpaid from Borrower;
provided, however, that, no such payment made by Banks shall discharge
Borrower’s obligation to indemnify or pay such indemnified party in accordance
with the terms hereof. The provisions of this paragraph shall survive the
termination of this Agreement.
     Neither Administrative Agent nor Letter of Credit Issuer makes any
representation or warranty, nor assumes any responsibility with respect to the
validity, legality, sufficiency or enforceability of any letter of credit
application executed and delivered in connection with any Letter of Credit
issued hereunder or any document relative thereto or to the collectability
thereunder. In the event of any inconsistency between the terms and conditions
of this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by Borrower to, or entered into by
Borrower with, the Letter of Credit Issuer relating to any Letter of Credit, the
terms and conditions of this Agreement shall control. Neither Administrative
Agent nor Letter of Credit Issuer assumes any responsibility for the financial
condition of Borrower or any other Credit Party, or for the performance of any
obligation of Borrower or any other Credit Party. Administrative Agent and
Letter of Credit Issuer may use its discretion with respect to exercising or
refraining from exercising any rights, or taking or refraining from taking any
action which may be vested in it or which it may be entitled to take or assert
with respect to any Letter of Credit or any letter of credit application.
FURTHERMORE, EXCEPT AS SET FORTH HEREIN, NEITHER ADMINISTRATIVE AGENT NOR LETTER
OF CREDIT ISSUER SHALL BE UNDER ANY LIABILITY TO ANY BANK, WITH RESPECT TO
ANYTHING ADMINISTRATIVE AGENT OR LETTER OF CREDIT ISSUER MAY DO OR REFRAIN FROM
DOING IN THE EXERCISE OF ITS JUDGMENT, THE SOLE LIABILITY AND RESPONSIBILITY OF
ADMINISTRATIVE AGENT AND LETTER OF CREDIT ISSUER BEING TO HANDLE EACH BANK’S
SHARE ON AS FAVORABLE A BASIS AS ADMINISTRATIVE AGENT OR LETTER OF CREDIT ISSUER
HANDLES ITS OWN SHARE. NEITHER ADMINISTRATIVE AGENT NOR LETTER OF CREDIT ISSUER
SHALL HAVE ANY DUTIES OR RESPONSIBILITIES EXCEPT THOSE EXPRESSLY SET FORTH
HEREIN AND THOSE DUTIES AND LIABILITIES SHALL BE SUBJECT TO THE LIMITATIONS AND
QUALIFICATIONS SET FORTH HEREIN. FURTHERMORE, NEITHER ADMINISTRATIVE AGENT,
LETTER OF CREDIT ISSUER, NOR ANY OF THEIR DIRECTORS, OFFICERS, OR EMPLOYEES
SHALL BE LIABLE FOR ANY ACTION TAKEN OR OMITTED (WHETHER OR NOT SUCH ACTION
TAKEN OR OMITTED IS EXPRESSLY SET FORTH HEREIN) UNDER OR IN CONNECTION HEREWITH
OR UNDER ANY OTHER INSTRUMENT OR DOCUMENT IN CONNECTION HEREWITH, EXCEPT FOR
GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. Neither Administrative Agent nor Letter
of Credit Issuer shall incur any liability to any Bank, Borrower, any other
Credit Party, or any Affiliate of any Bank, Borrower or any other Credit Party,
in acting upon any notice, document, order, consent, certificate, warrant or
other instrument reasonably believed by Administrative Agent or Letter of Credit
Issuer to be genuine or authentic and to be signed by the proper party or in any
other event or circumstance whatsoever that might, but for the provisions of
this Section 2.1(b), constitute a

36



--------------------------------------------------------------------------------



 



legal or equitable discharge of, or provide a right of setoff against,
Borrower’s obligations hereunder.
          (c) Bond Purchaser may, from time to time prior to the date which is
two (2) years prior to the Termination Date, upon request by Borrower in
accordance with Section 2.2, purchase Additional Permitted Revenue Bonds in
connection with an Additional Permitted Revenue Bond Transaction so long as
(i) no Default, Event of Default or Borrowing Base Deficiency then exists or
would result therefrom, (ii) such transaction is on substantially similar terms,
and pursuant to substantially similar Additional Permitted Revenue Bond
Documents, as the transaction evidenced by the 2009 Bond Offering and the Bond
Documents executed and delivered in connection therewith, which terms shall
provide that any obligation of Bond Purchaser to purchase Additional Permitted
Revenue Bonds shall be limited to the amount of Borrowings that are then
available under and in accordance with the terms of this Agreement, (iii) at
least five (5) Domestic Business Days prior to the date of the consummation of
the proposed transaction, Borrower shall have delivered to Administrative Agent
(1) all Additional Permitted Revenue Bond Documents to be entered into in
connection with such proposed transaction, each of which shall be in
substantially final form and reasonably acceptable to Administrative Agent, and
(2) a certificate signed by an Authorized Officer of Borrower certifying that
such transaction complies with this Section 2.1(c), (iv) Borrower shall have
provided Administrative Agent with copies of resolutions and comparable
authorizations approving such transaction, accompanied by a certificate of the
Secretary or comparable Authorized Officer of Borrower certifying that such
copies are true and correct, (v) Borrower would be entitled to a Borrowing under
Section 2.1(a) and Section 2.1(d) in the amount of such Additional Permitted
Revenue Bonds, (vi) such Additional Permitted Revenue Bonds will (1) be in a
maximum aggregate principal amount, together with the 2008 Bonds, the 2009 Bonds
and any other Additional Permitted Revenue Bonds then outstanding, of not
greater than $200,000,000, (2) will bear interest at rates identical to the
interest rates set forth in this Agreement, (3) have a maturity date that is not
more than two (2) years following the issuance thereof and (4) provide that Bond
Purchaser’s obligations to make advances of the proceeds thereof shall expire
not later than two (2) years from the date of issuance of such Additional
Permitted Revenue Bonds, and (vii) Administrative Agent shall have been provided
with such other documents, instruments and agreements as Administrative Agent
may request in connection with such transaction. Subject to the terms and
conditions set forth herein, including, without limitation, Borrower’s
satisfaction of the covenant set forth in Section 8.17 (but only with respect to
the 2008 Bonds and the 2009 Bonds) and Borrower’s delivery of a request for a
Borrowing in accordance with Section 2.2, in connection with any issuance and
subsequent purchase by Bond Purchaser under the 2008 Bonds, the 2009 Bonds and,
following the issuance of any Additional Permitted Revenue Bonds in accordance
with this Section 2.1(c), any such Additional Permitted Revenue Bonds, Bond
Purchaser shall be deemed to have sold to each other Bank, and each other Bank
shall be deemed to have unconditionally and irrevocably purchased from Bond
Purchaser, a non recourse participation in the 2008 Bonds, the 2009 Bonds and/or
any such Additional Permitted Revenue Bonds, as the case may be, equal to such
Bank’s Commitment Percentage of any purchase by Bond Purchaser under the 2008
Bonds, the 2009 Bonds and/or any such Additional Permitted Revenue Bonds, as the
case may be. As soon as reasonably practicable, but in any event no later than
two (2) Domestic Business Days after any Additional Permitted Revenue Bond
Transaction is consummated, Borrower shall provide Administrative Agent with
fully executed copies of each of the Additional Permitted Revenue

37



--------------------------------------------------------------------------------



 



Bond Documents entered into in connection with such transaction, together with a
certificate from an Authorized Officer of Borrower certifying that such copies
are accurate and complete and represent the complete understanding and agreement
of the parties with respect to the subject matter thereof. Notwithstanding
anything to the contrary contained in the Loan Papers or Bond Documents, any
borrowing by Borrower or any other Credit Party, as applicable, under the 2008
Bond Loan Agreement, the 2009 Bond Loan Agreement or any loan agreement
hereafter entered into in connection with any Additional Permitted Revenue Bond
Transaction, or on any 2008 Bond Note, any 2009 Bond Note or any promissory note
hereafter executed in connection with any Additional Permitted Revenue Bond
Transaction shall also be deemed to be and considered as, without duplication, a
Borrowing of a Revolving Loan hereunder (the outstanding principal of which
shall be and be deemed to be included in the Outstanding Credit for all purposes
hereunder); provided, that no borrowing by Borrower or any other Credit Party
under the 2008 Bond Loan Agreement or the 2009 Bond Loan Agreement, or on any
2008 Bond Note or any 2009 Bond Note, will be permitted hereunder prior to
Borrower’s satisfaction of the covenant set forth in Section 8.17.
          (d) No Bank will be obligated to lend to Borrower hereunder or incur
Letter of Credit Exposure and Borrower shall not be entitled to borrow hereunder
or obtain Letters of Credit hereunder, in an amount which would cause, after
giving effect to the making of any Revolving Loan or issuance of any Letter of
Credit (i) the sum of the aggregate principal balance of such Bank’s Revolving
Loans on such date plus its Commitment Percentage of the Letter of Credit
Exposure on such date, to exceed its Commitment, or (ii) the Outstanding Credit
to exceed the lesser of (A) the Borrowing Base then in effect, or (B) the
Maximum Aggregate Commitment Amount then in effect. No Bank shall be obligated
to fund Borrowings hereunder and Borrower shall not be entitled to Borrowings
hereunder during the existence of a Borrowing Base Deficiency. Nothing in this
Section 2.1(d) shall be deemed to limit any Bank’s obligation to reimburse
(1) Letter of Credit Issuer with respect to such Bank’s participation in Letters
of Credit as a result of the drawing under any Letter of Credit pursuant to
Section 2.1(b) and (2) Bond Purchaser with respect to such Bank’s participation
in any Additional Permitted Revenue Bonds as a result of Bond Purchaser’s
purchase of such bonds pursuant to Section 2.1(c).
     Section 2.2 Method of Borrowing.
          (a) In order to request any Borrowing under Section 2.1, Borrower
shall hand deliver or telecopy to Administrative Agent a duly completed Request
for Borrowing prior to 11:00 a.m. (Chicago, Illinois time), (i) on the Borrowing
Date specified for a proposed Base Rate Borrowing; provided, that no Request for
Borrowing shall be required for any deemed request of a Base Rate Borrowing to
finance the reimbursement of any payment or disbursement made by Letter of
Credit Issuer under any Letter of Credit issued by it as provided in
Section 2.1(b), and (ii) at least three (3) Eurodollar Business Days before the
Borrowing Date of a proposed Eurodollar Borrowing. Each such Request for
Borrowing shall specify:
          (A) the Borrowing Date of such Borrowing, which shall be a Domestic
Business Day in the case of a Base Rate Borrowing or a Eurodollar Business Day
in the case of a Eurodollar Borrowing;

38



--------------------------------------------------------------------------------



 



          (B) the aggregate amount of such Borrowing;
          (C) whether such Borrowing is to be a Base Rate Borrowing or a
Eurodollar Borrowing; and
          (D) in the case of a Eurodollar Borrowing, the duration of the
Interest Period applicable thereto, subject to the provisions of the definition
of Interest Period.
     In addition, if the proceeds of any such Borrowing will be used to fund
purchases by Bond Purchaser under the 2008 Bonds, the 2009 Bonds or any
Additional Permitted Revenue Bonds, such Request for Borrowing will include a
certification from an Authorized Officer of Borrower as to the purpose and
utilization of the proceeds of such Borrowing.
          (b) Upon receipt of a Request for Borrowing, Administrative Agent
shall promptly notify each Bank of the contents thereof and the amount of the
Borrowing to be loaned by such Bank pursuant thereto, and such Request for
Borrowing shall not thereafter be revocable by Borrower. If no election as to
the Type of Borrowing is specified, then the requested Borrowing shall be a Base
Rate Borrowing. If no Interest Period is specified with respect to any requested
Eurodollar Borrowing, then the Borrower shall be deemed to have selected an
Interest Period of one month’s duration.
          (c) Not later than 1:00 p.m. (Chicago, Illinois time) on the date of
each Borrowing, each Bank shall make available its Commitment Percentage of such
Borrowing, in Federal or other funds immediately available in Chicago, Illinois
to Administrative Agent at its address set forth on Schedule 1.1 hereto. Unless
Administrative Agent determines that any applicable condition specified in
Section 6.2 has not been satisfied, Administrative Agent will make the funds so
received from Banks available to Borrower at Administrative Agent’s aforesaid
address; provided, that any Base Rate Borrowing made to finance the
reimbursement of any payment or disbursement made by Letter of Credit Issuer
under any Letter of Credit issued by it as provided in Section 2.1(b) shall be
remitted by Administrative Agent to Letter of Credit Issuer.
          (d) Unless Administrative Agent shall have received notice from a Bank
prior to the proposed date of any Borrowing that such Bank will not make
available to Administrative Agent such Bank’s share of such Borrowing,
Administrative Agent may assume that such Bank has made such share available on
such date in accordance with Section 2.2(c) and may, in reliance upon such
assumption, make available to Borrower a corresponding amount. In such event, if
a Bank has not in fact made its share of the applicable Borrowing available to
Administrative Agent, then the applicable Bank and Borrower severally agree to
pay to Administrative Agent forthwith on demand such corresponding amount with
interest thereon, for each day from and including the date such amount is made
available to Borrower to but excluding the date of payment to Administrative
Agent, at (i) in the case of such Bank, the greater of the Federal Funds Rate
and a rate determined by Administrative Agent in accordance with banking
industry rules on interbank compensation or (ii) in the case of Borrower, the
interest rate then applicable to Base Rate Borrowings. If such Bank pays such
amount to

39



--------------------------------------------------------------------------------



 



Administrative Agent, then such amount shall constitute such Bank’s Revolving
Loan included in such Borrowing.
     Section 2.3 Method of Requesting Letters of Credit.
          (a) In order to request any Letter of Credit hereunder or any
amendment, renewal or extension of any existing Letter of Credit issued
hereunder, Borrower shall hand deliver or telecopy to Administrative Agent a
duly completed Request for Letter of Credit prior to 12:00 noon (Chicago,
Illinois time) at least three (3) Domestic Business Days before the date
specified for issuance, amendment, renewal or extension of such Letter of
Credit, as applicable. Each Request for Letter of Credit shall be accompanied by
Letter of Credit Issuer’s duly completed and executed letter of credit
application and agreement and shall specify:
          (i) the requested date for issuance, amendment, renewal or extension
of such Letter of Credit, as applicable, which shall be a Domestic Business Day;
          (ii) the terms of such requested Letter of Credit, including the name
and address of the beneficiary, the stated amount, the expiration date (which
shall comply with Section 2.1(b)) and the conditions under which drafts under
such Letter of Credit are to be available; and
          (iii) the purpose of such Letter of Credit.
          (b) Upon receipt of a Request for Letter of Credit, Administrative
Agent shall promptly notify each Bank and Letter of Credit Issuer of the
contents thereof, including the amount of the requested Letter of Credit, and
such Request for Letter of Credit shall not thereafter be revocable by Borrower.
          (c) No later than 12:00 noon (Chicago, Illinois time) on the date each
Letter of Credit is requested, unless Administrative Agent or Letter of Credit
Issuer determines that any applicable condition precedent set forth in
Section 6.2 hereof has not been satisfied, Letter of Credit Issuer will issue
and deliver such Letter of Credit pursuant to the instructions of Borrower.
     Section 2.4 Notes. Each Bank’s Commitment Percentage of the Revolving Loan
shall be evidenced by a single Note payable to the order of such Bank in an
amount equal to such Bank’s Maximum Commitment Amount. In the event that any
Bank’s Maximum Commitment Amount increases or decreases for any reason, Borrower
shall deliver or cause to be delivered on the effective date of such increase or
decrease, a new Note payable to the order of such Bank in a principal amount
equal to its Maximum Commitment Amount after giving effect to such increase or
decrease, and otherwise duly completed.
     Section 2.5 Interest Rates; Payments.
          (a) The principal amount of the Base Rate Loan outstanding from day to
day shall bear interest at a rate per annum equal to the sum of (i) the
Applicable Margin plus (ii) the applicable Base Rate in effect from day to day;
provided that in no event shall the rate charged hereunder or under the Notes
exceed the Maximum Lawful Rate. Interest on the Base Rate Loan shall be payable
as it accrues on each Quarterly Date and on the Termination Date.

40



--------------------------------------------------------------------------------



 



          (b) The principal amount of each Eurodollar Loan outstanding from day
to day shall bear interest for the Interest Period applicable thereto at a rate
per annum equal to the sum of (i) the Applicable Margin plus (ii) the applicable
Adjusted Eurodollar Rate; provided that in no event shall the rate charged
hereunder or under the Notes exceed the Maximum Lawful Rate. Interest on any
portion of the principal of each Eurodollar Loan subject to an Interest Period
of one (1), two (2) or three (3) months shall be payable on the last day of the
Interest Period applicable thereto. Interest on any portion of the principal of
each Eurodollar Loan subject to an Interest Period of six (6), nine (9), or
twelve (12) months shall be payable on the last day of the Interest Period
applicable thereto and on each Quarterly Date.
          (c) So long as no Default or Event of Default shall be continuing,
subject to the provisions of this Section 2.5, Borrower shall have the option of
having all or any portion of the principal outstanding under the Revolving Loan
be a Base Rate Loan or one (1) or more Eurodollar Loans, which shall bear
interest at rates determined by reference to the Base Rate and the Adjusted
Eurodollar Rate, respectively; provided, that each Eurodollar Loan shall be in a
minimum amount of $2,000,000 and shall be in an amount which is an integral
multiple of $500,000. Prior to the termination of each Interest Period with
respect to each Eurodollar Loan, Borrower shall give written notice (a “Notice
of Continuation or Conversion”) in the form of Exhibit G attached hereto to
Administrative Agent of the Type of Loan which shall be applicable to the
principal of such Eurodollar Loan upon the expiration of such Interest Period.
Such Notice of Continuation or Conversion shall be given to Administrative Agent
at least one (1) Domestic Business Day, in the case of a Base Rate Loan
selection and three (3) Eurodollar Business Days, in the case of a Eurodollar
Loan selection, prior to the termination of the Interest Period then expiring.
If Borrower shall specify a Eurodollar Loan, such Notice of Continuation or
Conversion shall also specify the length of the succeeding Interest Period
(subject to the provisions of the definition of such term) selected by Borrower.
Each Notice of Continuation or Conversion shall be irrevocable and effective
upon notification thereof to Administrative Agent. If the required Notice of
Continuation or Conversion shall not have been timely received by Administrative
Agent, Borrower shall be deemed to have elected that the principal of the
Eurodollar Loan subject to the Interest Period then expiring be Converted to the
Base Rate Loan upon the expiration of such Interest Period and Borrower will be
deemed to have given Administrative Agent notice of such election. Subject to
the limitations set forth in this Section 2.5(c) on the amount and number of
Eurodollar Loans, Borrower shall have the right to Convert all or any part of
the Base Rate Loan to a Eurodollar Loan by giving Administrative Agent a Notice
of Continuation or Conversion of such election at least three (3) Eurodollar
Business Days prior to the date on which Borrower elects to make such Conversion
(a “Conversion Date”). The Conversion Date selected by Borrower shall be a
Eurodollar Business Day. Notwithstanding anything in this Section 2.5 to the
contrary, no portion of the principal of the Base Rate Loan may be Converted to
a Eurodollar Loan and no Eurodollar Loan may be Continued as such when any
Default or Event of Default has occurred and is continuing, but each such
Eurodollar Loan shall be automatically Converted to the Base Rate Loan on the
last day of each applicable Interest Period. Borrower shall not be permitted to
have more than seven (7) Eurodollar Loans in effect at any time.
          (d) Notwithstanding anything to the contrary set forth in
Section 2.5(a) or Section 2.5(b), after the occurrence of an Event of Default,
interest shall accrue on the outstanding principal balance of the Revolving
Loan, and to the extent permitted by Law, on the

41



--------------------------------------------------------------------------------



 



accrued but unpaid interest on the Revolving Loan and all other Obligations from
the period from and including the occurrence of such Event of Default to but
excluding the date the same is remedied at a rate per annum equal to the lesser
of (i) the Default Rate, and (ii) the Maximum Lawful Rate.
          (e) Administrative Agent shall determine each interest rate applicable
to the Revolving Loan in accordance with the terms hereof. Administrative Agent
shall promptly notify Borrower and Banks by telecopy or cable of each rate of
interest so determined, and its determination thereof shall be conclusive in the
absence of manifest error.
          (f) Notwithstanding the foregoing, if at any time the rate of interest
calculated with reference to the Base Rate or the Eurodollar Rate hereunder (the
“contract rate”) is limited to the Maximum Lawful Rate, any subsequent
reductions in the contract rate shall not reduce the rate of interest on the
Revolving Loan below the Maximum Lawful Rate until the total amount of interest
accrued equals the amount of interest which would have accrued if the contract
rate had at all times been in effect. In the event that at maturity (stated or
by acceleration), or at final payment of any Note, the total amount of interest
paid or accrued on such Note is less than the amount of interest which would
have accrued if the contract rate had at all times been in effect with respect
thereto, then at such time, to the extent permitted by Law, Borrower shall pay
to the holder of such Note an amount equal to the difference between (i) the
lesser of the amount of interest which would have accrued if the contract rate
had at all times been in effect and the amount of interest which would have
accrued if the Maximum Lawful Rate had at all times been in effect, and (ii) the
amount of interest actually paid on such Note.
          (g) Interest payable hereunder on each Eurodollar Loan shall be
computed based on the number of actual days elapsed assuming that each calendar
year consisted of 360 days. Interest payable hereunder on the Base Rate Loan
shall be computed based on the actual number of days elapsed assuming that each
calendar year consisted of 365 days (or 366 days in a leap year).
     Section 2.6 Mandatory Prepayments.
          (a) Upon the occurrence of any Borrowing Base Deficiency, Borrower
shall take one or more of the actions required by Section 4.4 hereof, which may
include making mandatory prepayments of the Revolving Loan.
          (b) If at any time the Outstanding Credit is in excess of the Total
Commitment (as used in this Section 2.6(b), a “deficiency”), including, without
limitation, as a result of any reduction of the Borrowing Base pursuant to
Section 2.13, Borrower shall immediately make a principal payment on the
Revolving Loan sufficient to cause the principal balance of the Revolving Loan
then outstanding to be equal to or less than the Total Commitment then in
effect. If a deficiency cannot be eliminated pursuant to this Section 2.6(b) by
prepayment of the Revolving Loan (as a result of outstanding Letter of Credit
Exposure), Borrower shall also deposit cash with Administrative Agent, to be
held by Administrative Agent to secure outstanding Letter of Credit Exposure in
the manner contemplated by Section 2.1(b).

42



--------------------------------------------------------------------------------



 



          (c) In the event and on each occasion that any Net Proceeds are
received by or on behalf of any Credit Party in respect of any Prepayment Event,
Borrower shall, immediately after such Net Proceeds are received by any Credit
Party, prepay the Obligations in an aggregate amount equal to 100% of such Net
Proceeds; provided, that in the case of a prepayment event described in clause
(a) of the definition of the term “Prepayment Event” set forth herein, if
Borrower shall deliver to Administrative Agent a certificate of an Authorized
Officer concurrently with receipt of the Net Proceeds from such Prepayment Event
(i) that the Credit Parties intend to apply all or a portion of such Net
Proceeds (as specified in such certificate) within 180 days after receipt
thereof to acquire properties or assets to be used in the business of Borrower
or another Credit Party in replacement of the properties or assets sold,
transferred or otherwise disposed of, and (ii) certifying that no Default has
occurred and is continuing, then such immediate prepayment shall be limited at
such time to the portion of any such Net Proceeds that are not to be used to
acquire such properties or assets, if any; provided further, that to the extent
any amount of such remaining Net Proceeds referred to in clause (i) of this
Section 2.6(c) have not been so applied by the end of such 180 day period, a
prepayment shall be required at such time in an amount equal to the amount of
such Net Proceeds that have not been so applied. There shall be no corresponding
reduction in the Borrowing Base or in the Maximum Aggregate Commitment Amount as
a result of a prepayment of the type described this clause (c).
     Section 2.7 Voluntary Prepayments. Borrower may, subject to Section 13.5
and the other provisions of this Agreement, prepay the principal of the
Revolving Loan in whole or in part. Any partial prepayment shall be in a minimum
amount of $500,000 and shall be in an integral multiple of $100,000.
     Section 2.8 Voluntary Reduction of Commitments. Borrower may, by notice to
Administrative Agent five (5) Domestic Business Days prior to the effective date
of any such reduction, reduce the Maximum Aggregate Commitment Amount (and
thereby reduce the Maximum Commitment Amount of each Bank ratably) in amounts
not less than $5,000,000 and in an amount which is an integral multiple of
$1,000,000. On the effective date of any such reduction, Borrower shall, to the
extent required pursuant to Section 2.6(b) as a result of such reduction, make a
principal payment on the Revolving Loan in an amount sufficient to cause the
principal balance of the Revolving Loan then outstanding to be equal to or less
than the Maximum Aggregate Commitment Amount as thereby reduced. Notwithstanding
the foregoing, Borrower shall not be permitted to voluntarily reduce the Maximum
Aggregate Commitment Amount to an amount less than the aggregate Letter of
Credit Exposure of all Banks.
     Section 2.9 Termination of Commitments; Final Maturity of Revolving Loan.
The Total Commitment (and the Commitment of each Bank) shall terminate, and the
entire outstanding principal balance of the Revolving Loan, all interest accrued
thereon, all accrued but unpaid fees hereunder and all other outstanding
Obligations shall be due and payable in full on the Termination Date.
     Section 2.10 Application of Payments. Each repayment pursuant to
Section 2.6, Section 2.7, Section 2.8, Section 2.9 and Section 4.4 shall be made
together with accrued interest on the amount repaid to the date of payment, and
shall be applied in accordance with Section 3.2 and the other provisions of this
Agreement.

43



--------------------------------------------------------------------------------



 



     Section 2.11 Commitment Fee. On the Termination Date, on each Quarterly
Date prior to the Termination Date, and, in the event the Commitments are
terminated in their entirety prior to the Termination Date, on the date of such
termination, Borrower shall pay to Administrative Agent, for the ratable benefit
of each Bank based on each Bank’s Commitment Percentage, a commitment fee equal
to one-half of one percent (0.50%) (applied on a per annum basis and computed on
the basis of actual days elapsed and as if each calendar year consisted of
365 days (or 366 days in a leap year)) of the average daily Availability for the
Fiscal Quarter (or portion thereof) ending on the date such payment is due.
     Section 2.12 Agency and other Fees. Borrower agrees to pay to
Administrative Agent and JPMSI, for their own respective accounts, fees payable
in the amounts and at the times separately agreed upon between Borrower,
Administrative Agent and/or JPMSI, as the case may be, including the fees set
forth in the Fee Letter, and no Agent or Bank (other than JPMorgan and JPMSI)
shall have any interest therein.
     Section 2.13 Automatic Reduction of Borrowing Base. Simultaneously with the
issuance or incurrence by any Credit Party of any Additional Permitted
Subordinate Debt in accordance with Section 9.1(a)(ii)(A), the Borrowing Base
shall be automatically reduced, without the need for any additional approval by
Administrative Agent or Banks, by an amount equal to twenty-five percent (25%)
of the principal amount of such Additional Permitted Subordinate Debt issued or
incurred; provided, that Borrower shall notify Administrative Agent at least
five (5) Domestic Business Days in advance of any such issuance or incurrence of
Additional Permitted Subordinate Debt. Promptly following any such reduction in
the Borrowing Base, Administrative Agent shall notify Borrower and Banks of the
amount of the Borrowing Base as reduced, which Borrowing Base shall remain in
effect for all purposes of this Agreement until the next Redetermination of the
Borrowing Base in accordance with Article IV or any additional reduction of the
Borrowing Base in accordance with this Section 2.13.
ARTICLE III
GENERAL PROVISIONS
     Section 3.1 Delivery and Endorsement of Notes. On the Closing Date,
Administrative Agent shall deliver to each Bank the Note payable to such Bank.
Each Bank may endorse (and prior to any transfer of its Note shall endorse) on
the schedules attached and forming a part thereof appropriate notations to
evidence the date and amount of its Commitment Percentage of each Borrowing, the
Interest Period applicable thereto, and the date and amount of each payment of
principal made by Borrower with respect thereto; provided that the failure by
any Bank to so endorse its Note shall not affect the liability of Borrower for
the repayment of all amounts outstanding under such Note together with interest
thereon. Each Bank is hereby irrevocably authorized by Borrower to endorse its
Note and to attach to and make a part of any such Note a continuation of any
such schedule as required.
     Section 3.2 General Provisions as to Payments.
          (a) Borrower shall make each payment of principal of, and interest on,
the Revolving Loan, and all fees payable hereunder shall be paid, not later than
12:00 noon (Chicago, Illinois time) on the date when due, in Federal or other
funds immediately available in

44



--------------------------------------------------------------------------------



 



Chicago, Illinois, to Administrative Agent at its address set forth on
Schedule 1.1 hereto, without defense, set-off, deduction or counterclaim.
Administrative Agent will promptly (and if such payment is received by
Administrative Agent by 10:00 a.m. (Chicago, Illinois time), and otherwise if
reasonably possible, on the same Domestic Business Day) distribute to each Bank
its Commitment Percentage of each such payment received by Administrative Agent
for the account of Banks. Whenever any payment of principal of, or interest on,
the Base Rate Loan or of fees shall be due on a day which is not a Domestic
Business Day, the date for payment thereof shall be extended to the next
succeeding Domestic Business Day. Whenever any payment of principal of, or
interest on, any portion of any Eurodollar Loan shall be due on a day which is
not a Eurodollar Business Day, the date for payment thereof shall be extended to
the next succeeding Eurodollar Business Day (subject to the provisions of the
definition of Interest Period). If the date for any payment of principal is
extended by operation of Law or otherwise, interest thereon shall be payable for
such extended time. Borrower hereby authorizes Administrative Agent to charge
from time to time against Borrower’s accounts with Administrative Agent any
amount then due.
          (b) Prior to the occurrence of an Event of Default, all principal
payments received by Banks with respect to the Revolving Loan shall be applied
first to Eurodollar Loans outstanding with Interest Periods ending on the date
of such payment, then to the Base Rate Loan, and then to Eurodollar Loans next
maturing until such principal payment is fully applied.
          (c) After the occurrence of an Event of Default, all amounts collected
or received by Administrative Agent or any Bank shall be applied first to the
payment of all proper costs incurred by Administrative Agent in connection with
the collection thereof (including reasonable expenses and disbursements of
Administrative Agent), second to the payment of all proper costs incurred by
Banks in connection with the collection thereof (including reasonable expenses
and disbursements of Banks), third to the reimbursement of any advances made by
Banks to effect performance of any unperformed covenants of any Credit Party
under any of the Loan Papers, fourth to the payment of any unpaid fees required
pursuant to Section 2.12, fifth to the payment of any unpaid fees required
pursuant to Section 2.1(b) and Section 2.11, sixth to the payment of all accrued
but unpaid interest, seventh to the payment to each Bank (and/or its Affiliates)
of its Commitment Percentage of the outstanding principal of the Revolving Loan
and to satisfy all obligations and liabilities then due under Hedge Agreements,
such payments to be made pro rata to each Bank (and/or its Affiliates) owed such
Obligations in proportion to all such payments owed to all Banks (and/or its
Affiliates) in respect of such Obligations, eighth to establish the deposits
required in Section 2.1(b), and ninth any excess, after all Obligations shall
have been indefeasibly paid in full in cash, shall be paid to Borrower or as
otherwise required by any Law. All payments received by a Bank after the
occurrence of an Event of Default for application to the principal of the
Revolving Loan pursuant to item seventh above shall be applied by such Bank in
the manner provided in Section 3.2(b).
          (d) Unless Administrative Agent shall have received notice from
Borrower prior to the date on which any payment is due to Administrative Agent
for the account of Banks or Letter of Credit Issuer that Borrower will not make
such payment, Administrative Agent may assume that Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to Banks or Letter of Credit Issuer, as the case may be,
the amount due. In such event, if Borrower has not in fact made such payment,
then each of

45



--------------------------------------------------------------------------------



 



Banks or Letter of Credit Issuer, as the case may be, severally agrees to repay
to Administrative Agent forthwith on demand the amount so distributed to such
Bank or Letter of Credit Issuer with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to Administrative Agent, at the greater of the Federal Funds Rate and a
rate determined by Administrative Agent in accordance with banking industry
rules on interbank compensation.
          (e) If any Bank shall fail to make any payment required to be made by
it hereunder then Administrative Agent may, in its discretion (notwithstanding
any contrary provision hereof), apply any amounts thereafter received by
Administrative Agent for the account of such Bank to satisfy such Bank’s
obligations under such Sections until all such unsatisfied obligations are fully
paid. If at any time prior to the acceleration or maturity of the Revolving
Loan, Administrative Agent shall receive any payment in respect of principal of
a Borrowing or a reimbursement of a payment or disbursement under any Letter of
Credit issued by Letter of Credit Issuer hereunder while one or more Defaulting
Banks shall be party to this Agreement, Administrative Agent shall apply such
payment first to the Borrowing(s) for which such Defaulting Bank(s) shall have
failed to fund its pro rata share until such time as such Borrowing(s) are paid
in full or each Bank (including each Defaulting Bank) is owed its Commitment
Percentage of the Revolving Loan then outstanding. After acceleration or
maturity of the Revolving Loan, all principal will be paid ratably as provided
in Section 3.2(c).
ARTICLE IV
BORROWING BASE
     Section 4.1 Reserve Report; Proposed Borrowing Base. The aggregate amount
of credit available to Borrower under this Agreement shall be limited by a
Borrowing Base which shall be determined by Administrative Agent and Banks at
the times and in accordance with the standards and procedures set forth in this
Article IV. As soon as available and in any event by March 31 and September 30
of each year commencing September 30, 2010, Borrower shall deliver to
Administrative Agent and each Bank a Reserve Report prepared as of the
immediately preceding December 31 and June 30 respectively. Each Reserve Report
required to be delivered by March 31 of each year shall be prepared by the
Approved Petroleum Engineer. Each other Reserve Report shall be prepared by
either (a) the Approved Petroleum Engineer, or (b) Borrower’s in-house staff.
Notwithstanding the foregoing, in connection with any Special Redetermination
requested by Borrower, the Reserve Report shall be in form and scope mutually
acceptable to Borrower and Administrative Agent. Simultaneously with the
delivery to Administrative Agent and each Bank of each Reserve Report (other
than the Initial Reserve Report), Borrower (a) shall notify Administrative Agent
and each Bank of the amount of the Borrowing Base which Borrower requests become
effective on the next Redetermination Date (or such date promptly following such
Redetermination Date as Required Banks shall elect), as applicable, and
(b) acknowledges and agrees that it shall be deemed to have represented and
warranted on the date of such delivery (i) that the information contained in
such Reserve Report and any other information delivered in connection therewith
complies with the last sentence of Section 7.12 in all material respects, (ii)
that none of any Credit Party’s Borrowing Base Properties have been sold since
the date of the last Borrowing Base determination except as otherwise previously
disclosed to Administrative Agent, (iii) that Borrower and the other Credit

46



--------------------------------------------------------------------------------



 



Parties are in material compliance with Section 5.1(b), and (iv) as to the facts
specified in Section 7.9(a) and Section 7.22.
     Section 4.2 Scheduled Redeterminations of the Borrowing Base; Procedures
and Standards. Based in part on the Reserve Reports made available to Banks
pursuant to Section 4.1, Administrative Agent and Banks shall redetermine the
Borrowing Base on or prior to the next Redetermination Date (or such date
promptly thereafter as reasonably possible based on the engineering and other
information available to Banks). Any Borrowing Base which becomes effective as a
result of any Redetermination of the Borrowing Base shall be subject to the
following restrictions: (a) such Borrowing Base shall not exceed the Borrowing
Base requested by Borrower pursuant to Section 4.1 or Section 4.3 (as
applicable), (b) such Borrowing Base shall not exceed the Maximum Aggregate
Commitment Amount, (c) to the extent such Borrowing Base represents an increase
from the Borrowing Base in effect prior to such Redetermination, such Borrowing
Base shall be approved by all Banks, and (d) to the extent such Borrowing Base
represents a decrease in the Borrowing Base in effect prior to such
Redetermination, or a reaffirmation of such prior Borrowing Base, such Borrowing
Base shall be approved by Required Banks. Each Redetermination shall be made by
Administrative Agent and Banks in their sole discretion. Without limiting such
discretion, Borrower acknowledges and agrees that Administrative Agent and Banks
(i) may make such assumptions regarding appropriate existing and projected
pricing for Hydrocarbons as they deem appropriate in their sole discretion,
(ii) may make such assumptions regarding projected rates and quantities of
future production of Hydrocarbons from the Mineral Interests owned by any Credit
Party as they deem appropriate in their sole discretion, (iii) may consider the
projected cash requirements of the Credit Parties, (iv) are not required to
consider any asset other than Proved Mineral Interests owned by any Credit Party
which are subject to first and prior Liens in favor of Administrative Agent for
the ratable benefit of Banks to the extent required by Section 5.1 hereof, and
(v) may make such other assumptions, considerations and exclusions as Banks deem
appropriate in the exercise of their sole discretion. It is further acknowledged
and agreed that Administrative Agent and each Bank may consider such other
credit factors and information as it deems appropriate in the exercise of its
sole discretion (including, without limitation, the status of title information
with respect to the Mineral Interests and the existence of any other Debt, the
Credit Parties’ other assets, liabilities, fixed charges, cash flow, business,
properties, prospects, management and ownership, hedged and unhedged exposure to
price, price and production scenarios, interest rate and operating cost changes)
and shall have no obligation in connection with any Redetermination to approve
any increase from the Borrowing Base in effect prior to such Redetermination.
Promptly following any Redetermination of the Borrowing Base, Administrative
Agent shall notify Borrower of the amount of the Borrowing Base as redetermined,
which Borrowing Base shall be effective as of the date specified in such notice,
and shall remain in effect for all purposes of this Agreement until the next
Redetermination.
     Section 4.3 Special Redetermination.
          (a) In addition to Scheduled Redeterminations, Borrower and
Administrative Agent shall each be permitted to request a Special
Redetermination of the Borrowing Base once in each Fiscal Year. Any request by
Borrower pursuant to this Section 4.3(a) shall be submitted to Administrative
Agent and each Bank and at the time of such request Borrower shall (1) deliver
to Administrative Agent and each Bank a Reserve Report, and (2) also notify
Administrative

47



--------------------------------------------------------------------------------



 



Agent and each Bank of the Borrowing Base requested by Borrower in connection
with such Special Redetermination.
          (b) Any Special Redetermination shall be made by Administrative Agent
and Banks in accordance with the procedures and standards set forth in
Section 4.2; provided, that, no Reserve Report will be required to be delivered
to Administrative Agent and Banks in connection with any Special Redetermination
requested by Administrative Agent pursuant to Section 4.3(a).
     Section 4.4 Borrowing Base Deficiency. To the extent a Borrowing Base
Deficiency exists at any time, including, without limitation, after giving
effect to any Redetermination or any adjustment pursuant to Section 8.4(d),
Borrower shall, within 10 days following receipt of notice from Administrative
Agent that a Borrowing Base Deficiency exists or the date the adjustment occurs,
provide written notice (the “Election Notice”) to Administrative Agent stating
the action which Borrower proposes to take to remedy such Borrowing Base
Deficiency, and Borrower shall thereafter, at its option, either (a) within
30 days following the delivery of the Election Notice, prepay the Revolving Loan
in an aggregate principal amount equal to such Borrowing Base Deficiency,
(b) eliminate such Borrowing Base Deficiency by making four (4) consecutive,
mandatory, equal, monthly prepayments of principal on the Revolving Loan, each
of which shall be in the amount of 1/4th of the amount of such Borrowing Base
Deficiency, commencing on the first Monthly Date following the delivery of the
Election Notice, and continuing on each Monthly Date thereafter, (c) within
30 days following the delivery of the Election Notice, submit (and pledge as
collateral) additional Mineral Interests owned by any Credit Party for
consideration in connection with the determination of the Borrowing Base which
Administrative Agent and Banks deem sufficient in their sole discretion to
eliminate such Borrowing Base Deficiency, or (d) within 30 days following the
delivery of the Election Notice, eliminate such Borrowing Base Deficiency
through a combination of prepayments and submission of additional Mineral
Interests as set forth in subclauses (a) and (c) above. If a Borrowing Base
Deficiency cannot be eliminated pursuant to this Section 4.4 by prepayment of
the Revolving Loan in full (as a result of outstanding Letter of Credit
Exposure), on each borrowing base deficiency payment date, Borrower shall also
deposit cash with Administrative Agent, to be held by Administrative Agent to
secure outstanding Letter of Credit Exposure in the manner contemplated by
Section 2.1(b), (i) in an amount equal to the balance of such Borrowing Base
Deficiency (i.e., the difference between the balance of such Borrowing Base
Deficiency and the remaining outstanding principal amount under the Revolving
Loan on the effective date of such Borrowing Base Deficiency), or (ii) in an
amount at least equal to (1/4th) of the balance of such Borrowing Base
Deficiency (i.e., 1/4th of the difference between the Borrowing Base Deficiency
and the remaining outstanding principal under the Revolving Loan on the
effective date of such Borrowing Base Deficiency), as applicable based upon
Borrower’s election of the actions in subclause (a) or (b) above.
Notwithstanding the foregoing, if a Borrowing Base Deficiency results from any
reduction, adjustment and/or Redetermination of the Borrowing Base pursuant to
Section 2.13 (or increase in any previously existing Borrowing Base Deficiency),
Borrower shall promptly, but in all events prior to or contemporaneously with
such event, make a mandatory prepayment of the principal amount of the Revolving
Loan in an amount sufficient to eliminate the Borrowing Base Deficiency after
giving effect to such reduction, adjustment or Redetermination.

48



--------------------------------------------------------------------------------



 



     Section 4.5 Initial Borrowing Base. Notwithstanding anything to the
contrary contained herein, the Borrowing Base in effect during the period
commencing on the Closing Date and ending on the effective date of the first
Redetermination after the Closing Date shall be the Initial Borrowing Base,
subject to adjustment pursuant to Section 2.13, Section 8.4(d) and/or
Section 9.5.
ARTICLE V
COLLATERAL AND GUARANTEES
     Section 5.1 Security.
          (a) The Obligations shall at all times be secured by first and prior
Liens (subject only to Permitted Encumbrances) covering and encumbering
(i) Borrowing Base Properties comprising the Minimum Collateral Amount, and
(ii) prior to any Distributions being permitted to be made to any Restricted
Subsidiary pursuant to the terms of Section 9.2(b) and/or the definition of
“Permitted Investments,” all of the issued and outstanding Equity owned by
Borrower and each Restricted Subsidiary. On the Closing Date, the Credit Parties
(as applicable) shall deliver to Administrative Agent for the ratable benefit of
each Bank, the Mortgages in form and substance acceptable to Administrative
Agent and duly executed by each such Credit Party (as applicable), together with
such other assignments, conveyances, amendments, agreements and other writings,
including, without limitation, UCC-1 financing statements (each duly authorized
and executed, as applicable) as Administrative Agent shall deem necessary or
appropriate to grant, evidence and perfect first and prior Liens in the
Borrowing Base Properties and other interests of any Credit Party required by
this Section 5.1(a). Borrower hereby authorizes, for itself and on behalf of all
the other Credit Parties, Administrative Agent, and its agents, successors and
assigns, to file any and all necessary financing statements under the Uniform
Commercial Code, assignments or continuation statements as necessary from time
to time (in Administrative Agent’s discretion) to perfect (or continue
perfection of) the Liens granted pursuant to the Loan Papers.
          (b) On or before each Redetermination Date after the Closing Date and
at such other times as Administrative Agent or Majority Banks shall request,
Borrower and each other Credit Party shall execute and deliver to Administrative
Agent, for the ratable benefit of each Bank, Mortgages in form and substance
acceptable to Administrative Agent and duly executed by Borrower and any such
other Credit Party (as applicable) together with such other assignments,
conveyances, amendments, agreements and other writings, including, without
limitation, UCC-1 financing statements (each duly authorized and executed) as
Administrative Agent shall deem necessary or appropriate to grant, evidence and
perfect the Liens required by Section 5.1(a) preceding with respect to the
Borrowing Base Properties acquired by Borrower and each other Credit Party
subsequent to the last date on which Borrower or any such other Credit Party was
required to execute and deliver Mortgages pursuant to this Section 5.1(b), or
which, for any other reason are not the subject of valid, enforceable, perfected
first priority Liens (subject only to Permitted Encumbrances) in favor of
Administrative Agent for the ratable benefit of Banks; provided, however, that
nothing contained in this Section 5.1(b) shall be construed to require Liens
covering and encumbering Borrowing Base Properties comprising more than the
Minimum Collateral Amount.

49



--------------------------------------------------------------------------------



 



          (c) At any time Borrower or any other Credit Party is required to
execute and deliver Mortgages and/or any amendments, supplements or other
modifications thereto to Administrative Agent pursuant to this Section 5.1,
Borrower shall, in addition to complying with its obligations under Section 8.4,
also deliver to Administrative Agent such opinions of counsel (including, if so
requested, title opinions, and in each case addressed to Administrative Agent)
and other evidence of title as Administrative Agent shall deem necessary or
appropriate to verify (i) Borrower’s or such other Credit Party’s title to the
Borrowing Base Properties comprising an amount equal to sixty-five percent (65%)
of the Recognized Value of the Borrowing Base Properties which are subject to
such Mortgages on the Closing Date; provided, that Borrower shall (and shall
cause each other applicable Credit Party to) comply with its obligations under
Section 8.4(a),(ii) Borrower’s or such other Credit Party’s title to the
Borrowing Base Properties comprising the Minimum Collateral Amount which are
subject to such Mortgages at all times following compliance by Borrower and each
other applicable Credit Party with Section 8.4(a), and (iii) the validity,
perfection and priority of the Liens created by such Mortgages (as amended by
any amendments, supplements or other modifications thereto, as applicable) and
such other matters regarding such Mortgages as Administrative Agent shall
reasonably request.
          (d) To the extent required or contemplated by the terms of
Section 5.1(a)(ii), Section 9.2 and the definition of “Permitted Investments,”
Borrower, each Restricted Subsidiary shall execute and deliver to Administrative
Agent the Borrower Pledge Agreement or a Subsidiary Pledge Agreement (as
applicable) together with (i) all certificates (or other evidence acceptable to
Administrative Agent) evidencing the issued and outstanding Equity of each
Restricted Subsidiary of every class owned by Borrower or such Restricted
Subsidiary (as applicable) which shall be duly endorsed or accompanied by stock
powers executed in blank (as applicable), and (ii) such UCC-1 financing
statements as Administrative Agent shall deem necessary or appropriate to grant,
evidence and perfect the Liens required by Section 5.1(a)(ii) and Section 9.2 in
the issued and outstanding Equity of each Restricted Subsidiary.
          (e) In the event Borrower or any other Credit Party forms or acquires
a Foreign Subsidiary with total assets in excess of $10,000,000 in accordance
with Section 9.15 of this Agreement after the date hereof, then Borrower shall
promptly, or shall cause such other Credit Party to promptly, (i) pledge
sixty-six percent (66%) of all of the voting Equity and 100% of all of the
non-voting Equity of such Foreign Subsidiary (including, without limitation,
delivery of all certificates evidencing such percentage of such issued and
outstanding Equity of such Foreign Subsidiary which shall be duly endorsed or
accompanied by stock powers executed in blank (as applicable), and (ii) execute
and/or deliver such other additional closing documents, certificates and legal
opinions as shall be reasonably requested by Administrative Agent.
     Section 5.2 Guarantees. Payment and performance of the Obligations shall,
prior to any Distributions being permitted to be made to any Restricted
Subsidiary pursuant to the terms of Section 9.2(b), be fully guaranteed by each
Restricted Subsidiary pursuant to a Facility Guarantee, and Borrower shall cause
any such applicable Restricted Subsidiary to execute and deliver to
Administrative Agent such Facility Guarantee.

50



--------------------------------------------------------------------------------



 



ARTICLE VI
CONDITIONS PRECEDENT
     Section 6.1 Conditions to Closing and Initial Borrowing and Participation
in Letter of Credit Exposure. The obligation of each Bank to loan its Commitment
Percentage of the initial Borrowing hereunder and the obligation of Letter of
Credit Issuer to issue any Letter of Credit issued hereunder (exclusive of the
Existing Letters of Credit) shall not become effective until each of the
following conditions is satisfied (or waived in accordance with Section 14.5).
          (a) Closing Deliveries. Administrative Agent shall have received each
of the following documents, instruments and agreements, each of which shall be
in form and substance and executed in such counterparts (if applicable) as shall
be acceptable to Administrative Agent and each Bank and each of which shall,
unless otherwise indicated, be dated the Closing Date:
          (i) counterparts of this Agreement in such number as may be requested
by Administrative Agent duly executed by Borrower;
          (ii) a Note payable to the order of each Bank, each in the amount of
such Bank’s Maximum Commitment Amount, duly executed by Borrower;
          (iii) the Mortgages to be executed on the Closing Date pursuant to
Section 5.1(a), duly executed and delivered by each Credit Party (as
applicable), and such other assignments, conveyances, amendments, agreements and
other writings, including, without limitation, UCC-1 financing statements, in
form and substance satisfactory to Administrative Agent, creating first priority
Liens in the Borrowing Base Properties evaluated in the Initial Reserve Report
comprising the Minimum Collateral Amount;
          (iv) the Borrower Pledge Agreement duly executed and delivered by
Borrower, together with (A) all certificates (or other evidence acceptable to
Administrative Agent) evidencing one hundred percent (100%) of the issued and
outstanding Equity of Operating, DG&M, EAP Properties and Encore Holdings of
every class, which certificates shall be duly endorsed or accompanied by
appropriate stock powers (as applicable) executed in blank, and (B) such other
agreements and writings, including, without limitation, UCC-1 financing
statements, in form and substance satisfactory to Administrative Agent;
          (v) Subsidiary Pledge Agreements duly executed and delivered by
Operating, Encore Holdings, EAP Properties, EAP Operating GP, and Encore
Operating LP, respectively, together with (A) all certificates (or other
evidence acceptable to Administrative Agent) evidencing one hundred percent
(100%) of the issued and outstanding Equity of Onshore, Marine, TRF, Green
Pipeline, Greencore Pipeline, Operating Louisiana, EAP Operating GP, Encore
Partners GP Holdings and Encore Partners LP Holdings of every class, which
certificates shall be duly endorsed or accompanied by appropriate stock powers
(as applicable) executed in blank, and (B) such other agreements and writings,
including, without limitation, UCC-1 financing statements, in form and substance
satisfactory to Administrative Agent;

51



--------------------------------------------------------------------------------



 



          (vi) Facility Guarantees duly executed and delivered by each
Restricted Subsidiary;
          (vii) the Initial Reserve Report;
          (viii) such financing statements (including, without limitation, the
financing statements referenced in subclause (iii) above) in form and substance
acceptable to Administrative Agent to fully evidence and perfect all Liens
contemplated by the Loan Papers, all of which shall be filed of record in such
jurisdictions as Administrative Agent shall require in its sole discretion;
          (ix) audited consolidated financial statements of each of Borrower and
Encore for the Fiscal Year ended December 31, 2007 and December 31, 2008;
          (x) unaudited consolidated financial statements of each of Borrower
and Encore for the Fiscal Quarters ended March 31, 2009, June 30, 2009 and
September 30, 2009; provided, that such financial statements (1) shall not be
required to include any information or notes required by Article 10 of
Regulation S-K of the Securities Act of 1933 (as amended) to be included in
unaudited interim financial statements of Borrower or Encore and (2) are subject
to normal year-end adjustments;
          (xi) any financial statements of each of Borrower and Encore for
completed or pending acquisitions that may be required under Regulation S-X of
the Securities Act of 1933 (as amended), except with respect to Rules 3-10 and
3-16 thereof;
          (xii) a pro forma consolidated balance sheet of Borrower as of
September 30, 2009 and a pro forma statement of operations for the three
(3) Fiscal Quarters ending on such date, in each case adjusting such financial
statements to give effect to the consummation of the Encore Merger and the
financing reflected in the final joint proxy statement prospectus dated
February 5, 2010 as if such transactions had occurred on such date or on the
first day of such period, as applicable, prepared in accordance with
Regulation S-X of the Securities Act of 1933 (as amended), except with respect
to Rules 3-10 and 3-16 thereof;
          (xiii) appropriate UCC search certificates reflecting no prior Liens
encumbering the properties of Borrower and the other Credit Parties for the
jurisdiction or formation or organization, as applicable, of each Credit Party
and any other jurisdiction requested by Administrative Agent; other than those
being assigned or released on or prior to the Effective Date or Liens permitted
under Section 9.3;
          (xiv) a copy of the articles or certificate of incorporation,
certificate of organization, or comparable charter documents, and all amendments
thereto, of each Credit Party accompanied by a certificate that such copy is
true, correct and complete, and dated within ten (10) days of the Closing Date
(or within such other period as acceptable to Administrative Agent), issued by
the appropriate Governmental Authority of the jurisdiction of incorporation of
each such Credit Party, and accompanied by a certificate of the Secretary or
comparable Authorized Officer of each such Credit Party that such copy is true,
correct and complete on the Closing Date;

52



--------------------------------------------------------------------------------



 



          (xv) a copy of the bylaws, regulations or comparable charter
documents, and all amendments thereto, of each Credit Party accompanied by a
certificate of the Secretary or comparable Authorized Officer of each such
Credit Party that such copy is true, correct and complete as of Closing Date;
          (xvi) certain certificates and other documents issued by the
appropriate Governmental Authorities of such jurisdictions as Administrative
Agent has requested (or such other evidence satisfactory to Administrative
Agent) relating to the existence of each Credit Party and to the effect that
each such Credit Party is in good standing with respect to the payment of
franchise and similar Taxes and is duly qualified to transact business in such
jurisdictions;
          (xvii) a certificate of incumbency of all officers of each Credit
Party who will be authorized to execute or attest to any Loan Paper, dated the
Closing Date, executed by the Secretary or comparable Authorized Officer of each
such Credit Party;
          (xviii) copies of resolutions or comparable authorizations approving
the Closing Transactions and Loan Papers, and authorizing the transactions
contemplated by this Agreement and the other Loan Papers, duly adopted by the
Board of Directors (or comparable authority) of each Credit Party accompanied by
certificates of the Secretary or comparable officer of each such Credit Party
that such copies are true and correct copies of resolutions duly adopted at a
meeting of or (if permitted by applicable Law and, if required by such Law, by
the bylaws or comparable charter documents of each such Credit Party, as
applicable) by the unanimous written consent of the Board of Directors (or
comparable authority) of each such Credit Party, as applicable, and that such
resolutions constitute all the resolutions adopted with respect to such
transactions, have not been amended, modified, or revoked in any respect, and
are in full force and effect as of the Closing Date;
          (xix) an opinion of Hunton & Williams LLP as special counsel for the
Credit Parties dated the Closing Date, favorably opining as to the
enforceability of each of the Loan Papers and otherwise in form and substance
satisfactory to Administrative Agent and Banks;
          (xx) opinions of special counsel in Mississippi, Montana, North Dakota
and Utah, in each case for Administrative Agent dated the Closing Date,
favorably opining as to the enforceability of the Mortgages in Mississippi,
Montana, North Dakota and Utah, as the case may be, and otherwise in form and
substance satisfactory to Administrative Agent and Banks;
          (xxi) an opinion of Baker & Hostetler LLP as special counsel for the
Credit Parties dated the Closing Date, favorably opining as to such matters
requested by Administrative Agent and otherwise in form and substance
satisfactory to Administrative Agent and Banks;
          (xxii) a certificate signed by an Authorized Officer of Borrower
stating that (A) the representations and warranties contained in this Agreement
and the other

53



--------------------------------------------------------------------------------



 



Loan Papers are true and correct in all respects, (B) no Default or Event of
Default has occurred and is continuing, (C) Borrower is in compliance with the
covenant set forth in Section 10.1 as of December 31, 2009 (and setting forth
the necessary calculations with respect thereto as of such date), and (D) all
conditions set forth in this Section 6.1 and Section 6.2 have been satisfied;
          (xxiii) a solvency certificate signed by the Financial Officer of
Borrower stating that the Credit Parties are solvent in accordance with
Section 7.26;
          (xxiv) no later than five (5) days prior to the Closing Date, all
documentation and other information required by any Governmental Authority under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act, requested in writing by Administrative Agent
within a reasonable period prior to such day;
          (xxv) a Certificate of Ownership Interests signed by an Authorized
Officer of Onshore and Encore Operating LP (after giving effect to the Closing
Transactions) in the form of Exhibit H attached hereto;
          (xxvi) certificates from Borrower’s insurance broker setting forth the
insurance maintained by Borrower and the other Credit Parties, stating that such
insurance is in full force and effect, that all premiums due have been paid and
stating that such insurance is adequate and complies with the requirements of
Section 8.6; and
          (xxvii) a written commodity price risk management policy of the Credit
Parties (and Administrative Agent shall have satisfactorily completed its review
thereof), together with evidence reasonably satisfactory to Administrative Agent
that such commodity price risk management policy shall have been implemented.
          (b) Existing MLP Facility Agreement. An executed copy of the amendment
to the Existing MLP Facility Agreement to permit the Encore Merger shall have
been delivered to Administrative Agent and Banks, the “Commitments” (as defined
in the Existing MLP Facility) shall be in effect, the “Aggregate Commitments”
(as defined therein) shall not be less than $375,000,000 and not less than
$50,000,000 shall be available for borrowing thereunder.
          (c) Closing Transactions. The Encore Merger, together with the other
Closing Transactions, shall have occurred and been consummated, or shall be
occurring contemporaneously with the consummation of the financing provided for
herein, in accordance with all Laws and on the terms set forth in the Encore
Merger Documents and this Agreement, and Administrative Agent shall have
received a copy of each material Encore Merger Document, together with a
certificate of an Authorized Officer of Borrower certifying that such copies are
accurate and complete and represent the complete understanding and agreement of
the parties with respect to the subject matter thereof. No provision of any such
Encore Merger Document shall have been waived, amended, supplemented or
otherwise modified in any material respect without approval of Administrative
Agent. All approvals of Governmental Authorities and third parties necessary in
connection with the Encore Merger, the financing contemplated by this Agreement
and the continuing operations of the Credit Parties (including shareholder
approvals,

54



--------------------------------------------------------------------------------



 



if any) shall have been obtained on terms satisfactory to Administrative Agent
and shall be in full force and effect, and all applicable waiting periods shall
have expired without any action being taken or threatened by any competent
authority that would restrain, prevent or otherwise impose adverse conditions on
the Encore Merger or any of the other Closing Transactions contemplated in this
Agreement.
          (d) No Material Adverse Change. In the sole discretion of each Bank,
no Material Adverse Change shall have occurred.
          (e) Adjusted EBITDAX. Adjusted EBITDAX (as defined below) shall equal
at least $1,000,000,000 for the 12-month period ended December 31, 2009. As used
in this Section 6.1(e), “Adjusted EBITDAX” means Consolidated EBITDA of Borrower
for the 12-month period ended on the date of the most recent available quarterly
financial statements plus expenses or charges for exploration to the extent
deducted from Consolidated Net Income in such period, and subject to adjustments
permitted by Regulation S-X of the Securities Act of 1933 (as amended) and such
other adjustments as JPMSI reasonably determines reflect the pro forma financial
condition of Borrower after giving effect to the Encore Merger.
          (f) No Legal Prohibition. The transactions contemplated by this
Agreement shall be permitted by applicable Law and regulation and shall not
subject any Agent or any Bank to any material adverse change in its assets,
liabilities, financial condition, operations or prospects or subject any Credit
Party to a Material Adverse Change.
          (g) No Litigation. No litigation, arbitration or similar proceeding
shall be pending or threatened which calls into question the validity or
enforceability of this Agreement, the other Loan Papers or the transactions
contemplated hereby or thereby
          (h) Payoff Letters. Administrative Agent shall have received
satisfactory pay-off letters for all existing Debt to be repaid in connection
with the Closing Transactions, including the Existing Encore Debt, confirming
that all Liens upon any of the property of the Credit Parties will be terminated
concurrently with such payment and all letters of credit issued or guaranteed as
part of such Debt shall have been cash collateralized or supported by a Letter
of Credit.
          (i) [Intentionally deleted.]
          (j) Closing Fees. Borrower shall have paid to Administrative Agent for
the ratable benefit of each Bank, and shall have paid to Administrative Agent
and its Affiliates (for its own account), the fees to be paid on the Closing
Date pursuant to Section 2.12.
          (k) Organizational Structure. Each Bank shall be satisfied in its sole
judgment with the organizational, capital, legal and management structure and
tax liabilities of each Credit Party (including, without limitation, after
giving effect to the Encore Merger).
          (l) Other Matters. All matters related to this Agreement, the other
Loan Papers, the Credit Parties, and the Closing Transactions shall be
acceptable to each Bank in its sole discretion, and each Credit Party shall have
delivered to Administrative Agent and each Bank such evidence as they shall
request to substantiate any matters related to this Agreement,

55



--------------------------------------------------------------------------------



 



the other Loan Papers, the Credit Parties, and the Closing Transactions as
Administrative Agent or any Bank shall request.
     Section 6.2 Conditions to Each Borrowing and each Letter of Credit. The
obligation of each Bank to loan its Commitment Percentage of each Borrowing and
the obligation of any Letter of Credit Issuer to issue, extend, amend or renew
any Letter of Credit on the date such Letter of Credit is to be issued,
extended, amended or renewed is subject to the further satisfaction of the
following conditions:
          (a) timely receipt by Administrative Agent of a Request for Borrowing
or a Request for Letter of Credit (as applicable);
          (b) immediately before and after giving effect to such Borrowing or
issuance, amendment, renewal or extension of such Letter of Credit, no Default
or Event of Default shall have occurred and be continuing and the funding of
such Borrowing or the issuance, amendment, renewal or extension of the requested
Letter of Credit (as applicable) shall not cause a Default or Event of Default;
          (c) the representations and warranties of each Credit Party contained
in this Agreement and the other Loan Papers shall be true and correct in all
material respects on and as of the date of such Borrowing or issuance,
amendment, renewal or extension of such Letter of Credit (as applicable), except
that any representation or warranty that is qualified by “material” or “Material
Adverse Effect” references therein shall be true and correct in all respects;
          (d) the amount of the requested Borrowing or the amount of the
requested Letter of Credit (as applicable) shall not exceed the Availability;
          (e) no Material Adverse Change shall have occurred; and
          (f) the funding of such Borrowing or the issuance, amendment, renewal
or extension of such Letter of Credit (as applicable) shall be permitted by
applicable Law.
The funding of each Borrowing and the issuance, amendment, renewal or extension
of each Letter of Credit hereunder shall be deemed to be a representation and
warranty by Borrower on the date of such Borrowing and the date of issuance,
amendment, renewal or extension of each Letter of Credit as to the facts
specified in Section 6.2(b) through Section 6.2(e).
     Section 6.3 Agreements Regarding Initial Borrowing. Borrower,
Administrative Agent and each Bank acknowledge that a portion of the proceeds of
the initial Borrowing to be made on the Closing Date are to be applied to
refinance in full all Obligations outstanding under and as defined in the
Existing Credit Agreement (the “Refinancing Borrowing”). Administrative Agent
and each Bank hereby waive the requirements of Section 2.2(a) and Section 6.2(a)
with respect to the Refinancing Borrowing to the extent, but only to the extent,
such Sections require the delivery of a Request for Borrowing as a condition
precedent to the obligation of each Bank to loan its Commitment Percentage of
each Borrowing. Each Bank, Administrative Agent and Borrower further acknowledge
and agree that, notwithstanding the contrary provisions of Section 2.2(c), each
Bank shall only be required to fund as part of such Refinancing Borrowing the
remainder, if any (and as applicable), of (a) its Commitment

56



--------------------------------------------------------------------------------



 



Percentage of such Refinancing Borrowing, minus (b) the amount it is to receive
as a result of the application of the proceeds of the Refinancing Borrowing to
refinance all obligations outstanding under and as defined in the Existing
Credit Agreement.
     Section 6.4 Materiality of Conditions. Each condition precedent herein is
material to the transactions contemplated herein, and time is of the essence in
respect of each thereof.
ARTICLE VII
REPRESENTATIONS AND WARRANTIES
     Borrower represents and warrants to Administrative Agent and each Bank that
each of the following statements is true and correct on the date hereof (and
after giving effect to the Closing Transactions), and will be true and correct
on the occasion of each Borrowing, and the issuance of each Letter of Credit
(except to the extent such representations and warranties are expressly made as
of a particular date, in which event such representations and warranties shall
be true and correct as of such date):
     Section 7.1 Corporate Existence and Power. Each Credit Party (a) is a
corporation, partnership or limited liability company duly incorporated or
organized (as applicable), validly existing and in good standing under the Laws
of its jurisdiction of incorporation or organization, (b) has all corporate,
partnership or limited liability company power (as applicable) and all material
governmental licenses, authorizations, consents and approvals required to carry
on its businesses as now conducted and as proposed to be conducted, and (c) is
duly qualified to transact business as a foreign corporation, partnership or
limited liability company (as applicable) in each jurisdiction where a failure
to be so qualified could have a Material Adverse Effect.
     Section 7.2 Credit Party and Governmental Authorization; Contravention. The
execution, delivery and performance of this Agreement and the other Loan Papers
by each Credit Party (to the extent each Credit Party is a party to this
Agreement and such Loan Papers, as applicable) (a) are within such Credit
Party’s corporate, partnership or limited liability company powers (as
applicable), (b) when executed will be duly authorized by all necessary
corporate, partnership or limited liability company action (as applicable),
(c) do not require any consent or approval of, or action by or in respect of, or
filing with, any Governmental Authority or any third Person (including, without
limitation, shareholders or any class of directors, whether interested or
disinterested, of Borrower or any other Person), (d) do not contravene, or
constitute a default under, any provision of (i) applicable Law (including,
without limitation, the Margin Regulations), (ii) the articles or certificate of
incorporation, bylaws, regulations, partnership agreement or comparable charter
documents of any Credit Party or (iii) any agreement, judgment, injunction,
order, decree or other instrument (including, without limitation, the Bond
Documents and the Permitted Subordinate Debt Documents) binding upon any Credit
Party and (e) will not result in the creation or imposition of any Lien on any
asset of any Credit Party other than the Liens securing the Obligations.
     Section 7.3 Binding Effect. This Agreement constitutes a valid and binding
agreement of Borrower; the other Loan Papers when executed and delivered in
accordance with this Agreement will constitute valid and binding obligations of
each Credit Party executing the

57



--------------------------------------------------------------------------------



 



same; and each Loan Paper is, or when executed and delivered, will be,
enforceable against each Credit Party which executes the same in accordance with
its terms except as (a) the enforceability thereof may be limited by bankruptcy,
insolvency or similar Laws affecting creditors rights generally, and (b) the
availability of equitable remedies may be limited by equitable principles of
general applicability.
     Section 7.4 Financial Information.
          (a) The Current Financials fairly present, in conformity with GAAP,
the consolidated financial position of, among others, Borrower and its
Restricted Subsidiaries and Borrower’s consolidated results of operations and
cash flows as of the dates and for the periods covered thereby.
          (b) The most recent annual audited consolidated balance sheet of
Borrower and the related consolidated statements of operations and cash flows
for the Fiscal Year then ended (including any footnotes contained therein),
copies of which have been delivered to each Bank, fairly present, in conformity
with GAAP, the consolidated financial position of, among others, Borrower and
its Restricted Subsidiaries as of the end of such Fiscal Year and Borrower’s
consolidated results of operations and cash flows for such Fiscal Year.
          (c) The most recent quarterly unaudited consolidated balance sheet of
Borrower delivered to Banks, and the related unaudited consolidated statements
of operations and cash flows for the portion of Borrower’s Fiscal Year then
ended (including any footnotes contained therein), fairly present, in conformity
with GAAP applied on a basis consistent with the financial statements referred
to in Section 7.4(a), the consolidated financial position of, among others,
Borrower and its Restricted Subsidiaries as of such date and Borrower’s
consolidated results of operations and cash flows for such portion of Borrower’s
Fiscal Year.
          (d) Since December 31, 2009, there has been no material adverse change
in the assets, liabilities, financial position, results of operations or
prospects of any Credit Party.
          (e) Neither Borrower nor any other Credit Party has on the date hereof
any material Debt (including Disqualified Equity) or any material contingent
liabilities, material off-balance sheet liabilities (excluding those permitted
by GAAP), material off-balance sheet partnerships, material liabilities for
taxes, unusual forward or long-term commitments or unrealized or anticipated
losses from any unfavorable commitments, except as referred to or reflected or
provided for in the annual reports for the Fiscal Year ended December 31, 2009
on Form 10-K filed by Borrower and Encore with the SEC (including, without
limitation, any footnotes contained therein or off-balance sheet obligations or
commitments described in the management’s discussion and analysis contained in
such annual reports on Form 10-K filed by Borrower and Encore with the SEC).
     Section 7.5 Litigation. Except for matters disclosed on Schedule 7.5
attached hereto, there is no action, suit or proceeding pending against, or to
the knowledge of any Credit Party, threatened against or affecting any Credit
Party before any Governmental Authority in which there is a reasonable
possibility of an adverse decision which could have a Material Adverse Effect or
which could in any manner draw into question the validity of the Loan Papers.

58



--------------------------------------------------------------------------------



 



     Section 7.6 ERISA. No Credit Party nor any ERISA Affiliate of any Credit
Party maintains or has ever maintained or been obligated to contribute to any
Plan covered by Title IV of ERISA or subject to the funding requirements of
section 412 of the Code or section 302 of ERISA. Each Plan maintained by any
Credit Party or any ERISA Affiliate of any Credit Party is in compliance in all
material respects with all applicable Laws. Except in such instances where an
omission or failure would not have a Material Adverse Effect, (a) all returns,
reports and notices required to be filed with any regulatory agency with respect
to any Plan have been filed timely, and (b) no Credit Party nor any ERISA
Affiliate of any Credit Party has failed to make any contribution or pay any
amount due or owing as required by the terms of any Plan. There are no pending
or, to the best of Borrower’s knowledge, threatened claims, lawsuits,
investigations or actions (other than routine claims for benefits in the
ordinary course) asserted or instituted against, and no Credit Party nor any
ERISA Affiliate of any Credit Party has knowledge of any threatened litigation
or claims against, the assets of any Plan or its related trust or against any
fiduciary of a Plan with respect to the operation of such Plan that are likely
to result in liability of any Credit Party having a Material Adverse Effect.
Except in such instances where an omission or failure would not have a Material
Adverse Effect, each Plan that is intended to be “qualified” within the meaning
of section 401(a) of the Code is, and has been during the period from its
adoption to date, so qualified, both as to form and operation and all necessary
governmental approvals, including a favorable determination as to the
qualification under the Code of such Plan and each amendment thereto, have been
or will be timely obtained. No Credit Party nor any ERISA Affiliate of any
Credit Party has engaged in any prohibited transactions, within the meaning of
section 406 of ERISA or section 4975 of the Code, in connection with any Plan
which would result in liability of any Credit Party having a Material Adverse
Effect. No Credit Party nor any ERISA Affiliate of any Credit Party maintains or
contributes to any Plan that provides a post-employment health benefit, other
than a benefit required under section 601 of ERISA or the “Encore Acquisition
Company Employee Severance Protection Plan”, or maintains or contributes to a
Plan that provides health benefits that is not fully funded except where the
failure to fully fund such Plan would not have a Material Adverse Effect. No
Credit Party nor any ERISA Affiliate of any Credit Party maintains, has
established or has ever participated in a multiple employer welfare benefit
arrangement within the meaning of section 3(40)(A) of ERISA.
     Section 7.7 Taxes and Filing of Tax Returns. Each Credit Party has timely
filed all tax returns required to have been filed and has paid all Taxes shown
to be due and payable on such returns, including interest and penalties, and all
other Taxes which are payable by such party, to the extent the same have become
due and payable, other than Taxes with respect to which a failure to pay would
not have a Material Adverse Effect. No Credit Party knows of any proposed
material Tax assessment against it and all Tax liabilities of each Credit Party
are adequately provided for. Except as disclosed in writing to Banks prior to
the date hereof, no income tax liability in excess of $2,000,000 of any Credit
Party has been asserted by the Internal Revenue Service or other Governmental
Authority for Taxes in excess of those already paid, and no Tax Lien has been
filed and, to the knowledge of Borrower, no claim is being asserted with respect
to any such Tax or other such governmental charge.
     Section 7.8 Ownership of Properties, Etc..

59



--------------------------------------------------------------------------------



 



          (a) Each Credit Party has good and valid fee simple or leasehold title
to all material properties and assets purported to be owned by it (excluding
Mineral Interests), including, without limitation, all assets reflected in the
balance sheets referred to in Section 7.4(a), Section 7.4(b) and Section 7.4(c)
and all assets which are used by the Credit Parties in the operation of their
respective businesses, and none of such properties or assets is subject to any
Lien other than Permitted Encumbrances.
          (b) Borrower and each other Credit Party owns, or is licensed to use,
all trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by Borrower and such Credit Party
does not infringe upon the rights of any other Person, except for any such
infringements that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect. Borrower and the other Credit
Parties either own or have valid licenses or other rights to use all databases,
geological data, geophysical data, engineering data, seismic data, maps,
interpretations and other technical information used in their businesses as
presently conducted, subject to the limitations contained in the agreements
governing the use of the same, which limitations are customary for companies
engaged in the business of the exploration and production of Hydrocarbons, with
such exceptions as could not reasonably be expected to have a Material Adverse
Effect.
     Section 7.9 Mineral Interests.
          (a) Each Credit Party (as applicable) has good and defensible title to
all Mineral Interests described in the Reserve Report, including, without
limitation, all Borrowing Base Properties, free and clear of all Liens except
Permitted Encumbrances and Immaterial Title Deficiencies.
          (b) With the exception of Immaterial Title Deficiencies, all such
Mineral Interests are valid, subsisting, and in full force and effect, and all
rentals, royalties, and other amounts due and payable in respect thereof have
been duly paid.
          (c) Without regard to any consent or non-consent provisions of any
joint operating agreement covering any of such Credit Party’s Proved Mineral
Interests, and with the exception of Immaterial Title Deficiencies, each Credit
Party’s (as applicable) share of (i) the costs for each Proved Mineral Interest
described in the Reserve Report is not greater than the decimal fraction set
forth in the Reserve Report, before and after payout, as the case may be, and
described therein by the respective designations “working interests,” “WI,”
“gross working interest,” “GWI,” or similar terms, and (ii) production from,
allocated to, or attributed to each such Proved Mineral Interest is not less
than the decimal fraction set forth in the Reserve Report, before and after
payout, as the case may be, and described therein by the designations “net
revenue interest,” “NRI,” or similar terms. Except in the case of wells which,
in the aggregate, represent less than five percent (5%) of the production from
the Proved Producing Mineral Interests described in the Reserve Report, each
well drilled in respect of each Proved Producing Mineral Interest described in
the Reserve Report (1) is capable of, and is presently, producing Hydrocarbons
in commercially profitable quantities, and each Credit Party (as applicable) is
currently receiving payments for its share of production, with no funds in
respect of any thereof being presently held in suspense, other than any such
funds being held in suspense pending delivery of appropriate division orders,
and (2) has been drilled, bottomed, completed, and

60



--------------------------------------------------------------------------------



 



operated in compliance with all applicable Laws and no such well which is
currently producing Hydrocarbons is subject to any penalty in production by
reason of such well having produced in excess of its allowable production.
          (d) Except for such acts or failures to act as could not be reasonably
expected to have a Material Adverse Effect, the Mineral Interests (and
properties unitized therewith) of Borrower and the other Credit Parties have
been maintained, operated and developed in a good and workmanlike manner and in
conformity with the provisions of all leases, subleases or other contracts
comprising or forming a part of the Mineral Interests of Borrower and the other
Credit Parties.
          (e) Specifically in connection with the foregoing clause (d) of this
Section 7.9, except for those as could not be reasonably expected to have a
Material Adverse Effect, (i) no Mineral Interest of any Credit Party is subject
to having allowable production reduced below the full and regular allowable
(including the maximum permissible tolerance) because of any overproduction
(whether or not the same was permissible at the time) and (ii) none of the wells
comprising a part of the Mineral Interests (or properties unitized therewith) of
any Credit Party is deviated from the vertical more than the maximum permitted
by Laws, and such wells are, in fact, bottomed under and are producing from, and
the well bores are wholly within, the Mineral Interests (or in the case of wells
located on properties unitized therewith, such unitized properties) of such
Credit Party. All pipelines, wells, gas processing plants, platforms and other
material improvements, fixtures and equipment owned in whole or in part by
Borrower or any of the other Credit Parties that are necessary to conduct normal
operations are being maintained in a state adequate to conduct normal
operations, and with respect to such of the foregoing which are operated by
Borrower or any of the other Credit Parties, in a manner consistent with
Borrower’s or any of the other Credit Parties’ past practices (other than those
the failure of which to maintain in accordance with this Section 7.9 could not
reasonably be expected to have a Material Adverse Effect).
     Section 7.10 Licenses, Permits, Etc. Except as disclosed on Schedule 7.10
attached hereto, each Credit Party possesses such valid franchises, certificates
of convenience and necessity, operating rights, licenses, permits, consents,
authorizations, exemptions and orders of Governmental Authorities, as are
necessary to carry on its business as now conducted and as proposed to be
conducted, except to the extent a failure to obtain any such item would not have
a Material Adverse Effect.
     Section 7.11 Compliance with Law. The business and operations of each
Credit Party have been and are being conducted in accordance with all applicable
Laws other than violations of Laws which do not (either individually or
collectively) have a Material Adverse Effect.
     Section 7.12 Disclosure; No Material Misstatements. Borrower has disclosed
to Administrative Agent and Banks all agreements, instruments and corporate or
other restrictions to which it or any of the other Credit Parties is subject,
and all other matters known to it, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect. None of the other
reports, financial statements, certificates or other information furnished by or
on behalf of Borrower or any other Credit Party to Administrative Agent or any
Bank or any of their Affiliates in connection with the negotiation of this
Agreement or any other Loan

61



--------------------------------------------------------------------------------



 



Paper or delivered hereunder or under any other Loan Paper (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, Borrower represents only that such information was prepared in good
faith based upon assumptions believed to be reasonable at the time. There is no
fact peculiar to Borrower or any other Credit Party which could reasonably be
expected to have a Material Adverse Effect or in the future is reasonably likely
to have a Material Adverse Effect and which has not been set forth in this
Agreement or the Loan Papers or the other documents, certificates and statements
furnished to Administrative Agent or Banks by or on behalf of Borrower or any
other Credit Party prior to, or on, the date hereof in connection with the
transactions contemplated hereby. There are no statements or conclusions in any
Reserve Report which are based upon or include misleading information or fail to
take into account material information regarding the matters reported therein,
it being understood that projections concerning volumes attributable to the
Mineral Interests of Borrower and the other Credit Parties and production and
cost estimates contained in each Reserve Report are necessarily based upon
professional opinions, estimates and projections and that Borrower and the other
Credit Parties do not warrant that such opinions, estimates and projections will
ultimately prove to have been accurate.
     Section 7.13 Insurance. Borrower has, and has caused all of the other
Credit Parties to have, (a) all insurance policies sufficient for the compliance
by each of them with all material Laws and all material agreements and
(b) insurance coverage in at least amounts and against such risk (including,
without limitation, public liability) that Borrower has determined in its
commercially reasonable discretion in good faith is necessary for the assets and
operations of Borrower and the other Credit Parties.
     Section 7.14 Organizational Structure; Nature of Business.
          (a) Borrower is a holding company owning one hundred percent (100%) of
the issued and outstanding Equity in the Persons set forth on Schedule 7.14
hereto, and except as otherwise set forth thereon, Borrower has no other direct,
Wholly-Owned Subsidiaries.
          (b) Each other Credit Party owns the issued and outstanding Equity in
the Person (or Persons) in each case as more specifically set forth on
Schedule 7.14 hereto, as applicable, and except as otherwise set forth thereon,
none of the other Credit Parties have any direct, Wholly-Owned Subsidiaries
(other than those that are Unrestricted Subsidiaries).
          (c) Marine, Onshore, DG&M, TRF, Green Pipeline, Greencore Pipeline and
Operating Louisiana have no Subsidiaries.
          (d) Schedule 7.14 attached hereto accurately reflects (i) the
jurisdiction of incorporation or organization of each Credit Party and the
organizational identification number of such Credit Party in its jurisdiction of
incorporation or organization, (ii) each jurisdiction in which each Credit Party
is qualified to transact business as a foreign corporation, foreign partnership
or foreign limited liability company, (iii) the authorized, issued and
outstanding Equity of each Credit Party (other than Borrower), (iv) all
outstanding warrants, options, subscription rights, convertible securities or
other rights to purchase Equity of each Credit Party

62



--------------------------------------------------------------------------------



 



(other than Borrower) and (v) the location of each Credit Party’s principal
place of business and chief executive office.
     Section 7.15 Environmental Matters. Except for matters disclosed on
Schedule 8.10 attached hereto, no operation conducted by any Credit Party and no
real or personal property now or previously owned or leased by any Credit Party
(including, without limitation, any Credit Party’s Mineral Interests) and no
operations conducted thereon, and to any Credit Party’s knowledge, no operations
of any prior owner, lessee or operator of any such properties, is or has been in
violation of any Applicable Environmental Law other than violations which
neither individually nor in the aggregate will have a Material Adverse Effect.
Except for matters disclosed on Schedule 8.10 attached hereto, no Credit Party,
nor any such property nor operation is the subject of any existing, pending or,
to any Credit Party’s knowledge, threatened Environmental Complaint which could,
individually or in the aggregate, have a Material Adverse Effect. All notices,
permits, licenses, and similar authorizations, required to be obtained or filed
in connection with the ownership of each tract of real property or operations of
any Credit Party thereon and each item of personal property owned, leased or
operated by any Credit Party, including, without limitation, notices, licenses,
permits and authorizations required in connection with any past or present
treatment, storage, disposal, or release of Hazardous Substances into the
environment, have been duly obtained or filed except to the extent the failure
to obtain or file such notices, licenses, permits and authorizations would not
have a Material Adverse Effect. All Hazardous Substances, generated at each
tract of real property and by each item of personal property owned, leased or
operated by any Credit Party have been transported, treated, and disposed of
only by carriers or facilities maintaining valid permits under RCRA (as
hereinafter defined) and all other Applicable Environmental Laws for the conduct
of such activities except in such cases where the failure to obtain such permits
would not, individually or in the aggregate, have a Material Adverse Effect.
Except for matters disclosed on Schedule 8.10 attached hereto or a Hazardous
Discharge which would not, individually or in the aggregate, have a Material
Adverse Effect, (a) there have been no Hazardous Discharges which were not in
compliance with Applicable Environmental Laws, (b) there are no investigations,
remediations, abatements, removals or monitorings of Hazardous Substances
required under Applicable Environmental Laws at any Credit Party’s properties
and, to the knowledge of Borrower, none of such properties are adversely
affected by any Hazardous Discharge or threatened Hazardous Discharge
originating or emanating from any other real property. Except for matters
disclosed on Schedule 8.10 attached hereto, no Credit Party has any contingent
liability in connection with any Hazardous Discharge which could reasonably be
expected to have a Material Adverse Effect. Except for matters disclosed on
Schedule 8.10 attached hereto or matters which would not, individually or in the
aggregate, have a Material Adverse Effect, there has been no exposure of any
Person or Property to any Hazardous Substances as a result of or in connection
with the operations and businesses of any of Borrower’s or any other Credit
Party’s properties that could reasonably be expected to form the basis for a
claim for damages or compensation.
     Section 7.16 Burdensome Obligations. No Credit Party, nor any of the
properties of any Credit Party, is subject to any Law or any pending or
threatened change of Law or subject to any restriction under its articles (or
certificate) of incorporation, bylaws, regulations, partnership agreement or
comparable charter documents or under any agreement or instrument to which any
Credit Party or by which any Credit Party or any of its properties may be
subject or bound, which is so unusual or burdensome as to be likely in the
foreseeable future to have a Material

63



--------------------------------------------------------------------------------



 



Adverse Effect. Without limiting the foregoing, no Credit Party is a party to or
bound by any agreement (other than the Loan Papers and the Permitted Subordinate
Debt Documents) or subject to any order of any Governmental Authority which
prohibits or restricts in any way the right of such Credit Party or any
Restricted Subsidiary of any Credit Party to make Distributions. Neither
Borrower nor any of the other Credit Parties is a party to any material
agreement or arrangement, or subject to any order, judgment, writ or decree,
which either restricts or purports to restrict its ability to grant Liens to
Administrative Agent and Banks on or in respect of their properties or assets to
secure the Obligations and the Loan Papers.
     Section 7.17 Subsidiaries. Except as set forth on Schedule 7.14 or as
disclosed in writing to Administrative Agent (which shall promptly furnish a
copy to Banks), which shall be a supplement to Schedule 7.14, Borrower has no
Subsidiaries other than the Unrestricted Subsidiaries and neither Borrower nor
any other Credit Party has any Foreign Subsidiaries.
     Section 7.18 Fiscal Year. Borrower’s Fiscal Year is January 1 through
December 31.
     Section 7.19 No Default. Neither a Default nor an Event of Default has
occurred or will exist after giving effect to the transactions contemplated by
this Agreement, the other Loan Papers, or the Closing Transactions.
     Section 7.20 Government Regulation. No Credit Party is subject to
regulation under the Federal Power Act, the Interstate Commerce Act (as either
of the preceding acts have been amended), the Investment Company Act of 1940 or
any other Law which regulates the incurring by such Credit Party of Debt,
including, but not limited to Laws relating to common contract carriers or the
sale of electricity, gas, steam, water or other public utility services.
     Section 7.21 Insider. No Credit Party is, and no Person having “control”
(as that term is defined in 12 U.S.C. section 375(b) or regulations promulgated
thereunder) of any Credit Party is an “executive officer,” “director” or
“shareholder” of any Bank or any bank holding company of which any Bank is a
Subsidiary or of any Subsidiary of such bank holding company.
     Section 7.22 Gas Balancing Agreements and Advance Payment Contracts. On the
date of this Agreement, (a) there is no Material Gas Imbalance, and (b) the
aggregate amount of all Advance Payments received by any Credit Party under
Advance Payment Contracts (excluding the advance payment of carbon dioxide
pursuant to the Prior Genesis VPP Transactions) which have not been satisfied by
delivery of production does not exceed $20,000,000.
     Section 7.23 Bond Documents. Borrower has provided (or will provide) to
Administrative Agent a true and correct copy of each of the Bond Documents (if
any), including all amendments and modifications thereto (whether characterized
as an amendment, modification, waiver, consent or similar document). No material
rights or obligations of any party to any of the Bond Documents have been (or
will be) waived and no party to any of the Bond Documents is (or will be) in
default of its obligations or in breach of any representations or warranties
made thereunder. Each of the Bond Documents is (or will be) a valid, binding and
enforceable obligation of each party thereto in accordance with its terms and is
in full force and effect. As used in this Agreement, the term “Obligations”
shall include, without limitation, any

64



--------------------------------------------------------------------------------



 



and all obligations, indebtedness and liabilities owed by Borrower or any other
Credit Party to Bond Purchaser (whether directly or as assignee of Bond Issuer)
under the Bond Documents, which obligations, indebtedness and liabilities shall
be secured by Liens on all property described as collateral security for the
Obligations in accordance with and pursuant to the Mortgages and the other Loan
Papers. Each representation and warranty made by Borrower and each other party
in the Bond Documents is true and correct on the date hereof, and will be true
and correct on the date of each Borrowing or issuance of a Letter of Credit.
     Section 7.24 Hedge Agreements. Schedule 7.24, as of February 28, 2010, sets
forth a true and complete summary of all Hedge Agreements of the Borrower and
each other Credit Party (including, without limitation, all Existing Hedge
Agreements designated as such on Schedule 7.24), the material terms thereof
(including the type, term, effective date, termination date and notional amounts
or volumes) and the counterparty to each such agreement.
     Section 7.25 Margin Stock. Borrower and its Subsidiaries are not engaged
principally, or as one of its or their important activities, in the business of
extending credit for the purpose, whether immediate, incidental or ultimate, of
buying or carrying Margin Stock (within the meaning of the Margin Regulations).
     Section 7.26 Solvency. After giving effect to the Closing Transactions,
(a) the aggregate assets (after giving effect to amounts that could reasonably
be received by reason of indemnity, offset, insurance or any similar
arrangement), at a fair valuation, of Borrower and the other Credit Parties,
taken as a whole, will exceed the aggregate Debt of Borrower and the other
Credit Parties on a consolidated basis, as the Debt becomes absolute and
matures, (b) each of Borrower and the other Credit Parties will not have
incurred or intended to incur, and will not believe that it will incur, Debt
beyond its ability to pay such Debt (after taking into account the timing and
amounts of cash to be received by each of Borrower and the other Credit Parties
and the amounts to be payable on or in respect of its liabilities, and giving
effect to amounts that could reasonably be received by reason of indemnity,
offset, insurance or any similar arrangement) as such Debt becomes absolute and
matures and (c) each of Borrower and the other Credit Parties will not have (and
will have no reason to believe that it will have thereafter) unreasonably small
capital for the conduct of its business.
     Section 7.27 Senior Obligations. The Obligations of Borrower and each other
Credit Party under the Loan Papers to which it is a party constitute senior
indebtedness and/or specified senior indebtedness, in each case under and as
defined in any Permitted Subordinate Debt Documents pursuant to which any
Permitted Subordinate Debt has been issued.
     Section 7.28 Encore Merger Documents. Borrower has provided to
Administrative Agent and Banks a true and correct copy of the material Encore
Merger Documents. No material rights or obligations of any party to any of the
Encore Merger Documents have been waived and no party to any of the Encore
Merger Documents is in default of its material obligations or in breach of any
material representations or warranties made thereunder. Each of the material
Encore Merger Documents is a valid, binding and enforceable obligation of each
party thereto in accordance with its terms and is in full force and effect.

65



--------------------------------------------------------------------------------



 



ARTICLE VIII
AFFIRMATIVE COVENANTS
     Borrower covenants and agrees that, so long as any Bank has any commitment
to lend or participate in Letter of Credit Exposure hereunder or any amount
payable under any Note remains unpaid or any Letter of Credit remains
outstanding:
     Section 8.1 Information. Borrower will deliver, or cause to be delivered,
to each Bank:
          (a) as soon as available and in any event within ninety (90) days (or
such shorter time as required to be filed with the SEC) after the end of each
Fiscal Year, consolidated and consolidating balance sheets of Borrower as of the
end of such Fiscal Year and the related consolidated and consolidating
statements of income and statements of cash flow for such Fiscal Year, setting
forth in each case in comparative form the figures for the previous Fiscal Year,
all reported by Borrower in accordance with GAAP and, with respect to such
consolidated balance sheets, statements of income and statements of cash flow,
audited by a firm of independent public accountants of nationally recognized
standing and acceptable to Administrative Agent (without a “going concern” or
like qualification or exception and without any qualification or exception as to
the scope of such audit) to the effect that such consolidated financial
statements (including any footnotes contained therein) present fairly in all
material respects the financial condition and results of operations of, among
others, Borrower and its Restricted Subsidiaries; to the extent Borrower’s Form
of 10-K filed with the SEC for each Fiscal Year contains all information
required by this Section 8.1(a), Borrower may satisfy its obligations under this
Section 8.1(a) for each Fiscal Year by delivering to Banks a copy of such Form
10-K for such Fiscal Year within three (3) Domestic Business Days of filing same
with the SEC;
          (b) as soon as available and in any event within sixty (60) days (or
such shorter time as required by the SEC) after the end of each of the first
three (3) Fiscal Quarters of each Fiscal Year, consolidated and consolidating
balance sheets of Borrower as of the end of such Fiscal Quarter and the related
consolidated and consolidating statements of income and statements of cash flow
for such quarter and for the portion of Borrower’s Fiscal Year ended at the end
of such Fiscal Quarter, setting forth in each case in comparative form the
figures for the corresponding quarter and the corresponding portion of
Borrower’s previous Fiscal Year to the effect that such consolidated and
consolidating financial statements (including any footnotes contained therein)
present fairly in all material respects the financial condition and results of
operations of, among others, Borrower and its Restricted Subsidiaries; to the
extent Borrower’s Form 10-Q filed with the SEC for each Fiscal Quarter contains
all information required by this Section 8.1(b), Borrower may satisfy its
obligations under this Section 8.1(b) for each Fiscal Quarter by delivering to
Banks a copy of such Form 10-Q for such Fiscal Quarter within three (3) Domestic
Business Day of filing same with the SEC. All financial statements delivered
pursuant to this Section 8.1(b) shall be certified as to fairness of
presentation, GAAP and consistency by a Financial Officer of Borrower;
          (c) simultaneously with the delivery of each set of financial
statements referred to in Section 8.1(a) and Section 8.1(b) a certificate of the
principal executive and Financial Officer of Borrower in the form of Exhibit I
attached hereto, (i) setting forth in

66



--------------------------------------------------------------------------------



 



reasonable detail the calculations required to establish whether Borrower was in
compliance with the requirements of Article X on the date of such financial
statements, (ii) stating whether there exists on the date of such certificate
any Default and, if any Default then exists, setting forth the details thereof
and the action which Borrower is taking or proposes to take with respect
thereto, (iii) stating whether or not such financial statements fairly reflect
in all material respects the results of operations and financial condition of,
among others, Borrower and its Restricted Subsidiaries as of the date of the
delivery of such financial statements and for the period covered thereby,
(iv) stating that Borrower and the other Credit Parties are in compliance with
Section 8.4(c), (v) to the extent not set forth in the financial statements
delivered therewith, stating whether any material change in GAAP or in the
application thereof has occurred since the date of the most recent audited
financial statements delivered by Borrower in accordance with this Agreement
and, if any such material change has occurred, specifying the effect of such
material change on the financial statements accompanying such certificate,
(vi) setting forth (A) whether as of such date there is a Material Gas Imbalance
and, if so, setting forth the amount of net gas imbalances under Gas Balancing
Agreements to which any Credit Party is a party or by which any Mineral
Interests owned by any Credit Party is bound, and (B) the aggregate amount of
all Advance Payments received under Advance Payment Contracts to which any
Credit Party is a party or by which any Mineral Interests owned by any Credit
Party is bound which have not been satisfied by delivery of production, if any,
(vii) setting forth, as of the last Domestic Business Day of such Fiscal Quarter
or Fiscal Year, a summary of the Hedge Transactions to which any Credit Party is
a party on such date, including, without limitation, the material terms of each
such Hedge Transaction (including the type, term, effective date, termination
date and notional amounts or volumes), and the counterparty thereto, and
(viii) setting forth the other information described in Exhibit I attached
hereto;
          (d) promptly upon the mailing thereof to the stockholders of any
Credit Party generally, copies of all financial statements, reports and proxy
statements so mailed;
          (e) without limiting Borrower’s obligations under Section 8.1(a) and
Section 8.1(b), promptly upon the filing thereof, copies of all final
registration statements, post effective amendments thereto and annual, quarterly
or special reports which any Credit Party shall have filed with the SEC;
          (f) promptly upon receipt of same, any notice or other information
received by any Credit Party indicating (i) any potential, actual or alleged
non-compliance with or violation of the requirements of any Applicable
Environmental Law which could result in liability to any Credit Party for fines,
clean up or any other remediation obligations or any other liability in excess
of $10,000,000 in the aggregate; (ii) any threatened Hazardous Discharge which
Hazardous Discharge would impose on any Credit Party a duty to report to a
Governmental Authority or to pay cleanup costs or to take remedial action under
any Applicable Environmental Law which could result in liability to any Credit
Party for fines, clean up and other remediation obligations or any other
liability in excess of $10,000,000 in the aggregate; or (iii) the existence of
any Lien arising under any Applicable Environmental Law securing any obligation
to pay fines, clean up or other remediation costs or any other liability in
excess of $10,000,000 in the aggregate. Without limiting the foregoing, each
Credit Party shall provide to Banks promptly upon receipt of same by any Credit
Party copies of all environmental consultants

67



--------------------------------------------------------------------------------



 



or engineers reports received by any Credit Party which would render the
representation and warranty contained in Section 7.15 untrue or inaccurate in
any respect;
          (g) in the event any notification is provided to any Bank or
Administrative Agent pursuant to Section 8.1(f) hereof or Administrative Agent
or any Bank otherwise learns of any event or condition under which any such
notice would be required, then, upon request of Majority Banks, Borrower shall
within thirty (30) days of such request, cause to be furnished to Administrative
Agent and each Bank a report by an environmental consulting firm acceptable to
Administrative Agent and Majority Banks, stating that a review of such event,
condition or circumstance has been undertaken (the scope of which shall be
acceptable to Administrative Agent and Majority Banks) and detailing the
findings, conclusions and recommendations of such consultant. Borrower shall
bear all expenses and costs associated with such review and updates thereof;
          (h) immediately upon any Authorized Officer of any Credit Party
becoming aware of the occurrence of any Default, a certificate of an Authorized
Officer of Borrower setting forth the details thereof and the action which
Borrower is taking or proposes to take with respect thereto;
          (i) no later than March 31 and September 30 of each year, commencing
September 30, 2010, reports of production volumes, revenue, expenses and product
prices for all Borrowing Base Properties with a Recognized Value of $1,000,000
or more for the periods of six (6) months ending the preceding December 31 and
June 30, respectively. Such reports shall be prepared on an accrual basis and
shall be reported on a field by field basis;
          (j) promptly notify Administrative Agent and Banks of any Material
Adverse Change;
          (k) promptly notify Administrative Agent and Banks of (i) the filing
or commencement of any action, suit, proceeding or arbitration by or before any
arbitrator or Governmental Authority against or affecting Borrower or any
Affiliate thereof not previously disclosed in writing to Administrative Agent
and Banks or (ii) any development in any action, suit, proceeding, investigation
or arbitration (whether or not previously disclosed to Administrative Agent and
Banks), in each case that could reasonably be expected to have a Material
Adverse Effect;
          (l) promptly notify Administrative Agent and Banks, and in any event
within three (3) Domestic Business Days, of (i) the occurrence of any Casualty
Event or (ii) the commencement of any action or proceeding that could reasonably
be expected to result in a Casualty Event, in each case with respect to any
Borrowing Base Property of any Credit Party having a fair market value
immediately prior to such event equal to or greater than $10,000,000;
          (m) upon the request of Administrative Agent, Borrower shall provide
to Administrative Agent and Banks a certificate of insurance coverage from each
insurer with respect to the insurance required by Section 8.6, in form and
substance satisfactory to Administrative Agent, and, if requested by
Administrative Agent or any Bank, all copies of the applicable policies;

68



--------------------------------------------------------------------------------



 



          (n) in the event any Restricted Subsidiary intends to sell, transfer,
assign or otherwise dispose of any Borrowing Base Property to any other
Restricted Subsidiary in accordance with Section 9.5(e) Borrower shall provide
to Administrative Agent and Banks not less than five (5) Domestic Business Days
prior written notice thereof and any other details thereof requested by
Administrative Agent and Banks;
          (o) promptly provide to Administrative Agent and Banks written notice
(and in any event at least thirty (30) days prior thereto) of any change (i) in
Borrower or any other Credit Party’s corporate name or in any trade name used to
identify such Person in the conduct of its business or in the ownership of its
properties or assets, (ii) in the location of Borrower’s or any other Credit
Party’s chief executive office or principal place of business, (iii) in
Borrower’s or any other Credit Party’s identity or corporate structure or in the
jurisdiction in which such Person is incorporated or formed, (iv) in Borrower’s
or any other Credit Party’s jurisdiction of organization or such Person’s
organizational identification number in such jurisdiction of organization, and
(v) in Borrower’s or any other Credit Party’s federal taxpayer identification
number.
          (p) promptly, but in any event within five (5) Business Days after the
execution thereof, Borrower shall provide to Administrative Agent and Banks
copies of any amendment, modification or supplement to the certificate or
articles of incorporation, by-laws, any preferred stock designation or any other
organic document of Borrower or any other Credit Party made in accordance with
Section 9.6; and
          (q) from time to time such additional information regarding the
operations, financial position or business affairs of any Credit Party as
Administrative Agent, at the request of any Bank, may reasonably request.
     Section 8.2 Business of Credit Parties. The primary business of Borrower
will continue to be (a) the issuance of equity and debt securities not
prohibited pursuant to the provisions of this Agreement, (b) the ownership of
one hundred percent (100%) of the issued and outstanding Equity of Operating,
DG&M, EAP Properties and Encore Holdings, and (c) activities reasonably related
to the businesses of Borrower described in the foregoing clauses (a) and (b),
including, without limitation, activities necessary to comply with the reporting
requirements of the Exchange Act, and with rules and regulations of applicable
securities exchanges or which are otherwise incident to being a publicly traded
company, in each case in a manner consistent with Borrower’s past practices.
Each Credit Party (other than Borrower) will continue to conduct its business in
a manner consistent with such Credit Party’s past practices.
     Section 8.3 Maintenance of Existence. Subject to Section 9.4, Borrower
shall, and shall cause each other Credit Party to, at all times (a) maintain its
corporate, partnership or limited liability company existence in its state of
incorporation or organization, and (b) maintain its good standing and
qualification to transact business in all jurisdictions where the failure to
maintain good standing or qualification to transact business could have a
Material Adverse Effect; provided, that, TRF may dissolve at any time.
     Section 8.4 Title Data.

69



--------------------------------------------------------------------------------



 



          (a) As soon as practicable, but in any event within 30 days after the
date hereof, Borrower shall (or shall cause the applicable Credit Party to)
deliver Administrative Agent or its counsel title information on at least
Borrowing Base Properties evaluated in the Initial Reserve Report comprising the
Minimum Collateral Amount satisfactory to Administrative Agent or its counsel.
          (b) In connection with Borrower’s requirements to provide title
information for Borrowing Base Properties in accordance with Section 8.4(a),
Borrower shall, within 15 days of notice from Administrative Agent that title
defects or exceptions (other than Immaterial Title Deficiencies) exist with
respect to such Borrowing Base Properties, either (i) cure any such title
defects or exceptions (including defects or exceptions as to priority) which are
not permitted by Section 9.3 raised by such information, (ii) substitute
acceptable Mineral Interests with no title defects or exceptions (except for
Permitted Encumbrances and/or Immaterial Title Deficiencies) having an
equivalent value or (iii) deliver title information in form and substance
acceptable to Administrative Agent so that Administrative Agent shall have
received, together with title information previously delivered to the
Administrative Agent, satisfactory title information on the Borrowing Base
Properties comprising the Minimum Collateral Amount evaluated in the Initial
Reserve Report.
          (c) If Borrower or any other Credit Party has provided title
information for additional Mineral Interests under Section 5.1(c), Borrower
shall (or shall cause such other Credit Party to), within 60 days of notice from
Administrative Agent that title defects or exceptions (other than Immaterial
Title Deficiencies) exist with respect to such additional Mineral Interests,
either (i) cure any such title defects or exceptions (including defects or
exceptions as to priority) which are not permitted by Section 9.3 raised by such
information, (ii) substitute acceptable Mineral Interests with no title defects
or exceptions (except for Permitted Encumbrances and/or Immaterial Title
Deficiencies) having an equivalent value or (iii) deliver title information in
form and substance acceptable to Administrative Agent so that Administrative
Agent shall have received, together with title information previously delivered
to the Administrative Agent, satisfactory title information on the Borrowing
Base Properties comprising the Minimum Collateral Amount evaluated by such
Reserve Report.
          (d) If Borrower (i) does not (or does not cause the applicable Credit
Party to) comply with Section 8.4(a), (ii) is unable (or is unable to cause the
applicable Credit Party) to cure any title defect requested by Administrative
Agent or Banks to be cured within the 15-day period or 60-day period, as
applicable, pursuant to this Section 8.4, or (iii) does not (or does not cause
the applicable Credit Party to) comply with the requirements to provide
acceptable title information on the Borrowing Base Properties comprising the
Minimum Collateral Amount evaluated in the most recent Reserve Report, then in
any case such default shall not be a Default, but instead Administrative Agent
and/or the Required Banks shall have the right to exercise the following remedy
in their sole discretion from time to time, and any failure to so exercise this
remedy at any time shall not be a waiver as to future exercise of the remedy by
Administrative Agent or Banks. To the extent that Administrative Agent or the
Required Banks are not satisfied with title to any Borrowing Base Property after
the 15-day period has elapsed or any Mineral Interest after the 60-day period
has elapsed, as the case may be such unacceptable Borrowing Base Property or
Mineral Interest, as applicable, shall not count towards the Minimum Collateral
Amount, and Administrative Agent may send a notice to Borrower and Banks that
the then

70



--------------------------------------------------------------------------------



 



outstanding Borrowing Base shall be reduced by an amount as determined by the
Required Banks to cause Borrower to be in compliance with the requirement to
provide acceptable title information the Borrowing Base Properties comprising
the Minimum Collateral Amount. This new Borrowing Base shall become effective
immediately after receipt of such notice.
          (e) In addition to the title information required by Section 5.1(c)
and this Section 8.4, Borrower shall, upon the request of Required Banks, cause
to be delivered to Administrative Agent such title opinions and other
information regarding title to Mineral Interests owned by any Credit Party as
are appropriate to determine the status thereof; provided, however, that, Banks
may not require the Credit Parties to furnish title opinions (except pursuant to
Section 5.1(c)) unless (i) an Event of Default shall have occurred and be
continuing, or (ii) Required Banks have reason to believe that there is a defect
in or encumbrance upon any such Credit Party’s title to such Mineral Interests
that is not a Permitted Encumbrance or an Immaterial Title Deficiency.
     Section 8.5 Books and Records; Right of Inspection. The Borrower will, and
will cause each other Credit Party to, keep proper books of record and account
in which full, true and correct entries are made of all dealings and
transactions in relation to its business and activities, all in accordance with
the practices of the industry. Borrower will permit, and will cause each other
Credit Party to permit, any officer, employee or agent of Administrative Agent
or of any Bank to visit and inspect any of the assets of any Credit Party,
examine each Credit Party’s books of record and accounts, take copies and
extracts therefrom, and discuss the affairs, finances and accounts of each
Credit Party with such Credit Party’s officers, accountants and auditors, all at
such reasonable times and as often as Administrative Agent or any Bank may
desire, all at the expense of Borrower.
     Section 8.6 Maintenance of Insurance. Borrower will, and will cause each
other Credit Party to, at all times maintain or cause to be maintained insurance
covering such risks as are customarily carried by businesses similarly situated,
including, without limitation, the following: (a) workmen’s compensation
insurance; (b) employer’s liability insurance; (c) comprehensive general public
liability and property damage insurance; (d) insurance against (other than
losses or damage to property owned by any Credit Party which is self insured)
losses customarily insured against as a result of damage by fire, lightning,
hail, tornado, explosion and other similar risk; and (e) comprehensive
automobile liability insurance. No later than 30 days following the Closing
Date, all loss payable clauses or provisions in all policies of insurance
maintained by any Credit Party pursuant to this Section 8.6 shall be endorsed in
favor of and made payable to Administrative Agent for the ratable benefit of
Banks, as their interests may appear, and provide that the insurer will endeavor
to give at least 30 days prior notice of any cancellation to Administrative
Agent. Administrative Agent shall have the right, for the ratable benefit of
Banks, to collect, and Borrower hereby assigns to Administrative Agent for the
ratable benefit of Banks (and hereby agrees to cause each other Credit Party to
assign), any and all monies that may become payable under any such policies of
insurance by reason of damage, loss or destruction of any of property which
stands as security for the Obligations or any part thereof, and Administrative
Agent may, at its election, either apply for the ratable benefit of Banks all or
any part of the sums so collected toward payment of the Obligations, whether or
not such Obligations are then due and payable, in such manner as Administrative
Agent may elect or release same to the applicable Credit Party.

71



--------------------------------------------------------------------------------



 



     Section 8.7 Payment of Taxes and Claims. Borrower will, and will cause each
other Credit Party to, pay (a) all Taxes imposed upon it or any of its assets or
with respect to any of its franchises, business, income or profits before any
material penalty or interest accrues thereon, and (b) all material claims
(including, without limitation, claims for labor, services, materials and
supplies) for sums which have become due and payable and which by Law have or
might become a Lien (other than a Permitted Encumbrance) on any of its assets;
provided, however, no payment of Taxes or claims shall be required if (i) the
amount, applicability or validity thereof is currently being contested in good
faith by appropriate action promptly initiated and diligently conducted in
accordance with good business practices and no material part of the property or
assets of Borrower, and no part of the assets of any other Credit Party which
would be material to Borrower, is subject to any pending levy or execution,
(ii) Borrower, and any other Credit Party, as and to the extent required in
accordance with GAAP, shall have set aside on their books reserves (segregated
to the extent required by GAAP) deemed by them to be adequate with respect
thereto, and (iii) Borrower has notified Administrative Agent of such
circumstances, in detail satisfactory to Administrative Agent.
     Section 8.8 Compliance with Laws and Documents. Borrower will, and will
cause each other Credit Party to, comply with (a) all Laws, their respective
certificates (or articles) of incorporation, bylaws, regulations and similar
organizational documents and all Material Agreements to which any Credit Party
is a party, if a violation, alone or when combined with all other such
violations, could have a Material Adverse Effect, (b) all Bond Documents to
which any Credit Party is a party, and (c) all Permitted Subordinate Debt
Documents to which any Credit Party is a party.
     Section 8.9 Operation of Properties and Equipment.
          (a) Borrower will, and will cause each other Credit Party to,
(i) maintain, develop and operate its Mineral Interests in a good and
workmanlike, and careful and efficient, manner in accordance with the practices
of the industry, in compliance with all applicable contracts and agreements and
in compliance with all Laws, except, in each case, where the failure to comply
could not reasonably be expected to have a Material Adverse Effect, and
(ii) observe and comply with all of the terms and provisions, express or
implied, of all oil and gas leases relating to such Mineral Interests so long as
such Mineral Interests are capable of producing Hydrocarbons and accompanying
elements in paying quantities, except where such failure to comply would not
have a Material Adverse Effect.
          (b) Borrower will, and will cause each other Credit Party to, comply
in all respects with all contracts and agreements applicable to or relating to
its Mineral Interests or the production and sale of Hydrocarbons and
accompanying elements therefrom, except to the extent a failure to so comply
would not have a Material Adverse Effect.
          (c) Borrower will, and will cause each other Credit Party to, at all
times maintain, preserve and keep all operating equipment used with respect to
its Mineral Interests in proper repair, working order and condition, and make
all necessary or appropriate repairs, renewals, replacements, additions and
improvements thereto so that the efficiency of such operating equipment shall at
all times be properly preserved and maintained, except where such failure to
comply would not have a Material Adverse Effect; provided, further that, no item
of

72



--------------------------------------------------------------------------------



 



operating equipment need be so repaired, renewed, replaced, added to or
improved, if Borrower shall in good faith determine that such action is not
necessary or desirable for the continued efficient and profitable operation of
the business of such Credit Party.
          (d) Borrower will, and will cause each other Credit Party to, promptly
perform or make reasonable and customary efforts to cause to be performed, in
accordance with industry standards, the obligations required by each and all of
the assignments, deeds, leases, sub-leases, contracts and agreements affecting
its interests in its Mineral Interests and other material properties and assets,
except where such failure to perform would not have a Material Adverse Effect.
          (e) To the extent Borrower or any other Credit Party is not the
operator of any property, Borrower shall, and shall cause each other Credit
Party to, use reasonable efforts to cause the operator to comply with this
Section 8.9.
     Section 8.10 Environmental Matters.
          (a) Borrower shall at its sole expense: (i) comply, and shall cause
its properties and operations and each other Credit Party and each other Credit
Party’s properties and operations to comply, with all Applicable Environmental
Laws, the breach of which could be reasonably expected to have a Material
Adverse Effect; (ii) not permit or threaten to permit a Hazardous Discharge, and
shall cause each other Credit Party not to permit or threaten to permit a
Hazardous Discharge, of any Hazardous Substance on, under, about or from any of
Borrower’s or any other Credit Party’s properties or any other property offsite
such properties to the extent caused by Borrower’s or any other Credit Party’s
operations except in compliance with Applicable Environmental Laws, if such
Hazardous Discharge or threatened Hazardous Discharge could reasonably be
expected to have a Material Adverse Effect; (iii) timely obtain or file, and
shall cause each other Credit Party to timely obtain or file, all notices,
permits, licenses, and similar authorizations, if any, required under Applicable
Environmental Laws to be obtained or filed in connection with the operation or
use of Borrower’s or any other Credit Party’s properties, which failure to
obtain or file could reasonably be expected to have a Material Adverse Effect;
(iv) promptly commence and diligently prosecute to completion, and shall cause
each other Credit Party to promptly commence and diligently prosecute to
completion, any assessment, evaluation, investigation, monitoring, containment,
cleanup, removal, repair, restoration, remediation or other remedial obligations
(collectively, the “Remedial Work”) in the event any Remedial Work is required
or reasonably necessary under Applicable Environmental Laws because of or in
connection with the actual or suspected past, present or future Hazardous
Discharge or threatened Hazardous Discharge of any Hazardous Substance on,
under, about or from any of Borrower’s or any other Credit Party’s properties,
which failure to commence and diligently prosecute to completion could
reasonably be expected to have a Material Adverse Effect; (v) conduct, and cause
each other Credit Party to conduct, their respective operations and businesses
in a manner that will not expose any property or Person to Hazardous Substances
that could reasonably be expected to form the basis for a claim for damages or
compensation; and (vi) maintain, and shall cause each other Credit Party to
maintain, its existing “Health, Safety and Environmental Policy” to facilitate
continuous monitoring and assurance that Borrower’s and each other Credit
Party’s obligations under this Section 8.10(a)

73



--------------------------------------------------------------------------------



 



are timely and fully satisfied, which failure to maintain could reasonably be
expected to have a Material Adverse Effect.
          (b) Borrower will promptly, but in no event later than five days of
the occurrence of a triggering event, notify Administrative Agent and Banks in
writing of any action, investigation or inquiry by any Governmental Authority or
any demand or lawsuit by any Person against Borrower or any other Credit Party
or their properties of which Borrower has knowledge in connection with any
Applicable Environmental Laws if Borrower could reasonably anticipate that such
action will result in liability (whether individually or in the aggregate) in
excess of $10,000,000, not fully covered by insurance, subject to normal
deductibles.
     Section 8.11 ERISA Reporting Requirements. Borrower shall furnish, or cause
to be furnished, to Administrative Agent:
          (a) promptly and in any event (i) within thirty (30) days after
Borrower or any ERISA Affiliate receives notice from any regulatory agency of
the commencement of an audit, investigation or similar proceeding with respect
to a Plan, and (ii) within ten (10) days after Borrower or any ERISA Affiliate
contacts the Internal Revenue Service for the purpose of participation in a
closing agreement or any voluntary resolution program with respect to a Plan
which could have a Material Adverse Effect or knows or has reason to know that
any event with respect to any Plan of Borrower or any ERISA Affiliate has
occurred that is reasonably believed by Borrower to potentially have a Material
Adverse Effect, a written notice describing such event and describing what
action is being taken or is proposed to be taken with respect thereto, together
with a copy of any notice of such event that is given to the PBGC;
          (b) promptly and in any event within thirty (30) days after the
receipt by Borrower of a request therefor by a Bank, copies of any annual and
other report (including Schedule B thereto) with respect to a Plan filed by
Borrower or any ERISA Affiliate with the United States Department of Labor, the
Internal Revenue Service or the PBGC;
          (c) notification within thirty (30) days of the effective date thereof
of any material increases in the benefits, or material change in the funding
method, of any existing Plan which is not a multiemployer plan (as defined in
section 4001(a)(3) of ERISA), or the establishment of any material new Plans, or
the commencement of contributions to any Plan to which Borrower or any ERISA
Affiliate was not previously contributing; and
          (d) promptly after receipt of written notice of commencement thereof,
notice of all (i) claims made by participants or beneficiaries with respect to
any Plan, and (ii) actions, suits and proceedings before any court or
governmental department, commission, board, bureau, agency or instrumentality,
domestic or foreign, affecting Borrower or any ERISA Affiliate with respect to
any Plan, except those which, in the aggregate, if adversely determined could
not have a Material Adverse Effect.
     Section 8.12 Additional Documents.
          (a) Borrower will, and will cause each other Credit Party to, cure
promptly any defects in the creation and issuance of each Note, and the
execution and delivery of this Agreement and the other Loan Papers and, at
Borrower’s expense, Borrower shall promptly and

74



--------------------------------------------------------------------------------



 



duly execute and deliver to each Bank, and cause each other Credit Party to
promptly and duly execute and deliver to each Bank, upon reasonable request, all
such other and further documents, agreements and instruments in compliance with
or accomplishment of the covenants and agreements of the Credit Parties in this
Agreement and the other Loan Papers as may be reasonably necessary or
appropriate in connection therewith.
          (b) Borrower hereby authorizes Administrative Agent to file one or
more financing or continuation statements, and amendments thereto, relative to
all or any part of the properties subject to the Mortgages without the signature
of Borrower or any other Credit Party where permitted by Law. A carbon,
photographic or other reproduction of the Mortgages or any financing statement
covering the properties subject to the Mortgages or any part thereof shall be
sufficient as a financing statement where permitted by Law.
     Section 8.13 Environmental Review. Borrower shall deliver to Administrative
Agent prior to the completion by any Credit Party of any material acquisition of
Mineral Interests or related assets, other than an acquisition of additional
interests in Mineral Interests in which a Credit Party previously held an
interest, a report or reports obtained by Borrower or any other Credit Party in
the course of such acquisition, which report or reports shall set forth the
results of a Phase I environmental review of such Mineral Interests and related
assets. Additionally, if requested by Administrative Agent or Required Banks in
writing in connection with any such material acquisition, Borrower shall deliver
to Administrative Agent, within forty-five (45) days of Administrative Agent’s
or Required Banks’ written request, a report or reports related to any such
material acquisition which shall be in form, scope and detail acceptable to
Administrative Agent from environmental engineering firms acceptable to
Administrative Agent, and which shall set forth the results of a Phase I
environmental review of the Mineral Interests and related assets the subject of
such material acquisition. All of the reports delivered to Administrative Agent
pursuant to this Section 8.13 shall not reflect the existence of facts or
circumstances which would constitute a material violation of any Applicable
Environmental Law or which are likely to result in a material liability to any
Credit Party.
     Section 8.14 Permitted Subordinate Debt Documents. Borrower will promptly
upon the issuance or incurrence of (a) any Additional Permitted Subordinate Debt
and/or (b) a refinancing of the Onshore Senior Subordinated Notes in existence
as of the Closing Date in accordance with Section 9.2, in each case provide to
Administrative Agent a true, correct and complete copy of all material Permitted
Subordinate Debt Documents executed and delivered in connection with, governing
and/or evidencing such Permitted Subordinate Debt, as applicable.
     Section 8.15 Encore Permitted Subordinate Debt. Borrower shall (a) prior to
the Closing Date, make tender offers for the Encore Senior Subordinated Notes
described in clauses (a), (b) and (c) of the definition thereof, (b) immediately
after the Closing Date make “change of control” purchase offers to the holders
of all of the Encore Senior Subordinated Notes evidencing the Encore Permitted
Subordinate Debt at the times and, in the case of “change of control” purchase
offers, in compliance with the Encore Permitted Subordinate Debt Documents and
(c) purchase each of the Encore Senior Subordinated Notes of any such holders
who properly tender such notes pursuant to such offers solely using first, the
2010 SSN Net Proceeds and second, available cash. Borrower has deposited on or
prior to the Closing Date from the 2010 SSN Net Proceeds of at least
$580,000,000 (the “Escrow Closing Date Amount”), in an escrow

75



--------------------------------------------------------------------------------



 



account established and maintained by with Wells Fargo Bank, National
Association, as escrow agent, in the name “Denbury Tender Proceeds Account” to
permit Borrower to comply with its obligations to make tender offers or “change
of control” purchase offers to the holders of the Encore Senior Subordinated
Notes, and the Escrow Closing Date Amount shall remain in escrow until used to
fund such offers or until such time as such purchase offers expire pursuant to
the terms of the Encore Permitted Subordinate Debt Documents (which time shall
in any event be no later than the Encore Notes Outside Redemption Date). If any
of the Escrow Closing Date Amount is not used to fund such offers pursuant to
this Section 8.15 on or prior to the Encore Notes Outside Redemption Date, then
Borrower shall apply any such unused amount (the “Escrow Unused Amount”) for a
special mandatory redemption of the 2010 Senior Subordinated Notes Debt in
accordance with Section 9.2. Promptly following the Encore Notes Outside
Redemption Date, Borrower shall deliver to Administrative Agent (i) a
certificate signed by an Authorized Officer of Borrower certifying (1) the total
number and aggregate principal amount of such Encore Senior Subordinated Notes
tendered in connection with such purchase offers, (2) the total number and
aggregate principal amount of such Encore Senior Subordinated Notes that were
not tendered in connection with such purchase offers, if any, and (3) the Escrow
Unused Amount as of the Encore Notes Outside Redemption Date to be applied in
accordance with Section 9.2, and (ii) such other information as Administrative
Agent and Banks may reasonably request.
     Section 8.16 Material Domestic Subsidiaries; Designation of an Unrestricted
Subsidiary as a Restricted Subsidiary. In the event that (a) Borrower, any other
Credit Party or any Unrestricted Subsidiary that is also a Wholly-Owned
Subsidiary shall create or acquire any additional Material Domestic Subsidiary
after the Closing Date in accordance with Section 9.15, (b) any Unrestricted
Subsidiary that is a Wholly-Owned Subsidiary meets the requirements of the
definition of “Material Domestic Subsidiary” after the Closing Date, or
(c) Borrower desires to designate any Unrestricted Subsidiary to be a Restricted
Subsidiary after the date hereof, Borrower shall, and shall cause each other
Credit Party, such Unrestricted Subsidiary that is a Wholly-Owned Subsidiary,
such additional Material Domestic Subsidiary and/or such then existing
Unrestricted Subsidiary, as the case may be, to, (i) comply with Section 5.1(a),
Section 5.1(d) and Section 5.2 and (ii) following a written request by
Administrative Agent, promptly deliver to Administrative Agent and Banks all
documentation and other information required by any Governmental Authority under
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act, in respect of such additional Material Domestic
Subsidiary, such Unrestricted Subsidiary that is a Wholly-Owned Subsidiary
and/or such then existing Unrestricted Subsidiary. For the avoidance of doubt,
any Unrestricted Subsidiary subject to clause (b) or clause (c) of this
Section 8.16 shall not be deemed to be a Restricted Subsidiary for purposes of
this Agreement and the other Loan Papers until Borrower, the relevant Credit
Parties and such Subsidiary shall have complied with their respective
obligations under clauses (i) and (ii) of this Section 8.16, at which time such
Subsidiary shall cease to be an “Unrestricted Subsidiary” and shall become a
“Restricted Subsidiary” for purposes of this Agreement and the other Loan Papers
without any amendment, modification or other supplement to any of the foregoing.
     Section 8.17 Amendments to 2008 Bond Documents and 2009 Bond Documents.
Borrower shall, no later than 30 days after the Closing Date, deliver to
Administrative Agent executed copies of amendments or other modifications to the
2008 Bond Loan Agreement, 2008

76



--------------------------------------------------------------------------------



 



Bond Indenture, 2009 Bond Loan Agreement and 2009 Bond Indenture to evidence
that the definition of “Credit Facility” contained in each such document refers
to this Agreement, together with any other agreements, instruments or other
documents reasonably requested by Administrative Agent in furtherance thereof,
in each case which shall be in form and substance reasonably acceptable to
Administrative Agent.
ARTICLE IX
NEGATIVE COVENANTS
     Borrower agrees that, so long as any Bank has any commitment to lend or
participate in Letter of Credit Exposure hereunder or any amount payable under
any Note remains unpaid or any Letter of Credit remains outstanding:
     Section 9.1 Incurrence of Debt. Borrower will not, nor will Borrower permit
any other Credit Party to, incur, become or remain liable for any Debt, except
that:
          (a) Borrower may incur, become or remain liable for:
          (i) the Obligations;
          (ii) Permitted Subordinate Debt; provided, that:
          (A) Additional Permitted Subordinate Debt may not exceed an aggregate
principal amount outstanding at any one time of $300,000,000, and
contemporaneously with any issuance or incurrence thereof (1) the Borrowing Base
shall be automatically reduced pursuant to and in accordance with Section 2.13
and (2) Borrower shall make any mandatory prepayment required by with
Section 2.6(b), if applicable; and
          (B) the sum of the 2010 Senior Subordinated Notes Debt and the Encore
Permitted Subordinate Debt at any time after the Encore Notes Outside Redemption
Date may not exceed an aggregate principal amount of $1,250,000,000;
          (iii) other unsecured Debt in an aggregate amount outstanding at any
time not to exceed $40,000,000;
          (b) any other Credit Party may incur, become or remain liable for
(i) the Obligations, (ii) without duplication, Permitted Revenue Bond Debt, and
(iii) without duplication, Permitted Subordinate Debt, subject to the
limitations set forth in Section 9.1(a)(ii);
          (c) Onshore may incur Debt described in clause (g) of the definition
thereof in connection with any Prior Genesis VPP Transaction;
          (d) Borrower or Onshore, as the case may be without duplication, may
incur Debt which represents a refinancing of the Onshore Senior Subordinated
Notes existing as of the Closing Date; provided, that (i) the principal amount
of such Debt shall not exceed an aggregate amount equal to the sum of
$225,000,000 plus any customary out-of-pocket fees and expenses

77



--------------------------------------------------------------------------------



 



reasonably incurred by Borrower or Onshore, as applicable, in connection with
such refinancing, (ii) such Debt bears no greater than a market interest rate as
of the time of its issuance (as determined in good faith by Borrower), (iii) any
Liens securing such Debt are not extended to any additional property of any
Credit Party, (iv) no Credit Party that is not originally obligated with respect
to repayment of such Debt is required to be come obligated with respect thereto,
(v) such refinancing does not result in a shortening of the average weighted
maturity of such Debt so refinanced, (vi) the terms of any such refinancing are
not less favorable to the obligor thereunder than the original terms of such
Debt, (vii) the terms and conditions of the refinancing Debt must include
subordination terms and conditions that are at least as favorable to
Administrative Agent and Banks as those that were applicable to the refinanced
Indebtedness, and (viii) at the time of such refinancing (A) no Default or
Borrowing Base Deficiency exists on the date of any such refinancing (both prior
to and after giving effect to such Restricted Payments), and (B) no Default or
Borrowing Base Deficiency would result therefrom; and
          (e) Borrower or any Restricted Subsidiary may incur, become and remain
liable for Permitted Subordinate Debt as a guarantor; provided, that (1) such
Guarantees of Permitted Subordinate Debt shall be subordinated to the
Obligations pursuant to subordination provisions approved by Majority Banks,
such approval to not be unreasonably withheld, and (2) prior to the execution
and delivery by any Restricted Subsidiary of any Guarantee of Permitted
Subordinate Debt, such Restricted Subsidiary shall have executed and delivered
to Administrative Agent for the ratable benefit of Banks a Facility Guarantee,
and all the Equity of such Restricted Subsidiary owned by any Credit Party shall
have been pledged to Administrative Agent pursuant to the Borrower Pledge
Agreement or a Subsidiary Pledge Agreement; and
          (f) Borrower or any other Credit Party may incur, become and remain
liable as to any Guarantee by such Person of Debt of any other Credit Party,
provided, that the Debt so guaranteed is expressly permitted by the other
provisions of this Section 9.1.
     Section 9.2 Restricted Payments. Borrower will not, nor will Borrower
permit any other Credit Party to, directly or indirectly, declare or pay, or
incur any liability to declare or pay, any Restricted Payment; provided, that:
          (a) any Subsidiary of Borrower may make Distributions to Borrower;
          (b) any Credit Party may make Distributions and other Restricted
Payments to any other Credit Party that has provided a Facility Guarantee, and
all of the Equity of which owned by Borrower or any Restricted Subsidiary (as
applicable) has been pledged to Administrative Agent pursuant to the Borrower
Pledge Agreement or a Subsidiary Pledge Agreement (as applicable);
          (c) Borrower or any other Credit Party a party thereto, as applicable,
may make payments under and pursuant to the 2008 Bond Loan Agreement, the 2008
Bond Note, the 2009 Bond Loan Agreement, the 2009 Bond Note and any other loan
agreement or note executed in connection with any Additional Permitted Revenue
Bond Transaction closed and consummated after the date hereof, in accordance
with the terms thereof;

78



--------------------------------------------------------------------------------



 



          (d) Borrower may make Restricted Payments on the Encore Permitted
Subordinate Debt on or prior to the Encore Notes Outside Redemption Date in
accordance with Section 8.15;
          (e) Borrower may make Restricted Payments on the 2010 Senior
Subordinated Notes Debt within 30 days of the Encore Notes Outside Redemption
Date using (i) first, the Escrow Unused Amount (if any) and (ii) second, up to
an additional $25,000,000 from available cash;
          (f) Borrower may make Restricted Payments on Permitted Subordinate
Debt with the net cash proceeds from one or more Equity offerings pursuant to,
and in accordance with, Section 5 of the securities evidencing such Permitted
Subordinate Debt so long as no Default or Borrowing Base Deficiency exists on
the date of any such Restricted Payments (both prior to and after giving effect
to such Restricted Payments), and no Default or Borrowing Base Deficiency would
result therefrom;
          (g) Borrower or Onshore, as the case may be without duplication, may
make Restricted Payments on the Onshore Senior Subordinated Notes to redeem such
notes in full at maturity in accordance with the terms of the applicable
Permitted Subordinate Debt Documents so long as (i) no Default or Borrowing Base
Deficiency exists on the date of any such Restricted Payments (both prior to and
after giving effect to such Restricted Payments), (ii) no Default or Borrowing
Base Deficiency would result therefrom, and (iii) Availability as of the date
thereof equals or exceeds twenty percent (20%) of the Borrowing Base then in
effect (both prior to and after giving effect to such Restricted Payments);
provided, that Borrower and/or Onshore may refinance the Onshore Senior
Subordinated Notes existing as of the Closing Date pursuant to Section 9.1(d);
          (h) Any Credit Party may make Restricted Payments to any Unrestricted
Subsidiary so long as such Restricted Payments (i) constitute Permitted
Investments under clause (f) or clause (g) of the definition of Permitted
Investments or (ii) are in the form of capital contributions resulting from
“asset dispositions” (as defined in Section 9.5(b)) otherwise permitted pursuant
to Section 9.5(b) and Section 9.5(c); and
          (i) So long as no Default or Borrowing Base Deficiency exists on the
date any such Distribution is declared or paid and no Default or Event of
Default would result therefrom, Borrower may make Restricted Payments pursuant
to and in accordance with stock option plans or other benefit plans for
management or employees of Borrower and its Subsidiaries in an amount not
exceeding $25,000,000 in the aggregate during any Fiscal Year.
     Section 9.3 Liens; Negative Pledge. Borrower will not, nor will Borrower
permit any other Credit Party to, create, assume or suffer to exist any Lien on
any of their respective assets, other than (a) Permitted Encumbrances,
(b) Immaterial Title Deficiencies and (c) Liens, charges or encumbrances upon
Borrower’s or any other Credit Party’s assets (other than Proved Mineral
Interests and Equity in the form of common units representing limited
partnership interests in Encore MLP owned by any Credit Party) that in the
aggregate do not have a value in excess of $25,000,000. Borrower will not, nor
will Borrower permit any other Credit Party to, enter into or become bound by
any agreement (other than this Agreement) that prohibits or otherwise

79



--------------------------------------------------------------------------------



 



restricts (i) the right of Borrower, any other Credit Party to create, assume or
suffer to exist any Lien on any of their respective assets in favor of
Administrative Agent for the ratable benefit of Banks or (ii) the ability of any
Credit Party to make any Distribution to any other Credit Party.
     Section 9.4 Consolidations and Mergers. Borrower will not, nor will
Borrower permit any other Credit Party to, consolidate or merge with or into any
other Person, or permit any other Person to merge into or consolidate with it,
or sell, transfer, lease or otherwise dispose of (whether in one transaction or
in a series of transactions) all or substantially all of its Property to any
other Person (whether now owned or hereafter acquired) (any such transaction, a
“consolidation” for purposes of this Section 9.4), or liquidate or dissolve;
provided, that, (a) any Restricted Subsidiary may participate in a consolidation
with any other Restricted Subsidiary or Borrower (so long as Borrower is the
surviving Person), (b) Borrower may cause the liquidation or dissolution of any
Restricted Subsidiary so long as the assets of such liquidated or dissolved
Restricted Subsidiary are sold or otherwise transferred to Borrower or any other
Restricted Subsidiary, and (c) so long as no Default or Event of Default exists
or will result, any Restricted Subsidiary may participate in a consolidation
with any other Person (other than Borrower) so long as such Restricted
Subsidiary is the surviving Person and a Wholly-Owned Subsidiary of Borrower
(directly or indirectly); provided further, that in the event any Restricted
Subsidiary that owns Borrowing Base Properties either (i) participates in a
consolidation permitted under clause (a) above and such Restricted Subsidiary is
not the surviving Person or (ii) is liquidated or dissolved, then in any case
prior to or concurrently with such a consolidation and/or liquidation or
dissolution, Borrower shall, and shall cause the surviving Restricted Subsidiary
in such a consolidation and/or the Restricted Subsidiary that purchases or
otherwise acquires such Borrowing Base Properties of such liquidated or
dissolved Restricted Subsidiary, as the case may be, to comply with this
Agreement and the other Loan Papers, including, without limitation, Section 5.1
and Section 5.2, so that the Obligations will be secured by first and prior
Liens (subject only to Permitted Encumbrances) covering and encumbering such
Borrowing Base Properties.
     Section 9.5 Asset Dispositions. Borrower will not, nor will Borrower permit
any other Credit Party to, sell, lease, transfer, abandon or otherwise dispose
of any asset or terminate any Hedge Agreement in respect of commodities other
than:
          (a) the sale in the ordinary course of business of Hydrocarbons
produced from a Credit Party’s Mineral Interests;
          (b) during the period commencing on the Closing Date and ending on
November 1, 2010, the sale, lease, transfer, abandonment, exchange or other
disposition (including Casualty Events) of other assets (including Mineral
Interests) (in each case, an “asset disposition”), provided, that:
          (i) no Default or Event of Default exists or would exist after giving
effect to such asset disposition;
          (ii) the Outstanding Credit at the time of such asset disposition or
does not exceed the Borrowing Base at such time;

80



--------------------------------------------------------------------------------



 



          (iii) the consideration received in respect of such asset disposition
shall be equal to or greater than the fair market value of such other asset (as
determined by the Credit Parties in good faith); and
          (iv) the Net Proceeds received in respect of such asset dispositions
pursuant to this clause (b) shall not exceed $600,000,000;
          (c) commencing with the first Scheduled Redetermination to occur after
the Closing Date, an asset disposition or the termination of any Hedge Agreement
in respect of commodities, provided, that:
          (i) no Default or Event of Default exists or would exist after giving
effect to such asset disposition or termination of such Hedge Agreement;
          (ii) the Outstanding Credit at the time of such asset disposition or
termination of such Hedge Agreement does not exceed the Borrowing Base at such
time;
          (iii) the consideration received in respect of such asset disposition
shall be equal to or greater than the fair market value of such other asset (as
determined by the Credit Parties in good faith); and
          (iv) the Aggregate Value of all assets subject to such an asset
disposition, and/or Hedge Agreements in respect of commodities subject to such
termination, in each case pursuant to this clause (c), shall not exceed five
percent (5%) of the Borrowing Base then in effect in any period between
Scheduled Redeterminations;
          (d) the sale, lease, transfer, abandonment or disposition of Unproved
Reserves;
          (e) the sale, lease, transfer, exchange or other disposition by any
Restricted Subsidiary of its assets to any other Restricted Subsidiary;
provided, that in the event any Borrowing Base Properties are subject to such a
sale, lease, transfer, exchange or other disposition, then such sale, lease,
transfer, exchange or other disposition shall be permitted only if
(i) Borrower’s complies with Section 8.1(n), and (ii) Borrower complies, and
causes the Restricted Subsidiary purchasing or otherwise acquiring such
Borrowing Base Properties to comply, with this Agreement and the other Loan
Papers, including, without limitation, Section 5.1 and Section 5.2, so that the
Obligations will be secured by first and prior Liens (subject only to Permitted
Encumbrances) covering and encumbering such Borrowing Base Properties;
          (f) the sale of volumetric production payments of carbon dioxide
pursuant to the express terms of the Genesis Transaction Documents; and
          (g) the sale, transfer or other disposition of the Genesis Energy LP
Common Units for cash consideration in an amount at least equal to the fair
market value thereof (as determined by the Credit Parties in good faith).
In no event will Borrower or any other Credit Party sell, transfer or dispose of
any Equity in any Restricted Subsidiary nor will any Credit Party (other than
Borrower) issue or sell any Equity or

81



--------------------------------------------------------------------------------



 



any option, warrant or other right to acquire such Equity or security
convertible into such Equity to any Person other than to any other Credit Party;
provided, that the sale, transfer or other disposition of the Genesis Energy LP
Common Units in accordance with clause (g) of this Section 9.5 shall not be
prohibited hereby.
     Section 9.6 Amendments to Organizational and Other Documents. Borrower will
not, nor will Borrower permit any other Credit Party to, enter into or permit
any modification or amendment of, or waive any material right or obligation of
any Person under (a) its certificate or articles of incorporation, bylaws,
partnership agreement, regulations or other organizational documents other than
amendments, modifications and waivers which will not, individually or in the
aggregate, have a Material Adverse Effect, (b) any Bond Document, and/or (c) any
Genesis Transaction Document; provided, that, with respect to clause (c), such
modifications or amendments may be made without the consent of Majority Banks if
such modifications or amendments, individually or in the aggregate, are not
materially adverse to the rights of Administrative Agent or Banks, and,
individually or in the aggregate, do not materially decrease the economic
benefit that Onshore would have otherwise received pursuant to such documents.
     Section 9.7 Use of Proceeds. The proceeds of Borrowings will not be used by
Borrower or any other Credit Party for any purpose other than (a) to provide
funding in connection with the Encore Merger, (b) working capital, (c) to
finance the acquisition, exploration and development of Mineral Interests,
(d) for general corporate purposes, (e) to refinance the obligations outstanding
under the Existing Credit Agreement, and (f) with respect to any Borrowings made
or deemed made hereunder through advances to Borrower pursuant to the Bond
Documents, solely for the purposes set forth in the Bond Documents. None of such
proceeds (including, without limitation, proceeds of Letters of Credit issued
hereunder) will be used, directly or indirectly, for the purpose, whether
immediate, incidental or ultimate, of purchasing or carrying any Margin Stock,
and none of such proceeds will be used in violation of applicable Law
(including, without limitation, the Margin Regulations). Letters of Credit will
be issued hereunder only for the purpose of securing bids, tenders, bonds,
contracts and other obligations entered into in the ordinary course of
Borrower’s business. Without limiting the foregoing, no Letters of Credit will
be issued hereunder for the purpose of or providing credit enhancement with
respect to any Debt or equity security of any Credit Party or to secure any
Credit Party’s obligations with respect to Hedge Transactions other than Hedge
Transactions with a Bank or an Affiliate of such Bank. The portion of the
proceeds of the 2010 Senior Subordinated Notes Debt in the amount of the Escrow
Closing Date Amount will not be used by Borrower or any other Credit Party for
any purpose other than (i) to satisfy Borrower’s obligations to make tender
offers or “change of control” purchase offers to the holders of the Encore
Senior Subordinated Notes evidencing the Encore Permitted Subordinate Debt in
accordance with Section 8.15, and/or (ii) to make Restricted Payments on the
2010 Senior Subordinated Notes Debt in an amount equal to the Escrow Unused
Amount (if any); provided, that the remaining proceeds of the 2010 Senior
Subordinated Notes may be used (1) to provide funding in connection with the
Encore Merger, (2) for working capital, (3) to finance the acquisition,
exploration and development of Mineral Interests and (4) for other general
corporate purposes.

82



--------------------------------------------------------------------------------



 



     Section 9.8 Investments. Borrower will not, nor will Borrower permit any
other Credit Party to, directly or indirectly, make or have outstanding any
Investment other than Permitted Investments.
     Section 9.9 Transactions with Affiliates. Borrower will not, nor will
Borrower permit any of its Restricted Subsidiaries to, engage in any transaction
with an Affiliate unless such transaction is as favorable to such party as could
be obtained in an arm’s length transaction with an unaffiliated Person in
accordance with prevailing industry customs and practices; provided, that this
Section 9.9 shall not apply to (a) transactions among Credit Parties, (b) any
transaction expressly permitted pursuant to Section 9.2(b), Section 9.4 and/or
Section 9.5, or (c) customary arrangements between any Credit Party and any
Unrestricted Subsidiary relating to providing administrative or management
services to any such Unrestricted Subsidiary in a manner consistent with past
practices.
     Section 9.10 ERISA. Except in such instances where an omission or failure
would not have a Material Adverse Effect, Borrower will not, nor will Borrower
permit any other Credit Party to (a) take any action or fail to take any action
which would result in a violation of ERISA, the Code or other Laws applicable to
the Plans maintained or contributed to by it or any ERISA Affiliate, or
(b) modify the term of, or the funding obligations or contribution requirements
under any existing Plan, establish a new Plan, or become obligated or incur any
liability under a Plan that is not maintained or contributed to by Borrower or
any ERISA Affiliate as of the Closing Date.
     Section 9.11 Hedge Transactions.
          (a) Borrower will not, nor will Borrower permit any other Credit Party
to, enter into any commodity Hedge Transactions other than Hedge Agreements in
respect of commodities that shall not have a tenor of greater than four
(4) years and the notional volumes for which (when aggregated with other
commodity Hedge Agreements then in effect other than basis differential swaps on
volumes already hedged pursuant to other Hedge Agreements) do not exceed (i) at
any time such Hedge Agreement is in effect, one hundred percent (100%) of the
reasonably anticipated projected production from Proved Mineral Interests (as
set forth in the most recent Reserve Report delivered to Administrative Agent
hereunder, as such report may be supplemented from time to time by the Credit
Parties delivering to Administrative Agent updated well projections and other
information reflecting the drilling activity, acquisitions, dispositions and
other results of operations since the effective date of such Reserve Report) for
each of oil and gas, calculated separately and (ii) as of the date such Hedge
Agreement is executed, the applicable percentage set forth in the table below of
the reasonably anticipated projected production from Proved Mineral Interests
(as set forth in the most recent Reserve Report delivered to Administrative
Agent hereunder, as such report may be supplemented from time to time by the
Credit Parties delivering to Administrative Agent updated well projections and
other information reflecting the drilling activity, acquisitions, dispositions
and other results of operations since the effective date of such Reserve Report)
for each of oil and gas, calculated separately, for each month during the period
during which such Hedge Agreement is in effect:

83



--------------------------------------------------------------------------------



 



                  Period     (relative to execution date of relevant  
Percentage Limitation Hedge Agreement)   Oil   Gas
Months 1-24
    85 %     85 %
Months 25-36
    70 %     70 %
Months 37-48
    55 %     55 %

; provided, that any Credit Party may enter into Hedge Transactions consisting
solely of a floor price (i.e., floor, put or option) so long as the amount of
Hydrocarbons that are the subject of any such Hedge Transaction in existence at
any such time do not exceed one-hundred percent (100%) of such Credit Party’s
reasonably anticipated projected production from Proved Mineral Interests during
the term of any such existing Hedge Transaction;
          (b) Borrower will not permit any Credit Party’s (i) production of oil
during any Fiscal Quarter to be less than the aggregate amount of oil which is
the subject of Oil and Gas Hedge Transactions during such Fiscal Quarter, or
(ii) production of gas during any Fiscal Quarter to be less than the aggregate
amount of gas which is the subject of Oil and Gas Hedge Transactions during such
Fiscal Quarter; and
          (c) Borrower will not, and will not permit any other Credit Party to,
terminate any Hedge Agreement in respect of commodities, now existing or
hereafter arising, without the prior written consent of the Majority Banks,
except to the extent such terminations are permitted by Section 9.5.
     Section 9.12 Fiscal Year. Borrower will not, nor will Borrower permit any
other Credit Party to, change its Fiscal Year.
     Section 9.13 Change in Business; International Operations. Borrower will
not, nor will Borrower permit any other Credit Party to, engage in any business
other than the businesses engaged in by such parties on the date hereof as
described in Section 7.14 hereof. From and after the date hereof, Borrower will
not, nor will Borrower permit any other Credit Party to, acquire any direct
ownership interest or make any other expenditure (whether such expenditure is
capital, operating or otherwise) in or related to, any Mineral Interests not
located within the geographical boundaries of the United States which exceeds
$10,000,000 in the aggregate.
     Section 9.14 Obligations of Unrestricted Subsidiaries. Borrower will not,
nor will Borrower permit any other Credit Party to, incur any liability, Debt or
obligation to any Unrestricted Subsidiary of any nature, or have any liability
(whether by operation of law or otherwise) for any liability, Debt or obligation
of any Unrestricted Subsidiary.
     Section 9.15 Subsidiaries. Borrower will not, and will not permit any other
Credit Party to, create or acquire any additional Subsidiary unless Borrower has
given prior written notice to Administrative Agent of such creation or
acquisition and complies with (a) Section 5.1 and Section 5.2, as applicable, in
the event such Subsidiary is a Material Domestic Subsidiary or (b)
Section 5.1(e) in the event such Subsidiary is a Foreign Subsidiary with total
assets in excess

84



--------------------------------------------------------------------------------



 



of $10,000,000; provided, that for the avoidance of doubt this Section 9.15
shall not apply to any Unrestricted Subsidiary or any newly created,
wholly-owned Subsidiary thereof.
     Section 9.16 Borrowings Related to Bonds. Borrower will not request or
receive any Borrowing hereunder, the proceeds of which are to be used to fund
advances under the 2008 Bonds, the 2009 Bonds or any Additional Permitted
Revenue Bonds, except in accordance and in compliance with the terms of the
applicable Bond Documents (and subject to Borrower’s satisfaction of the
covenants set forth in Section 8.17, but only with respect to the 2008 Bonds and
the 2009 Bonds). Additionally, notwithstanding anything to the contrary
contained in the Loan Papers or Bond Documents, each payment of principal and
interest received by Bond Purchaser on the 2008 Bonds, the 2009 Bonds or any
Additional Permitted Revenue Bonds shall be deemed to be and considered as,
without duplication, a payment of principal and interest on the Revolving Loan.
     Section 9.17 Speculative Hedge Transactions. Borrower will not, nor will
Borrower permit any other Credit Party to, enter into any commodity, interest
rate, currency or other swap, option, collar or other derivative transaction
pursuant to which Borrower or such other Credit Party speculates on the movement
of commodity prices, securities prices, interest rates, financial markets,
currency markets or other items; provided, that, nothing contained in this
Section 9.17 shall prohibit any Credit Party from entering into Hedge
Transactions permitted by Section 9.11.
     Section 9.18 Permitted Subordinate Debt Documents. Borrower will not, nor
will Borrower permit any other Credit Party to:
          (a) amend, modify or waive any covenant in any of the Permitted
Subordinate Debt Documents if the effect of such amendment, modification or
waiver would be to make the terms of any such Permitted Subordinate Debt
Document materially more onerous to any Credit Party;
          (b) amend, modify or waive any provision of any Permitted Subordinate
Debt Document if the effect of such amendment, modification or waiver
(i) subjects a Credit Party to any additional material obligation,
(ii) increases the principal of any Permitted Subordinate Debt or increases the
rate of interest on any note evidencing any Permitted Subordinate Debt to a rate
in excess of nine and seventy-five one hundredths percent (9.75%),
(iii) accelerates the date fixed for any payment of principal or interest on any
note evidencing any Permitted Subordinate Debt to a date sooner than the date
which is one year following the earlier of (A) the Termination Date, and (B) the
date on which there are no Revolving Loans, Letter of Credit Exposure or other
Obligations hereunder outstanding and all of the Commitments are terminated, or
(iv) would change the percentage of holders of such notes evidencing any
Permitted Subordinate Debt required for any such amendment, modification or
waiver from the percentage required on the date of issuance of any such notes
evidencing any Permitted Subordinate Debt; or
          (c) make any payment of principal of, make any voluntary prepayment
of, or optionally redeem, or make any payment in defeasance of, all or any
portion of any Permitted Subordinate Debt other than as permitted in accordance
with Section 8.15 and Section 9.2.

85



--------------------------------------------------------------------------------



 



     Section 9.19 Encore Merger Documents. Borrower will not, and will not
permit any other Credit Party to, directly or indirectly, amend or otherwise
modify any Encore Merger Document which in any case (a) is contrary to the terms
of this Agreement or any other Loan Paper, (b) could be expected to be adverse
to the rights, interests or privileges of Administrative Agent or Banks or their
ability to enforce the Loan Papers, or (c) could reasonably be expected to have
a Material Adverse Effect, in each case as determined by Administrative Agent in
its sole discretion, which determination shall be by Administrative Agent after
its review of final drafts of any documentation related to any such proposed
amendment or modification. Borrower agrees to provide Administrative Agent with
final drafts of any such proposed amendment or modification and all related
documentation prior to execution thereof and Administrative Agent shall have a
reasonable opportunity to review such documentation to make the determination
referred to in the immediately preceding sentence.
ARTICLE X
FINANCIAL COVENANTS
     Borrower agrees that so long as any Bank has any commitment to lend or
participate in Letter of Credit Exposure hereunder or any amount payable under
any Note remains unpaid or any Letter of Credit remains outstanding:
     Section 10.1 Current Ratio of Borrower. Borrower will not permit its ratio
of Consolidated Current Assets to its Consolidated Current Liabilities as of the
end of any Fiscal Quarter to be less than 1.0 to 1.0.
     Section 10.2 Consolidated Total Debt to Consolidated EBITDA. Commencing
with the Fiscal Quarter ending June 30, 2010, Borrower will not permit its ratio
of Consolidated Total Debt (for the Fiscal Quarter ending on such date) to
(a) Annualized Consolidated EBITDA (for each Rolling Period ending on or prior
to December 31, 2010) to be greater than 4.50 to 1.00 for such Rolling Period
and (b) Consolidated EBITDA (for each Rolling Period ending on March 31, 2011
and thereafter) to be greater than 4.0 to 1.0 for such Rolling Period.
ARTICLE XI
DEFAULTS
     Section 11.1 Events of Default. If one or more of the following events
(collectively “Events of Default” and individually an “Event of Default”) shall
have occurred and be continuing:
          (a) Borrower shall fail to pay when due any principal on any Note;
          (b) Borrower shall fail to pay when due accrued interest on any Note
or any fees or any other amount payable hereunder and such failure shall
continue for a period of three (3) days following the due date;
          (c) Borrower shall fail to observe or perform any covenant or
agreement contained in Section 2.6, Section 4.4, Section 8.3, Article IX or
Article X of this Agreement;

86



--------------------------------------------------------------------------------



 



          (d) any Credit Party shall fail to observe or perform any covenant or
agreement contained in this Agreement or the other Loan Papers (other than those
referenced in Section 11.1(a), Section 11.1(b) and Section 11.1(c)) and such
failure continues for a period of thirty (30) days after the earlier of (i) the
date any Authorized Officer of any Credit Party acquires knowledge of such
failure, or (ii) written notice of such failure has been given to any Credit
Party by Administrative Agent or any Bank;
          (e) any representation, warranty, certification or statement made or
deemed to have been made by any Credit Party in any certificate, financial
statement or other document delivered pursuant to this Agreement shall prove to
have been incorrect in any material respect when made;
          (f) any Credit Party shall fail to make any payment when due on any
Debt of such Person in a principal amount equal to or greater than $5,000,000,
or any other event or condition shall occur which (i) results in the
acceleration of the maturity of any such Debt, or (ii) entitles the holder of
such Debt to accelerate the maturity thereof;
          (g) any Credit Party shall commence a voluntary case or other
proceeding seeking liquidation, reorganization or other relief with respect to
itself or its debts under any bankruptcy, insolvency or other similar Law now or
hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, or shall consent to any such relief or to the appointment of or
taking possession by any such official in an involuntary case or other
proceeding commenced against it, or shall make a general assignment for the
benefit of creditors, or shall fail generally to pay its debts as they become
due, or shall take any corporate, partnership or limited liability company
action to authorize any of the foregoing;
          (h) an involuntary case or other proceeding shall be commenced against
any Credit Party seeking liquidation, reorganization or other relief with
respect to it or its debts under any bankruptcy, insolvency or other similar Law
now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of
its property, and such involuntary case or other proceeding shall remain
undismissed and unstayed for a period of sixty (60) days; or an order for relief
shall be entered against any Credit Party under the federal bankruptcy Laws as
now or hereafter in effect;
          (i) one (1) or more final judgments or orders for the payment of money
aggregating in excess of $10,000,000 shall be rendered against any Credit Party
and such judgment or order shall continue unsatisfied and unstayed for thirty
(30) days;
          (j) (i) any event occurs with respect to any Plan or Plans pursuant to
which any Credit Party and/or any ERISA Affiliate incur a liability due and
owing at the time of such event, without existing funding therefor, for benefit
payments under such Plan or Plans in excess of $10,000,000; or (ii) any Credit
Party, any ERISA Affiliate, or any other “party-in-interest” or “disqualified
person,” as such terms are defined in section 3(14) of ERISA and section
4975(e)(2) of the Code, shall engage in transactions which in the aggregate
results in a direct or indirect liability to any Credit Party or any ERISA
Affiliate in excess of $10,000,000 under section 409 or 502 of ERISA or section
4975 of the Code which either (A) results in a Lien on

87



--------------------------------------------------------------------------------



 



any Credit Party’s assets which is not a Permitted Encumbrance, or (B) continues
unsatisfied for a period of thirty (30) days after any Authorized Officer of any
Credit Party first acquires knowledge of such liability;
          (k) a Change of Control shall occur;
          (l) this Agreement or any other Loan Paper shall cease to be in full
force and effect or shall be declared null and void or the validity or
enforceability thereof shall be contested or challenged by any Credit Party, or
any Credit Party shall deny that it has any further liability or obligation
under any of the Loan Papers, or any Lien created by the Loan Papers shall for
any reason (other than the release thereof in accordance with the Loan Papers)
cease to be a valid, first priority, perfected Lien upon any of the Proved
Mineral Interests purported to be covered thereby and as a result thereof the
Minimum Collateral Amount ceases to be subject to Liens under the Loan Papers;
or
          (m) any Credit Party or Bond Issuer shall fail to observe or perform
any covenant or agreement contained in any Bond Document after any applicable
cure period;
then, and in every such event, Administrative Agent and Banks will have all
rights and remedies available at Law and equity, and Administrative Agent shall
without presentment, notice or demand (unless expressly provided for herein) of
any kind (including, without limitation, notice of intention to accelerate and
acceleration), all of which are hereby waived, (i) if requested by Required
Banks, terminate the Commitments and they shall thereupon terminate, and (ii) if
requested by Majority Banks, take such other actions as may be permitted by the
Loan Papers including, declaring the Notes (together with accrued interest
thereon) to be, and the Notes shall thereupon become, immediately due and
payable; provided that, in the case of any of the Events of Default specified in
Section 11.1(g) or Section 11.1(h), without any notice to any Credit Party or
any other act by Administrative Agent or Banks, the Commitments shall thereupon
terminate and the Notes (together with accrued interest thereon) shall become
immediately due and payable.
ARTICLE XII
AGENTS
     Section 12.1 Appointment; Nature of Relationship. JPMorgan Chase Bank, N.A.
is hereby appointed by each of the Banks as its contractual representative and
Administrative Agent hereunder and under each other Loan Paper, and each Bank
irrevocably authorizes Administrative Agent to act as the contractual
representative of such Bank with the rights and duties expressly set forth
herein and in the other Loan Papers. Administrative Agent agrees to act as such
contractual representative and Administrative Agent upon the express conditions
contained in this Article XII. Notwithstanding the use of the defined term
“Administrative Agent,” it is expressly understood and agreed that
Administrative Agent shall not have any fiduciary responsibilities to any Bank
by reason of this Agreement or any other Loan Paper and that Administrative
Agent is merely acting as the contractual representative of the Banks with only
those duties as are expressly set forth in this Agreement and the other Loan
Papers. In its capacity as the Banks’ contractual representative, Administrative
Agent (a) does not hereby assume any fiduciary duties to any of the Banks,
(b) is a “representative” of the Banks within the

88



--------------------------------------------------------------------------------



 



meaning of the term “secured party” as defined in the New York Uniform
Commercial Code, and (c) is acting as an independent contractor, the rights and
duties of which are limited to those expressly set forth in this Agreement and
the other Loan Papers. Each of the Banks hereby agrees to assert no claim
against Administrative Agent on any theory of liability for breach of fiduciary
duty, any and all of which claims each Bank hereby waives.
     Section 12.2 Powers. Administrative Agent shall have and may exercise such
powers under the Loan Papers as are specifically delegated to Administrative
Agent by the terms of each thereof, together with such powers as are reasonably
incidental thereto. Administrative Agent shall have no implied duties to the
Banks, or any obligation to the Banks to take any action thereunder except any
action specifically provided by the Loan Papers to be taken by Administrative
Agent.
     Section 12.3 General Immunity. Neither Administrative Agent nor any of its
directors, officers, agents or employees shall be liable to Borrower or any Bank
for any action taken or omitted to be taken by it or them hereunder or under any
other Loan Paper or in connection herewith or therewith INCLUDING ITS OR THEIR
OWN ORDINARY NEGLIGENCE, except to the extent such action or inaction is
determined in a final non-appealable judgment by a court of competent
jurisdiction to have arisen from the gross negligence or willful misconduct of
such Person.
     Section 12.4 No Responsibility for Loans, Recitals, etc. Neither
Administrative Agent nor any of its directors, officers, agents or employees
shall be responsible for or have any duty to ascertain, inquire into, or verify
(a) any statement, warranty or representation made in connection with any Loan
Paper or any Borrowing hereunder; (b) the performance or observance of any of
the covenants or agreements of any obligor under any Loan Paper, including,
without limitation, any agreement by an obligor to furnish information directly
to each Bank; (c) the satisfaction of any condition specified in Article VI,
except receipt of items required to be delivered solely to Administrative Agent;
(d) the existence or possible existence of any Default or Event of Default;
(e) the validity, enforceability, effectiveness, sufficiency or genuineness of
any Loan Paper or any other instrument or writing furnished in connection
therewith; (f) the value, sufficiency, creation, perfection or priority of any
Lien in any collateral security; or (g) the financial condition of Borrower or
any guarantor of any of the Obligations or of any of Borrower’s or any such
guarantor’s respective Subsidiaries. Administrative Agent shall have no duty to
disclose to the Banks information that is not required to be furnished by
Borrower to Administrative Agent at such time, but is voluntarily furnished by
Borrower to JPMorgan Chase Bank, N.A. (either in its capacity as Administrative
Agent or in its individual capacity). For purposes of determining compliance
with the conditions specified in Article VI, each Bank shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Bank unless Administrative Agent shall have received
written notice from such Bank prior to the proposed closing date specifying its
objection thereto.
     Section 12.5 Action on Instructions of Banks. Administrative Agent shall in
all cases be fully protected in acting, or in refraining from acting, hereunder
and under any other Loan Paper in accordance with written instructions signed by
the requisite Banks pursuant to the terms of this Agreement, and such
instructions and any action taken or failure to act pursuant thereto

89



--------------------------------------------------------------------------------



 



shall be binding on all of the Banks. The Banks hereby acknowledge that
Administrative Agent shall be under no duty to take any discretionary action
permitted to be taken by it pursuant to the provisions of this Agreement or any
other Loan Paper unless it shall be requested in writing to do so by Majority
Banks. Administrative Agent shall be fully justified in failing or refusing to
take any action hereunder and under any other Loan Paper unless it shall first
be indemnified to its satisfaction by the Banks pro rata against any and all
liability, cost and expense that it may incur by reason of taking or continuing
to take any such action. If a Default has occurred and is continuing, then
Administrative Agent shall take such action with respect to such Default as
shall be directed by the requisite Banks in the written instructions (with
indemnities) described in this Section 12.5, provided that, unless and until
Administrative Agent shall have received such directions, Administrative Agent
may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default as it shall deem advisable in the best
interests of Banks. In no event, however, shall Administrative Agent be required
to take any action which exposes Administrative Agent to personal liability or
which is contrary to this Agreement, the Loan Papers or applicable Law.
     Section 12.6 Employment of Agents and Counsel. Administrative Agent may
execute any of its duties as Administrative Agent hereunder and under any other
Loan Paper by or through employees, agents, and attorneys-in-fact and shall not
be answerable to the Banks, except as to money or securities received by it or
its authorized agents, for the default or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. Administrative Agent
shall be entitled to advice of counsel concerning the contractual arrangement
between Administrative Agent and the Banks and all matters pertaining to
Administrative Agent’s duties hereunder and under any other Loan Paper.
     Section 12.7 Reliance by Administrative Agent. Administrative Agent shall
be entitled to rely upon (a) any Note, notice, consent, certificate, affidavit,
letter, telegram, statement, paper or document believed by it to be genuine and
correct and to have been signed or sent by the proper Person or Persons, (b) any
statement made to it orally or by telephone and believed by it to be made by the
proper Person (and Administrative Agent shall not incur any liability for
relying thereon and each of Borrower, Banks and Letter of Credit Issuer hereby
waives the right to dispute Administrative Agent’s record of such statement,
except in the case of gross negligence or willful misconduct by Administrative
Agent) and (c) in respect to legal matters, upon the opinion of counsel selected
by Administrative Agent, which counsel may be employees of Administrative Agent.
     Section 12.8 Administrative Agent’s Reimbursement and Indemnification.
Banks agree to reimburse and indemnify Administrative Agent ratably in
accordance with their respective Commitment Percentages (a) for any amounts not
reimbursed by Borrower for which Administrative Agent is entitled to
reimbursement by Borrower under the Loan Papers, (b) for any other expenses
incurred by Administrative Agent on behalf of the Banks, in connection with the
preparation, execution, delivery, administration and enforcement of the Loan
Papers (including, without limitation, for any expenses incurred by
Administrative Agent in connection with any dispute between Administrative Agent
and any Bank or between two or more of the Banks) and (c) for any liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against Administrative Agent in any way relating to
or

90



--------------------------------------------------------------------------------



 



arising out of the Loan Papers or any other document delivered in connection
therewith or the transactions contemplated thereby (including, without
limitation, for any such amounts incurred by or asserted against Administrative
Agent in connection with any dispute between Administrative Agent and any Bank
or between two or more of the Banks), or the enforcement of any of the terms of
the Loan Papers or of any such other documents; provided that no Bank shall be
liable for any of the foregoing to the extent any of the foregoing is found in a
final non-appealable judgment by a court of competent jurisdiction to have
resulted from the gross negligence or willful misconduct of Administrative
Agent. The obligations of the Banks under this Section 12.8 shall survive
payment of the Obligations and termination of this Agreement.
     Section 12.9 Notice of Default. Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless Administrative Agent has received written notice from a Bank or
Borrower referring to this Agreement describing such Default or Event of Default
and stating that such notice is a “notice of default”. In the event that
Administrative Agent receives such a notice, Administrative Agent shall give
prompt notice thereof to the Banks.
     Section 12.10 Rights as a Bank. In the event Administrative Agent is a
Bank, Administrative Agent shall have the same rights and powers hereunder and
under any other Loan Paper with respect to its Commitment and its Revolving
Loans as any Bank and may exercise the same as though it were not Administrative
Agent, and the term “Bank” or “Banks” shall, at any time when Administrative
Agent is a Bank, unless the context otherwise indicates, include in its
individual capacity. Administrative Agent and its Affiliates may accept deposits
from, lend money to, and generally engage in any kind of trust, debt, equity or
other transaction, in addition to those contemplated by this Agreement or any
other Loan Paper, with Borrower or any of its Subsidiaries in which Borrower or
such Subsidiary is not restricted hereby from engaging with any other Person.
     Section 12.11 Bank Credit Decision. Each Bank acknowledges that it has,
independently and without reliance upon Administrative Agent, any Co-Lead
Arranger, any Joint Bookrunner or any other Agent or Bank and based on the
financial statements prepared by Borrower and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement and the other Loan Papers. Each Bank also
acknowledges that it will, independently and without reliance upon
Administrative Agent, any Co-Lead Arranger, any Joint Bookrunner or any other
Agent or Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and the other Loan Papers. Neither
Administrative Agent, any Co-Lead Arranger, any Joint Bookrunner nor any other
Agent shall be required to keep itself informed as to the performance or
observance by Borrower or any of the other Credit Parties of this Agreement, the
Loan Papers or any other document referred to or provided for herein or to
inspect the properties, assets or books of Borrower or any other Credit Party.
Except for notices, reports and other documents and information expressly
required to be furnished to Banks by Administrative Agent hereunder, neither
Administrative Agent, any Co-Lead Arranger, any Joint Bookrunner nor any other
Agent shall have any duty or responsibility to provide any Bank with any credit
or other information concerning the affairs, financial condition or business of
Borrower (or any of the other Credit Parties) which may come into the possession
of such Person or any of its Affiliates. In this regard, each Bank

91



--------------------------------------------------------------------------------



 



acknowledges that Vinson & Elkins L.L.P. is acting in this transaction as
special counsel to Administrative Agent only, except to the extent otherwise
expressly stated in any legal opinion or any Loan Paper. Each other party hereto
will consult with its own legal counsel to the extent that it deems necessary in
connection with the Loan Paper and the matters contemplated therein.
     Section 12.12 Successor Administrative Agent. Administrative Agent may
resign at any time by giving written notice thereof to Banks and Borrower, such
resignation to be effective upon the appointment of a successor Administrative
Agent or, if no successor Administrative Agent has been appointed, forty-five
(45) days after the retiring Administrative Agent gives notice of its intention
to resign. Upon any such resignation, Required Banks shall have the right to
appoint, on behalf of Borrower and the Banks, a successor Administrative Agent,
which shall be approved by Borrower, such approval not to be unreasonably
withheld; provided, that, Borrower shall not have the right to approve any
successor Administrative Agent appointed during the continuance of any Default.
If no successor Administrative Agent shall have been so appointed by Required
Banks within thirty (30) days after the resigning Administrative Agent’s giving
notice of its intention to resign, then the resigning Administrative Agent may
appoint, on behalf of Borrower and Banks, a successor Administrative Agent which
shall be approved by Borrower, such approval not to be unreasonably withheld;
provided, that, Borrower shall not have the right to approve any successor
Administrative Agent appointed during the continuance of any Default. If
Administrative Agent has resigned and no successor Administrative Agent has been
appointed, Banks may perform all the duties of Administrative Agent hereunder
and Borrower shall make all payments in respect of the Obligations to the
applicable Bank and for all other purposes Borrower shall deal directly with the
Banks. No successor Administrative Agent shall be deemed to be appointed
hereunder until such successor Administrative Agent has accepted the
appointment. Any such successor Administrative Agent shall be a commercial bank
having capital and retained earnings of at least $100,000,000. Upon the
acceptance of any appointment as Administrative Agent hereunder by a successor
Administrative Agent, such successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the resigning Administrative Agent. Upon the effectiveness of the resignation
of Administrative Agent, the resigning Administrative Agent shall be discharged
from its duties and obligations hereunder and under the Loan Papers. After the
effectiveness of the resignation of an Administrative Agent, the provisions of
this Article XII shall continue in effect for the benefit of such Administrative
Agent in respect of any actions taken or omitted to be taken by it while it was
acting as Administrative Agent hereunder and under the other Loan Papers. In the
event that there is a successor to Administrative Agent by merger, or
Administrative Agent assigns its duties and obligations to an Affiliate pursuant
to this Section 12.12, then the term “Prime Rate” as used in this Agreement
shall mean the prime rate, base rate or other analogous rate of the new
Administrative Agent.
     Section 12.13 Delegation to Affiliates. Borrower and Banks agree that
Administrative Agent may delegate any of its duties under this Agreement to any
of its Affiliates. Any such Affiliate (and such Affiliate’s directors, officers,
agents and employees) which performs duties in connection with this Agreement
shall be entitled to the same benefits of the indemnification, waiver and other
protective provisions to which Administrative Agent is entitled under Article
XII, Article XIII and Article XIV.

92



--------------------------------------------------------------------------------



 



     Section 12.14 Execution of Collateral Documents. Without limiting the
powers and authority of Administrative Agent described herein, the Banks hereby
empower and authorize Administrative Agent to execute and deliver to Borrower on
its behalf the Mortgages, the Borrower Pledge Agreements, the Subsidiary Pledge
Agreements and all related financing statements and any other financing
statements, agreements, documents or instruments as shall be necessary or
appropriate to effect the purposes of the foregoing instruments.
     Section 12.15 Collateral Releases. Each Bank and Letter of Credit Issuer
hereby empowers and authorizes Administrative Agent to execute and deliver to
Borrower on its behalf any agreements, documents or instruments as shall be
necessary or appropriate to effect any releases of collateral which shall be
permitted by the terms hereof or of any other Loan Paper or which shall
otherwise have been approved by Majority Banks (or, if required by the terms of
Section 14.5, all of the Banks) in writing.
     Section 12.16 Agents. None of the Banks identified in this Agreement as a
“Co-Documentation Agent”, a “Syndication Agent”, a “Co-Lead Arranger” and/or a
“Joint Bookrunner” shall have any right, power, obligation, liability,
responsibility or duty under this Agreement or any other Loan Paper other than
those applicable to all Banks as such. Without limiting the foregoing, none of
Syndication Agent, any Co-Documentation Agent, any Co-Lead Arranger or any Joint
Bookrunner shall have or be deemed to have a fiduciary relationship with any
Bank. Each Bank hereby makes the same acknowledgments with respect to
Syndication Agent, each Co-Documentation Agent, each Co-Lead Arranger and each
Joint Bookrunner as it makes with respect to Administrative Agent in
Section 12.11.
     Section 12.17 Bond Documents. Without limiting the power and authority of
Administrative Agent described herein, Banks hereby:
          (a) appoint Administrative Agent, as Bond Purchaser, as its
contractual representative under the Bond Documents and irrevocably authorize
Administrative Agent to act as the contractual representative of each Bank under
the Bond Documents with the rights and duties expressly set forth therein, and
to hold the 2009 Bonds, the 2009 Bonds and any Additional Permitted Revenue
Bonds on behalf of the Banks, it being expressly understood and agreed, however,
that Administrative Agent shall not have any fiduciary responsibilities to any
Bank by reason of the Bond Documents;
          (b) empower and authorize Administrative Agent to execute and deliver
the Bond Documents to which it is a party; and
          (c) agree that all references in this Article XII to “Loan Papers,”
shall be deemed to include, without limitation, the Bond Documents.
     Section 12.18 Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to Borrower or any of the other Credit Parties,
Administrative Agent (irrespective of whether the principal of any portion of
the Revolving Loan shall then be due and payable as herein expressed or by
declaration or otherwise

93



--------------------------------------------------------------------------------



 



and irrespective of whether Administrative Agent shall have made any demand on
Borrower) shall be entitled and empowered, by intervention in such proceeding or
otherwise:
          (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Revolving Loan and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of Banks and Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of Banks and Administrative Agent and their
respective agents and counsel and all other amounts due Banks and Administrative
Agent under Section 14.3) allowed in such judicial proceeding; and
          (b) to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same in accordance with
this Agreement;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Bank to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Banks, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
Section 14.3.
Nothing contained herein shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Bank any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Bank or to authorize Administrative Agent to vote in
respect of the claim of any Bank in any such proceeding.
ARTICLE XIII
CHANGE IN CIRCUMSTANCES
     Section 13.1 Increased Cost and Reduced Return.
          (a) If, after the date hereof, the adoption of any applicable Law, or
any change in any applicable Law, or any change in the interpretation or
administration thereof by any Governmental Authority, central bank, or
comparable agency charged with the interpretation or administration thereof, or
compliance by any Bank (or its Applicable Lending Office) with any request or
directive (whether or not having the force of law) of any such Governmental
Authority, central bank, or comparable agency:
               (i) shall subject such Bank (or its Applicable Lending Office) to
any tax, duty, or other charge with respect to any Eurodollar Loans, its Note,
or its obligation to make Eurodollar Loans, or change the basis of taxation of
any amounts payable to such Bank (or its Applicable Lending Office) under this
Agreement or its Note in respect of any Eurodollar Loans (other than taxes
imposed on the overall net income of such Bank or such Applicable Lending
Office);
               (ii) shall impose, modify, or deem applicable any reserve,
special deposit, assessment, compulsory loan, or similar requirement (other than
the Reserve Requirement utilized in the determination of the Adjusted Eurodollar
Rate) relating to

94



--------------------------------------------------------------------------------



 



any extensions of credit or other assets of, or any deposits with or other
liabilities or commitments of, such Bank (or its Applicable Lending Office),
including the Commitment of such Bank hereunder; or
               (iii) shall impose on such Bank (or its Applicable Lending
Office) or on the London interbank market any other condition affecting this
Agreement or its Note or any of such extensions of credit or liabilities or
commitments;
and the result of any of the foregoing is to increase the cost to such Bank (or
its Applicable Lending Office) of making, Converting into, Continuing, or
maintaining any Eurodollar Loans or to reduce any sum received or receivable by
such Bank (or its Applicable Lending Office) under this Agreement or its Note
with respect to any Eurodollar Loans, then the Borrower shall pay to such Bank
on demand such amount or amounts as will compensate such Bank for such increased
cost or reduction. If any Bank requests compensation by Borrower under this
Section 13.1(a), Borrower may, by notice to such Bank (with a copy to
Administrative Agent), suspend the obligation of such Bank to make or Continue
Eurodollar Loans or to Convert all or part of the Base Rate Loan owing to such
Bank into Eurodollar Loans, until the event or condition giving rise to such
request ceases to be in effect (in which case the provisions of Section 13.4
shall be applicable); provided, that such suspension shall not affect the right
of such Bank to receive the compensation so requested.
          (b) If, after the date hereof, any Bank shall have determined that the
adoption of any applicable Law regarding capital adequacy or any change therein
or in the interpretation or administration thereof by any Governmental
Authority, central bank, or comparable agency charged with the interpretation or
administration thereof, or any request or directive regarding capital adequacy
(whether or not having the force of law) of any such Governmental Authority,
central bank, or comparable agency, has or would have the effect of reducing the
rate of return on the capital of such Bank or any corporation controlling such
Bank as a consequence of such Bank’s obligations hereunder to a level below that
which such Bank or such corporation could have achieved but for such adoption,
change, request, or directive (taking into consideration its policies with
respect to capital adequacy), then, from time to time upon demand, Borrower
shall pay to such Bank such additional amount or amounts as will compensate such
Bank for such reduction.
          (c) Each Bank shall promptly notify Borrower and Administrative Agent
of any event of which it has knowledge, occurring after the date hereof, which
will entitle such Bank to compensation pursuant to this Section 13.1 and will
use reasonable efforts to designate a different Applicable Lending Office if
such designation will, in the judgment of such Bank, avoid the need for, or
reduce the amount of, such compensation and will not, in the judgment of such
Bank, subject such Bank to any unreimbursed cost or expense and be otherwise
disadvantageous to it. Any Bank claiming compensation under this Section 13.1
shall furnish to Borrower and Administrative Agent a statement setting forth the
additional amount or amounts to be paid to it hereunder which shall be
conclusive in the absence of manifest error. In determining such amount, such
Bank may use any reasonable averaging and attribution methods.
     Section 13.2 Limitation on Type of Loans. If on or prior to the first day
of any Interest Period for any Eurodollar Loan:

95



--------------------------------------------------------------------------------



 



          (a) Administrative Agent determines (which determination shall be
conclusive) that by reason of circumstances affecting the relevant market,
adequate and reasonable means do not exist for ascertaining the Eurodollar Rate
for such Interest Period; or
          (b) Majority Banks determine (which determination shall be conclusive)
and notify Administrative Agent that the Adjusted Eurodollar Rate will not
adequately and fairly reflect the cost to Banks of funding Eurodollar Loans for
such Interest Period;
then Administrative Agent shall give Borrower prompt notice thereof specifying
the relevant Type of Revolving Loans and the relevant amounts or periods, and so
long as such condition remains in effect, Banks shall be under no obligation to
make additional Revolving Loans of such Type, Continue Revolving Loans of such
Type, or to Convert Revolving Loans of any other Type into Revolving Loans of
such Type, and Borrower shall, on the last day(s) of the then current Interest
Period(s) for the outstanding Revolving Loans of the affected Type, either
prepay such Revolving Loans or Convert such Revolving Loans into another Type of
Revolving Loan in accordance with the terms of this Agreement.
     Section 13.3 Illegality. Notwithstanding any other provision of this
Agreement, in the event that it becomes unlawful for any Bank or its Applicable
Lending Office to make, maintain, or fund Eurodollar Loans hereunder, then such
Bank shall promptly notify Borrower thereof and such Bank’s obligation to make
or Continue Eurodollar Loans and to Convert other Types of Revolving Loans into
Eurodollar Loans shall be suspended until such time as such Bank may again make,
maintain, and fund Eurodollar Loans (in which case the provisions of
Section 13.4 shall be applicable).
     Section 13.4 Treatment of Affected Loans. If the obligation of any Bank to
make particular Eurodollar Loans or to Continue Revolving Loans, or to Convert
Revolving Loans of another Type into Revolving Loans of a particular Type shall
be suspended pursuant to Section 13.1 or Section 13.3 hereof (Revolving Loans of
such Type being herein called “Affected Loans” and such Type being herein called
the “Affected Type”), such Bank’s Affected Loans shall be automatically
Converted into the Base Rate Loan on the last day(s) of the then current
Interest Period(s) for Affected Loans (or, in the case of a Conversion required
by Section 13.3 hereof, on such earlier date as such Bank may specify to
Borrower with a copy to Administrative Agent) and, unless and until such Bank
gives notice as provided below that the circumstances specified in Section 13.1
or Section 13.3 hereof that gave rise to such Conversion no longer exist:
          (a) to the extent that such Bank’s Affected Loans have been so
Converted, all payments and prepayments of principal that would otherwise be
applied to such Bank’s Affected Loans shall be applied instead to the Base Rate
Loan; and
          (b) all Revolving Loans that would otherwise be made or Continued by
such Bank as Revolving Loans of the Affected Type shall be made or Continued
instead as part of the Base Rate Loan, and all Revolving Loans of such Bank that
would otherwise be Converted into Revolving Loans of the Affected Type shall be
Converted instead into (or shall remain) as part of the Base Rate Loan.

96



--------------------------------------------------------------------------------



 



If such Bank gives notice to Borrower (with a copy to Administrative Agent) that
the circumstances specified in Section 13.1 or Section 13.3 hereof that gave
rise to the Conversion of such Bank’s Affected Loans pursuant to this
Section 13.4 no longer exist (which such Bank agrees to do promptly upon such
circumstances ceasing to exist) at a time when Revolving Loans of the Affected
Type made by other Banks are outstanding, such Bank’s portion of the Base Rate
Loan shall be automatically Converted, on the first day(s) of the next
succeeding Interest Period(s) for such outstanding Revolving Loans of the
Affected Type, to the extent necessary so that, after giving effect thereto, all
Revolving Loans held by Banks holding Revolving Loans of the Affected Type and
by such Bank are held pro rata (as to principal amounts, Types and Interest
Periods) in accordance with their respective Commitment Percentages.
     Section 13.5 Compensation. Upon the request of any Bank, Borrower shall pay
to such Bank such amount or amounts as shall be sufficient (in the reasonable
opinion of such Bank) to compensate it for any loss, cost, or expense (including
loss of anticipated profits) incurred by it as a result of:
          (a) any payment, prepayment, or Conversion of a Eurodollar Loan for
any reason (including, without limitation, the acceleration of the Revolving
Loan) on a date other than the last day of the Interest Period for such Loan; or
          (b) any failure by the Borrower for any reason (including, without
limitation, the failure of any condition precedent specified in Article VI to be
satisfied) to borrow, Convert, Continue, or prepay a Eurodollar Loan on the date
for such Borrowing, Conversion, Continuation, or prepayment specified in the
relevant Request for Borrowing, Notice of Continuation or Conversion, or other
notice of Borrowing, prepayment, Continuation, or Conversion under this
Agreement.
Such loss, cost or expense to any Bank shall be deemed to include an amount
determined by such Bank to be the excess, if any, of (i) the amount of interest
which would have accrued on the principal amount of such Eurodollar Loan had
such event not occurred, at the Adjusted Eurodollar Rate that would have been
applicable to such Eurodollar Loan, for the period from the date of such event
to the last day of the then current Interest Period therefor (or, in the case of
a failure to borrow, convert or continue, for the period that would have been
the Interest Period for such Eurodollar Loan), over (ii) the amount of interest
which would accrue on such principal amount for such period at the interest rate
which such Bank would bid were it to bid, at the commencement of such period,
for dollar deposits of a comparable amount and period from other banks in the
eurodollar market.
     Section 13.6 Taxes.
          (a) Any and all payments by Borrower to or for the account of any Bank
or Administrative Agent hereunder or under any other Loan Paper shall be made
free and clear of and without deduction for any and all present or future Taxes,
duties, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Bank and
Administrative Agent, Taxes imposed on its income, and franchise Taxes imposed
on it, by the jurisdiction under the Laws of which such Bank (or its Applicable
Lending Office) or Administrative Agent (as the case may be) is organized or any
political subdivision thereof (all

97



--------------------------------------------------------------------------------



 



such non-excluded Taxes, duties, levies, imposts, deductions, charges,
withholdings, and liabilities being hereinafter referred to in this Section 13.6
as “Non-Excluded Taxes”). If Borrower shall be required by Law to deduct any
Non-Excluded Taxes from or in respect of any sum payable under this Agreement or
any other Loan Paper to any Bank or Administrative Agent, (i) the sum payable
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this
Section 13.6) such Bank or Administrative Agent receives an amount equal to the
sum it would have received had no such deductions been made, (ii) Borrower shall
make such deductions, (iii) Borrower shall pay the full amount deducted to the
relevant taxation authority or other authority in accordance with applicable
Law, and (iv) Borrower shall furnish to Administrative Agent, at its address set
forth on Schedule 1.1 hereto, the original or a certified copy of a receipt
evidencing payment thereof.
          (b) In addition, Borrower agrees to pay any and all present or future
stamp or documentary Taxes and any other excise or property Taxes or charges or
similar levies which arise from any payment made under this Agreement or any
other Loan Paper or from the execution or delivery of, or otherwise with respect
to, this Agreement or any other Loan Paper (hereinafter referred to as “Other
Taxes”).
          (c) Borrower agrees to indemnify each Bank and Administrative Agent
for the full amount of Taxes and Other Taxes (including, without limitation, any
Non-Excluded Taxes or Other Taxes imposed or asserted by any jurisdiction on
amounts payable under this Section 13.6) paid by such Bank or Administrative
Agent (as the case may be) and any liability (including penalties, interest, and
expenses) arising therefrom or with respect thereto.
          (d) Each Bank organized under the Laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Bank listed on Schedule 1.1 hereto and on or prior
to the date on which it becomes a Bank in the case of each other Bank, and from
time to time thereafter if requested in writing by Borrower or Administrative
Agent (but only so long as such Bank remains lawfully able to do so), shall
provide Borrower and Administrative Agent, at the time or times prescribed by
applicable Law, with such properly completed and executed documentation
prescribed by applicable Law (or reasonably requested by Borrower) certifying
that such Bank is entitled to benefits under an income tax treaty to which the
United States is a party which reduces the rate of withholding tax on payments
of interest or certifying that the income receivable pursuant to this Agreement
is effectively connected with the conduct of a trade or business in the United
States, and certifying that such Bank is entitled to an exemption from or a
reduced rate of tax on payments pursuant to this Agreement or any of the other
Loan Papers.
          (e) For any period with respect to which a Bank has failed to provide
Borrower and Administrative Agent with the appropriate form pursuant to
Section 13.6(d) (unless such failure is due to a change in treaty, law, or
regulation occurring subsequent to the date on which a form originally was
required to be provided), such Bank shall not be entitled to indemnification
under Section 13.6(a) or Section 13.6(b) with respect to Non-Excluded Taxes
imposed by the United States; provided, however, that should a Bank, which is
otherwise exempt from or subject to a reduced rate of withholding Tax, become
subject to Non-Excluded Taxes

98



--------------------------------------------------------------------------------



 



because of its failure to deliver a form required hereunder, Borrower shall take
such steps as such Bank shall reasonably request to assist such Bank to recover
such Non-Excluded Taxes.
          (f) If Borrower is required to pay additional amounts to or for the
account of any Bank pursuant to this Section 13.6, then such Bank will agree to
use reasonable efforts to change the jurisdiction of its Applicable Lending
Office so as to eliminate or reduce any such additional payment which may
thereafter accrue if such change, in the judgment of such Bank, is not otherwise
disadvantageous to such Bank.
          (g) Within thirty (30) days after the date of any payment of
Non-Excluded Taxes, Borrower shall furnish to Administrative Agent the original
or a certified copy of a receipt evidencing such payment.
          (h) Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section 13.6 shall survive the termination of the Commitment and the payment in
full of the Notes.
     Section 13.7 Discretion of Banks as to Manner of Funding. Notwithstanding
any provisions of this Agreement to the contrary, each Bank shall be entitled to
fund and maintain its funding of all or any part of its Commitment in any manner
it sees fit, it being understood, however, that for the purposes of this
Agreement all determinations hereunder shall be made as if such Bank had
actually funded and maintained each Eurodollar Loan during the Interest Period
for such Eurodollar Loan through the purchase of deposits having a maturity
corresponding to the last day of such Interest Period and bearing an interest
rate equal to the Adjusted Eurodollar Rate for such Interest Period.
     Section 13.8 Defaulting Banks. Notwithstanding any provision of this
Agreement to the contrary, if any Bank becomes a Defaulting Bank, then the
following provisions shall apply for so long as such Bank is a Defaulting Bank:
          (a) fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Bank pursuant to Section 2.11;
          (b) the Commitment Percentage of such Defaulting Bank shall not be
included in determining whether Majority Banks or the Required Banks, as
applicable, have taken or may take any action hereunder (including any consent
to any amendment or waiver by Majority Banks pursuant to Section 14.5);
          (c) if any Letter of Credit Exposure exists at the time a Bank becomes
a Defaulting Bank then:
               (i) all or any part of such Letter of Credit Exposure shall be
reallocated among the non-Defaulting Banks in accordance with their respective
Commitment Percentages but only to the extent (x) the sum of all non-Defaulting
Banks’ Outstanding Credit does not exceed the total of all non-Defaulting Banks’
Commitments and (y) the conditions set forth in Section 6.2 are satisfied at
such time;

99



--------------------------------------------------------------------------------



 



               (ii) if the reallocation described in clause (i) above cannot, or
can only partially, be effected, Borrower shall within one (1) Domestic Business
Day following notice by Administrative Agent cash collateralize such Defaulting
Bank’s Letter of Credit Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) in accordance with the procedures set
forth in Section 2.1(b) for so long as such Letter of Credit Exposure is
outstanding;
               (iii) if Borrower cash collateralizes any portion of such
Defaulting Bank’s Letter of Credit Exposure pursuant to this Section 13.8(c),
Borrower shall not be required to pay any Letter of Credit Fees to such
Defaulting Bank pursuant to Section 2.1(b) with respect to such Defaulting
Bank’s Letter of Credit Exposure during the period such Defaulting Bank’s Letter
of Credit Exposure is cash collateralized;
               (iv) if the Letter of Credit Exposure of the non-Defaulting Banks
is reallocated pursuant to this Section 13.8(c), then the fees payable to the
Banks pursuant to Section 2.11 and Section 2.1(b) shall be adjusted in
accordance with such non-Defaulting Banks’ Commitment Percentages; and
               (v) if any Defaulting Bank’s Letter of Credit Exposure is neither
cash collateralized nor reallocated pursuant to this Section 13.8(c), then,
without prejudice to any rights or remedies of Letter of Credit Issuer or any
Bank hereunder, all commitment fees that otherwise would have been payable to
such Defaulting Bank (solely with respect to the portion of such Defaulting
Bank’s Commitment that was utilized by such Letter of Credit Exposure) under
Section 2.11 and Letter of Credit Fees payable under Section 2.1(b) with respect
to such Defaulting Bank’s Letter of Credit Exposure shall be payable to the
Letter of Credit Issuer until such Letter of Credit Exposure is cash
collateralized or reallocated; and
          (d) so long as any Bank is a Defaulting Bank, Letter of Credit Issuer
shall not be required to issue, amend or increase any Letter of Credit, unless
it is satisfied that the related exposure will be 100% covered by the
Commitments of the non-Defaulting Banks and/or cash collateral will be provided
by Borrower in accordance with Section 13.8(c), and participating interests in
any such newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Banks in a manner consistent with Section 13.8(c)(i) (and
Defaulting Banks shall not participate therein).
     In the event that Administrative Agent agrees that a Defaulting Bank has
adequately remedied all matters that caused such Bank to be a Defaulting Bank,
then the Letter of Credit Exposure of Banks shall be readjusted to reflect the
inclusion of such Bank’s Commitment and on such date such Bank shall purchase at
par such of the Revolving Loans of the other Banks as Administrative shall
determine may be necessary in order for such Bank to hold such Revolving Loans
in accordance with its Commitment Percentage.
     Section 13.9 Replacement of Banks. If (a) any Bank advises Administrative
Agent that the Adjusted Eurodollar Rate or Eurodollar Rate, as applicable, will
not adequately and fairly reflect the cost to such Bank of making or maintaining
its Revolving Loans pursuant to Section 13.2, (b) any Bank requests compensation
under Section 13.1, (c) Borrower is required

100



--------------------------------------------------------------------------------



 



to pay any additional amount to any Bank or any Governmental Authority for the
account of any Bank pursuant to Section 13.6, (d) it becomes unlawful for any
Bank to honor its obligation to make or maintain Eurodollar Loans pursuant to
Section 13.3, (e) any Bank becomes a Defaulting Bank, (f) any Bank has not
approved an increase in the Borrowing Base proposed by the Administrative Agent
pursuant to Section 4.2 or (g) any Bank has not consented to a requested
amendment or waiver that requires such Bank’s consent or the consent of all
Banks in accordance with Section 14.5 and the Majority Banks have provided their
consent to such requested amendment or waiver, then Borrower may, at its sole
expense and effort, upon notice to such Bank and Administrative Agent, require
such Bank to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in Section 14.9(c)), all its interests,
rights and obligations under this Agreement to a permitted assignee that shall
assume such obligations (which assignee may be another Bank, if a Bank accepts
such assignment); provided that (i) Borrower shall have received the prior
written consent of Administrative Agent, which consent shall not unreasonably be
withheld, (ii) such Bank shall have received payment of an amount equal to the
outstanding principal of its Revolving Loans and participations in Letters of
Credit, the 2008 Bonds, the 2009 Bonds and any Additional Permitted Revenue
Bonds, as applicable, accrued interest thereon, accrued fees and all other
amounts payable to it hereunder, from the assignee (to the extent of such
outstanding principal and accrued interest and fees) or Borrower (in the case of
all other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Section 13.1 or payments required to be made
pursuant to Section 13.6, such assignment will result in a reduction in such
compensation or payments. A Bank shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Bank or otherwise, the circumstances entitling Borrower to require such
assignment and delegation cease to apply.
ARTICLE XIV
MISCELLANEOUS
     Section 14.1 Notices. All notices, requests and other communications to any
party hereunder shall be in writing (including bank wire, telecopy or similar
writing) and shall be given, if to Administrative Agent, at its address or
telecopy number set forth on Schedule 1.1 hereto, if to any Bank, at its address
or telecopy number set forth in its Administrative Questionnaire, and if to
Borrower, at its address or telecopy number set forth on the signature pages
hereof (or in any case, at such other address or telecopy number as such party
may hereafter specify for the purpose by notice to the other parties hereto).
Each such notice, request or other communication shall be effective (a) if given
by telecopy, when such telecopy is transmitted to the telecopy number specified
in this Section 14.1 and the appropriate answerback is received or receipt is
otherwise confirmed, (b) if given by mail, three (3) Domestic Business Days
after deposit in the mails with first class postage prepaid, addressed as
aforesaid, or (c) if given by any other means, when delivered at the address
specified in this Section 14.1; provided that notices to Administrative Agent
under Article II or Article III shall not be effective until received. Notices
and other communications to Banks hereunder may be delivered or furnished by
electronic communications pursuant to procedures approved by Administrative
Agent; provided that the foregoing shall not apply to notices pursuant to
Article II, Article III, Article IV and Article XIII unless otherwise agreed by
Administrative Agent and the applicable Bank. Administrative Agent or Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved

101



--------------------------------------------------------------------------------



 



by it; provided that approval of such procedures may be limited to particular
notices or communications.
     Section 14.2 No Waivers. No failure or delay by Administrative Agent or any
Bank in exercising, and no course of dealing with respect to, any right, power
or privilege hereunder or under any Note or other Loan Paper shall operate as a
waiver thereof nor shall any single or partial exercise thereof preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. The rights and remedies herein provided shall be cumulative and not
exclusive of any rights or remedies provided by Law or in any of the other Loan
Papers. No waiver of any provision of this Agreement or any other Loan Paper or
consent to any departure by Borrower therefrom shall in any event be effective
unless the same shall be permitted by Section 14.5, and then such waiver or
consent shall be effective only in the specific instance and for the purpose for
which given. Without limiting the generality of the foregoing, the making of a
Revolving Loan or issuance of a Letter of Credit shall not be construed as a
waiver of any Default, regardless of whether Administrative Agent, any other
Agent, any Bank, Letter of Credit Issuer or Bond Purchaser may have had notice
or knowledge of such Default at the time.
     Section 14.3 Expenses; Indemnification.
          (a) Borrower agrees to pay on demand all reasonable costs and expenses
of Administrative Agent in connection with the syndication, preparation,
execution, delivery, modification, and amendment of this Agreement, the other
Loan Papers, and the other documents to be delivered hereunder, including,
without limitation, the reasonable fees and expenses of counsel for
Administrative Agent with respect thereto and with respect to advising
Administrative Agent as to its rights and responsibilities under the Loan
Papers. Borrower further agrees to pay on demand all reasonable costs and
expenses of Administrative Agent, Letter of Credit Issuer and Banks, if any
(including, without limitation, reasonable attorneys’ fees and expenses), in
connection with the enforcement or protection of its rights (whether through
negotiations, legal proceedings, or otherwise) in connection with this Agreement
or any of the other Loan Papers and the other documents to be delivered
hereunder, including, without limitation, all such expenses incurred during any
workout, restructuring or negotiations in respect of the Revolving Loans made or
Letters of Credit issued hereunder.
          (b) BORROWER SHALL INDEMNIFY EACH AGENT, LETTER OF CREDIT ISSUER, BOND
PURCHASER, EACH BANK, EACH OF THEIR RESPECTIVE AFFILIATES, AND EACH DIRECTOR,
OFFICER, AGENT OR EMPLOYEE OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNIFIED PARTY”) AGAINST, AND DEFEND AND HOLD EACH
INDEMNIFIED PARTY HARMLESS FROM, ANY AND ALL LOSSES, CLAIMS, DAMAGES, PENALTIES,
LIABILITIES AND RELATED EXPENSES, INCLUDING THE REASONABLE FEES, CHARGES AND
DISBURSEMENTS OF ANY COUNSEL FOR ANY INDEMNIFIED PARTY, INCURRED BY OR ASSERTED
AGAINST ANY INDEMNIFIED PARTY ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT
OF (i) THE EXECUTION OR DELIVERY OF THIS AGREEMENT OR ANY OTHER LOAN PAPER OR
ANY AGREEMENT OR INSTRUMENT CONTEMPLATED HEREBY OR THEREBY, THE PERFORMANCE BY
THE PARTIES HERETO OR THE PARTIES TO ANY OTHER LOAN PAPER OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR

102



--------------------------------------------------------------------------------



 



THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED HEREBY OR BY ANY OTHER LOAN
PAPER, (ii) THE FAILURE OF BORROWER OR ANY OTHER CREDIT PARTY TO COMPLY WITH THE
TERMS OF ANY LOAN PAPER, INCLUDING THIS AGREEMENT, OR WITH ANY LAW, (iii) ANY
INACCURACY OF ANY REPRESENTATION OR ANY BREACH OF ANY WARRANTY OR COVENANT OF
BORROWER OR ANY OTHER CREDIT PARTY SET FORTH IN ANY OF THE LOAN PAPERS OR ANY
INSTRUMENTS, DOCUMENTS OR CERTIFICATIONS DELIVERED IN CONNECTION THEREWITH,
(iv) ANY REVOLVING LOAN OR LETTER OF CREDIT OR THE USE OF THE PROCEEDS
THEREFROM, INCLUDING, WITHOUT LIMITATION, (A) ANY REFUSAL BY LETTER OF CREDIT
ISSUER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT, OR (B) THE PAYMENT OF A DRAWING UNDER ANY LETTER OF
CREDIT NOTWITHSTANDING THE NON-COMPLIANCE, NON-DELIVERY OR OTHER IMPROPER
PRESENTATION OF THE DOCUMENTS PRESENTED IN CONNECTION THEREWITH, (v) ANY OTHER
ASPECT OF THE LOAN PAPERS, (vi) THE OPERATIONS OF THE BUSINESS OF BORROWER AND
ITS SUBSIDIARIES BY BORROWER AND ITS SUBSIDIARIES, (vii) ANY ASSERTION THAT
BANKS WERE NOT ENTITLED TO RECEIVE THE PROCEEDS RECEIVED PURSUANT TO THE LOAN
PAPERS, (viii) ANY APPLICABLE ENVIRONMENTAL LAW APPLICABLE TO BORROWER OR ANY
SUBSIDIARY OR ANY OF THEIR PROPERTIES OR OPERATIONS, INCLUDING, THE PRESENCE,
GENERATION, STORAGE, RELEASE, THREATENED RELEASE, USE, TRANSPORT, DISPOSAL,
ARRANGEMENT OF DISPOSAL OR TREATMENT OF HAZARDOUS SUBSTANCES ON OR AT ANY OF
THEIR PROPERTIES, (ix) THE BREACH OR NON-COMPLIANCE BY BORROWER OR ANY
SUBSIDIARY WITH ANY APPLICABLE ENVIRONMENTAL LAW APPLICABLE TO BORROWER OR ANY
SUBSIDIARY, (x) THE PAST OWNERSHIP BY BORROWER OR ANY SUBSIDIARY OF ANY OF THEIR
PROPERTIES OR PAST ACTIVITY ON ANY OF THEIR PROPERTIES WHICH, THOUGH LAWFUL AND
FULLY PERMISSIBLE AT THE TIME, COULD RESULT IN PRESENT LIABILITY, (xi) THE
PRESENCE, USE, RELEASE, STORAGE, TREATMENT, DISPOSAL, GENERATION, THREATENED
RELEASE, TRANSPORT, ARRANGEMENT FOR TRANSPORT OR ARRANGEMENT FOR DISPOSAL OF
HAZARDOUS SUBSTANCES ON OR AT ANY OF THE PROPERTIES OWNED OR OPERATED BY
BORROWER OR ANY SUBSIDIARY OR ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS SUBSTANCES ON OR FROM ANY PROPERTY OWNED OR OPERATED BY BORROWER OR
ANY OF ITS SUBSIDIARIES, (xii) ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
BORROWER OR ANY OF ITS SUBSIDIARIES, OR (xiii) ANY OTHER ENVIRONMENTAL, HEALTH
OR SAFETY CONDITION IN CONNECTION WITH THE LOAN PAPERS, OR (xiv) ANY ACTUAL OR
PROSPECTIVE CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF
THE FOREGOING, WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY AND
REGARDLESS OF WHETHER ANY INDEMNIFIED PARTY IS A PARTY THERETO, AND SUCH
INDEMNITY SHALL EXTEND TO EACH INDEMNIFIED PARTY NOTWITHSTANDING THE SOLE OR
CONCURRENT NEGLIGENCE OF EVERY KIND OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR
PASSIVE, WHETHER AN

103



--------------------------------------------------------------------------------



 



AFFIRMATIVE ACT OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF
NEGLIGENT CONDUCT IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE
OF THE INDEMNIFIED PARTIES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT
FAULT ON ANY ONE OR MORE OF THE INDEMNIFIED PARTIES; PROVIDED THAT SUCH
INDEMNITY SHALL NOT, AS TO ANY INDEMNIFIED PARTY, BE AVAILABLE TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR RELATED EXPENSES ARE
DETERMINED BY A COURT OF COMPETENT JURISDICTION BY FINAL AND NONAPPEALABLE
JUDGMENT TO HAVE RESULTED FROM THE GROSS NEGLIGENCE OR WILFUL MISCONDUCT OF SUCH
INDEMNIFIED PARTY. BORROWER AGREES NOT TO ASSERT ANY CLAIM AGAINST ANY AGENT,
ANY BANK, LETTER OF CREDIT ISSUER, BOND PURCHASER, ANY OF THEIR AFFILIATES, OR
ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS, EMPLOYEES, ATTORNEYS, AGENTS, AND
ADVISERS, ON ANY THEORY OF LIABILITY, FOR SPECIAL, INDIRECT, CONSEQUENTIAL, OR
PUNITIVE DAMAGES ARISING OUT OF OR OTHERWISE RELATING TO THIS AGREEMENT OR THE
OTHER LOAN PAPERS, ANY OF THE TRANSACTIONS CONTEMPLATED HEREIN OR THEREIN OR THE
ACTUAL OR PROPOSED USE OF THE PROCEEDS OF THE REVOLVING LOAN.
          (c) Without prejudice to the survival of any other agreement of
Borrower hereunder, the agreements and obligations of Borrower contained in this
Section 14.3 shall survive the payment in full of the Revolving Loan and all
other amounts payable under this Agreement.
     Section 14.4 Right of Set-off; Adjustments.
          (a) Upon the occurrence and during the continuance of any Event of
Default, each Bank (and each of its Affiliates) is hereby authorized at any time
and from time to time, to the fullest extent permitted by Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held and other indebtedness at any time owing by such Bank
(or any of its Affiliates) to or for the credit or the account of any Credit
Party against any and all of the Obligations, irrespective of whether such Bank
shall have made any demand under this Agreement or Note held by such and
although such obligations may be unmatured. Each Bank agrees promptly to notify
the affected Credit Party after any such set-off and application made by such
Bank; provided, however, that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Bank under this
Section 14.4 are in addition to other rights and remedies (including, without
limitation, other rights of set-off) that such Bank may have.
          (b) If any Bank (a “benefitted Bank”) shall at any time receive any
payment of all or part of the amounts owing to it in respect of the Obligations
arising under the Loan Papers, or interest thereon, or receive any collateral in
respect thereof (whether voluntarily or involuntarily, by set-off, or
otherwise), in a greater proportion than any such payment to or collateral
received by any other Bank, if any, in respect of such other Bank’s amounts
owing to it in respect of such Obligations, or interest thereon, such benefitted
Bank shall purchase for cash from the other Banks a participating interest in
such portion of each such other Bank’s amounts owing to it in respect of such
Obligations, or shall provide such other Banks with the benefits of

104



--------------------------------------------------------------------------------



 



any such collateral, or the proceeds thereof, as shall be necessary to cause
such benefitted Bank to share the excess payment or benefits of such collateral
or proceeds ratably with each other Bank; provided, however, that (i) if all or
any portion of such excess payment or benefits is thereafter recovered from such
benefitted Bank, such purchase shall be rescinded, and the purchase price and
benefits returned, to the extent of such recovery, but without interest and
(ii) the provisions of this Section 14.4(b) shall not be construed to apply to
any payment made by Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Bank as consideration for
the assignment of or sale of a participation in any of its Revolving Loan or
participations in payments or disbursements to any assignee or participant under
Letters of Credit, the 2008 Bonds, the 2009 Bonds and/or any Additional
Permitted Revenue Bonds, as applicable, other than to Borrower or any Subsidiary
or Affiliate thereof (as to which the provisions of this Section 14.4(b) shall
apply). Borrower agrees that any Bank so purchasing a participation from a Bank
pursuant to this Section 14.4 may, to the fullest extent permitted by Law,
exercise all of its rights of payment (including the right of set-off) with
respect to such participation as fully as if such Person were the direct
creditor of Borrower in the amount of such participation.
     Section 14.5 Amendments and Waivers. Neither this Agreement, the Notes nor
any other Loan Paper, nor any provision hereof or thereof, may be amended or
waived except pursuant to an agreement in writing signed by Borrower and
Majority Banks (and, if the rights or duties of any Agent are affected thereby,
by such Agent); provided that no such amendment or waiver shall (a) increase the
Commitment or Maximum Commitment Amount of any Bank, or extend the expiry date
thereof, without the prior written consent of such Bank, (b) reduce the
principal of any Revolving Loan or extend the final maturity of any Revolving
Loan in each case without the prior written consent of each Bank affected
thereby, (c) reduce the rate of interest on any Revolving Loan or any fees or
other amounts payable hereunder or for termination of any Commitment, or extend
any due date for the payment thereof, in each case without the prior written
consent of each Bank affected thereby, (d) change the percentage of the Maximum
Aggregate Commitment Amount or Outstanding Credit, as applicable, or the number
of Banks, which shall be required for Banks or any of them to take any action
under this Section 14.5 or any other provision of this Agreement (including the
definitions of “Majority Banks” and “Required Banks”), in each case without the
prior written consent of all Banks, (e) release all or substantially all of the
collateral for the Obligations in any transaction or series of related
transactions (other than releases required pursuant to sales of collateral which
are expressly permitted by Section 9.5 hereof) without the prior written consent
of all Banks, (f) release all or substantially all of the guarantors liable for
all or any part of the Obligations without the prior written consent of all
Banks, (g) amend or waive any provision of this Agreement, the effect of which
would change the application, priority or pro rata sharing of certain payments,
amounts collected or other proceeds as provided under Section 2.10, Section 3.2
or Section 14.4(b) hereof without the prior written consent of each Bank
affected thereby, or (h) amend or modify any of the provisions of Article IV
hereof or the definitions of any terms defined therein without the prior written
consent of all Banks; provided further, that no such agreement shall amend,
modify or otherwise affect the rights or duties of Administrative Agent, Letter
of Credit Issuer or Bond Purchaser hereunder or under any other Loan Paper
without the prior written consent of Administrative Agent, Letter of Credit
Issuer or Bond Purchaser, as the case may be.
     Section 14.6 Survival; Revival; Reinstatement.

105



--------------------------------------------------------------------------------



 



          (a) All representations, warranties and covenants made by any Credit
Party herein or in any certificate or other instrument delivered by it or in its
behalf under the Loan Papers shall be considered to have been relied upon by
Banks and shall survive the delivery to Banks of such Loan Papers or the
extension of the Revolving Loan (or any part thereof), regardless of any
investigation made by or on behalf of Banks. The indemnity provided in
Section 14.3(b) herein shall survive the repayment of all credit advances
hereunder and/or the discharge or release of any Lien granted hereunder or in
any other Loan Paper, contract or agreement between Borrower or any other Credit
Party and any Agent or any Bank.
          (b) To the extent that any payments on the Obligations or proceeds of
any collateral are subsequently invalidated, declared to be fraudulent or
preferential, set aside or required to be repaid to a trustee, debtor in
possession, receiver or other Person under any bankruptcy law, common law or
equitable cause, then to such extent, the Obligations so satisfied shall be
revived and continue as if such payment or proceeds had not been received and
Administrative Agent’s and Banks’ Liens, security interests, rights, powers and
remedies under this Agreement and each Loan Paper shall continue in full force
and effect. In such event, each Loan Paper shall be automatically reinstated and
Borrower shall, and shall cause each other Credit Party to, take such action as
may be reasonably requested by Administrative Agent and Banks to effect such
reinstatement.
     Section 14.7 Limitation on Interest. Regardless of any provision contained
in the Loan Papers, Banks shall never be entitled to receive, collect, or apply,
as interest on the Revolving Loan, any amount in excess of the Maximum Lawful
Rate, and in the event any Bank ever receives, collects or applies as interest
any such excess, such amount which would be deemed excessive interest shall be
deemed a partial prepayment of principal and treated hereunder as such; and if
the Revolving Loan is paid in full, any remaining excess shall promptly be paid
to Borrower. In determining whether or not the interest paid or payable under
any specific contingency exceeds the Maximum Lawful Rate, Borrower and Banks
shall, to the extent permitted under applicable Law, (a) characterize any
non-principal payment as an expense, fee or premium rather than as interest,
(b) exclude voluntary prepayments and the effects thereof and (c) amortize,
prorate, allocate and spread, in equal parts, the total amount of the interest
throughout the entire contemplated term of the Notes, so that the interest rate
is the Maximum Lawful Rate throughout the entire term of the Notes; provided,
however, that if the unpaid principal balance thereof is paid and performed in
full prior to the end of the full contemplated term thereof, and if the interest
received for the actual period of existence thereof exceeds the Maximum Lawful
Rate, Banks shall refund to Borrower the amount of such excess and, in such
event, Banks shall not be subject to any penalties provided by any Laws for
contracting for, charging, taking, reserving or receiving interest in excess of
the Maximum Lawful Rate.
     Section 14.8 Invalid Provisions. If any provision of the Loan Papers is
held to be illegal, invalid, or unenforceable under present or future Laws
effective during the term thereof, such provision shall be fully severable, the
Loan Papers shall be construed and enforced as if such illegal, invalid, or
unenforceable provision had never comprised a part thereof, and the remaining
provisions thereof shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision or by its severance
therefrom. Furthermore, in lieu of such illegal, invalid, or unenforceable
provision there shall be added automatically as a part of

106



--------------------------------------------------------------------------------



 



the Loan Papers a provision as similar in terms to such illegal, invalid, or
unenforceable provision as may be possible and be legal, valid and enforceable.
     Section 14.9 Assignments and Participations.
          (a) Successors and Assigns. The terms and provisions of the Loan
Papers shall be binding upon and inure to the benefit of Borrower and Banks and
their respective successors and assigns permitted hereby, except that
(i) Borrower shall not have the right to assign its rights or obligations under
the Loan Papers without the prior written consent of each Bank, (ii) any
assignment by any Bank must be made in compliance with Section 14.9(c), and
(iii) any transfer by participation must be made in compliance with
Section 14.9(b). Any attempted assignment or transfer by any party not made in
compliance with this Section 14.9(a) shall be null and void, unless such
attempted assignment or transfer is treated as a participation in accordance
with Section 14.9(b). The parties to this Agreement acknowledge that clause (ii)
of this Section 14.9(a) relates only to absolute assignments and this
Section 14.9(a) does not prohibit assignments by any Bank creating security
interests, including, without limitation, (A) any pledge or assignment by any
Bank of all or any portion of its rights under this Agreement and any Note to a
Federal Reserve Bank or any central bank having jurisdiction over such assigning
Bank or (B) in the case of a Bank which is a Fund, any pledge or assignment of
all or any portion of its rights under this Agreement and any Note to its
trustee in support of its obligations to its trustee; provided, however, that no
such pledge or assignment creating a security interest shall release the
transferor Bank from its obligations hereunder unless and until the parties
thereto have complied with the provisions of Section 14.9(c). Administrative
Agent may treat the Person which made any Revolving Loan or which holds any Note
as the owner thereof for all purposes hereof unless and until such Person
complies with Section 14.9(c); provided, however, that Administrative Agent may
in its discretion (but shall not be required to) follow instructions from the
Person which made any Revolving Loan or which holds any Note to direct payments
relating to such Revolving Loan or Note to another Person. Any assignee of the
rights to any Revolving Loan or any Note agrees by acceptance of such assignment
to be bound by all the terms and provisions of the Loan Papers. Any request,
authority or consent of any Person, who at the time of making such request or
giving such authority or consent is the owner of the rights to any Revolving
Loan (whether or not a Note has been issued in evidence thereof), shall be
conclusive and binding on any subsequent holder or assignee of the rights to
such Revolving Loan.
          (b) Participations.
               (i) Any Bank may at any time sell to one or more banks or other
entities (“Participants”) participating interests in any Revolving Loan owing to
such Bank, any Note held by such Bank, any Commitment of such Bank or any other
interest of such Bank under the Loan Papers; provided, that notwithstanding
anything to the contrary contained in this Agreement, in no case may a Bank sell
a participation in all or a portion of its rights and obligations under this
Agreement to Borrower or to any Affiliate of Borrower. In the event of any such
sale by a Bank of participating interests to a Participant, such Bank’s
obligations under the Loan Papers shall remain unchanged, such Bank shall remain
solely responsible to the other parties hereto for the performance of such
obligations, such Bank shall remain the owner of its Revolving Loans and the

107



--------------------------------------------------------------------------------



 



holder of any Note issued to it in evidence thereof for all purposes under the
Loan Papers, all amounts payable by Borrower under this Agreement shall be
determined as if such Bank had not sold such participating interests, and
Borrower and Administrative Agent shall continue to deal solely and directly
with such Bank in connection with such Bank’s rights and obligations under the
Loan Papers.
               (ii) Each Bank shall retain the sole right to approve, without
the consent of any Participant, any amendment, modification or waiver of any
provision of the Loan Papers other than any amendment, modification or waiver
with respect to any Revolving Loan or Commitment in which such Participant has
an interest which would require consent of the Bank that sold the participating
interest to such Participant pursuant to the terms of Section 14.5(a),
Section 14.5(b) and/or Section 14.5(c).
               (iii) Borrower agrees that each Participant shall be deemed to
have the right of setoff provided in Section 14.4 in respect of its
participating interest in amounts owing under the Loan Papers to the same extent
as if the amount of its participating interest were owing directly to it as a
Bank under the Loan Papers; provided, that each Bank shall retain the right of
setoff provided in Section 14.4 with respect to the amount of participating
interests sold to each Participant. Banks agree to share with each Participant,
and each Participant, by exercising the right of setoff provided in Section
14.4, agrees to share with each Bank, any amount received pursuant to the
exercise of its right of setoff, such amounts to be shared in accordance with
Section 14.4 as if each Participant were a Bank. Borrower further agrees that
each Participant shall be entitled to the yield protection provisions contained
in Article XIII to the same extent as if it were a Bank and had acquired its
interest by assignment pursuant to Section 14.9(c); provided, that (A) a
Participant shall not be entitled to receive any greater payment under
Article XIII than the Bank who sold the participating interest to such
Participant would have received had it retained such interest for its own
account, unless the sale of such interest to such Participant is made with the
prior written consent of Borrower, and (B) any Participant not incorporated
under the laws of the United States of America or any State thereof agrees to
comply with the provisions of Section 13.6 to the same extent as if it were a
Bank.
          (c) Assignments.
               (i) Any Bank may at any time assign to one or more banks or other
entities (“Purchasers”) all or any part of its rights and obligations under the
Loan Papers. The parties to such assignment shall execute and deliver an
Assignment and Acceptance Agreement. Each such assignment with respect to a
Purchaser which is not a Bank or an Affiliate of a Bank or an Approved Fund
shall either be in an amount equal to the entire applicable Commitment and
Revolving Loans of the assigning Bank or (unless each of Borrower and
Administrative Agent otherwise consents) be in an aggregate amount not less than
$5,000,000. The amount of the assignment shall be based on the Commitment or
outstanding Revolving Loans (if the Commitment has been terminated) subject to
the assignment, determined as of the date of such assignment or as of the
“Effective Date,” if the “Effective Date” is specified in the Assignment and
Acceptance Agreement. Notwithstanding anything to the contrary contained in this
Agreement, in no event may a

108



--------------------------------------------------------------------------------



 



Bank assign all or a portion of its rights and obligations under this Agreement
to Borrower or any Affiliate of Borrower.
               (ii) The consent of Borrower shall be required prior to an
assignment becoming effective unless Purchaser is a Bank, an Affiliate of a Bank
or an Approved Fund, provided that the consent of Borrower shall not be required
if a Default has occurred and is continuing. The consent of Administrative Agent
shall be required prior to an assignment becoming effective unless the Purchaser
is a Bank, an Affiliate of a Bank or an Approved Fund. The consent of Letter of
Credit Issuer shall be required prior to an assignment of a Commitment becoming
effective unless Purchaser is a Bank, an Affiliate of a Bank or an Approved
Fund. The consent of Bond Purchaser shall be required prior to an assignment of
a Commitment becoming effective unless Purchaser is a Bank, an Affiliate of a
Bank or an Approved Fund. Any consent required under this Section 14.9(c)(ii)
shall not be unreasonably withheld or delayed.
               (iii) Upon (A) delivery to Administrative Agent of an Assignment
and Acceptance Agreement, together with any consents required by
Section 14.9(c)(i) and (ii), (B) payment of a $3,500 fee to Administrative Agent
for processing such assignment (unless such fee is waived by Administrative
Agent), and (C) delivery to Administrative Agent of an Administrative
Questionnaire by such Purchaser (if it is not already a Bank hereunder), such
assignment shall become effective on the effective date specified in such
Assignment and Acceptance Agreement. On and after the effective date of such
assignment, such Purchaser shall for all purposes be a Bank party to this
Agreement and any other Loan Paper executed by or on behalf of Banks and shall
have all the rights and obligations of a Bank under the Loan Papers, to the same
extent as if it were an original party thereto, and the transferor Bank shall be
released with respect to the Commitment and Revolving Loans assigned to such
Purchaser without any further consent or action by Borrower, Banks or
Administrative Agent. In the case of an assignment covering all of the assigning
Bank’s rights and obligations under this Agreement, such Bank shall cease to be
a Bank hereunder but shall continue to be entitled to the benefits of, and
subject to, those provisions of this Agreement and the other Loan Papers which
survive payment of the Obligations and termination of the applicable agreement.
Any assignment or transfer by a Bank of rights or obligations under this
Agreement that does not comply with this Section 14.9(c) shall be treated for
purposes of this Agreement as a sale by such Bank of a participation in such
rights and obligations in accordance with Section 14.9(b). Upon the consummation
of any assignment to a Purchaser pursuant to this Section 14.9(c), the
transferor Bank, Administrative Agent and Borrower shall make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Bank and new Notes or, as appropriate, replacement Notes, are
issued to such Purchaser, in each case in principal amounts reflecting their
respective Maximum Commitment Amounts, as adjusted pursuant to such assignment.
               (iv) Administrative Agent, acting solely for this purpose as an
agent of Borrower, shall maintain at one of its offices in Chicago, Illinois or
Dallas, Texas a copy of each Assignment and Acceptance Agreement delivered to it
and a register for the recordation of the names and addresses of the Banks, and
the Commitments of, and principal amounts of the Revolving Loans owing to, each
Bank pursuant to the terms

109



--------------------------------------------------------------------------------



 



hereof from time to time (the “Register”). The entries in the Register shall be
conclusive, and Borrower, Administrative Agent and Banks may treat each Person
whose name is recorded in the Register pursuant to the terms hereof as a Bank
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by Borrower and any
Bank, at any reasonable time and from time to time upon reasonable prior notice.
          (d) Dissemination of Information. Borrower authorizes each Bank to
disclose to any Participant or Purchaser or any other Person acquiring an
interest in the Loan Papers by operation of law (each a “Transferee”) and any
prospective Transferee any and all information in such Bank’s possession
concerning the creditworthiness of Borrower and its Subsidiaries, including,
without limitation, any information contained in any financial reports;
provided, that, each Transferee and prospective Transferee agrees to be bound by
Section 14.16 of this Agreement.
          (e) Tax Treatment. If any interest in any Loan Paper is transferred to
any Transferee which is not incorporated under the laws of the United States or
any State thereof, the transferor Bank shall cause such Transferee, concurrently
with the effectiveness of such transfer, to comply with the provisions of
Section 13.6(d).
     Section 14.10 NEW YORK LAW. THIS AGREEMENT AND EACH NOTE SHALL BE GOVERNED
BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK EXCEPT
TO THE EXTENT THAT UNITED STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR,
CHARGE, RECEIVE, RESERVE OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE
STATE WHERE SUCH LENDER IS LOCATED.
     Section 14.11 Consent to Jurisdiction; Waiver of Immunities.
          (a) Borrower hereby irrevocably submits to the exclusive jurisdiction
of any courts of the State of New York or of the United States of America
located in New York County, New York over any action or proceeding arising out
of or relating to this Agreement or any other Loan Papers, and Borrower hereby
irrevocably agrees that all claims in respect of such action or proceeding may
be heard and determined in such courts. Borrower hereby irrevocably waives any
objection, including, without limitation, any objection to the laying of venue
or based on the grounds of forum non conveniens, which it may now or hereafter
have to the bringing of any such action or proceeding in such respective
jurisdictions. As an alternative, Borrower irrevocably consents to the service
of any and all process in any such action or proceeding by the mailing (which
shall be by registered mail) of copies of such process to such Person at its
address specified in Section 14.1. Borrower agrees that a final judgment on any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
          (b) Nothing in this Section 14.11 shall affect any right of Banks to
serve legal process in any other manner permitted by Law or affect the right of
any Bank to bring any action or proceeding against any Credit Party or their
properties in the courts of any other jurisdictions.

110



--------------------------------------------------------------------------------



 



          (c) To the extent that Borrower has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property, such
Person hereby irrevocably waives such immunity in respect of its obligations
under this Agreement and the other Loan Papers.
     Section 14.12 Counterparts; Effectiveness. This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
Subject to the terms and conditions herein set forth, this Agreement shall
become effective when Administrative Agent shall have received counterparts
hereof signed by all of the parties hereto or, in the case of any Bank as to
which an executed counterpart shall not have been received, Administrative Agent
shall have received telegraphic or other written confirmation from such Bank of
execution of a counterpart hereof by such Bank.
     Section 14.13 No Third Party Beneficiaries. Except for the provisions
hereof inuring to the benefit of Agents not a party to this Agreement, it is
expressly intended that there shall be no third party beneficiaries of the
covenants, agreements, representations or warranties herein contained other than
third party beneficiaries permitted pursuant to Section 14.9 and Section 14.18.
     Section 14.14 COMPLETE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN PAPERS
COLLECTIVELY REPRESENT THE FINAL AGREEMENT BY AND AMONG BANKS, AGENTS AND THE
CREDIT PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF BANKS, AGENTS, AND THE CREDIT
PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG BANKS, AGENTS, AND THE
CREDIT PARTIES.
     Section 14.15 WAIVER OF JURY TRIAL. BORROWER, ADMINISTRATIVE AGENT AND
BANKS HEREBY (a) IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN
PAPERS AND FOR ANY COUNTERCLAIM THEREIN, (b) CERTIFY THAT NO PARTY HERETO NOR
ANY REPRESENTATIVE OR AGENT OF COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER, AND (c) ACKNOWLEDGE THAT IT
HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN PAPERS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVER CONTAINED IN THIS Section 14.15.
     Section 14.16 Confidentiality. Administrative Agent and each Bank (each, a
“Lending Party”) agrees to keep confidential any information furnished or made
available to it by any Credit Party pursuant to this Agreement that is marked
confidential; provided, that nothing herein shall prevent any Lending Party from
disclosing such information (a) to any other Lending Party or any Affiliate of
any Lending Party, or any officer, director, employee, agent, or

111



--------------------------------------------------------------------------------



 



advisor of any Lending Party or any Affiliate of any Lending Party, (b) to any
other Person if reasonably incidental to the administration of the credit
facility provided herein, (c) as required by any Law, rule or regulation,
(d) upon the order of any court or administrative agency, (e) upon the request
or demand of any regulatory agency or authority, (f) that is or becomes
available to the public or that is or becomes available to any Lending Party
other than as a result of a disclosure by any Lending Party prohibited by this
Agreement, (g) in connection with any litigation to which such Lending Party or
any of its affiliates may be a party, (h) to the extent necessary in connection
with the exercise of any remedy under this Agreement or any other Loan Paper,
and (i) subject to provisions substantially similar to those contained in this
Section 14.16, to any actual or proposed participant or assignee or in
connection with any assignment permitted in accordance with Section 14.9(a).
Notwithstanding anything herein to the contrary, confidential information shall
not include, and each party to any of the Loan Papers and their respective
Affiliates (and the respective partners, directors, officers, employees,
advisors, representatives and other agents of each of the foregoing and their
Affiliates) may disclose to any and all Persons, without limitation of any kind
(i) any information with respect to the U.S. federal and state income tax
treatment of the transactions contemplated hereby and any facts that may be
relevant to understanding such tax treatment, which facts shall not include for
this purpose the names of the parties or any other Person named herein, or
information that would permit identification of the parties or such other
Persons, or any pricing terms or other nonpublic business or financial
information that is unrelated to such tax treatment or facts, and (ii) all
materials of any kind (including opinions or other tax analyses) relating to
such tax treatment or facts that are provided to any of the Persons referred to
above, and it is hereby confirmed that each of the Persons referred to above has
been authorized to make such disclosures since the commencement of discussions
regarding the transactions contemplated hereby.
     Section 14.17 EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND THE OTHER LOAN
PAPERS AND AGREES THAT IT IS CHARGED WITH NOTICE AND KNOWLEDGE OF THE TERMS OF
THIS AGREEMENT AND THE OTHER LOAN PAPERS; THAT IT HAS IN FACT READ THIS
AGREEMENT AND IS FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN REPRESENTED BY
INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT THE NEGOTIATIONS PRECEDING
ITS EXECUTION OF THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS; AND HAS RECEIVED
THE ADVICE OF ITS ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER LOAN
PAPERS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS AGREEMENT AND
THE OTHER LOAN PAPERS RESULT IN ONE PARTY ASSUMING THE LIABILITY INHERENT IN
SOME ASPECTS OF THE TRANSACTION AND RELIEVING THE OTHER PARTY OF ITS
RESPONSIBILITY FOR SUCH LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT
IT WILL NOT CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY PROVISION
OF THIS AGREEMENT AND THE OTHER LOAN PAPERS ON THE BASIS THAT THE PARTY HAD NO
NOTICE OR KNOWLEDGE OF SUCH PROVISION OR THAT THE PROVISION IS NOT
“CONSPICUOUS”.

112



--------------------------------------------------------------------------------



 



     Section 14.18 Collateral Matters; Hedge Agreements; Bank Products.
Notwithstanding anything contained in the Loan Papers to the contrary, the
benefit of the Loan Papers and of the provisions of this Agreement relating to
any collateral securing the Obligations shall also extend to and be available to
those Banks or their Affiliates which are counterparties to any Hedge Agreement
with, and providers of any Bank Products to, Borrower or any of its Subsidiaries
on a pro rata basis in respect of any obligations of Borrower or any of its
Subsidiaries which arise (a) under any such Hedge Agreement while such Person or
its Affiliate is a Bank, including any Hedge Agreements between such Persons in
existence prior to the date hereof, but excluding any additional transactions or
confirmations entered into (i) after such Bank (or Affiliate thereof) ceases to
be a Bank or an Affiliate of a Bank or (ii) after assignment by such Bank (or
Affiliate thereof) to a third party that is not a Bank or an Affiliate of a
Bank, or (b) in respect of any such Bank Products while such Person or its
Affiliate is a Bank, but only while such Person or its Affiliate is a Bank,
including Bank Products between such Persons in existence prior to the date
hereof. No Bank or any Affiliate of a Bank shall have any voting rights under
any Loan Paper as a result of the existence of obligations owed to it under any
such Hedge Agreements and/or in connection with any such Bank Products. Each
Bank agrees on behalf of itself and any of its Affiliates who are parties to any
Existing Hedge Agreements that this Agreement shall amend such Existing Hedge
Agreements such that any references in such Existing Hedge Agreements to the
Existing Credit Agreement or the Existing Encore Facility Agreement shall
hereafter be deemed to be references to this Agreement.
     Section 14.19 Nature of Relationship. It is expressly understood and agreed
by Borrower (for itself and on behalf of each other Credit Party) that neither
Administrative Agent, Banks nor Letter of Credit Issuer shall have any fiduciary
responsibilities to Borrower or any other Credit Party by reason of this
Agreement or any other Loan Paper. Borrower (for itself and on behalf of each
other Credit Party) hereby agrees to assert no claim against Administrative
Agent, any Bank and/or Letter of Credit Issuer on any theory of liability for
breach of fiduciary duty, any and all of which claims Borrower (for itself and
on behalf of each other Credit Party) hereby waives.
     Section 14.20 USA Patriot Act Notification. The following notification is
provided to Borrower pursuant to Section 326 of the USA Patriot Act of 2001, 31
U.S.C. Section 5318:
IMPORTANT INFORMATION ABOUT PROCEDURES FOR OPENING A NEW ACCOUNT. To help the
government fight the funding of terrorism and money laundering activities,
Federal law requires all financial institutions to obtain, verify, and record
information that identifies each person or entity that opens an account,
including any deposit account, treasury management account, loan, other
extension of credit, or other financial services product. What this means for
Borrower: when Borrower opens an account, Administrative Agent and Banks will
ask for Borrower’s name, tax identification number, business address, and other
information (as applicable) that will allow Administrative Agent and Banks to
identify Borrower. Administrative Agent and Banks may also ask to see Borrower’s
legal organizational documents or other identifying documents.

113



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective Authorized Officers on the day and year first
above written.
[signature pages to follow]

114



--------------------------------------------------------------------------------



 



            BORROWER:

DENBURY RESOURCES INC.,
a Delaware corporation
      By:   /s/ Mark C. Allen         Mark C. Allen        Senior Vice President
and Chief Financial Officer     

Address for Notice:
5100 Tennyson Parkway
Suite 1200
Plano, Texas 75024
Fax No. (972) 673-2150
[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            ADMINISTRATIVE AGENT/LETTER OF CREDIT ISSUER/BOND PURCHASER:

JPMORGAN CHASE BANK, N.A.,
as Administrative Agent, Letter of Credit Issuer and
Bond Purchaser
      By:   /s/ Kimberly A. Bourgeois       Kimberly A. Bourgeois, Senior Vice
President                BANKS:

JPMORGAN CHASE BANK, N.A.
      By:   /s/ Kimberly A. Bourgeois        Kimberly A. Bourgeois, Senior Vice
President             

[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            SYNDICATION AGENT:

BANC OF AMERICA SECURITIES LLC
      By:   /s/ John Pantalena         Name:   John Pantalena        Title:  
Vice President       BANKS:

BANK OF AMERICA, N.A.
      By:   /s/ Stephen J. Hoffman       Name:   Stephen J. Hoffman      
Title:   Managing Director    

[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            CO-DOCUMENTATION AGENT:

BNP PARIBAS
      By:   /s/ Edward Pak         Name:   Edward Pak       Title:   Vice
President       By:   /s/ Russell Otts       Name:   Russell Otts       Title:  
Director       BANKS:

BNP PARIBAS
      By:   /s/ Edward Pak       Name:   Edward Pak       Title:   Vice
President         By:   /s/ Russell Otts       Name:   Russell Otts      
Title:   Director  

[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            CO-DOCUMENTATION AGENT:

THE BANK OF NOVA SCOTIA
      By:   /s/ David G. Mills       Name:   David G. Mills       Title:  
Managing Director       BANKS:

THE BANK OF NOVA SCOTIA
      By:   /s/ David G. Mills       Name:   David G. Mills       Title:  
Managing Director    

[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            CO-DOCUMENTATION AGENT:

CREDIT SUISSE SECURITIES (USA) LLC
      By:   /s/ SoVonna Day-Goins       Name:   SoVonna Day-Goins       
Title:   Managing Director        BANKS:

CREDIT SUISSE AG, CAYMAN ISLANDS BRANCH
      By:   /s/ Mikhail Faybusovich        Name:   Mikhail Faybusovich       
Title:   Vice President         By:   /s/ Vipul Dhadda        Name:   Vipul
Dhadda        Title:   Associate     

[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

ROYAL BANK OF CANADA
      By:   /s/ Jay T. Sartain       Name:   Jay T. Sartain       Title:  
Authorized Signatory     

[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

WELLS FARGO BANK, N.A.
      By:   /s/ Thomas E. Stelmar Jr.       Name:   Thomas E. Stelmar Jr.      
Title:   AVP/Portfolio Manager    

[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

UBS LOAN FINANCE, LLC
      By:   /s/ Mary E. Evans       Name:   Mary E. Evans       Title:  
Associate Director, Banking Products Services, US             By:   /s/ Irja R.
Otsa       Name:   Irja R. Otsa       Title:   Associate Director, Banking
Products Services, US    

[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

UNION BANK, N.A.
      By:   /s/ Douglas Gale        Name:   Douglas Gale        Title:   Vice
President     

[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

CREDIT AGRICOLE CORPORATE AND INVESTMENT BANK
(f/k/a CALYON NEW YORK BRANCH)
      By:   /s/ Dennis Petito       Name:   Dennis Petito       Title:  
Managing Director             By:   /s/ Sharada Manne        Name:   Sharada
Manne       Title:   Director  

[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

BANK OF SCOTLAND plc
      By:   /s/ Julia R. Franklin       Name:   Julia R. Franklin       Title:  
Assistant Vice President    

[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

COMPASS BANK
      By:   /s/ Dorothy Marchand       Name:   Dorothy Marchand       Title:  
Senior Vice President    

[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

CAPITAL ONE, N.A.
      By:   /s/ Peter Shen       Name:   Peter Shen       Title:   Vice
President    

[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

COMERICA BANK
      By:   /s/ V. Mark Fuqua        Name:   V. Mark Fuqua        Title:  
Senior Vice President     

[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

ING CAPITAL LLC
      By:   /s/ Juli Bieser       Name:   Juli Bieser       Title:   Director  
 

[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

SUNTRUST BANK
      By:   /s/ Yann Pirio       Name:   Yann Pirio       Title:   Director    

[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:



CIBC, INC.
      By:   /s/ Doug Cornett       Name:   Doug Cornett       Title:  
Authorized Signatory    

[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

KEYBANK NATIONAL ASSOCIATION
      By:   /s/ Todd Coker        Name:   Todd Coker        Title:   Vice
President     

[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

U.S. BANK NATIONAL ASSOCIATION
      By:   /s/ Daria Mahoney        Name:   Daria Mahoney        Title:   Vice
President     

[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

SUMITOMO MITSUI BANKING CORP.
      By:   /s/ Masakazu Hasegawa        Name:   Masakazu Hasegawa       
Title:   General Manager     

[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

FIFTH THIRD BANK
      By:   /s/ Mike Mendenhall        Name:   Mike Mendenhall        Title:  
Vice President     

[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

ALLIED IRISH BANKS p.l.c.
      By:   /s/ Edward M. Fenk        Name:   Edward M. Fenk        Title:  
Vice President              By:   /s/ James Giordano        Name:   James
Giordano        Title:   Assistant Vice President     

[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

STERLING BANK
      By:   /s/ Parul June        Name:   Parul June        Title:   Banking
Officer     

[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



            BANKS:

GOLDMAN SACHS BANK USA
      By:   /s/ Mark Walton        Name:   Mark Walton        Title:  
Authorized Signatory     

[Signature Page]
Credit Agreement
Denbury Resources Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE 1.1
FINANCIAL INSTITUTIONS

                      Maximum         Commitment   Commitment Banks   Amount  
Percentage
JPMorgan Chase Bank, N.A.
  $ 95,000,000       5.93750 %
Bank of America, N.A.
  $ 95,000,000       5.93750 %
BNP Paribas
  $ 85,000,000       5.31250 %
The Bank of Nova Scotia
  $ 85,000,000       5.31250 %
Credit Suisse AG, Cayman Islands Branch
  $ 85,000,000       5.31250 %
Royal Bank of Canada
  $ 85,000,000       5.31250 %
Wells Fargo Bank, N.A.
  $ 85,000,000       5.31250 %
UBS Loan Finance, LLC
  $ 85,000,000       5.31250 %
Union Bank, N.A.
  $ 85,000,000       5.31250 %
Credit Agricole Corporate and Investment Bank (f/k/a Calyon New York Branch)
  $ 85,000,000       5.31250 %
Bank of Scotland plc
  $ 85,000,000       5.31250 %
Compass Bank
  $ 85,000,000       5.31250 %
Capital One, N.A.
  $ 85,000,000       5.31250 %
Comerica Bank
  $ 67,500,000       4.21875 %
ING Capital LLC
  $ 67,500,000       4.21875 %
SunTrust Bank
  $ 67,500,000       4.21875 %
CIBC, Inc.
  $ 67,500,000       4.21875 %
KeyBank National Association
  $ 45,000,000       2.81250 %
U.S. Bank National Association
  $ 45,000,000       2.81250 %
Sumitomo Mitsui Banking Corp.
  $ 45,000,000       2.81250 %
Fifth Third Bank
  $ 22,500,000       1.40625 %
Allied Irish Banks p.l.c.
  $ 22,500,000       1.40625 %
Sterling Bank
  $ 15,000,000       0.93750 %
Goldman Sachs Bank USA
  $ 10,000,000       0.62500 %
Totals:
  $ 1,600,000,000.00       100.000000 %

1.1-1



--------------------------------------------------------------------------------



 



              Banks   Domestic Lending Office   Eurodollar Lending Office  
Address for Notice
JPMorgan Chase Bank, NA
  10 S. Dearborn 19th Floor   10 S. Dearborn 19th Floor   2200 Ross Avenue, 3rd
Floor
 
  Mail Code — IL1-0010   Mail Code — IL1-0010   Mail Code: TX1-2911
 
  Chicago, Illinois 60603   Chicago, Illinois 60603   Dallas, Texas 75201
 
  Attn: Cely T. Navarro   Attn: Cely T. Navarro   Attn: Kimberly A. Bourgeois
 
  Tel. No. (312) 385-7058   Tel. No. (312) 385-7058   Tel. No. (214) 965-3274
 
  Fax No. (312) 385-7107   Fax No. (312) 385-7107   Fax No. (214) 965-3280
 
           
Bank of America, N.A.
  901 Main Street, 67th Floor   901 Main Street, 67th Floor   901 Main Street,
67th Floor
 
  Dallas, Texas 75202   Dallas, Texas 75202   Dallas, Texas 75202

Administrative Agent — Address:
2200 Ross Avenue, 3rd Floor
Mail Code TX1-2911
Dallas, Texas 75201
Attn: Kimberly A. Bourgeois
Tel. No. (214) 965-3274
Fax No. (214) 965-3280

1.1-2



--------------------------------------------------------------------------------



 



SCHEDULE 1.2
EXISTING LETTERS OF CREDIT

                                                      Expiration Number  
Issuing Bank   Beneficiary   Applicant   Amount   Date
68045979
  Bank of America, N.A.   Enbridge Pipelines (North Dakota) LLC   Encore
Operating, L.P.   $ 300,000       9/8/2010  
CPCS 636178
  JPMorgan Chase Bank, NA   Amoco Production Company   Denbury Onshore, LLC   $
145,000       5/20/2011  
CPCS 634647
  JPMorgan Chase Bank, NA   Mississippi State Oil & Gas Board   Denbury Onshore,
LLC   $ 100,000       10/15/2010  
CPCS 636177
  JPMorgan Chase Bank, NA   Bureau of Land Management   Denbury Onshore, LLC   $
25,000       3/25/2011  
CPCS 636171
  JPMorgan Chase Bank, NA   Mississippi State Oil & Gas Board   Denbury Onshore,
LLC   $ 100,000       3/14/2011  
CPCS 636193
  JPMorgan Chase Bank, NA   Louisiana Office of Conservation   Denbury Onshore,
LLC   $ 90,000       5/01/2011  
CPCS 261660
  JPMorgan Chase Bank, NA   Merit Management Partners I LP   Denbury Onshore,
LLC   $ 10,000,000       5/31/2010  

1.2



--------------------------------------------------------------------------------



 



SCHEDULE 7.5
LITIGATION
NONE.

7.5-1



--------------------------------------------------------------------------------



 



SCHEDULE 7.10
LICENSES, PERMITS, ETC.
NONE.

7.10-1



--------------------------------------------------------------------------------



 



SCHEDULE 7.14
JURISDICTIONS, ETC.

                                                      Equity (as of 3/9/10)  
Right to Acquire Stock (as of 3/9/10)             Foreign                      
              Jurisdictions                                     Qualified to    
                  No. of             Conduct           Issued &       Common
Jurisdiction of Incorporation   Organizational No.   Business   Authorized*  
Outstanding   Type of Right   Shares
CREDIT PARTIES
                                   
 
                                   
Denbury Resources Inc. Delaware
    3737734     Texas     N/A       N/A     N/A   N/A
 
                                   
Denbury Gathering & Marketing, Inc.
Delaware
    3523673     Alabama
Louisiana
Mississippi
Texas     1,000       1,000          
 
                                   
Denbury Operating Company
Delaware
    3737726           1,000,000       1,000          
 
                                   
Denture Marine. L.L.C. Louisiana
    34511946K         Note(1)                
 
                                   
Denbury Onshore, LLC
Delaware
    3737715     Alabama
Arkansas
Florida
Louisiana
Mississippi
Texas   100,000
Common units
100,000
preferred units

Note(1)     1,000          
 
                                   
Tuscaloosa Royalty Fund LLC
Mississippi
    733728         Note(1)                
 
                                   
Denbury Green Pipeline-Texas, LLC
Delaware
    4511699     Texas   100,000
common units
Note(1)     1,000          
 
                                   
EAP Properties, Inc.
Delaware
    3008542           150,000       110,676          
 
                                   
Denbury Encore Holdings Inc. Delaware
    4789022           1,000       1,000          
 
                                   
EAP Operating, LLC
Delaware
    3008544     Montana
North Dakota
Texas   Note (2)                
 
                                   
Encore Operating, L.P.
Texas
    11774510     Louisiana
Montana
North Dakota
Wyoming
Utah   Note (3)                
 
                                   
Greencore Pipeline Company LLC
Delaware
    4702581         Note (4)                
 
                                   
Encore Operating Louisiana, LLC
Delaware
    3677442     Louisiana   Note (4)                

 

*   All entities other than Denbury Resources Inc. are owned 100% directly by
Denbury Resources Inc. unless otherwise noted.       Note (1): 100% owned by
Denbury Operating Company       Note (2): 100% owned by Denbury Encore Holdings
Inc.       Note (3): EAP Operating, LLC is the 1% general partner and EAP
Properties, Inc. is the 99% limited partner       Note (4): 100% owned by Encore
Operating, L.P.

The location of each Credit Party’s principal place of business and chief
executive office is 5100 Tennyson Parkway, Suite 1200, Piano, Texas 75024.

7.14-1



--------------------------------------------------------------------------------



 



SCHEDULE 7.24
HEDGE AGREEMENTS
[See following pages.]

7.24-1



--------------------------------------------------------------------------------



 



Denbury Resources Inc.
(amounts in thousands, except unit and volume data)
2010 HEDGING SUMMARY:
Denbury Hedges

                                                                               
      Hedge Terms     Start Date   End Date   Volume/d   Swap Price   Floor
Price   Ceiling Price   Term   Premium
Oil
                                                               
Q1 2010 Oil Swaps
                                                               
JPMorgan Chase
    1/1/2010       3/31/2010       6,667       52.50       —       —       Q1
2010       —  
JPMorgan Chase
    1/1/2010       3/31/2010       3,333       52.20       —       —       Q1
2010       —  
Scotia
    1/1/2010       3/31/2010       5,000       52.10       —       —       Q1
2010       —  
Wells Fargo
    1/1/2010       3/31/2010       5,000       50.90       —       —       Q1
2010       —  
Comerica
    1/1/2010       3/31/2010       5,000       51.45       —       —       Q1
2010       —  
Wells Fargo
    1/1/2010       3/31/2010       3,000               70.00       92.00      
Q1 2010          
Key Bank
    1/1/2010       3/31/2010       2,000               70.00       92.40      
Q1 2010            
Total Q1 2010 Oil Swaps
                    30,000       51.85       70.00       92.16       Q1 2010    
  —    
 
                                                               
Q2 2010 Oil Collars
                                                               
Comerica
    4/1/2010       6/30/2010       5,000       —       50.00       76.00      
Q2 2010       —  
Wells Fargo
    4/1/2010       6/30/2010       10,000       —       50.00       73.15      
Q2 2010       —  
JPMorgan Chase
    4/1/2010       6/30/2010       5,000       —       50.00       75.40      
Q2 2010       —  
Scotia
    4/1/2010       6/30/2010       5,000       —       50.00       74.30      
Q2 2010       —  
JPMorgan Chase
    4/1/2010       6/30/2010       5,000               70.00       95.25      
Q2 2010            
Total Q2 2010 Oil Collars
                    30,000       —       55.33       78.04       Q2 2010       —
   
 
                                                               
Q3 2010 Oil Collars
                                                               
Comerica
    7/1/2010       9/30/2010       5,000       —       60.00       81.50      
Q3 2010       —  
Fortis
    7/1/2010       9/30/2010       7,500       —       60.00       80.40      
Q3 2010       —  
Keybank
    7/1/2010       9/30/2010       5,000       —       55.00       80.00      
Q3 2010       —  
Comerica
    7/1/2010       9/30/2010       5,000       —       55.00       80.00      
Q3 2010       —  
JPMorgan Chase
    7/1/2010       9/30/2010       2,500       —       55.00       80.10      
Q3 2010       —  
JPMorgan Chase
    7/1/2010       9/30/2010       2,500               70.00       96.00      
Q3 2010          
JPMorgan Chase
    7/1/2010       9/30/2010       2,500               70.00       97.00      
Q3 2010            
Total Q3 2010 Oil Collars
                    30,000               59.58       83.03       Q3 2010       —
   
 
                                                               
Q4 2010 Oil Collars
                                                               
Comerica
    10/1/2010       12/31/2010       5.000               60.00       88.75      
Q4 2010       —  
Fortis
    10/1/2010       12/31/2010       5,000               60.00       89.00      
Q4 2010       —  
Keybank
    10/1/2010       12/31/2010       5.000               60.00       89.50      
Q4 2010       —  
Wells Fargo
    10/1/2010       12/31/2010       5,000               60.00       89.50      
Q4 2010       —  
JPMorgan Chase
    10/1/2010       12/31/2010       5,000               60.00       89.70      
Q4 2010       —  
JPMorgan Chase
    10/1/2010       12/31/2010       2,500               70.00       96.00      
Q4 2010          
JPMorgan Chase
    10/1/2010       12/31/2010       2,500               70.00       97.00      
Q4 2010            
Total Q4 2010 Oil Collars
                    30,000               61.67       90.49       Q4 2010       —
   
 
                                                               
Natural Gas
                                                               
2010 Natural Gas Swaps
                                                               
Scotia
    1/1/2010       12/31/2010       14,000       5.67       —       —       2010
      —  
KeyBank
    1/1/2010       12/31/2010       25,000       5.67       —       —       2010
      —    
Total 2010 NG Swaps
                    39,000       5.67       —       —       2010       —    

7.24-2



--------------------------------------------------------------------------------



 



Denbury Resources Inc.
(amount in thousands, except unit and volume date)
2011 HEDGING SUMMARY:

                                                                               
      Hedge Terms       Start Date     End Date     Volume/d     Swap Price    
Floor Price     Celling Price     Term     Premium  
Oil
                                                               
Q1 2011 Oil Collars
                                                               
Keybank
    1/1/2011       3/31/2011       3,000               70.00       101.10      
Q1 2011          
Kaybank
    1/1/2011       3/31/2011       2,000               70.00       101.55      
Q1 2011          
JPMorgan Chase
    1/1/2011       3/31/2011       2,500               70.00       100.95      
Q1 2011          
JPMorgan Chase
    1/1/2011       3/31/2011       2,500               70.00       102.00      
Q1 2011          
JPMorgan Chase
    1/1/2011       3/31/2011       2,000               70.00       103.00      
Q1 2011          
JPMorgan Chase
    1/1/2011       3/31/2011       2,000               70.00       106.00      
Q1 2011          
JPMorgan Chase
    1/1/2011       3/31/2011       1,000               70.00       105.50      
Q1 2011          
Comerica
    1/1/2011       3/31/2011       1,000               70.00       101.50      
Q1 2011          
Comerica
    1/1/2011       3/31/2011       2,000               70.00       104.00      
Q1 2011          
Wells Fargo
    1/1/2011       3/31/2011       2,000               70.00       101.20      
Q1 2011          
Wells Fargo
    1/1/2011       3/31/2011       3,000               70.00       102.00      
Q1 2011          
Wells Fargo
    1/1/2011       3/31/2011       2,000               70.00       104.65      
Q1 2011            
Total Q1 2011 Oil Collars
                    25,000       —       70.00       102.58       Q1 2011      
—    
 
                                                               
Q2 2011 Oil Collars
                                                               
Keybank
    4/1/2011       6/30/2011       3,000               70.00       101.10      
Q2 2011          
Keybank
    4/1/2011       6/30/2011       2,000               70.00       101.55      
Q2 2011          
JPMorgan Chase
    4/1/2011       6/30/2011       2,500               70.00       100.95      
Q2 2011          
JPMorgan Chase
    4/1/2011       6/30/2011       2,500               70.00       102.00      
Q2 2011          
JPMorgan Chase
    4/1/2011       6/30/2011       2,000               70.00       103.00      
Q2 2011          
JPMorgan Chase
    4/1/2011       6/30/2011       2,000               70.00       106.00      
Q2 2011          
JPMorgan Chase
    4/1/2011       6/30/2011       1,000               70.00       105.50      
Q2 2011          
Comerica
    4/1/2011       6/30/2011       1,000               70.00       101.50      
Q2 2011          
Comerica
    4/1/2011       6/30/2011       2,000               70.00       104.00      
Q2 2011          
Wells Fargo
    4/1/2011       6/30/2011       2,000               70.00       101.20      
Q2 2011          
Wells Fargo
    4/1/2011       6/30/2011       3,000               70.00       102.00      
Q2 2011          
Wells Fargo
    4/1/2011       6/30/2011       2,000               70.00       104.65      
Q2 2011            
Total Q2 2011 Oil Collars
                    25,000       —       70.00       102.58       Q2 2011      
—    
 
                                                               
Q3 2011 Oil Collars
                                                               
Keybank
    7/1/2011       9/30/2011       3,000               70.00       101.10      
Q3 2011          
Keybank
    7/1/2011       9/30/2011       2,000               70.00       101.55      
Q3 2011          
JPMorgan Chase
    7/1/2011       9/30/2011       2,500               70.00       100.95      
Q3 2011          
JPMorgan Chase
    7/1/2011       9/30/2011       2,500               70.00       102.00      
Q3 2011          
JPMorgan Chase
    7/1/2011       9/30/2011       2,000               70.00       103.00      
Q3 2011          
JPMorgan Chase
    7/1/2011       9/30/2011       2,000               70.00       106.00      
Q3 2011          
JPMorgan Chase
    7/1/2011       9/30/2011       1,000               70.00       105.50      
Q3 2011          
Comerica
    7/1/2011       9/30/2011       1,000               70.00       101.50      
Q3 2011          
Comerica
    7/1/2011       9/30/2011       2,000               70.00       104.00      
Q3 2011          
Wells Fargo
    7/1/2011       9/30/2011       2,000               70.00       101.20      
Q3 2011          
Wells Fargo
    7/1/2011       9/30/2011       3,000               70.00       102.00      
Q3 2011          
Wells Fargo
    7/1/2011       9/30/2011       2,000               70.00       104.65      
Q3 2011            
Total Q3 2011 Oil Collars
                    25,000       —       70.00       102.58       Q3 2011      
—    
 
                                                               
Q4 2011 Oil Collars
                                                               
Keybank
    10/1/2011       12/31/2011       3,000               70.00       101.10    
  Q4 2011          
Keybank
    10/1/2011       12/31/2011       2,000               70.00       101.55    
  Q4 2011          
JPMorgan Chase
    10/1/2011       12/31/2011       2,500               70.00       100.95    
  Q4 2011          
JPMorgan Chase
    10/1/2011       12/31/2011       2,500               70.00       102.00    
  Q4 2011          
JPMorgan Chase
    10/1/2011       12/31/2011       2,000               70.00       103.00    
  Q4 2011          
JPMorgan Chase
    10/1/2011       12/31/2011       2,000               70.00       106.00    
  Q4 2011          
JPMorgan Chase
    10/1/2011       12/31/2011       1,000               70.00       105.50    
  Q4 2011          
Comerica
    10/1/2011       12/31/2011       1,000               70.00       101.50    
  Q4 2011          
Comerica
    10/1/2011       12/31/2011       2,000               70.00       104.00    
  Q4 2011          
Wells Fargo
    10/1/2011       12/31/2011       2,000               70.00       101.20    
  Q4 2011          
Wells Fargo
    10/1/2011       12/31/2011       3,000               70.00       102.00    
  Q4 2011          
Wells Fargo
    10/1/2011       12/31/2011       2,000               70.00       104.65    
  Q4 2011            
Total Q4 2011 Oil Collars
                    25,000       —       70.00       102.58       Q4 2011      
—    
 
                                                               
Natural Gas
                                                               
2011 Natural Gas Swaps
                                                               
KeyBank
    1/1/2011       12/31/2011       10,000       6.27       —       —       2011
         
KeyBank
    1/1/2011       12/31/2011       10,000       6.25       —       —       2011
         
Fortis
    1/1/2011       12/31/2011       7,000       6.16       —       —       2011
           
Total 2011 NG Swaps
                    27,000       8.23       —       —       2011       —    

7.24-3



--------------------------------------------------------------------------------



 



Hedging Summary
Encore Operating, LP

                                                          Oil Derivative
Contracts                                   Daily volume   Total Volume Trade
Date   Counterparty   Market   Type   Floor/Swap   Cap           Term   (Bbl
/day)   (Bbl)   1/13/2009    
JP Morgan
  WTl/NYMEX   Collar   $ 55.00         $ 72.00     CAL 10     500       182,500
    1/13/2009    
BNP
  WTl/NYMEX   Put   $ 60.00                 CAL 10     1,000       365,000    
1/14/2009    
BNP
  WTl/NYMEX   Collar   $ 57.00         $ 65.60     CAL 10     500       182,500
    1/14/2009    
JP Morgan
  WTl/NYMEX   Put   $ 60.00                 CAL 10     1,000       365,000    
1/20/2009    
JP Morgan
  WTl/NYMEX   Put   $ 60.00                 CAL 10     1,000       365,000    
3/24/2009    
BNP
  WTl/NYMEX   Put   $ 63.00                 CAL 10     1,000       365,000    
3/24/2009    
Calyon
  WTl/NYMEX   Collar   $ 61.00         $ 70 35     CAL 10     1,000      
365,000     5/20/2009    
BNP
  WTl/NYMEX   Put   $ 65.00                 CAL 10     500       182,500    
5/29/2009    
Wachovia
  WTl/NYMEX   Put   $ 65.00                 CAL 10     1,000       365,000    
5/29/2009    
Wachovia
  WTl/NYMEX   Collar   $ 65.00         $ 77.65     CAL 10     500       182,500
    6/5/2009    
JP Morgan
  WTl/NYMEX   Put   $ 67.00                 CAL 10     300       109,500    
6/9/2009    
JP Morgan
  WTl/NYMEX   Put   $ 67.00                 CAL 10     325       118,625    
8/7/2009    
Rbc
  WTl/NYMEX   Put   $ 79.10                 CAL 10     1,000       365,000    
8/7/2009    
Wachovia
  WTl/NYMEX   Collar   $ 70.00         $ 90.00     CAL 10     1,000      
365,000     8/13/2009    
RBC
  WTl/NYMEX   Collar   $ 70.00         $ 90.00     CAL 10     1,500      
547,500     1/13/2009    
BOA
  WTl/NYMEX   Swap   $ 62.80                 CAL 10     500       182,500    
1/14/2009    
BOA
  WTl/NYMEX   Swap   $ 61.15                 CAL 10     500       182,500    
1/20/2009    
BNP
  WTl/NYMEX   Swap   $ 59.70                 CAL 10     1,000       365,000    
5/20/2009    
BNP
  WTl/NYMEX   Swap   $ 6735                 CAL 10     500       182,500    
6/5/2009    
Calyon
  WTl/NYMEX   Swap   $ 75.25                 CAL 10     300       109,500    
6/9/2009    
JP Morgan
  WTl/NYMEX   Swap   $ 77.10                 CAL 10     325       118,625    
8/7/2009    
JP Morgan
  WTl/NYMEX   Swap   $ 79.05                 CAL 10     1,000       365,000    
8/13/2009    
Calyon
  WTl/NYMEX   Swap   $ 78.80                 CAL 10     1,500       547,500    
                                               
 
                              Subtotal   17,750       6,478,750          
 
                                                  5/21/2009    
BNP
  WTl/NYMEX   Put   $ 65.00                 CAL 11     2,000       730.000    
5/23/2009    
Wachovia
  WTl/NYMEX   Put   $ 65.00                 CAL 11     1,000       365.000    
6/5/2009    
Calyon
  WTl/NYMEX   Put   $ 65.00                 CAL 11     300       109,500    
6/30/2009    
BNP
  WTl/NYMEX   Put   $ 70.00                 CAL 11     750       273,750    
6/30/2009    
JP Morgan
  WTl/NYMEX   Put   $ 70.00                 CAL 11     750       273,750    
6/9/2009    
JP Morgan
  WTl/NYMEX   Put   $ 65.00                 CAL 11     325       118,625    
11/5/2009    
RBC
  WTl/NYMEX   Put   $ 80.00                 CAL 11     1,500       547,500    
11/5/2009    
JP Morgan
  WTl/NYMEX   Collar   $ 80.00         $ 93.50     CAL 11     1,500      
547,500     6/5/2009    
Calyon
  WTl/NYMEX   Swap   $ 78.30                 CAL 11     300       109,500    
6/9/2009    
JP Morgan
  WTl/NYMEX   Swap   $ 80.00                 CAL 11     325       118,625      
                                             
 
                              Subtotal   8,750       3,193.750          
 
                                                  6/5/2009    
Wachovia
  WTl/NYMEX   Put   $ 65.00                 CAL 12     300       109,800    
6/9/2009    
BNP
  WTl/NYMEX   Put   $ 65.00                 CAL 12     325       118,950    
6/5/2009    
Wachovia
  WTl/NYMEX   Swap   $ 80.28                 CAL 12     300       109.800    
6/9/2009    
Wachovia
  WTl/NYMEX   Swap   $ 81.75                 CAL 12     325       118,950      
                                             
 
                              Subtotal   1,250       457,500                    
                               
 
                              TOTAL   27,750       10,130,000  

7.24-4

 



--------------------------------------------------------------------------------



 



                                                          Natural Gas  
Derivative Contracts                                   Daily Volume   Total
Volume Trade Date   Counterparty   Market   Type   Floor/Swap   Cap          
Term   (Mcf/day)   (Mcf)   8/11/2009    
BNP
  IF Waha   Collar   $ 5.12         $ 6.25     2H 10     5,000       920,000    
8/11/2009    
BNP
  IF EPP   Collar   $ 5.14         $ 6.25     2H 10     5,000       920,000    
6/5/2009    
Calyon
  IF NGPL TKOK   Swap   $ 6.31                 CAL 10     2,000       730,000  
  6/5/2009    
BNP
  IF Midcontinent   Swap   $ 6.35                 CAL 10     1,500       547,500
    6/5/2009    
BNP
  IF HSC   Swap   $ 6.65                 CAL 10     3,000       1,095,000    
6/5/2009    
BNP
  IF HSC   Swap   $ 6.63                 CAL 10     2,500       912,500    
6/5/2009    
JP Morgan
  IF Tetco Kosi   Swap   $ 6.80                 CAL 10     1,000       365,000  
  6/9/2009    
Wachovia
  IF NGPL TKOK   Swap   $ 6.30                 CAL 10     3,500       1,277,500
    6/9/2009    
Wachovia
  IF HSC   Swap   $ 6.61                 CAL 10     2,500       912,500    
6/9/2009    
Calyon
  IF HSC   Swap   $ 6.60                 CAL 10     3,000       1,095,000    
6/9/2009    
JP Morgan
  IF Tetco Kosi   Swap   $ 6.85                 CAL 10     1,000       365,000  
  8/11/2009    
Calyon
  IF Waha   Swap   $ 5.13                 1H10     5,000       905,000    
8/11/2009    
Calyon
  IF EPP   Swap   $ 5.04                 1H10     5,000       905,000    
8/14/2009    
JP Morgan
  IF Waha   Swap   $ 5.13                 1H10     5,000       905,000    
8/14/2009    
Calyon
  NY MEX   Swap   $ 5.57                 1H10     5,000       905,000          
                                         
 
                              Subtotal   50,000       12,760,000     6/5/2009  
 
Calyon
  IF NGPL TKOK   Swap   $ 6.31                 CAL 11     2,000       730,000  
  6/5/2009    
BNP
  IF NGPL TKOK   Swap   $ 6.35                 CAL 11     1,500       547,500  
  6/5/2009    
BNP
  IF HSC   Swap   $ 6.65                 CAL 11     3,000       1,095,000    
6/5/2009    
BNP
  IF HSC   Swap   $ 6.63                 CAL 11     2,500       912,500    
6/5/2009    
JP Morgan
  IF Tetco Kosi   Swap   $ 6.80                 CAL 11     1,000       365,000  
  6/9/2009    
Wachovia
  IF NGPL TKOK   Swap   $ 6.30                 CAL 11     3,500       1,277,500
    6/9/2009    
Wachovia
  IF HSC   Swap   $ 6.61                 CAL 11     2,500       912,500    
6/9/2009    
Calyon
  IF HSC   Swap   $ 6.60                 CAL 11     3,000       1,095,000    
6/9/2009    
JP Morgan
  IF Tetco Kosi   Swap   $ 6.85                 CAL 11     1,000       365,000  
                                                 
 
                              Subtotal   20,000       7,300,000     6/5/2009    
Calyon
  IF NGPL TKOK   Swap   $ 6.31                 CAL 12     2,000       732,000  
  6/5/2009    
BNP
  IF NGPL TKOK   Swap   $ 6.35                 CAL 12     1,500       549,000  
  6/5/2009    
BNP
  IF HSC   Swap   $ 6.65                 CAL 12     3,000       1,098,000    
6/5/2009    
BNP
  IF HSC   Swap   $ 6.63                 CAL 12     2,500       915,000    
6/5/2009    
JP Morgan
  IF Tetco Kosi   Swap   $ 6.80                 CAL 12     1,000       366,000  
  6/9/2009    
Wachovia
  IF NGPL TKOK   Swap   $ 6.30                 CAL 12     3,500       1,281,000
    6/9/2009    
Wachovia
  IF HSC   Swap   $ 6.61                 CAL 12     2,500       915,000    
6/9/2009    
Calyon
  IF HSC   Swap   $ 6.60                 CAL 12     3,000       1,098,000    
6/9/2009    
JP Morgan
  IF Tetco Kosi   Swap   $ 6.85                 CAL 12     1,000       366,000  
                                                 
 
                              Subtotal   20,000       7,320,000                
                                   
 
                              TOTAL   90,000       27,380,000  

7.24-5

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.10
ENVIRONMENTAL DISCLOSURE
NONE.
8.10-1

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF FACILITY GUARANTEE
     THIS GUARANTEE (this “Guarantee”) is dated as of the       day of
                    ,      , by Restricted Subsidiary, a
                                         (“Guarantor”), in favor of JPMORGAN
CHASE BANK, N.A., as administrative agent for ratable benefit of Banks, Letter
of Credit Issuer, Bond Purchaser and any Affiliate of any Bank to which any
Obligations are owed by any Credit Party (together with each of their respective
successors and assigns as permitted pursuant to the Credit Agreement, such
Persons are collectively referred to herein as “Secured Parties”).
WITNESSETH:
     WHEREAS, Denbury Resources Inc., a Delaware corporation (“Borrower”),
JPMorgan Chase Bank, N.A., as Administrative Agent (“Administrative Agent”), and
certain other financial institutions, as other agents and Banks, are parties to
that certain Credit Agreement (as amended, supplemented, or otherwise modified
from time to time, the “Credit Agreement”) dated as of March 9, 2010, pursuant
to which Banks have made a revolving credit loan to Borrower and Letter of
Credit Issuer has agreed to issue and participate in letters of credit issued on
behalf of Borrower (unless otherwise defined herein, all terms used herein with
their initial letter capitalized shall have the meaning given such terms in the
Credit Agreement); and
     WHEREAS, Banks have required, as a condition to the continued extension of
credit under the Credit Agreement, that Guarantor execute and deliver this
Guarantee; and
     WHEREAS, Guarantor has determined that valuable benefits will be derived by
it as a result of the Credit Agreement and the extension of credit made (and to
be made) by Banks thereunder; and
     WHEREAS, Guarantor has further determined that the benefits accruing to it
from the Credit Agreement exceed Guarantor’s anticipated liability under this
Guarantee.
     NOW, THEREFORE, for valuable consideration, the receipt and sufficiency of
which are hereby acknowledged and confessed, Guarantor hereby covenants and
agrees as follows:
     1. Guarantor hereby absolutely and unconditionally guarantees the prompt,
complete and full payment when due, no matter how such shall become due, of the
Obligations, and further guarantees that Borrower will properly and timely
perform the Obligations. Notwithstanding any contrary provision in this
Guarantee, however, Guarantor’s maximum liability under this Guarantee is
limited, to the extent, if any, required so that its liability is not subject to
avoidance under applicable Debtor Relief Laws (as such term is defined in
Paragraph 8 hereof).
     2. If Guarantor is or becomes liable for any indebtedness owing by Borrower
to any Secured Party by endorsement or otherwise than under this Guarantee, such
liability shall not be in any manner impaired or affected hereby, and the rights
of Secured Parties hereunder shall be

  Exhibit A-1  

 



--------------------------------------------------------------------------------



 



cumulative of any and all other rights that Secured Parties may ever have
against Guarantor. The exercise by any Secured Party of any right or remedy
hereunder or under any other instrument, at law or in equity, shall not preclude
the concurrent or subsequent exercise of any other right or remedy.
     3. In the event of default by Borrower in payment of the Obligations, or
any part thereof, when such Obligations become due, either by their terms or as
the result of the exercise of any power to accelerate, Guarantor shall, on
demand, and without further notice of dishonor and without any notice having
been given to Guarantor previous to such demand of the acceptance by Secured
Parties of this Guarantee, and without any notice having been given to such
Guarantor previous to such demand of the creating or incurring of such
Obligations, pay the amount due thereon to Secured Parties at Administrative
Agent’s office as set forth in the Credit Agreement, and it shall not be
necessary for any Secured Party, in order to enforce such payment by Guarantor,
first, to institute suit or exhaust its remedies against Borrower or others
liable on such Obligations, to have Borrower joined with Guarantor in any suit
brought under this Guarantee or to enforce its rights against any security which
shall ever have been given to secure such indebtedness; provided, however, that
in the event any Secured Party elects to enforce and/or exercise any remedies it
may possess with respect to any security for the Obligations prior to demanding
payment from Guarantor, Guarantor shall nevertheless be obligated hereunder for
any and all sums still owing to Secured Parties on the Obligations and not
repaid or recovered incident to the exercise of such remedies.
     4. Notice to Guarantor of the acceptance of this Guarantee and of the
making, renewing or assignment of the Obligations and each item thereof, are
hereby expressly waived by Guarantor.
     5. Each payment on the Obligations shall be deemed to have been made by
Borrower unless express written notice is given to Administrative Agent (on
behalf of Secured Parties) at the time of such payment that such payment is made
by Guarantor as specified in such notice.
     6. If all or any part of the Obligations at any time are secured, Guarantor
agrees that Administrative Agent and/or Secured Parties may at any time and from
time to time, at their discretion and with or without valuable consideration,
allow substitution or withdrawal of collateral or other security and release
collateral or other security or compromise or settle any amount due or owing
under the Credit Agreement or amend or modify in whole or in part the Credit
Agreement or any Loan Paper executed in connection with same without impairing
or diminishing the obligations of Guarantor hereunder. Guarantor further agrees
that if Borrower executes in favor of any Secured Party any collateral
agreement, mortgage or other security instrument, the exercise by any Secured
Party of any right or remedy thereby conferred on such Secured Party shall be
wholly discretionary with such Secured Party, and that the exercise or failure
to exercise any such right or remedy shall in no way impair or diminish the
obligation of Guarantor hereunder. Guarantor further agrees that Secured Parties
and Administrative Agent shall not be liable for their failure to use diligence
in the collection of the Obligations or in preserving the liability of any
person liable for the Obligations, and Guarantor hereby waives presentment for
payment, notice of nonpayment, protest and notice thereof (including, notice of

  Exhibit A-2  

 



--------------------------------------------------------------------------------



 



acceleration), and diligence in bringing suits against any Person liable on the
Obligations, or any part thereof.
     7. Guarantor agrees that Secured Parties, in their discretion, may
(a) bring suit against all guarantors (including, without limitation, Guarantor
hereunder) of the Obligations jointly and severally or against any one or more
of them, (b) compound or settle with any one or more of such guarantors for such
consideration as Secured Parties may deem proper, and (c) release one or more of
such guarantors from liability hereunder in accordance with the Credit
Agreement, and that no such action shall impair the rights of Secured Parties to
collect the Obligations (or the unpaid balance thereof) from other such
guarantors of the Obligations, or any of them, not so sued, settled with or
released. Guarantor agrees, however, that nothing contained in this paragraph,
and no action by Secured Parties permitted under this paragraph, shall in any
way affect or impair the rights or obligations of such guarantors among
themselves.
     8. Guarantor represents and warrants to each Secured Party that
(a) Guarantor is a corporation, limited liability company or limited partnership
duly organized and validly existing under the laws of the jurisdiction of its
incorporation or formation; (b) Guarantor possesses all requisite authority and
power to authorize, execute, deliver and comply with the terms of this
Guarantee; (c) this Guarantee has been duly authorized and approved by all
necessary action on the part of Guarantor and constitutes a valid and binding
obligation of Guarantor enforceable in accordance with its terms, except as the
enforcement thereof may be limited by applicable Debtor Relief Laws; and (d) no
approval or consent of any court or governmental entity is required for the
authorization, execution, delivery or compliance with this Guarantee which has
not been obtained (and copies thereof delivered to Administrative Agent on
behalf of Secured Parties). As used in this Guarantee, the term, “Debtor Relief
Laws” means the Bankruptcy Code of the United States of America and all other
applicable liquidation, conservatorship, bankruptcy, moratorium, rearrangement,
receivership, insolvency, reorganization, suspension of payments or similar
debtor relief laws from time to time in effect affecting the rights of creditors
generally.
     9. Guarantor covenants and agrees that until the Obligations are paid and
performed in full, except as otherwise provided in the Credit Agreement or
unless the applicable Secured Parties give their prior written consent to any
deviation therefrom in accordance with Section 14.5 of the Credit Agreement, it
will (a) at all times maintain its existence and authority to transact business
in any State or jurisdiction where Guarantor has assets and operations, except
where the failure to maintain such existence or authority would not have a
Material Adverse Effect, (b) deliver to Administrative Agent such information
respecting its business affairs, assets and liabilities as any Bank may
reasonably request, and (c) observe and perform all covenants applicable to
Guarantor under the Credit Agreement and the other Loan Papers. The failure of
Guarantor to comply with the terms of this paragraph shall be an Event of
Default under the Credit Agreement.
     10. This Guarantee is for the benefit of Secured Parties, their respective
successors and assigns, and in the event of an assignment by Secured Parties (or
their respective successors or assigns) of the Obligations, or any part thereof,
the rights and benefits hereunder, to the extent applicable to the Obligations
so assigned, may be transferred with such Obligations. This Guarantee is binding
upon Guarantor and its successors and assigns.

  Exhibit A-3  

 



--------------------------------------------------------------------------------



 



     11. No modification, consent, amendment or waiver of any provision of this
Guarantee, nor consent to any departure by Guarantor therefrom, shall be
effective unless the same shall be in writing and signed by the applicable
Secured Parties in accordance with Section 14.5 of the Credit Agreement, and
then shall be effective only in the specific instance and for the purpose for
which given. No notice to or demand on Guarantor in any case shall, of itself,
entitle Guarantor to any other or further notice or demand in similar or other
circumstances. No delay or omission by Secured Parties in exercising any power
or right hereunder shall impair any such right or power or be construed as a
waiver thereof or any acquiescence therein, nor shall any single or partial
exercise of any such power preclude other or further exercise thereof, or the
exercise of any other right or power hereunder. All rights and remedies of
Secured Parties hereunder are cumulative of each other and of every other right
or remedy which Secured Parties may otherwise have at law or in equity or under
any other contract or document, and the exercise of one or more rights or
remedies shall not prejudice or impair the concurrent or subsequent exercise of
other rights or remedies.
     12. No provision herein or in any promissory note, instrument or any other
Loan Paper executed by Borrower or Guarantor evidencing the Obligations shall
require the payment or permit the collection of interest in excess of the
Maximum Lawful Rate. If any excess of interest in such respect is provided for
herein or in any such promissory note, instrument, or any other Loan Paper, the
provisions of this paragraph shall govern, and neither Borrower nor Guarantor
shall be obligated to pay the amount of such interest to the extent that it is
in excess of the amount permitted by law. The intention of the parties being to
conform strictly to any applicable federal or state usury laws now in force, all
promissory notes, instruments and other Loan Papers executed by Borrower or
Guarantor evidencing the Obligations shall be held subject to reduction to the
amount allowed under said usury laws as now or hereafter construed by the courts
having jurisdiction.
     13. If Guarantor should breach or fail to perform any provision of this
Guarantee, Guarantor agrees to pay Secured Parties all costs and expenses
(including court costs and reasonable attorneys fees) incurred by Secured
Parties in the enforcement hereof.
     14. (a) The liability of Guarantor under this Guarantee shall in no manner
be impaired, affected or released by the insolvency, bankruptcy, making of an
assignment for the benefit of creditors, arrangement, compensation, composition
or readjustment of Borrower, or any proceedings affecting the status, existence
or assets of Borrower or other similar proceedings instituted by or against
Borrower and affecting the assets of Borrower.
          (b) Guarantor acknowledges and agrees that any interest on any portion
of the Obligations which accrues after the commencement of any proceeding
referred to in clause (a) above (or, if interest on any portion of the
Obligations ceases to accrue by operation of law by reason of the commencement
of said proceeding, such interest as would have accrued on such portion of the
Obligations if said proceedings had not been commenced) shall be included in the
Obligations because it is the intention of Guarantor, Administrative Agent and
Secured Parties that the Obligations which are guaranteed by Guarantor pursuant
to this Guarantee should be determined without regard to any rule of law or
order which may relieve Borrower of any portion of such Obligations. Guarantor
will permit any trustee in bankruptcy, receiver, debtor in possession, assignee
for the benefit of creditors or

  Exhibit A-4  

 



--------------------------------------------------------------------------------



 



similar person to pay Secured Parties or Administrative Agent, or allow the
claim of Secured Parties or Administrative Agent in respect of, any such
interest accruing after the date on which such proceeding is commenced.
          (c) In the event that all or any portion of the Obligations are paid
by Borrower, the obligations of Guarantor hereunder shall continue and remain in
full force and effect or be reinstated, as the case may be, in the event that
all or any part of such payment(s) are rescinded or recovered directly or
indirectly from Administrative Agent or any Secured Party as a preference,
fraudulent transfer or otherwise, and any such payments which are so rescinded
or recovered shall constitute Obligations for all purposes under this Guarantee.
     15. Guarantor understands and agrees that any amounts of Guarantor on
account with any Secured Party may be offset to satisfy the obligations of
Guarantor hereunder.
     16. Guarantor hereby subordinates and makes inferior any and all
indebtedness now or at any time hereafter owed by Borrower to Guarantor to the
Obligations evidenced by the Credit Agreement and agrees after the occurrence of
a Default under the Credit Agreement, or any event which with notice, lapse of
time, or both, would constitute a Default under the Credit Agreement, not to
permit Borrower to repay, or to accept payment from Borrower of, such
indebtedness or any part thereof without the prior written consent of the
applicable Secured Parties in accordance with Section 14.5 of the Credit
Agreement.
     17. During the period that Banks have any commitment to lend or participate
in Letter of Credit Exposure under the Loan Papers, or any amount payable under
any Note remains unpaid or any Letter of Credit remains outstanding, and
throughout any additional preferential period subsequent thereto, Guarantor
hereby waives any and all rights of subrogation to which Guarantor may otherwise
be entitled against Borrower, or any other guarantor of the Obligations, as a
result of any payment made by Guarantor pursuant to this Guarantee.
     18. As of the date hereof, the fair saleable value of the property of
Guarantor is greater than the total amount of liabilities (including contingent
and unliquidated liabilities) of Guarantor, and Guarantor is able to pay all of
its liabilities as such liabilities mature and Guarantor does not have
unreasonably small capital within the meaning of Section 548, Title 11, United
States Code, as amended. In computing the amount of contingent or liquidated
liabilities, such liabilities have been computed at the amount which, in light
of all the facts and circumstances existing as of the date hereof, represents
the amount that can reasonably be expected to become an actual or matured
liability.
     19. If any provision of this Guarantee is held to be illegal, invalid, or
unenforceable, such provision shall be fully severable; this Guarantee shall be
construed and enforced as if such illegal, invalid, or unenforceable provision
had never comprised a part hereof; and the remaining provisions hereof shall
remain in full force and effect and shall not be affected by the illegal,
invalid, or unenforceable provision or by its severance herefrom. Furthermore,
in lieu of such illegal, invalid, or unenforceable provision there shall be
added automatically as a part of this Guarantee a provision as similar in terms
to such illegal, invalid, or unenforceable provision as may be possible and be
legal, valid and enforceable.

  Exhibit A-5  

 



--------------------------------------------------------------------------------



 



     20. (a) Except to the extent required for the exercise of the remedies
provided in the other security instruments, Guarantor hereby irrevocably submits
to the nonexclusive jurisdiction of any state or federal court located in New
York County, New York over any action or proceeding arising out of or relating
to this Guarantee or any other Loan Paper, and Guarantor hereby irrevocably
agrees that all claims in respect of such action or proceeding may be heard and
determined in any such state or federal court. Guarantor hereby irrevocably
waives, to the fullest extent permitted by Law, any objection which it may now
or hereafter have to the laying of venue of any Litigation arising out of or in
connection with this Guarantee or any of the Loan Papers brought in any courts
of the State of New York or of the United States of America located in New York
County, New York. Guarantor hereby irrevocably waives any claim that any
Litigation brought in any such court has been brought in an inconvenient forum.
Guarantor hereby irrevocably consents to the service of process out of any of
the aforementioned courts in any such Litigation by the mailing of copies
thereof by certified mail, return receipt requested, postage prepaid, to
Guarantor’s office at 5100 Tennyson Parkway, Suite 1200, Plano, Texas 75024.
Guarantor irrevocably agrees that any legal proceeding against Secured Parties
shall be brought in the district courts of the State of New York or of the
United States of America located in New York County, New York. Nothing herein
shall affect the right of Secured Party to commence legal proceedings or
otherwise proceed against Guarantor in any jurisdiction or to serve process in
any manner permitted by applicable law. As used herein, the term “Litigation”
means any proceeding, claim, lawsuit or investigation (a) conducted by or before
any court or governmental department, commission, board, bureau, agency or
instrumentality of the United States or of any state, commonwealth, nation,
territory, possession, county, parish, or municipality, whether now or hereafter
constituted or existing, or (b) pending before any public or private arbitration
board or panel.
          (c) Nothing in this Paragraph 20 shall affect any right of any Secured
Party to serve legal process in any other manner permitted by law or affect the
right of any Secured Party to bring any action or proceeding against Guarantor
in the courts of any other jurisdictions.
          (d) To the extent that Guarantor has or hereafter may acquire any
immunity from jurisdiction of any court or from any legal process (whether
through service or notice, attachment prior to judgment, attachment in aid of
execution, execution or otherwise) with respect to itself or its property,
Guarantor hereby irrevocably waives such immunity in respect of its obligations
under this Guarantee and the other Loan Papers.
     21. THIS GUARANTEE AND THE OTHER LOAN PAPERS COLLECTIVELY REPRESENT THE
FINAL AGREEMENT BY AND AMONG SECURED PARTIES, ADMINISTRATIVE AGENT AND GUARANTOR
AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT
ORAL AGREEMENTS OF SECURED PARTIES, ADMINISTRATIVE AGENT AND GUARANTOR. THERE
ARE NO UNWRITTEN ORAL AGREEMENTS AMONG SECURED PARTIES, ADMINISTRATIVE AGENT AND
GUARANTOR.
     22. GUARANTOR, FOR ITSELF, ITS SUCCESSORS AND ASSIGNS, HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ITS RIGHT TO A JURY TRIAL IN ANY
LITIGATION ARISING OUT OF OR IN CONNECTION WITH THIS GUARANTEE OR ANY OF THE
OTHER LOAN PAPERS.

  Exhibit A-6  

 



--------------------------------------------------------------------------------



 



     23. THIS GUARANTEE AND THE OTHER LOAN PAPERS SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

  Exhibit A-7  

 



--------------------------------------------------------------------------------



 



     EXECUTED and effective as of the date first above written.

            GUARANTOR:
        ,    a                                 By:           Name:          
Title:        

  Exhibit A-8  

 



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF PROMISSORY NOTE

$                       Chicago, Illinois                       ,      

     FOR VALUE RECEIVED, the undersigned, DENBURY RESOURCES INC., a Delaware
corporation (“Maker”), promises to pay to the order of [NAME OF BANK] (“Payee”),
at the offices of JPMorgan Chase Bank, N.A., as Administrative Agent (herein so
called), at 2200 Ross Avenue, 3rd Floor, Mailcode TX1-2911, Dallas, Texas 75201,
for Payee, the principal sum of                                          and
No/100 Dollars ($                    ), or so much thereof as may be advanced
and outstanding, together with interest, as hereinafter described.
     This Note has been executed and delivered pursuant to, and is subject to
and governed by, the terms of that certain Credit Agreement dated as of March 9,
2010 (as hereafter renewed, extended, amended, or supplemented, the “Agreement”)
among Maker, Payee, Administrative Agent, the other agents a party thereto, and
the other Banks named therein, and is one of the “Notes” referred to therein.
Unless otherwise defined herein or unless the context hereof otherwise requires,
each term used herein with its initial letter capitalized has the meaning given
to such term in the Agreement.
     Maker also promises to pay interest on the unpaid principal amount hereof
in like money at the offices of Administrative Agent above referenced from the
date hereof at the rates applicable to amounts outstanding under the Revolving
Loan provided in the Agreement and on the dates specified in the Agreement.
     The principal balance of this Note shall be paid at the times and in the
amounts required by the Agreement. The entire outstanding principal balance
hereof and all accrued but unpaid interest thereon shall be due and payable in
full on the Termination Date.
     Upon and subject to the terms and conditions of the Agreement, Maker shall
be entitled to prepay the principal of or interest on this Note from time to
time and at any time, in whole or in part.
Upon the occurrence and continuance of an Event of Default, and upon the
conditions stated in the Agreement, Administrative Agent may, at its option, and
shall, to the extent required in accordance with the terms of the Agreement,
declare the entire unpaid principal of and accrued interest on this Note
immediately due and payable (provided that, upon the occurrence of certain
Events of Default, and upon the conditions stated in the Agreement, such
acceleration shall be automatic), without notice (except as otherwise required
by the Agreement), demand, or presentment, all of which are hereby waived, and
the holder hereof shall have the right to offset against this Note any sum or
sums owed by the holder hereof to Maker. All past-due principal of and, to the
extent permitted by law, accrued interest on this Note shall, at the option of
the holder hereof, bear interest at the lesser of (a) the Maximum Lawful Rate or
(b) the Default Rate until paid from the due date.

  Exhibit B-1  

 



--------------------------------------------------------------------------------



 



     Notwithstanding the foregoing, if at any time, any rate of interest
calculated under Section 2.5 of the Agreement (the “Contract Rate”) exceeds the
Maximum Lawful Rate, the rate of interest hereunder shall be limited to the
Maximum Lawful Rate, but any subsequent reductions in the Contract Rate shall
not reduce the rate of interest on this Note below the Maximum Lawful Rate until
the total amount of interest accrued equals the amount of interest which would
have accrued (including the amount of interest which would have accrued prior to
the payment or prepayment of any portion of this Note) if the Contract Rate had
at all times been in effect. In the event that at maturity (stated or by
acceleration), or at final payment of this Note, the total amount of interest
paid or accrued on this Note is less than the amount of interest which would
have accrued if the Contract Rate had at all times been in effect with respect
thereto, then at such time the Maker shall pay to the holder of this Note an
amount equal to the difference between (a) the lesser of the amount of interest
which would have accrued if the Contract Rate had at all times been in effect
and the amount of interest which would have accrued if the Maximum Lawful Rate
had at all times been in effect, and (b) the amount of interest actually paid or
accrued on this Note.

            DENBURY RESOURCES INC.,
a Delaware corporation
      By:           Mark C. Allen,        Chief Financial Officer     


  Exhibit B-2

 



--------------------------------------------------------------------------------



 



ADVANCES, MATURITIES, AND
PAYMENTS OF PRINCIPAL AND INTEREST

                                                              Payee’s          
  Rate of                                 Commitment     Expiration of    
Interest     Amount of             Unpaid         Borrowing   Percentage    
Interest     Applicable to     Principal     Amount of     Principal    
Notation   Date   of Borrowing     Period     Tranche     Paid     Interest Paid
    Balance     Made By  

                                         

  Exhibit B-3  

 



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF BORROWER PLEDGE AGREEMENT
     THIS PLEDGE AGREEMENT (this “Agreement”) is made as of
                    ,      , by DENBURY RESOURCES INC., a Delaware corporation
(herein called “Pledgor”), in favor of JPMORGAN CHASE BANK, N.A., as
Administrative Agent for the ratable benefit of Secured Parties (as defined
below) (herein called “Pledgee”).
WITNESSETH:
     WHEREAS, Pledgor, as borrower, JPMorgan Chase Bank, N.A., as Administrative
Agent, the other agents a party thereto, and Banks (as defined below) are
parties to that certain Credit Agreement (as may be amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”) dated as of
March 9, 2010, pursuant to which Banks have agreed to make loans and other
extensions of credit to Pledgor for the purposes set forth therein; and
     WHEREAS, it is a condition precedent to the extension, and/or continued
extension, of credit by Banks pursuant to the Credit Agreement that, among other
things, Pledgor shall have executed and delivered to Pledgee a security
agreement granting to Pledgee, for the benefit of Secured Parties, a security
interest in the Collateral (as defined herein); and
     WHEREAS, the board of directors of Pledgor has determined that Pledgor’s
execution, delivery and performance of this Agreement may reasonably be expected
to benefit Pledgor, directly or indirectly, and are in the best interests of
Pledgor.
     NOW, THEREFORE, in consideration of the premises and in order to induce
Banks to extend credit under the Credit Agreement, Pledgor hereby agrees with
Pledgee as follows:
ARTICLE I
DEFINITIONS AND REFERENCES
     Section 1.1 General Definitions. As used herein, the terms defined above
shall have the meanings indicated above, and the following terms shall have the
following meanings:
     “Bank” means any financial institution reflected on Schedule 1.1 to the
Credit Agreement and its successors and assigns, and “Banks” shall mean all
Banks.
     “Code” means the Uniform Commercial Code in effect in the State of New York
on the date hereof.
     “Collateral” means all property of whatever type in which Pledgee at any
time has a security interest pursuant to Section 2.1.
     “Commitment” means the agreement or commitment by Banks to make loans or
otherwise extend credit to Pledgor under the Credit Agreement, and any other
agreement, commitment, statement of terms or other document contemplating the
making of loans or


  Exhibit C-1

 



--------------------------------------------------------------------------------



 



advances or other extension of credit by Banks to Pledgor which is now or at any
time hereafter intended to be secured by the Collateral under this Agreement.
     “Equity” means shares of capital stock or a partnership, profits, capital
or member interest, or options, warrants or any other right to substitute for or
otherwise acquire the capital stock or a partnership, profits, capital or member
interest of any Subsidiary.
     “Obligation Documents” means the Credit Agreement, the Notes, the Loan
Papers, and all other documents and instruments under, by reason of which, or
pursuant to which, any or all of the Obligations are evidenced, governed,
secured, or otherwise dealt with, and all other agreements, certificates, and
other documents, instruments and writings heretofore or hereafter delivered in
connection herewith or therewith.
     “Obligations” means all present and future indebtedness, obligations and
liabilities of whatever type which are or shall be secured pursuant to
Section 2.2.
     “Other Liable Party” means any Person, other than Pledgor, but including
each Subsidiary, who may now or may at any time hereafter be primarily or
secondarily liable for any of the Obligations or who may now or may at any time
hereafter have granted to Pledgee or Banks a Lien upon any property as security
for the Obligations.
     “Pledged Equity” has the meaning given it in Section 2.1(a).
     “Secured Parties” means, collectively, Banks, Letter of Credit Issuer, Bond
Purchaser and any Affiliate of any Bank to which Obligations are owed by any
Credit Party.
     “Subsidiary” has the meaning given it in Section 2.1(a).
     Section 1.2 Other Definitions. Reference is hereby made to the Credit
Agreement for a statement of the terms thereof. All capitalized terms used in
this Agreement which are defined in the Credit Agreement and not otherwise
defined herein shall have the same meanings herein as set forth therein. All
terms used in this Agreement which are defined in the Code and not otherwise
defined herein or in the Credit Agreement shall have the same meanings herein as
set forth in the Code, except where the context otherwise requires.
     Section 1.3 Exhibits. All exhibits attached to this Agreement are a part
hereof for all purposes.
     Section 1.4 Amendment of Defined Instruments. Unless the context otherwise
requires or unless otherwise provided herein, references in this Agreement to a
particular agreement, instrument or document also refer to and include all
renewals, extensions, amendments, modifications, supplements or restatements of
any such agreement, instrument or document, provided that nothing contained in
this Section 1.4 shall be construed to authorize any Person to execute or enter
into any such renewal, extension, amendment, modification, supplement or
restatement.
     Section 1.5 References and Titles. All references in this Agreement to
Exhibits, Articles, Sections, subsections, and other subdivisions refer to the
Exhibits, Articles, Sections,

  Exhibit C-2  

 



--------------------------------------------------------------------------------



 



subsections and other subdivisions of this Agreement unless expressly provided
otherwise. Titles appearing at the beginning of any subdivision are for
convenience only and do not constitute any part of any such subdivision and
shall be disregarded in construing the language contained in this Agreement. The
words “this Agreement,” “herein,” “hereof,” “hereby,” “hereunder” and words of
similar import refer to this Agreement as a whole and not to any particular
subdivision unless expressly so limited. The phrases “this Section” and “this
subsection” and similar phrases refer only to the Sections or subsections hereof
in which the phrase occurs. The word “or” is not exclusive, and the word
“including” (in all of its forms) means “including without limitation”. Pronouns
in masculine, feminine and neuter gender shall be construed to include any other
gender, and words in the singular form shall be construed to include the plural
and vice versa unless the context otherwise requires.
ARTICLE II
SECURITY INTEREST
     Section 2.1 Grant of Security Interest. As collateral security for all of
the Obligations, Pledgor hereby pledges and assigns to Pledgee and grants to
Pledgee a continuing first priority security interest for the ratable benefit of
Secured Parties in and to all of the following rights, interests and property:
          (a) all of the issued and outstanding Equity of
                                        , a
                                         and
                                        , a
                                         (collectively referred to herein as the
“Subsidiaries” and individually as “Subsidiary”) now owned or hereafter acquired
by Pledgor including, without limitation, the Equity of each Subsidiary owned by
Pledgor on the date hereof (all of the foregoing being herein sometimes called
the “Pledged Equity”);
          (b) any and all proceeds or other sums arising from or by virtue of,
and all dividends and distributions (cash or otherwise) payable and/or
distributable with respect to, all or any of the Pledged Equity; and
          (c) all cash, securities, dividends and other property at any time and
from time to time receivable or otherwise distributed in respect of or in
exchange for any or all of the Pledged Equity and any other property substituted
or exchanged therefor.
     Section 2.2 Obligations Secured. The security interest created hereby in
the Collateral constitutes continuing collateral security for all of the
following obligations, indebtedness and liabilities, whether now existing or
hereafter incurred:
          (a) Credit Agreement Indebtedness. The payment by Pledgor, as and when
due and payable, of all amounts from time to time owing by Pledgor under or in
respect of the Credit Agreement, the Notes or any of the other Obligation
Documents.
          (b) Renewals. All renewals, extensions, amendments, modifications,
supplements, or restatements of, or substitutions for, any of the foregoing.

  Exhibit C-3  

 



--------------------------------------------------------------------------------



 



          (c) Performance. The due performance and observance by Pledgor of all
of its other obligations from time to time existing under or in respect of any
of the Obligation Documents.
          (d) Hedge Transactions. The payment and performance of any and all
present or future obligations of any Credit Party according to the terms of any
present or future Hedge Transaction, including, without limitation, any present
or future swap agreements, cap, floor, collar, exchange, transaction, forward
agreement or other exchange or protection agreements relating to crude oil,
natural gas or other Hydrocarbons, or any option with respect to any such
transaction now existing or hereafter entered into between and/or among any
Credit Party, Pledgee, any Bank or any affiliate of any of the foregoing, but
excluding any additional transactions or confirmations entered into (1) after
such Bank (or Affiliate thereof) ceases to be a Bank or an Affiliate of a Bank
or (2) after assignment by such Bank (or Affiliate thereof) to a third party
that is not a Bank or an Affiliate of a Bank.
          (e) Bank Products. The payment and performance of any and all present
or future obligations of any Credit Party according to the terms of any present
or future Bank Products.
ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS
     Section 3.1 Representations and Warranties. Pledgor represents and warrants
as follows:
          (a) Ownership and Liens. Pledgor has good and marketable title to the
Collateral (other than the Pledged Equity) free and clear of all Liens,
encumbrances or adverse claims, except for the security interest created by this
Agreement. No effective financing statement or other instrument similar in
effect covering all or any part of the Collateral is on file in any recording
office except such as have been filed in favor of Pledgee relating to this
Agreement.
          (b) No Conflicts or Consents. Neither the ownership or the intended
use of the Collateral by Pledgor, nor the grant of the security interest by
Pledgor to Pledgee herein, nor the exercise by Pledgee of its rights or remedies
hereunder, will (i) conflict with any provision of (A) any domestic or foreign
law, statute, rule or regulation, (B) the certificate of incorporation, articles
of incorporation, charter or bylaws of any Subsidiary, or (C) any agreement,
judgment, license, order or permit applicable to or binding upon Pledgor or any
Subsidiary; or (ii) result in or require the creation of any Lien, charge or
encumbrance upon any assets or properties of Pledgor except as expressly
contemplated in the Obligation Documents. Except as expressly contemplated in
the Obligation Documents, no consent, approval, authorization or order of, and
no notice to or filing with, any court, Governmental Authority, any Subsidiary,
or third party is required in connection with the grant by Pledgor of the
security interest herein, or the exercise by Pledgee of its rights and remedies
hereunder.
          (c) Security Interest. Pledgor has and will have at all times full
right, power and authority to grant a security interest in the Collateral to
Pledgee in the manner provided

  Exhibit C-4  

 



--------------------------------------------------------------------------------



 



herein, free and clear of any Lien, adverse claim, or encumbrance. This
Agreement creates a valid and binding security interest in favor of Pledgee in
the Collateral securing the Obligations. The taking possession by Pledgee (for
the ratable benefit of Secured Parties) of all certificates, instruments and
cash constituting Collateral from time to time and the filing of the financing
statements delivered concurrently herewith by Pledgor to Pledgee will perfect,
and establish the first priority of, Pledgee’s security interest hereunder in
the Collateral securing the Obligations. No further or subsequent filing,
recording, registration, other public notice or other action is necessary or
desirable to perfect or otherwise continue, preserve or protect such security
interest except for continuation statements or filings as contemplated in
Section 3.3(b).
          (d) Pledged Equity. (i) Pledgor is the legal and beneficial owner of
the Pledged Equity; (ii) the Pledged Equity is duly authorized and issued, fully
paid and non-assessable (as applicable), and all documentary, stamp or other
Taxes or fees owing in connection with the issuance, transfer and/or pledge
thereof hereunder have been paid; (iii) no dispute, right of setoff,
counterclaim or defense exists with respect to all or any part of the Pledged
Equity; (iv) the Pledged Equity is free and clear of all Liens, options,
warrants, puts, calls or other rights of third Persons, and restrictions, other
than (A) those Liens arising under this Agreement or any other of the Loan
Papers and Liens for Taxes not yet due and payable, and (B) restrictions on
transferability imposed by applicable state and federal securities Laws;
(v) Pledgor has full right and authority to pledge the Pledged Equity for the
purposes and upon the terms set out herein; (vi) certificates (as applicable)
representing the Pledged Equity have been delivered to Pledgee, together with a
duly executed blank stock power for each certificate; and (vii) no Subsidiary
has issued, and there are not outstanding, any options, warrants or other rights
to acquire Equity of any Subsidiary.
     Section 3.2 Affirmative Covenants. Unless Pledgee shall otherwise consent
in writing, Pledgor will at all times comply with the covenants contained in
this Section 3.2 from the date hereof and so long as any part of the Obligations
or Commitments is outstanding.
          (a) Ownership and Liens. Pledgor will maintain good and marketable
title to all Collateral free and clear of all Liens, encumbrances or adverse
claims, except for (i) the first priority security interest created by this
Agreement, (ii) the security interests and other encumbrances expressly
permitted by the Credit Agreement and (iii) restrictions on transferability
imposed by applicable state and federal securities Laws. Pledgor will cause to
be terminated any financing statement or other registration with respect to the
Collateral, except such as may exist or as may have been filed in favor of
Pledgee. Pledgor will defend Pledgee’s right, title and special property and
security interest in and to the Collateral against the claims of any Person.
          (b) Further Assurances. Pledgor will at any time and from time to time
promptly execute and deliver all further instruments and documents and take all
further action that may be necessary or desirable or that Pledgee may request in
order (i) to perfect and protect the security interest created or purported to
be created hereby and the first priority of such security interest; (ii) to
enable Pledgee to exercise and enforce its rights and remedies hereunder in
respect of the Collateral; or (iii) to otherwise effect the purposes of this
Agreement, including: (A) executing and filing such financing or continuation
statements, or amendments thereto, as may be necessary or desirable or that
Pledgee may request in order to perfect and preserve the

  Exhibit C-5  

 



--------------------------------------------------------------------------------



 



security interest created or purported to be created hereby, and (B) furnishing
to Pledgee from time to time statements and schedules further identifying and
describing the Collateral and such other reports in connection with the
Collateral as Pledgee may reasonably request, all in reasonable detail.
          (c) Delivery of Pledged Equity. All certificates, instruments and
writings evidencing the Pledged Equity shall be delivered to Pledgee on or prior
to the execution and delivery of this Agreement. All other certificates,
instruments and writings hereafter evidencing or constituting Pledged Equity
shall be delivered to Pledgee promptly upon the receipt thereof by or on behalf
of Pledgor. All Pledged Equity shall be held by or on behalf of Pledgee pursuant
hereto and shall be delivered in the same manner and with the same effect as
described in Section 2.1 and Section 3.1. Upon delivery, such Equity shall
thereupon constitute “Pledged Equity” and shall be subject to the Liens herein
created, for the purposes and upon the terms and conditions set forth in this
Agreement and the other Loan Papers.
          (d) Proceeds of Pledged Equity. If Pledgor shall receive, by virtue of
its being or having been an owner of any Pledged Equity, any (i) Equity
(including any certificate representing any Equity or distribution in connection
with any increase or reduction of capital, reorganization, reclassification,
merger, consolidation, sale of assets, or spinoff or split-off), promissory note
or other instrument or writing; (ii) option or right, whether as an addition to,
substitution for, or in exchange for, any Pledged Equity or otherwise;
(iii) dividends or other distributions payable in cash (except such dividends or
other distributions permitted to be retained by Pledgor pursuant to Section 4.7)
or in securities or other property; (iv) dividends or other distributions in
connection with a partial or total liquidation or dissolution (except such
dividends or other distributions permitted to be retained by Pledgor pursuant to
Section 4.7); or (v) dividends or other distributions in connection with a
reduction of capital, capital surplus or paid-in surplus, Pledgor shall receive
the same in trust for the benefit of Pledgee, shall segregate it from Pledgor’s
other property, and shall promptly deliver it to Pledgee in the exact form
received, with any necessary endorsement or appropriate stock powers duly
executed in blank, to be held by Pledgee as Collateral.
          (e) Status of Pledged Equity. The certificates evidencing the Pledged
Equity (as applicable) shall at all times be valid and genuine and shall not be
altered. The Pledged Equity at all times shall be duly authorized, validly
issued, fully paid, and non-assessable (as applicable), shall not be issued in
violation of the pre-emptive rights of any Person or of any agreement by which
Pledgor or any Subsidiary is bound, and, except for the bylaws or other
organizational documents of each Subsidiary, shall not be subject to any
restrictions or conditions with respect to the transfer, voting or capital of
any Pledged Equity.
     Section 3.3 Negative Covenants. Unless Pledgee shall otherwise consent in
writing, Pledgor will at all times comply with the covenants contained in this
Section 3.3 from the date hereof and so long as any part of the Obligations or
the Commitments is outstanding.
          (a) Transfer or Encumbrance. Except as expressly permitted by the
Credit Agreement, Pledgor will not sell, assign (by operation of law or
otherwise), transfer, exchange, lease or otherwise dispose of any of the
Collateral, nor will Pledgor grant a Lien upon or execute, file or record any
financing statement or other registration with respect to the Collateral (other

  Exhibit C-6  

 



--------------------------------------------------------------------------------



 



than the security interests created by this Agreement), nor will Pledgor allow
any such Lien, financing statement, or other registration to exist or deliver
actual or constructive possession of the Collateral to any other Person other
than Liens in favor of Pledgee.
          (b) Financing Statement Filings. Pledgor recognizes that financing
statements pertaining to the Collateral have been or may be filed where Pledgor
maintains any Collateral, has its records concerning any Collateral, has its
chief executive office or chief place of business, or has its principal place of
residence. Without limitation of any other covenant herein, Pledgor will not
cause or permit any change to be made in its name, identity or corporate
structure, or any change to be made to a jurisdiction other than as represented
in Section 3.1 in (i) the location of any records concerning any Collateral, or
(ii) in the location of its chief executive office, chief place of business or
principal place of residence, unless Pledgor shall have notified Pledgee of such
change at least thirty (30) days prior to the effective date of such change, and
shall have first taken all action required by Pledgee for the purpose of further
perfecting or protecting the security interest in favor of Pledgee in the
Collateral. In any notice furnished pursuant to this subsection, Pledgor will
expressly state that the notice is required by this Agreement and contains facts
that may require additional filings of financing statements or other notices for
the purposes of continuing perfection of Pledgee’s security interest in the
Collateral.
          (c) Impairment of Security Interest. Pledgor will not take or fail to
take any action which would in any manner impair the enforceability of Pledgee’s
security interest in any Collateral.
          (d) Restrictions on Pledged Equity. Except for the bylaws or other
charter or organizational documents of each Subsidiary, Pledgor will not enter
into any agreement creating, or otherwise permit to exist, any restriction or
condition upon the transfer, voting or control of any Pledged Equity.
ARTICLE IV
REMEDIES, POWERS AND AUTHORIZATIONS
     Section 4.1 Provisions Concerning the Collateral.
          (a) Additional Financing Statement Filings. Pledgor hereby authorizes
Pledgee to file, without the signature of Pledgor where permitted by law, one
(1) or more financing or continuation statements, and amendments thereto,
relating to the Collateral. Pledgor further agrees that a carbon, photographic
or other reproduction of this Agreement or any financing statement describing
any Collateral is sufficient as a financing statement and may be filed in any
jurisdiction Pledgee may deem appropriate.
          (b) Power of Attorney. Pledgor hereby irrevocably appoints Pledgee as
Pledgor’s attorney-in-fact and proxy, with full authority in the place and stead
of Pledgor and in the name of Pledgor or otherwise, from time to time in
Pledgee’s discretion, to take any action (except for the exercise of any voting
rights pertaining to the Pledged Equity or any part thereof) and to execute any
instrument, certificate or notice which Pledgee may deem necessary or advisable
to accomplish the purposes of this Agreement including: (i) to request or
instruct Pledgor or any Subsidiary (and each registrar, transfer agent, or
similar Person acting on behalf

Exhibit C-7



--------------------------------------------------------------------------------



 



of Pledgor or any Subsidiary) to register the pledge or transfer of the
Collateral to Pledgee; (ii) to otherwise give notification to Pledgor, any
Subsidiary, registrar, transfer agent, financial intermediary, or other Person
of Pledgee’s security interests hereunder; (iii) to ask, demand, collect, sue
for, recover, compound, receive and give acquittance and receipts for moneys due
and to become due under or in respect of any of the Collateral; (iv) to receive,
indorse and collect any drafts or other instruments, documents and chattel
paper; and (v) to file any claims or take any action or institute any
proceedings which Pledgee may deem necessary or desirable for the collection of
any of the Collateral or otherwise to enforce the rights of Pledgee with respect
to any of the Collateral.
          (c) Performance by Pledgee. If Pledgor fails to perform any agreement
or obligation contained herein, Pledgee may itself perform, or cause performance
of, such agreement or obligation, and the expenses of Pledgee incurred in
connection therewith shall be payable by Pledgor under Section 4.4.
          (d) Collection Rights. Pledgee shall have the right at any time, upon
the occurrence and during the continuance of a Default or an Event of Default,
to notify any or all obligors (including the Subsidiaries) under any accounts or
general intangibles included among the Collateral of the assignment thereof to
Pledgee and to direct such obligors to make payment of all amounts due or to
become due to Pledgor thereunder directly to Pledgee and, upon such notification
and at the expense of Pledgor and to the extent permitted by law, to enforce
collection thereof and to adjust, settle or compromise the amount or payment
thereof, in the same manner and to the same extent as Pledgor could have done.
After Pledgor receives notice that Pledgee has given any notice referred to
above in this subsection, (i) all amounts and proceeds (including instruments
and writings) received by Pledgor in respect of such accounts or general
intangibles shall be received in trust for the benefit of Pledgee hereunder,
shall be segregated from other funds of Pledgor and shall be forthwith paid over
to Pledgee in the same form as so received (with any necessary endorsement) to
be held as cash collateral and (A) released to Pledgor upon the remedy of all
Defaults or Events of Default, or (B) if any Event of Default shall have
occurred and be continuing, applied as specified in Section 4.3; and
(ii) Pledgor will not adjust, settle or compromise the amount or payment of any
such account or general intangible or release wholly or partly any account
debtor or obligor thereof or allow any credit or discount thereon.
     Section 4.2 Event of Default Remedies. If an Event of Default shall have
occurred and be continuing, Pledgee may from time to time in its discretion,
without limitation and without notice except as expressly provided below:
          (a) exercise in respect of the Collateral, in addition to other rights
and remedies provided for herein, under the other Obligation Documents or
otherwise available to it, all the rights and remedies of a secured party on
default under the Code (whether or not the Code applies to the affected
Collateral);
          (b) require Pledgor to, and Pledgor hereby agrees that it will upon
request of Pledgee forthwith, assemble all or part of the Collateral as directed
by Pledgee and make it available to Pledgee at a place to be designated by
Pledgee which is reasonably convenient to both parties;

Exhibit C-8



--------------------------------------------------------------------------------



 



          (c) reduce its claim to judgment against Pledgor or foreclose or
otherwise enforce, in whole or in part, the security interest created hereby by
any available judicial procedure;
          (d) dispose of, at its office, on the premises of Pledgor or
elsewhere, all or any part of the Collateral, as a unit or in parcels, by public
or private proceedings, and by way of one or more contracts (it being agreed
that the sale of any part of the Collateral shall not exhaust Pledgee’s power of
sale, but sales may be made from time to time, and at any time, until all of the
Collateral has been sold or until the Obligations have been paid and performed
in full), and at any such sale it shall not be necessary to exhibit any of the
Collateral;
          (e) buy (or allow any Secured Party to buy) the Collateral, or any
part thereof, at any public sale;
          (f) buy (or allow any Secured Party to buy) the Collateral, or any
part thereof, at any private sale if the Collateral is of a type customarily
sold in a recognized market or is of a type which is the subject of widely
distributed standard price quotations; and
          (g) apply by appropriate judicial proceedings for appointment of a
receiver for the Collateral, or any part thereof, and Pledgor hereby consents to
any such appointment.
Pledgor agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days’ notice to Pledgor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. Pledgee shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Pledgee may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.
     Section 4.3 Application of Proceeds. If any Event of Default shall have
occurred and be continuing, Pledgee may in its discretion apply any cash held by
Pledgee as Collateral, and any cash proceeds received by Pledgee in respect of
any sale of, collection from, or other realization upon all or any part of the
Collateral, in the order and manner contemplated by Section 3.2 of the Credit
Agreement.
     Section 4.4 Release and Expenses. In addition to, and not in qualification
of, any similar obligations under other Obligation Documents:
          (a) Pledgor agrees to release and forever discharge Pledgee and each
Secured Party from and against any and all claims, losses and liabilities
growing out of or resulting from this Agreement (including enforcement of this
Agreement). The foregoing release and discharge shall apply whether or not such
claims, losses and liabilities are in any way or to any extent owed, in whole or
in part, under any claim or theory of strict liability or are, to any extent
caused, in whole or in part, by any negligent act or omission of any kind by
Pledgee or any Secured Party.
          (b) Pledgor will upon demand pay to Pledgee the amount of any and all
costs and expenses, including the reasonable fees and disbursements of Pledgee’s
counsel and of any

Exhibit C-9



--------------------------------------------------------------------------------



 



experts and agents, which Pledgee may incur in connection with (i) the
transactions which give rise to this Agreement; (ii) the preparation of this
Agreement and the perfection and preservation of the security interest created
under this Agreement; (iii) the administration of this Agreement; (iv) the
custody, preservation, use or operation of, or the sale of, collection from, or
other realization upon, any Collateral; (v) the exercise or enforcement of any
of the rights of Pledgee hereunder; or (vi) the failure by Pledgor to perform or
observe any of the provisions hereof, except expenses resulting from Pledgee’s
gross negligence or willful misconduct.
     Section 4.5 Non-Judicial Remedies. In granting to Pledgee the power to
enforce its rights hereunder without prior judicial process or judicial hearing,
Pledgor expressly waives, renounces and knowingly relinquishes any legal right
which might otherwise require Pledgee to enforce its rights by judicial process.
In so providing for non-judicial remedies, Pledgor recognizes and concedes that
such remedies are consistent with the usage of trade, are responsive to
commercial necessity, and are the result of a bargain at arm’s length. Nothing
herein is intended to prevent Pledgee or Pledgor from resorting to judicial
process at either party’s option.
     Section 4.6 Other Recourse. Pledgor waives any right to require Pledgee or
Secured Parties to proceed against any other Person, exhaust any Collateral or
other security for the Obligations, or to have any Other Liable Party joined
with Pledgor in any suit arising out of the Obligations or this Agreement, or
pursue any other remedy in Pledgee’s power. Pledgor further waives any and all
notice of acceptance of this Agreement and of the creation, modification,
rearrangement, renewal or extension for any period of any of the Obligations
from time to time. Pledgor further waives any defense arising by reason of any
disability or other defense of any Other Liable Party or by reason of the
cessation from any cause whatsoever of the liability of any Other Liable Party.
Until all of the Obligations shall have been paid in full, Pledgor shall have no
right to subrogation and Pledgor waives the right to enforce any remedy which
Pledgee or any Secured Party has or may hereafter have against any Other Liable
Party, and waives any benefit of and any right to participate in any other
security whatsoever now or hereafter held by Pledgee. Pledgor authorizes Pledgee
and each Secured Party, without notice or demand and without any reservation of
rights against Pledgor and without affecting Pledgor’s liability hereunder or on
the Obligations, from time to time to (a) take or hold any other property of any
type from any other Person as security for the Obligations, and exchange,
enforce, waive and release any or all of such other property; (b) renew, extend
for any period, accelerate, modify, compromise, settle or release any of the
obligations of any Other Liable Party in respect to any or all of the
Obligations or other security for the Obligations; (c) waive, enforce, modify,
amend or supplement any of the provisions of any Obligation Document with any
Person other than Pledgor; and (d) release or substitute any Other Liable Party.
     Section 4.7 Voting Rights, Dividends Etc. in Respect of Pledged Equity.
          (a) So long as no Default or Event of Default shall have occurred and
be continuing (or will occur in connection with or as a result of any of the
following), Pledgor may receive and retain any and all dividends, distributions
or interest paid in respect of the Pledged Equity (1) in accordance with
Section 9.2 of the Credit Agreement and/or (2) in connection with a partial or
total liquidation or dissolution of any Subsidiary in accordance with
Section 9.4(b) of the Credit Agreement; provided, however, that any and all

Exhibit C-10



--------------------------------------------------------------------------------



 



          (i) dividends, distributions and interest paid or payable other than
in cash in respect of, and instruments and other property received, receivable
or otherwise distributed in respect of or in exchange for, any Pledged Equity,
          (ii) dividends and other distributions paid or payable in cash in
respect of any Pledged Equity in connection with a reduction of capital, capital
surplus or paid-in surplus, and
          (iii) cash paid, payable or otherwise distributed in redemption of, or
in exchange for, any Pledged Equity,
shall be, and shall forthwith be delivered to Pledgee to hold as, Pledged Equity
and shall, if received by Pledgor, be received in trust for the benefit of
Pledgee, be segregated from the other property or funds of Pledgor, and be
forthwith delivered to Pledgee in the exact form received with any necessary
endorsement or appropriate stock powers duly executed in blank, to be held by
Pledgee as Collateral.
          (b) Upon the occurrence and during the continuance of a Default or an
Event of Default:
          (i) all rights of Pledgor to receive and retain the dividends,
distributions and interest payments which Pledgor would otherwise be authorized
to receive and retain pursuant to subsection (a) of this Section 4.7 shall
automatically cease, and all such rights shall thereupon become vested in
Pledgee which shall thereupon have the right to receive and hold as Pledged
Equity such dividends, distributions and interest payments;
          (ii) without limiting the generality of the foregoing, Pledgee may at
its option exercise any and all rights of conversion, exchange, subscription or
any other rights, privileges or options pertaining to any of the Pledged Equity
as if it were the absolute owner thereof, including the right to exchange, in
its discretion, any and all of the Pledged Equity upon the merger,
consolidation, reorganization, recapitalization or other adjustment of Pledgor
or any Subsidiary, or upon the exercise by Pledgor or any Subsidiary of any
right, privilege or option pertaining to any Pledged Equity, and, in connection
therewith, to deposit and deliver any and all of the Pledged Equity with any
committee, depository, transfer, agent, registrar or other designated agent upon
such terms and conditions as it may determine; and
          (iii) all dividends and interest payments which are received by
Pledgor contrary to the provisions of subsection (b)(i) of this Section 4.7
shall be received in trust for the benefit of Pledgee, shall be segregated from
other funds of Pledgor, and shall be forthwith paid over to Pledgee as Pledged
Equity in the exact form received, to be held by Pledgee as Collateral.
          (c) So long as no Default or Event of Default shall have occurred and
be continuing, Pledgor may exercise any and all voting rights pertaining to the
Pledged Equity or any part thereof for any purpose not inconsistent with the
terms of this Agreement or any other Obligation Document; provided, however,
that no vote or other right shall be exercised or action

Exhibit C-11



--------------------------------------------------------------------------------



 



taken which would have the effect of impairing the rights of the Pledgee in
respect of the Pledged Equity. At any time after the occurrence of an Event of
Default, Pledgor will permit Pledgee or its nominee, without notice, to exercise
all voting rights or other rights relating to the Pledged Equity, including,
without limitation, exchange, subscription or any other rights, privileges, or
options pertaining to the Pledged Equity as if it were the absolute owner
thereof.
     Section 4.8 Private Sale of Pledged Equity. Pledgor recognizes that Pledgee
may deem it impracticable to effect a public sale of all or any part of the
Pledged Equity and that Pledgee may, therefore, determine to make one or more
private sales of any such securities to a restricted group of purchasers who
will be obligated to agree, among other things, to acquire such securities for
their own account, for investment and not with a view to the distribution or
resale thereof. Pledgor acknowledges that any such private sale may be at prices
and on terms less favorable to the seller than the prices and other terms which
might have been obtained at a public sale and, notwithstanding the foregoing,
agrees that such private sales shall be deemed to have been made in a
commercially reasonable manner and that Pledgee shall have no obligation to
delay the sale of any such securities for the period of time necessary to permit
Pledgor or the Subsidiaries to register such securities (with no obligation of
either Pledgor or any Subsidiary to accomplish such registration) for public
sale under the Securities Act of 1933, as amended (the “Securities Act”).
Pledgor further acknowledges and agrees that any offer to sell such securities
which has been (a) publicly advertised on a bona fide basis in a newspaper or
other publication of general circulation in the financial community of New York,
New York (to the extent that such an offer may be so advertised without prior
registration under the Securities Act), or (b) made privately in the manner
described above to not less than fifteen (15) bona fide offerees shall be deemed
to involve a “public disposition” for the purposes of Section 9-610 of the Code
(or any successor or similar, applicable statutory provision) as then in effect
in the State of New York, notwithstanding that such sale may not constitute a
“public offering” under the Securities Act, and that Pledgee may, in such event,
bid for the purchase of such securities.
ARTICLE V
MISCELLANEOUS
     Section 5.1 Notices. Any notice or communication required or permitted
hereunder shall be given in writing, sent by personal delivery, by telecopy, by
delivery service with proof of delivery, or by registered or certified United
States mail, postage prepaid, addressed to the appropriate party as follows:

  To Pledgor:   Denbury Resources Inc.
5100 Tennyson Parkway, Suite 1200
Plano, Texas 75024
Attn: Phil Rykhoek
Fax No.: (972) 673-2051

Exhibit C-12



--------------------------------------------------------------------------------



 



  To Pledgee:   JPMorgan Chase Bank, N.A.,
as Administrative Agent for Banks
2200 Ross Avenue, 3rd Floor
Mail Code TX1-2911
Dallas, Texas 75201
Attn: Kimberly A. Bourgeois
Fax No.: (214) 965-3280


or to such other address or to the attention of such other individual as
hereafter shall be designated in writing by the applicable party sent in
accordance herewith. Any such notice or communication shall be deemed to have
been given (a) in the case of personal delivery or delivery service, as of the
date of first attempted delivery at the address or in the manner provided
herein, (b) in the case of telecopy, upon receipt, or (c) in the case of
registered or certified United States mail, three (3) days after deposit in the
mail.
     Section 5.2 Amendments. No amendment of any provision of this Agreement
shall be effective unless it is in writing and signed by Pledgor, Pledgee and
Majority Banks (or all Banks (and/or any other Secured Parties, as applicable)
if required pursuant to the terms of the Credit Agreement), and no waiver of any
provision of this Agreement, and no consent to any departure by Pledgor
therefrom, shall be effective unless it is in writing and signed by Pledgee and
Majority Banks (or all Banks (and/or any other Secured Parties, as applicable)
if required pursuant to the terms of the Credit Agreement), and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given and to the extent specified in such writing.
     Section 5.3 Preservation of Rights. No failure on the part of Pledgee or
any Secured Party to exercise, and no delay in exercising, any right hereunder
or under any other Obligation Document shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. Neither the
execution nor the delivery of this Agreement shall in any manner impair or
affect any other security for the Obligations. The rights and remedies of
Pledgee and Secured Parties provided herein and in the other Obligation
Documents are cumulative of and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of Pledgee and Secured Parties
under any Obligation Document against any party thereto are not conditional or
contingent on any attempt by Pledgee or Secured Parties to exercise any of its
or their rights under any other Obligation Document against such party or
against any other Person.
     Section 5.4 Unenforceability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or invalidity without
invalidating the remaining portions hereof or thereof or affecting the validity
or enforceability of such provision in any other jurisdiction.
     Section 5.5 Survival of Agreements. All representations and warranties of
Pledgor herein, and all covenants and agreements herein shall survive the
execution and delivery of this Agreement, the execution and delivery of any
other Obligation Documents and the creation of the Obligations.

Exhibit C-13



--------------------------------------------------------------------------------



 



     Section 5.6 Other Liable Party. Neither this Agreement nor the exercise by
Pledgee or any Secured Party or the failure of Pledgee or any Secured Party to
exercise any right, power or remedy conferred herein or by law shall be
construed as relieving any Other Liable Party from liability on the Obligations
or any deficiency thereon. This Agreement shall continue irrespective of the
fact that the liability of any Other Liable Party may have ceased or
irrespective of the validity or enforceability of any other Obligation Document
to which Pledgor or any Other Liable Party may be a party, and notwithstanding
the reorganization, death, incapacity or bankruptcy of any Other Liable Party,
and notwithstanding the reorganization or bankruptcy or other event or
proceeding affecting any Other Liable Party.
     Section 5.7 Binding Effect and Assignment. This Agreement creates a
continuing security interest in the Collateral and (a) shall be binding on
Pledgor and its successors and permitted assigns, and (b) shall inure, together
with all rights and remedies of Pledgee hereunder, to the benefit of Pledgee and
Secured Parties and their respective successors, transferees and assigns.
Without limiting the generality of the foregoing, Pledgee and Secured Parties
may pledge, assign or otherwise transfer any or all of their respective rights
under any or all of the Obligation Documents to any other Person, and such other
Person shall thereupon become vested with all of the benefits in respect thereof
granted herein or otherwise. None of the rights or duties of Pledgor hereunder
may be assigned or otherwise transferred without the prior written consent of
Pledgee and Majority Banks (or all Banks (and/or any other Secured Parties, as
applicable) if required pursuant to the terms of the Credit Agreement).
     Section 5.8 Termination. It is contemplated by the parties hereto that
there may be times when no Obligations are outstanding, but notwithstanding such
occurrences, this Agreement shall remain valid and shall be in full force and
effect as to subsequent outstanding Obligations. Upon the satisfaction in full
of the Obligations, upon the termination or expiration of the Credit Agreement
and any other Commitment of Banks to extend credit to Pledgor, and upon written
request for the termination hereof delivered by Pledgor to Pledgee (on behalf of
Secured Parties), this Agreement and the security interest created hereby shall
terminate and all rights to the Collateral shall revert to Pledgor. Pledgee
will, upon Pledgor’s request and at Pledgor’s expense, (a) return to Pledgor
such of the Collateral as shall not have been sold or otherwise disposed of or
applied pursuant to the terms hereof, and (b) execute and deliver to Pledgor
such documents as Pledgor shall reasonably request to evidence such termination.
     Section 5.9 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND THE LAWS OF THE
UNITED STATES OF AMERICA.
     Section 5.10 Counterparts. This Agreement may be separately executed in any
number of counterparts, all of which when so executed shall be deemed to
constitute one and the same Agreement.
     Section 5.11 Loan Paper. This Agreement is a “Loan Paper”, as defined in
the Credit Agreement, and, except as expressly provided herein to the contrary,
this Agreement is subject to all provisions of the Credit Agreement governing
the Loan Papers.
[Signature Pages to Follow]

Exhibit C-14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Pledgor has executed and delivered this Agreement, as
of the date first above written.

            DENBURY RESOURCES INC.,
a Delaware corporation
      By:           Mark C. Allen,        Chief Financial Officer       
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

     Each Subsidiary hereby acknowledges and consents to the pledge of the
Collateral and hereby agrees to observe and perform each and every provision of
this Agreement applicable to Subsidiary.

                          ,    a                        By:           Name:    
      Title:             ,    a                        By:           Name:      
    Title:        

Exhibit C-15



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF SUBSIDIARY PLEDGE AGREEMENT
     THIS PLEDGE AGREEMENT (this “Agreement”) is made as of
_______________________________, _____________________________, by
_______________________, a _____________________ (herein called “Pledgor”), in
favor of JPMORGAN CHASE BANK, N.A., as Administrative Agent for the ratable
benefit of Secured Parties (as defined below) (herein called “Pledgee”).
WITNESSETH:
     WHEREAS, Denbury Resources Inc., a Delaware corporation (“Borrower”),
JPMorgan Chase Bank, N.A., as Administrative Agent, the other agents a party
thereto, and Banks (as defined below) are parties to that certain Credit
Agreement (as may be amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”) dated as of March 9, 2010, pursuant to which Banks
have agreed to make loans and other extensions of credit to Borrower for the
purposes set forth therein; and
     WHEREAS, it is a condition precedent to the extension, and/or continued
extension, of credit by Banks pursuant to the Credit Agreement that, among other
things, Pledgor shall have executed and delivered to Pledgee a pledge agreement
granting to Pledgee, for the benefit of Secured Parties, a security interest in
the Collateral (as defined herein); and
     WHEREAS, the board of directors of Pledgor has determined that Pledgor’s
execution, delivery and performance of this Agreement may reasonably be expected
to benefit Pledgor, directly or indirectly, and are in the best interests of
Pledgor.
     NOW, THEREFORE, in consideration of the premises and in order to induce
Banks to extend credit under the Credit Agreement, Pledgor hereby agrees with
Pledgee as follows:
ARTICLE I
DEFINITIONS AND REFERENCES
     Section 1.1 General Definitions. As used herein, the terms defined above
shall have the meanings indicated above, and the following terms shall have the
following meanings:
     “Bank” means any financial institution reflected on Schedule 1.1 to the
Credit Agreement and its successors and assigns, and “Banks” shall mean all
Banks.
     “Code” means the Uniform Commercial Code in effect in the State of New York
on the date hereof.
     “Collateral” means all property of whatever type, in which Pledgee at any
time has a security interest pursuant to Section 2.1.
     “Commitment” means the agreement or commitment by Banks to make loans or
otherwise extend credit to Borrower under the Credit Agreement, and any other
agreement,

Exhibit D-1



--------------------------------------------------------------------------------



 



commitment, statement of terms or other document contemplating the making of
loans or advances or other extension of credit by Banks to or for the account of
Borrower which is now or at any time hereafter intended to be secured by the
Collateral under this Agreement.
     “Equity” means shares of capital stock or a partnership, profits, capital
or member interest, or options, warrants or any other right to substitute for or
otherwise acquire the capital stock or a partnership, profits, capital or member
interest of any Subsidiary.
     “Obligation Documents” means the Credit Agreement, the Notes, the Loan
Papers, each Facility Guarantee now or hereafter executed, and all other
documents and instruments under, by reason of which, or pursuant to which, any
or all of the Obligations are evidenced, governed, secured, or otherwise dealt
with, and all other agreements, certificates, and other documents, instruments
and writings heretofore or hereafter delivered in connection herewith or
therewith.
     “Obligations” means all present and future indebtedness, obligations and
liabilities of whatever type which are or shall be secured pursuant to
Section 2.2.
     “Other Liable Party” means any Person, including Borrower and each
Subsidiary (other than Pledgor), who may now or may at any time hereafter be
primarily or secondarily liable for any of the Obligations or who may now or may
at any time hereafter have granted to Pledgee or Banks a Lien upon any property
as security for the Obligations.
     “Pledged Equity” has the meaning given it in Section 2.1(a).
     “Secured Parties” means, collectedly, Banks, Letter of Credit Issuer, Bond
Purchaser and any Affiliate of any Bank to which Obligations are owed by any
Credit Party.
     “Subsidiary” has the meaning given it in Section 2.1(a).
     Section 1.2 Other Definitions. Reference is hereby made to the Credit
Agreement for a statement of the terms thereof. All capitalized terms used in
this Agreement which are defined in the Credit Agreement and not otherwise
defined herein shall have the same meanings herein as set forth therein. All
terms used in this Agreement which are defined in the Code and not otherwise
defined herein or in the Credit Agreement shall have the same meanings herein as
set forth in the Code, except where the context otherwise requires.
     Section 1.3 Exhibits. All exhibits attached to this Agreement are a part
hereof for all purposes.
     Section 1.4 Amendment of Defined Instruments. Unless the context otherwise
requires or unless otherwise provided herein, references in this Agreement to a
particular agreement, instrument or document also refer to and include all
renewals, extensions, amendments, modifications, supplements or restatements of
any such agreement, instrument or document, provided that nothing contained in
this Section 1.4 shall be construed to authorize any Person to execute or enter
into any such renewal, extension, amendment, modification, supplement or
restatement.

Exhibit D-2



--------------------------------------------------------------------------------



 



     Section 1.5 References and Titles. All references in this Agreement to
Exhibits, Articles, Sections, subsections, and other subdivisions refer to the
Exhibits, Articles, Sections, subsections and other subdivisions of this
Agreement unless expressly provided otherwise. Titles appearing at the beginning
of any subdivision are for convenience only and do not constitute any part of
any such subdivision and shall be disregarded in construing the language
contained in this Agreement. The words “this Agreement,” “herein,” “hereof,”
“hereby,” “hereunder” and words of similar import refer to this Agreement as a
whole and not to any particular subdivision unless expressly so limited. The
phrases “this Section” and “this subsection” and similar phrases refer only to
the Sections or subsections hereof in which the phrase occurs. The word “or” is
not exclusive, and the word “including” (in all of its forms) means “including
without limitation”. Pronouns in masculine, feminine and neuter gender shall be
construed to include any other gender, and words in the singular form shall be
construed to include the plural and vice versa unless the context otherwise
requires.
ARTICLE II
SECURITY INTEREST
     Section 2.1 Grant of Security Interest. As collateral security for all of
the Obligations, Pledgor hereby pledges and assigns to Pledgee and grants to
Pledgee a continuing first priority security interest for the ratable benefit of
Secured Parties in and to all of the following rights, interests and property:
          (a) all of the issued and outstanding Equity of _____________________,
a _________________ and _______________________, a _______________________
(collectively referred to herein as the “Subsidiaries” and individually as a
“Subsidiary”) now owned or hereafter acquired by Pledgor, including, without
limitation, the Equity of each Subsidiary owned by Pledgor on the date hereof
(all of the foregoing being herein sometimes called the “Pledged Equity”);
          (b) any and all proceeds or other sums arising from or by virtue of,
and all dividends and distributions (cash or otherwise) payable and/or
distributable with respect to, all or any of the Pledged Equity; and
          (c) all cash, securities, dividends and other property at any time and
from time to time receivable or otherwise distributed in respect of or in
exchange for any or all of the Pledged Equity and any other property substituted
or exchanged therefor.
     Section 2.2 Obligations Secured. The security interest created hereby in
the Collateral constitutes continuing collateral security for all of the
following obligations, indebtedness and liabilities, whether now existing or
hereafter incurred:
          (a) Credit Agreement Indebtedness. The payment by Borrower, as and
when due and payable, of all amounts from time to time owing by Borrower under
or in respect of the Credit Agreement, the Notes or any of the other Obligation
Documents.
          (b) Renewals. All renewals, extensions, amendments, modifications,
supplements, or restatements of, or substitutions for, any of the foregoing.

Exhibit D-3



--------------------------------------------------------------------------------



 



          (c) Performance. The due performance and observance by Borrower and
Pledgor of their obligations (including those referred to in Section 2.2(a)) in
from time to time existing under or in respect of any of the Obligation
Documents.
          (d) Hedge Transactions. The payment and performance of any and all
present or future obligations of any Credit Party according to the terms of any
present or future Hedge Transaction, including, without limitation, any present
or future swap agreements, cap, floor, collar, exchange, transaction, forward
agreement or other exchange or protection agreements relating to crude oil,
natural gas or other Hydrocarbons, or any option with respect to any such
transaction now existing or hereafter entered into between and/or among any
Credit Party, Pledgee, any Bank or any affiliate of any of the foregoing, but
excluding any additional transactions or confirmations entered into (1) after
such Bank (or Affiliate thereof) ceases to be a Bank or an Affiliate of a Bank
or (2) after assignment by such Bank (or Affiliate thereof) to a third party
that is not a Bank or an Affiliate of a Bank.
          (e) Bank Products. The payment and performance of any and all present
or future obligations of any Credit Party according to the terms of any present
or future Bank Products.
ARTICLE III
REPRESENTATIONS, WARRANTIES AND COVENANTS
     Section 3.1 Representations and Warranties. Pledgor represents and warrants
as follows:
          (a) Ownership and Liens. Pledgor has good and marketable title to the
Collateral (other than the Pledged Equity) free and clear of all Liens,
encumbrances or adverse claims, except for the security interest created by this
Agreement. No effective financing statement or other instrument similar in
effect covering all or any part of the Collateral is on file in any recording
office except such as have been filed in favor of Pledgee relating to this
Agreement.
          (b) No Conflicts or Consents. Neither the ownership or the intended
use of the Collateral by Pledgor, nor the grant of the security interest by
Pledgor to Pledgee herein, nor the exercise by Pledgee of its rights or remedies
hereunder, will (i) conflict with any provision of (A) any domestic or foreign
law, statute, rule or regulation, (B) the certificate of limited partnership,
partnership agreement, or other organizational documents of any Subsidiary, or
(C) any agreement, judgment, license, order or permit applicable to or binding
upon Pledgor or any Subsidiary; or (ii) result in or require the creation of any
Lien, charge or encumbrance upon any assets or properties of Pledgor except as
expressly contemplated in the Obligation Documents. Except as expressly
contemplated in the Obligation Documents, no consent, approval, authorization or
order of, and no notice to or filing with, any court, Governmental Authority,
any Subsidiary, or third party is required in connection with the grant by
Pledgor of the security interest herein, or the exercise by Pledgee of its
rights and remedies hereunder.
          (c) Security Interest. Pledgor has and will have at all times full
right, power and authority to grant a security interest in the Collateral to
Pledgee in the manner provided

Exhibit D-4



--------------------------------------------------------------------------------



 



herein, free and clear of any Lien, adverse claim, or encumbrance. This
Agreement creates a valid and binding security interest in favor of Pledgee in
the Collateral securing the Obligations. The taking possession by Pledgee (for
the ratable benefit of Secured Parties) of all certificates, instruments and
cash constituting Collateral from time to time and the filing of the financing
statements delivered concurrently herewith by Pledgor to Pledgee will perfect,
and establish the first priority of, Pledgee’s security interest hereunder in
the Collateral securing the Obligations. No further or subsequent filing,
recording, registration, other public notice or other action is necessary or
desirable to perfect or otherwise continue, preserve or protect such security
interest except for continuation statements or filings as contemplated in
Section 3.3(b).
          (d) Pledged Equity. (i) Pledgor is the legal and beneficial owner of
the Pledged Equity; (ii) the Pledged Equity is duly authorized and issued, fully
paid and non-assessable (as applicable), and all documentary, stamp or other
Taxes or fees owing in connection with the issuance, transfer and/or pledge
thereof hereunder have been paid; (iii) no dispute, right of setoff,
counterclaim or defense exists with respect to all or any part of the Pledged
Equity; (iv) the Pledged Equity is free and clear of all Liens, options,
warrants, puts, calls or other rights of third Persons, and restrictions, other
than (A) those Liens arising under this Agreement or any other of the Loan
Papers and Liens for Taxes not yet due and payable, (B) restrictions on
transferability imposed by applicable state and federal securities Laws, and
(C) restrictions under the organizational documents of the Subsidiaries;
(v) Pledgor has full right and authority to pledge the Pledged Equity for the
purposes and upon the terms set out herein; (vi) certificates (as applicable)
representing the Pledged Equity have been delivered to Pledgee, together with a
duly executed blank stock power for each certificate; and (vii) no Subsidiary
has issued, and there are not outstanding, any options, warrants or other rights
to acquire Equity of any Subsidiary.
     Section 3.2 Affirmative Covenants. Unless Pledgee shall otherwise consent
in writing, Pledgor will at all times comply with the covenants contained in
this Section 3.2 from the date hereof and so long as any part of the Obligations
or Commitments is outstanding.
          (a) Ownership and Liens. Pledgor will maintain good and marketable
title to all Collateral free and clear of all Liens, encumbrances or adverse
claims, except for (i) the first priority security interest created by this
Agreement, (ii) the security interests and other encumbrances expressly
permitted by the Credit Agreement, and (iii) restrictions on transferability
imposed by applicable state and federal securities Laws. Pledgor will cause to
be terminated any financing statement or other registration with respect to the
Collateral, except such as may exist or as may have been filed in favor of
Pledgee. Pledgor will defend Pledgee’s right, title and special property and
security interest in and to the Collateral against the claims of any Person.
          (b) Further Assurances. Pledgor will at any time and from time to time
promptly execute and deliver all further instruments and documents and take all
further action that may be necessary or desirable or that Pledgee may request in
order (i) to perfect and protect the security interest created or purported to
be created hereby and the first priority of such security interest; (ii) to
enable Pledgee to exercise and enforce its rights and remedies hereunder in
respect of the Collateral; or (iii) to otherwise effect the purposes of this
Agreement, including: (A) executing and filing such financing or continuation
statements, or amendments thereto, as

Exhibit D-5



--------------------------------------------------------------------------------



 



may be necessary or desirable or that Pledgee may request in order to perfect
and preserve the security interest created or purported to be created hereby,
and (B) furnishing to Pledgee from time to time statements and schedules further
identifying and describing the Collateral and such other reports in connection
with the Collateral as Pledgee may reasonably request, all in reasonable detail.
          (c) Delivery of Pledged Equity. All certificates, instruments and
writings evidencing the Pledged Equity shall be delivered to Pledgee on or prior
to the execution and delivery of this Agreement. All certificates, instruments
and writings hereafter evidencing or constituting Pledged Equity shall be
delivered to Pledgee promptly upon the receipt thereof by or on behalf of
Pledgor. All Pledged Equity shall be held by or on behalf of Pledgee pursuant
hereto and shall be delivered in the same manner and with the same effect as
described in Section 2.1 and Section 3.1. Upon delivery, such Equity shall
thereupon constitute “Pledged Equity” and shall be subject to the Liens herein
created, for the purposes and upon the terms and conditions set forth in this
Agreement and the other Loan Papers.
          (d) Proceeds of Pledged Equity. If Pledgor shall receive, by virtue of
its being or having been an owner of any Pledged Equity, any (i) Equity
(including any certificate representing any Equity or distribution in connection
with any increase or reduction of capital, reorganization, reclassification,
merger, consolidation, sale of assets, or spinoff or split-off), promissory note
or other instrument or writing; (ii) option or right, whether as an addition to,
substitution for, or in exchange for, any Pledged Equity or otherwise;
(iii) dividends or other distributions payable in cash (except such dividends or
other distributions permitted to be retained by Pledgor pursuant to Section 4.7)
or in securities or other property; (iv) dividends or other distributions in
connection with a partial or total liquidation or dissolution (except such
dividends or other distributions permitted to be retained by Pledgor pursuant to
Section 4.7); or (v) dividends or other distributions in connection with a
reduction of capital, capital surplus or paid-in surplus, Pledgor shall receive
the same in trust for the benefit of Pledgee, shall segregate it from Pledgor’s
other property, and shall promptly deliver it to Pledgee in the exact form
received, with any necessary endorsement or appropriate stock powers duly
executed in blank, to be held by Pledgee as Collateral.
          (e) Status of Pledged Equity. The certificates evidencing the Pledged
Equity (as applicable) shall at all times be valid and genuine and shall not be
altered. The Pledged Equity at all times shall be duly authorized, validly
issued, fully paid, and non-assessable (as applicable), shall not be issued in
violation of the pre-emptive rights of any Person or of any agreement by which
Pledgor or any Subsidiary is bound, and, except for the bylaws or other
organizational documents of each Subsidiary, shall not be subject to any
restrictions or conditions with respect to the transfer, voting or capital of
any Pledged Equity.
     Section 3.3 Negative Covenants. Unless Pledgee shall otherwise consent in
writing, Pledgor will at all times comply with the covenants contained in this
Section 3.3 from the date hereof and so long as any part of the Obligations or
the Commitments is outstanding.
     (a) Transfer or Encumbrance. Except as expressly permitted by the Credit
Agreement, Pledgor will not sell, assign (by operation of law or otherwise),
transfer, exchange, lease or otherwise dispose of any of the Collateral, nor
will Pledgor grant a Lien upon or execute,

Exhibit D-6



--------------------------------------------------------------------------------



 



file or record any financing statement or other registration with respect to the
Collateral (other than the security interests created by this Agreement), nor
will Pledgor allow any such Lien, financing statement, or other registration to
exist or deliver actual or constructive possession of the Collateral to any
other Person other than Liens in favor of Pledgee.
          (b) Financing Statement Filings. Pledgor recognizes that financing
statements pertaining to the Collateral have been or may be filed where Pledgor
maintains any Collateral, has its records concerning any Collateral, has its
chief executive office or chief place of business, or has its principal place of
residence. Without limitation of any other covenant herein, Pledgor will not
cause or permit any change to be made in its name, identity or corporate
structure, or any change to be made to a jurisdiction other than as represented
in Section 3.1 in (i) the location of any records concerning any Collateral, or
(ii) in the location of its chief executive office, chief place of business or
principal place of residence, unless Pledgor shall have notified Pledgee of such
change at least thirty (30) days prior to the effective date of such change, and
shall have first taken all action required by Pledgee for the purpose of further
perfecting or protecting the security interest in favor of Pledgee in the
Collateral. In any notice furnished pursuant to this subsection, Pledgor will
expressly state that the notice is required by this Agreement and contains facts
that may require additional filings of financing statements or other notices for
the purposes of continuing perfection of Pledgee’s security interest in the
Collateral.
          (c) Impairment of Security Interest. Pledgor will not take or fail to
take any action which would in any manner impair the enforceability of Pledgee’s
security interest in any Collateral.
          (d) Restrictions on Pledged Equity. Except for the partnership
agreement or other charter or organizational documents of each Subsidiary,
Pledgor will not enter into any agreement creating, or otherwise permit to
exist, any restriction or condition upon the transfer, voting or control of any
Pledged Equity.
ARTICLE IV
REMEDIES, POWERS AND AUTHORIZATIONS
     Section 4.1 Provisions Concerning the Collateral.
          (a) Additional Financing Statement Filings. Pledgor hereby authorizes
Pledgee to file, without the signature of Pledgor where permitted by law, one
(1) or more financing or continuation statements, and amendments thereto,
relating to the Collateral. Pledgor further agrees that a carbon, photographic
or other reproduction of this Agreement or any financing statement describing
any Collateral is sufficient as a financing statement and may be filed in any
jurisdiction Pledgee may deem appropriate.
          (b) Power of Attorney. Pledgor hereby irrevocably appoints Pledgee as
Pledgor’s attorney-in-fact and proxy, with full authority in the place and stead
of Pledgor and in the name of Pledgor or otherwise, from time to time in
Pledgee’s discretion, to take any action (except for the exercise of any voting
rights pertaining to the Pledged Equity or any part thereof) and to execute any
instrument, certificate or notice which Pledgee may deem necessary or advisable
to accomplish the purposes of this Agreement including: (i) to request or
instruct

Exhibit D-7



--------------------------------------------------------------------------------



 



Pledgor or any Subsidiary (and each registrar, transfer agent, or similar Person
acting on behalf of Pledgor or any Subsidiary) to register the pledge or
transfer of the Collateral to Pledgee; (ii) to otherwise give notification to
Pledgor, any Subsidiary, registrar, transfer agent, financial intermediary, or
other Person of Pledgee’s security interests hereunder; (iii) to ask, demand,
collect, sue for, recover, compound, receive and give acquittance and receipts
for moneys due and to become due under or in respect of any of the Collateral;
(iv) to receive, indorse and collect any drafts or other instruments, documents
and chattel paper; and (v) to file any claims or take any action or institute
any proceedings which Pledgee may deem necessary or desirable for the collection
of any of the Collateral or otherwise to enforce the rights of Pledgee with
respect to any of the Collateral.
          (c) Performance by Pledgee. If Pledgor fails to perform any agreement
or obligation contained herein, Pledgee may itself perform, or cause performance
of, such agreement or obligation, and the expenses of Pledgee incurred in
connection therewith shall be payable by Pledgor under Section 4.4.
          (d) Collection Rights. Pledgee shall have the right at any time, upon
the occurrence and during the continuance of a Default or an Event of Default,
to notify any or all obligors (including any Subsidiary) under any accounts or
general intangibles included among the Collateral of the assignment thereof to
Pledgee and to direct such obligors to make payment of all amounts due or to
become due to Pledgor thereunder directly to Pledgee and, upon such notification
and at the expense of Pledgor or Borrower and to the extent permitted by law, to
enforce collection thereof and to adjust, settle or compromise the amount or
payment thereof, in the same manner and to the same extent as Pledgor could have
done. After Pledgor receives notice that Pledgee has given any notice referred
to above in this subsection, (i) all amounts and proceeds (including instruments
and writings) received by Pledgor in respect of such accounts or general
intangibles shall be received in trust for the benefit of Pledgee hereunder,
shall be segregated from other funds of Pledgor and shall be forthwith paid over
to Pledgee in the same form as so received (with any necessary endorsement) to
be held as cash collateral and (A) released to Pledgor upon the remedy of all
Defaults or Events of Default, or (B) if any Event of Default shall have
occurred and be continuing, applied as specified in Section 4.3; and
(ii) Pledgor will not adjust, settle or compromise the amount or payment of any
such account or general intangible or release wholly or partly any account
debtor or obligor thereof (including Borrower) or allow any credit or discount
thereon.
     Section 4.2 Event of Default Remedies. If an Event of Default shall have
occurred and be continuing, Pledgee may from time to time in its discretion,
without limitation and without notice except as expressly provided below:
          (a) exercise in respect of the Collateral, in addition to other rights
and remedies provided for herein, under the other Obligation Documents or
otherwise available to it, all the rights and remedies of a secured party on
default under the Code (whether or not the Code applies to the affected
Collateral);
          (b) require Pledgor to, and Pledgor hereby agrees that it will upon
request of Pledgee forthwith, assemble all or part of the Collateral as directed
by Pledgee and make it

Exhibit D-8



--------------------------------------------------------------------------------



 



available to Pledgee at a place to be designated by Pledgee which is reasonably
convenient to both parties;
          (c) reduce its claim to judgment against Pledgor or foreclose or
otherwise enforce, in whole or in part, the security interest created hereby by
any available judicial procedure;
          (d) dispose of, at its office, on the premises of Pledgor or
elsewhere, all or any part of the Collateral, as a unit or in parcels, by public
or private proceedings, and by way of one or more contracts (it being agreed
that the sale of any part of the Collateral shall not exhaust Pledgee’s power of
sale, but sales may be made from time to time, and at any time, until all of the
Collateral has been sold or until the Obligations have been paid and performed
in full), and at any such sale it shall not be necessary to exhibit any of the
Collateral;
          (e) buy (or allow any Secured Party to buy) the Collateral, or any
part thereof, at any public sale;
          (f) buy (or allow any Secured Party to buy) the Collateral, or any
part thereof, at any private sale if the Collateral is of a type customarily
sold in a recognized market or is of a type which is the subject of widely
distributed standard price quotations; and
          (g) apply by appropriate judicial proceedings for appointment of a
receiver for the Collateral, or any part thereof, and Pledgor hereby consents to
any such appointment.
Pledgor agrees that, to the extent notice of sale shall be required by law, at
least ten (10) days’ notice to Pledgor of the time and place of any public sale
or the time after which any private sale is to be made shall constitute
reasonable notification. Pledgee shall not be obligated to make any sale of
Collateral regardless of notice of sale having been given. Pledgee may adjourn
any public or private sale from time to time by announcement at the time and
place fixed therefor, and such sale may, without further notice, be made at the
time and place to which it was so adjourned.
     Section 4.3 Application of Proceeds. If any Event of Default shall have
occurred and be continuing, Pledgee may in its discretion apply any cash held by
Pledgee as Collateral, and any cash proceeds received by Pledgee in respect of
any sale of, collection from, or other realization upon all or any part of the
Collateral, in the order and manner contemplated by Section 3.2 of the Credit
Agreement.
     Section 4.4 Release and Expenses. In addition to, and not in qualification
of, any similar obligations under other Obligation Documents:
          (a) Pledgor agrees to release and forever discharge Pledgee and each
Secured Party from and against any and all claims, losses and liabilities
growing out of or resulting from this Agreement (including enforcement of this
Agreement). The foregoing release and discharge shall apply whether or not such
claims, losses and liabilities are in any way or to any extent owed, in whole or
in part, under any claim or theory of strict liability or are, to any extent
caused, in whole or in part, by any negligent act or omission of any kind by
Pledgee or any Secured Party.

Exhibit D-9



--------------------------------------------------------------------------------



 



          (b) Borrower or Pledgor will upon demand pay to Pledgee the amount of
any and all costs and expenses, including the reasonable fees and disbursements
of Pledgee’s counsel and of any experts and agents, which Pledgee may incur in
connection with (i) the transactions which give rise to this Agreement; (ii) the
preparation of this Agreement and the perfection and preservation of the
security interest created under this Agreement; (iii) the administration of this
Agreement; (iv) the custody, preservation, use or operation of, or the sale of,
collection from, or other realization upon, any Collateral; (v) the exercise or
enforcement of any of the rights of Pledgee hereunder; or (vi) the failure by
Pledgor to perform or observe any of the provisions hereof, except expenses
resulting from Pledgee’s gross negligence or willful misconduct.
     Section 4.5 Non-Judicial Remedies. In granting to Pledgee the power to
enforce its rights hereunder without prior judicial process or judicial hearing,
Pledgor expressly waives, renounces and knowingly relinquishes any legal right
which might otherwise require Pledgee to enforce its rights by judicial process.
In so providing for non-judicial remedies, Pledgor recognizes and concedes that
such remedies are consistent with the usage of trade, are responsive to
commercial necessity, and are the result of a bargain at arm’s length. Nothing
herein is intended to prevent Pledgee or Pledgor from resorting to judicial
process at either party’s option.
     Section 4.6 Other Recourse. Pledgor waives any right to require Pledgee or
Secured Parties to proceed against any other Person, exhaust any Collateral or
other security for the Obligations, or to have any Other Liable Party joined
with Pledgor in any suit arising out of the Obligations or this Agreement, or
pursue any other remedy in Pledgee’s power. Pledgor further waives any and all
notice of acceptance of this Agreement and of the creation, modification,
rearrangement, renewal or extension for any period of any of the Obligations
from time to time. Pledgor further waives any defense arising by reason of any
disability or other defense of any Other Liable Party or by reason of the
cessation from any cause whatsoever of the liability of any Other Liable Party.
Until all of the Obligations shall have been paid in full, Pledgor shall have no
right to subrogation and Pledgor waives the right to enforce any remedy which
Pledgee or any Secured Party has or may hereafter have against any Other Liable
Party, and waives any benefit of and any right to participate in any other
security whatsoever now or hereafter held by Pledgee. Pledgor authorizes Pledgee
and each Secured Party, without notice or demand and without any reservation of
rights against Pledgor and without affecting Pledgor’s liability hereunder or on
the Obligations, from time to time to (a) take or hold any other property of any
type from any other Person as security for the Obligations, and exchange,
enforce, waive and release any or all of such other property; (b) renew, extend
for any period, accelerate, modify, compromise, settle or release any of the
obligations of any Other Liable Party in respect to any or all of the
Obligations or other security for the Obligations; (c) waive, enforce, modify,
amend or supplement any of the provisions of any Obligation Document with any
Person other than Pledgor; and (d) release or substitute any Other Liable Party.
     Section 4.7 Voting Rights, Dividends Etc. in Respect of Pledged Equity.
          (a) So long as no Default or Event of Default shall have occurred and
be continuing (or will occur in connection with or as a result of any of the
following), Pledgor may receive and retain any and all dividends, distributions
or interest paid in respect of the Pledged Equity (1) in accordance with
Section 9.2 of the Credit Agreement and/or (2) in connection with

Exhibit D-10



--------------------------------------------------------------------------------



 



a partial or total liquidation or dissolution of any Subsidiary in accordance
with Section 9.4(b) of the Credit Agreement; provided, however, that any and all
          (i) dividends, distributions and interest paid or payable other than
in cash in respect of, and instruments and other property received, receivable
or otherwise distributed in respect of or in exchange for, any Pledged Equity,
          (ii) dividends and other distributions paid or payable in cash in
respect of any Pledged Equity in connection with a reduction of capital, capital
surplus or paid-in surplus, and
          (iii) cash paid, payable or otherwise distributed in redemption of, or
in exchange for, any Pledged Equity,
shall be, and shall forthwith be delivered to Pledgee to hold as, Pledged Equity
and shall, if received by Pledgor, be received in trust for the benefit of
Pledgee, be segregated from the other property or funds of Pledgor, and be
forthwith delivered to Pledgee in the exact form received with any necessary
endorsement or appropriate stock powers duly executed in blank, to be held by
Pledgee as Collateral.
          (b) Upon the occurrence and during the continuance of a Default or an
Event of Default:
          (i) all rights of Pledgor to receive and retain the dividends,
distributions and interest payments which Pledgor would otherwise be authorized
to receive and retain pursuant to subsection (a) of this Section 4.7 shall
automatically cease, and all such rights shall thereupon become vested in
Pledgee which shall thereupon have the right to receive and hold as Pledged
Equity such dividends, distributions and interest payments;
          (ii) without limiting the generality of the foregoing, Pledgee may at
its option exercise any and all rights of conversion, exchange, subscription or
any other rights, privileges or options pertaining to any of the Pledged Equity
as if it were the absolute owner thereof, including the right to exchange, in
its discretion, any and all of the Pledged Equity upon the merger,
consolidation, reorganization, recapitalization or other adjustment of Pledgor
or any Subsidiary, or upon the exercise by Pledgor or any Subsidiary of any
right, privilege or option pertaining to any Pledged Equity, and, in connection
therewith, to deposit and deliver any and all of the Pledged Equity with any
committee, depository, transfer, agent, registrar or other designated agent upon
such terms and conditions as it may determine; and
          (iii) all dividends and interest payments which are received by
Pledgor contrary to the provisions of subsection (b)(i) of this Section 4.7
shall be received in trust for the benefit of Pledgee, shall be segregated from
other funds of Pledgor, and shall be forthwith paid over to Pledgee as Pledged
Equity in the exact form received, to be held by Pledgee as Collateral.

Exhibit D-11



--------------------------------------------------------------------------------



 



          (c) So long as no Default or Event of Default shall have occurred and
be continuing, Pledgor may exercise any and all voting rights pertaining to the
Pledged Equity or any part thereof for any purpose not inconsistent with the
terms of this Agreement or any other Obligation Document; provided, however,
that no vote or other right shall be exercised or action taken which would have
the effect of impairing the rights of the Pledgee in respect of the Pledged
Equity. At any time after the occurrence of an Event of Default, Pledgor will
permit Pledgee or its nominee, without notice, to exercise all voting rights or
other rights relating to the Pledged Equity, including, without limitation,
exchange, subscription or any other rights, privileges, or options pertaining to
the Pledged Equity as if it were the absolute owner thereof.
     Section 4.8 Private Sale of Pledged Equity. Pledgor recognizes that Pledgee
may deem it impracticable to effect a public sale of all or any part of the
Pledged Equity and that Pledgee may, therefore, determine to make one or more
private sales of any such securities to a restricted group of purchasers who
will be obligated to agree, among other things, to acquire such securities for
their own account, for investment and not with a view to the distribution or
resale thereof. Pledgor acknowledges that any such private sale may be at prices
and on terms less favorable to the seller than the prices and other terms which
might have been obtained at a public sale and, notwithstanding the foregoing,
agrees that such private sales shall be deemed to have been made in a
commercially reasonable manner and that Pledgee shall have no obligation to
delay the sale of any such securities for the period of time necessary to permit
Pledgor or any Subsidiary to register such securities (with no obligation of
either Pledgor or any Subsidiary to accomplish such registration) for public
sale under the Securities Act of 1933, as amended (the “Securities Act”).
Pledgor further acknowledges and agrees that any offer to sell such securities
which has been (a) publicly advertised on a bona fide basis in a newspaper or
other publication of general circulation in the financial community of New York,
New York (to the extent that such an offer may be so advertised without prior
registration under the Securities Act), or (b) made privately in the manner
described above to not less than fifteen (15) bona fide offerees shall be deemed
to involve a “public disposition” for the purposes of Section 9-610 of the Code
(or any successor or similar, applicable statutory provision) as then in effect
in the State of New York, notwithstanding that such sale may not constitute a
“public offering” under the Securities Act, and that Pledgee may, in such event,
bid for the purchase of such securities.
ARTICLE V
MISCELLANEOUS
     Section 5.1 Notices. Any notice or communication required or permitted
hereunder shall be given in writing, sent by personal delivery, by telecopy, by
delivery service with proof of delivery, or by registered or certified United
States mail, postage prepaid, addressed to the appropriate party as follows:

  To Pledgor:   
 
      c/o Denbury Resources Inc.
5100 Tennyson Parkway, Suite 1200
Plano, Texas 75024
Attn:        Phil Rykhoek
Fax No.:   (972) 673-2051

Exhibit D-12



--------------------------------------------------------------------------------



 



  To Pledgee:    JPMorgan Chase Bank, N.A.,
   as Administrative Agent for Banks
2200 Ross Avenue, 3rd Floor
Mail Code TX1-2911
Dallas, Texas 75201
Attn:        Kimberly A. Bourgeois
Fax No.:   (214) 965-3280

or to such other address or to the attention of such other individual as
hereafter shall be designated in writing by the applicable party sent in
accordance herewith. Any such notice or communication shall be deemed to have
been given (a) in the case of personal delivery or delivery service, as of the
date of first attempted delivery at the address or in the manner provided
herein, (b) in the case of telecopy, upon receipt, or (c) in the case of
registered or certified United States mail, three (3) days after deposit in the
mail.
     Section 5.2 Amendments. No amendment of any provision of this Agreement
shall be effective unless it is in writing and signed by Pledgor, Pledgee and
Majority Banks (or all Banks (and/or any other Secured Parties, as applicable)
if required pursuant to the terms of the Credit Agreement), and no waiver of any
provision of this Agreement, and no consent to any departure by Pledgor
therefrom, shall be effective unless it is in writing and signed by Pledgee and
Majority Banks (or all Banks (and/or any other Secured Parties, as applicable)
if required pursuant to the terms of the Credit Agreement), and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given and to the extent specified in such writing.
     Section 5.3 Preservation of Rights. No failure on the part of Pledgee or
any Secured Party to exercise, and no delay in exercising, any right hereunder
or under any other Obligation Document shall operate as a waiver thereof; nor
shall any single or partial exercise of any such right preclude any other or
further exercise thereof or the exercise of any other right. Neither the
execution nor the delivery of this Agreement shall in any manner impair or
affect any other security for the Obligations. The rights and remedies of
Pledgee and Secured Parties provided herein and in the other Obligation
Documents are cumulative of and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of Pledgee and Secured Parties
under any Obligation Document against any party thereto are not conditional or
contingent on any attempt by Pledgee or Secured Parties to exercise any of its
or their rights under any other Obligation Document against such party or
against any other Person.
     Section 5.4 Unenforceability. Any provision of this Agreement which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or invalidity without
invalidating the remaining portions hereof or thereof or affecting the validity
or enforceability of such provision in any other jurisdiction.
     Section 5.5 Survival of Agreements. All representations and warranties of
Pledgor herein, and all covenants and agreements herein shall survive the
execution and delivery of this Agreement, the execution and delivery of any
other Obligation Documents and the creation of the Obligations.

Exhibit D-13



--------------------------------------------------------------------------------



 



     Section 5.6 Other Liable Party. Neither this Agreement nor the exercise by
Pledgee or any Secured Party or the failure of Pledgee or any Secured Party to
exercise any right, power or remedy conferred herein or by law shall be
construed as relieving any Other Liable Party from liability on the Obligations
or any deficiency thereon. This Agreement shall continue irrespective of the
fact that the liability of any Other Liable Party may have ceased or
irrespective of the validity or enforceability of any other Obligation Document
to which Pledgor or any Other Liable Party may be a party, and notwithstanding
the reorganization, death, incapacity or bankruptcy of any Other Liable Party,
and notwithstanding the reorganization or bankruptcy or other event or
proceeding affecting any Other Liable Party.
     Section 5.7 Binding Effect and Assignment. This Agreement creates a
continuing security interest in the Collateral and (a) shall be binding on
Pledgor and its successors and permitted assigns, and (b) shall inure, together
with all rights and remedies of Pledgee hereunder, to the benefit of Pledgee and
Secured Parties and their respective successors, transferees and assigns.
Without limiting the generality of the foregoing, Pledgee and Secured Parties
may pledge, assign or otherwise transfer any or all of their respective rights
under any or all of the Obligation Documents to any other Person, and such other
Person shall thereupon become vested with all of the benefits in respect thereof
granted herein or otherwise. None of the rights or duties of Pledgor hereunder
may be assigned or otherwise transferred without the prior written consent of
Pledgee and Majority Banks (or all Banks (and/or any other Secured Parties, as
applicable) if required pursuant to the terms of the Credit Agreement).
     Section 5.8 Termination. It is contemplated by the parties hereto that
there may be times when no Obligations are outstanding, but notwithstanding such
occurrences, this Agreement shall remain valid and shall be in full force and
effect as to subsequent outstanding Obligations. Upon the satisfaction in full
of the Obligations, upon the termination or expiration of the Credit Agreement
and any other Commitment of Banks to extend credit to Borrower, and upon written
request for the termination hereof delivered by Pledgor to Pledgee (on behalf of
Secured Parties), this Agreement and the security interest created hereby shall
terminate and all rights to the Collateral shall revert to Pledgor. Pledgee
will, upon Pledgor’s request and at Pledgor’s expense, (a) return to Pledgor
such of the Collateral as shall not have been sold or otherwise disposed of or
applied pursuant to the terms hereof, and (b) execute and deliver to Pledgor
such documents as Pledgor shall reasonably request to evidence such termination.
     Section 5.9 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK AND THE LAWS OF THE
UNITED STATES OF AMERICA.
     Section 5.10 Counterparts. This Agreement may be separately executed in any
number of counterparts, all of which when so executed shall be deemed to
constitute one and the same Agreement.
     Section 5.11 Loan Paper. This Agreement is a “Loan Paper”, as defined in
the Credit Agreement, and, except as expressly provided herein to the contrary,
this Agreement is subject to all provisions of the Credit Agreement governing
the Loan Papers.
[Signature Pages to Follow]

Exhibit D-14



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Pledgor has executed and delivered this Agreement, as
of the date first above written.

              ,    a                   By:           Name:           Title:    
        JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
      By:           Name:           Title:        

     Each Subsidiary hereby acknowledges and consents to the pledge of the
Collateral and hereby agrees to observe and perform each and every provision of
this Agreement applicable to Subsidiary.

              ,    a               By:           Name:           Title:        
    ,    a                       By:           Name:           Title:        

Exhibit D-15



--------------------------------------------------------------------------------



 



EXHIBIT E
FORM OF REQUEST FOR BORROWING
     Reference is made to that certain Credit Agreement dated as of March 9,
2010 (as from time to time amended, supplemented or otherwise modified, the
“Agreement”) by and among DENBURY RESOURCES INC. (“Borrower”), JPMORGAN CHASE
BANK, N.A., as Administrative Agent, certain other Agents party thereto, and
certain Banks as named and defined therein. Terms which are defined in the
Agreement and which are used but not defined herein are used herein with the
meanings given them in the Agreement. Pursuant to the terms of the Agreement,
Borrower hereby requests a Borrowing in the amount of $____________ to be
advanced on ____________, _____.
     Borrower requests that the Borrowing to be made hereunder shall be [a Base
Rate Borrowing] [a Eurodollar Borrowing], shall be in the aggregate amount set
forth below, and shall have the Interest Period(s) set forth below:

                  Type of Borrowing   Aggregate Amount     Interest Period  
 
               
 
           
 
               
 
           
 
               
 
           

     Borrower and the Authorized Officer of Borrower signing this instrument
hereby certify that:
          (a) Such officer is the duly elected, qualified and acting officer of
Borrower as indicated below such officers signature hereto.
          (b) The representations and warranties of Borrower and each other
Credit Party set forth in the Agreement and the Loan Papers delivered to
Administrative Agent and Banks are true and correct on and as of the date
hereof, with the same effect as though such representations and warranties had
been made on and as of the date hereof or, if such representations and
warranties are expressly limited to particular dates, as of such particular
dates. No Material Adverse Change has occurred with respect to any Credit Party
since the date of the last financial reports delivered to Banks pursuant to
Section 8.1 of the Agreement.
          (c) There does not exist on the date hereof, any condition or event
which constitutes a Default or Event of Default, nor will any such Default or
Event of Default exist upon Borrower’s receipt and application of the proceeds
requested hereby. Borrower will use the proceeds hereby requested in compliance
with the applicable provisions of the Agreement.
          (d) After giving effect to the Borrowing requested hereby, the
Outstanding Credit will not be in excess of the lesser of (i) the Borrowing Base
then in effect, or (ii) the Maximum Aggregate Commitment Amount then in effect.

Exhibit E-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this instrument is executed as of _______________,
_____.

            DENBURY RESOURCES INC.,
a Delaware corporation
      By:           Mark C. Allen,        Chief Financial Officer     

Exhibit E-2



--------------------------------------------------------------------------------



 



EXHIBIT F
FORM OF REQUEST FOR LETTER OF CREDIT
     Reference is made to that certain Credit Agreement dated as of March 9,
2010 (as from time to time amended, supplemented or otherwise modified, the
“Agreement”), by and among DENBURY RESOURCES INC. (“Borrower”), JPMORGAN CHASE
BANK, as Administrative Agent, certain other Agents party thereto, and certain
Banks as named and defined therein. Terms which are defined in the Agreement and
which are used but not defined herein are used herein with the meanings given
them in the Agreement.
     Pursuant to the terms of the Agreement, Borrower hereby requests JPMorgan
Chase Bank, N.A., as Administrative Agent (“Issuer”), to
[issue/amend/renew/extend] a Letter of Credit for the account of [Borrower], as
follows:

         
Type of Commitment:
       
Requested Amount
  $    
 
       
Requested Date of [Issuance]
       
 
       
Requested Expiration Date
       
 
       
Summary of Terms
       
 
       
(provide a brief description of conditions under which the drafts under such
Letter of Credit are to be available)
       
Beneficiary (Name/Address)
       
 
       

     Such Letter of Credit is more particularly described in the Letter of
Credit Application and Agreement of Issuer which is attached hereto.
     Borrower and the Authorized Officer of Borrower signing this instrument
hereby certify that:
          (a) Such officer is the duly elected, qualified and acting officer of
Borrower as indicated below such officer’s signature hereto.
          (b) The representations and warranties of Borrower and each Credit
Party set forth in the Agreement and the other Loan Papers delivered to
Administrative Agent and Banks are true and correct on and as of the date
hereof, with the same effect as though such representations and warranties had
been made on and as of the date hereof, or if such representations and
warranties are expressly limited to particular dates, as of such particular
dates. No Material Adverse Change has occurred with respect to a Credit Party
since the date of the last financial reports delivered to Banks pursuant to
Section 8.1 of the Agreement.
          (c) There does not exist on the date hereof any condition or event
which constitutes a Default or Event of Default, nor will any such Default or
Event of Default exist upon the [issuance/amendment/renewal/extension] of the
Letter of Credit requested hereby. Borrower will use the Letter of Credit solely
for purposes permitted by the Agreement.

Exhibit F-1



--------------------------------------------------------------------------------



 



          (d) After the issuance of the Letter of Credit requested hereby, the
Outstanding Credit will not be in excess of the lesser of (i) the Borrowing Base
then in effect, or (ii) the Maximum Aggregate Commitment Amount then in effect.
     IN WITNESS WHEREOF, this instrument is executed as of                     ,
          .

            DENBURY RESOURCES INC.,
a Delaware corporation
      By:           Mark C. Allen,        Chief Financial Officer   

Exhibit F-2



--------------------------------------------------------------------------------



 



         

EXHIBIT G
FORM OF NOTICE OF CONTINUATION OR CONVERSION
     Reference is made to that certain Credit Agreement dated as of March 9 2010
(as from time to time amended, supplemented or otherwise modified, the
“Agreement”), by and among DENBURY RESOURCES INC. (“Borrower”), JPMORGAN CHASE
BANK, N.A., as Administrative Agent, certain other Agents party thereto, and
certain Banks as named and defined therein. Terms which are defined in the
Agreement and which are used but not defined herein are used herein with the
meanings given them in the Agreement.

  o   Reference is hereby made to the existing Eurodollar Loan outstanding under
the Agreement in the amount of $                     which is subject to an
Interest Period expiring on                     ,      . Borrower hereby
requests that on the expiration of such Interest Period the portion of the
principal of such Eurodollar Loan which is subject to such Interest Period be
made the subject of o a Base Rate Loan or o a Eurodollar Loan having an Interest
Period of                      (               ) months.     o    Borrower
hereby requests that on                     ,           , a portion of the
principal of the Base Rate Loan in the amount of $                     be made
the subject of a Eurodollar Loan having an Interest Period of
                     (          ) months.

     Borrower and the Authorized Officer of Borrower signing this instrument
hereby certify that:
          (a) Such officer is the duly elected, qualified and acting officer of
Borrower as indicated below such officer’s signature hereto;
          (b) There does not exist on the date hereof any condition or event
which constitutes a Default or Event of Default; and
          (c) The representations and warranties of Borrower and each Credit
Party set forth in the Agreement and the Loan Papers delivered to Administrative
Agent and each Bank are true and correct on and as of the date hereof, with the
same effect as though such representations and warranties had been made on and
as of the date hereof or, if such representations and warranties are expressly
limited to particular dates, as of such particular dates.

Exhibit G-1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this instrument is executed as of                     ,
          .

            DENBURY RESOURCES INC.,
a Delaware corporation
      By:           Mark C. Allen,        Chief Financial Officer   

Exhibit G-2



--------------------------------------------------------------------------------



 



         

EXHIBIT H
FORM OF CERTIFICATE OF OWNERSHIP INTERESTS
     THIS CERTIFICATE OF OWNERSHIP INTERESTS (this “Certificate”) is executed
and delivered pursuant to that certain Credit Agreement dated as of March 9,
2010 (as amended, supplemented or otherwise modified from time to time, the
“Agreement”), by and among DENBURY RESOURCES INC. (“Borrower”), JPMORGAN CHASE
BANK, N.A., as Administrative Agent, certain other Agents party thereto, and
certain Banks as named and defined therein. Unless otherwise defined herein, all
capitalized terms shall have the meanings given such terms in the Agreement.
     In order to induce Banks to extend credit to Borrower under the Agreement,
[insert applicable Credit Party] (“[Credit Party]”) hereby represents and
warrants to Administrative Agent and each Bank that (a) with the exception of
Immaterial Title Deficiencies and Permitted Encumbrances, [Credit Party] has
good and defensible title to all Mineral Interests described in the Initial
Reserve Report as of the date hereof (the “Initial Borrowing Base Properties”),
and with the exception of Immaterial Title Deficiencies, all such Mineral
Interests are valid, subsisting, and in full force and effect and all rentals,
royalties, and other amounts due and payable in respect thereof have been duly
paid, (b) without regard to any consent or non-consent provisions of any joint
operating agreement covering any of [Credit Party’s] Proved Mineral Interests,
and with the exception of Immaterial Title Deficiencies, [Credit Party’s] share
of (i) the costs for each of the Initial Borrowing Base Properties is not
greater than the decimal fraction set forth in the Initial Reserve Report,
before and after payout, as the case may be, and described therein by the
respective designations “working interests,” “WI,” “gross working interest,”
“GWI,” or similar terms, and (ii) production from, allocated to, or attributed
to each of such Initial Borrowing Base Properties is not less than the decimal
fraction set forth in the Initial Reserve Report, before and after payout, as
the case may be, and described therein by the designations “net revenue
interest,” “NRI,” or similar terms, (c) except in the case of wells which, in
the aggregate, represent less than five percent (5%) of production from the
Proved Producing Mineral Interests described in the Initial Reserve Report, each
well drilled in respect of each of the Initial Borrowing Base Properties
described in the Existing Reserve Report (A) is capable of, and is presently,
producing Hydrocarbons in commercially profitable quantities, [Credit Party] is
currently receiving payments for its share of production, with no funds in
respect of any thereof being presently held in suspense, other than any such
funds being held in suspense pending delivery of appropriate division orders,
and (B) has been drilled, bottomed, completed and operated in compliance with
all applicable Laws and no such well which is currently producing Hydrocarbons
is subject to any penalty in production by reason of such well having produced
in excess of its allowable production, (d) except for such acts or failures to
act as could not be reasonably expected to have a Material Adverse Effect, the
Mineral Interests (and properties unitized therewith) of [Credit Party] have
been maintained, operated and developed in a good and workmanlike manner and in
conformity with the provisions of all leases, subleases or other contracts
comprising or forming a part of the Mineral Interests of [Credit Party], and
(e) specifically in connection with the foregoing clause (d) of this
Certificate, except for those as could not be reasonably expected to have a
Material Adverse Effect, (i) no Mineral Interest of [Credit Party] is subject to
having allowable production reduced below the full and regular

Exhibit H-1



--------------------------------------------------------------------------------



 



allowable (including the maximum permissible tolerance) because of any
overproduction (whether or not the same was permissible at the time) and
(ii) none of the wells comprising a part of the Mineral Interests (or properties
unitized therewith) of [Credit Party] is deviated from the vertical more than
the maximum permitted by Laws, and such wells are, in fact, bottomed under and
are producing from, and the well bores are wholly within, the Mineral Interests
(or in the case of wells located on properties unitized therewith, such unitized
properties) of [Credit Party]. All pipelines, wells, gas processing plants,
platforms and other material improvements, fixtures and equipment owned in whole
or in part by [Credit Party] that are necessary to conduct normal operations are
being maintained in a state adequate to conduct normal operations, and with
respect to such of the foregoing which are operated by [Credit Party], in a
manner consistent with [Credit Party’s] past practices (other than those the
failure of which to maintain in accordance therewith could not reasonably be
expected to have a Material Adverse Effect).
     [Credit Party] acknowledges and agrees that each Bank is relying on this
Certificate and the representations and warranties herein contained in extending
credit under the Agreement, and but for [Credit Party’s] execution and delivery
of this Certificate, Banks would not extend credit under the Agreement.

Exhibit H-2



--------------------------------------------------------------------------------



 



     Executed as of the                      day of                , 2010.
[Applicable Credit Party]

Exhibit H-3



--------------------------------------------------------------------------------



 



EXHIBIT I
FORM OF CERTIFICATE OF PRINCIPAL EXECUTIVE AND FINANCIAL OFFICER
     The undersigned, as the principal executive and as the financial officer of
Denbury Resources Inc., a Delaware corporation (“Borrower”), hereby (a) deliver
this Certificate pursuant to Section 8.1(c) of that certain Credit Agreement
dated as of March 9, 2010 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among Borrower, JPMorgan Chase
Bank, N.A., as Administrative Agent, certain other Agents party thereto, and the
financial institutions listed on Schedule 1.1 thereto, as Banks (“Banks”), and
(b) certify to Banks, with the knowledge and intent that Banks may, without any
independent investigation, rely fully on the matters herein in connection with
the Credit Agreement, as follows:
     1. Attached hereto as Schedule I are the financial statements (including
any footnotes contained therein) of, among others, Borrower and its Restricted
Subsidiaries as of and for the Fiscal o Year o Quarter (check one) ended
                    ,           .
     2. Such financial statements (including any footnotes contained therein)
are true and correct, have been prepared on a consistent basis in accordance
with GAAP (except as otherwise noted therein) and fairly present in all material
respects the financial condition of, among others Borrower and its Restricted
Subsidiaries as of the date indicated therein and the results of operations for
the respective periods indicated therein.
     3. Attached hereto as Schedule II are detailed calculations used by
Borrower to establish that Borrower was in compliance with the requirements of
Article X of the Credit Agreement on the date of the financial statements
attached as Schedule I hereto.
     4. [Placeholder for description of any material changes in GAAP or the
application thereof not set forth in the financial statements delivered
herewith]
     5. Unless otherwise disclosed on Schedule III attached hereto and
incorporated herein by reference for all purposes, neither a Default nor an
Event of Default has occurred which is in existence on the date hereof;
provided, that, for any Default or Event of Default disclosed on Schedule III
attached hereto, Borrower is taking or proposes to take the action to cure such
Default or Event of Default set forth on Schedule III.
     6. On the date hereof (a) (check one) o there is no Material Gas Imbalance
or o the amount of the net gas imbalances under Gas Balancing Agreements to
which Borrower and/or any other Credit Party is a party or by which any Mineral
Interests owned by any Credit Party are bound is
                                        , and (b) the aggregate amount of all
Advance Payments received under Advance Payment Contracts to which any Credit
Party is a party or by which any Mineral Interests owned by any Credit Party are
bound which have not been satisfied by delivery of production, if any, is
                                        .
     7. Attached hereto as Schedule IV is a summary of all Hedge Transactions to
which any Credit Party is a party as of the date hereof, including, without
limitation, the material terms

Exhibit I-1



--------------------------------------------------------------------------------



 



of each such Hedge Transaction (including the type, term, effective date,
termination date and notional amounts or volumes) and the counterparty thereto.
[Borrower has previously delivered to Administrative Agent a true and correct
copy of each Hedge Agreement evidencing such Hedge Transactions, and such Hedge
Agreements have not been amended or modified in any respect and represent the
valid, binding and enforceable obligations of any Credit Party a party thereto].
     8. Unless otherwise described on Schedule V attached hereto and
incorporated herein by reference for all purposes, the representations and
warranties of Borrower and each other Credit Party set forth in the Credit
Agreement and the other Loan Papers are true and correct on and as of the date
hereof, with the same effect as though such representations and warranties had
been made on and as of the date hereof, or if such representations and
warranties are expressly limited to particular dates, as of such particular
dates.
     9. [add representation(s) and certification(s) required by the terms and
provisions of the Sarbanes-Oxley Act of 2002, as amended].
     10. On the date hereof, Borrower and the other Credit Parties are in
compliance with Section 8.4(c) of the Credit Agreement.
     Unless otherwise defined herein, all capitalized terms used herein shall
have the meaning given such terms in the Credit Agreement.
     IN WITNESS WHEREOF, the undersigned have duly executed this Certificate of
Principal Executive and Financial Officer as of                     ,
          .

            DENBURY RESOURCES INC.,
a Delaware corporation
      By:           Phil Rykhoek,        Chief Executive Officer             
By:           Mark C. Allen        Chief Financial Officer   

Exhibit I-2



--------------------------------------------------------------------------------



 



         

Schedule I
Financial Statements
(to be attached)

Schedule I-1



--------------------------------------------------------------------------------



 



Schedule II
Compliance Calculations
(to be attached)

Schedule II-1



--------------------------------------------------------------------------------



 



Schedule III
Defaults/Remedial Action
(to be attached)

Schedule III-1



--------------------------------------------------------------------------------



 



Schedule IV
Summary of Hedge Transactions/Hedge Agreements
(to be attached)

Schedule IV-1



--------------------------------------------------------------------------------



 



Schedule V
Qualifications to Representations and Warranties
(to be attached)

Schedule V-1



--------------------------------------------------------------------------------



 



EXHIBIT J
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
     Reference is made to that certain Credit Agreement dated as of March 9,
2010 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”) among DENBURY RESOURCES INC. (“Borrower”), JPMORGAN CHASE
BANK, N.A., as Administrative Agent (“Administrative Agent”), certain other
Agents party thereto, and the financial institutions listed on Schedule 1.1
thereto, as Banks (“Banks”). Terms defined in the Credit Agreement are used
herein with the same meaning.
     The “Assignor” and the “Assignee” referred to on Schedule I agree as
follows:
     1. Assignor hereby sells and assigns to Assignee, without recourse and
without representation or warranty except as expressly set forth herein, and
Assignee hereby purchases and assumes from Assignor, an interest in and to
Assignor’s rights and obligations under the Credit Agreement and the other Loan
Papers as of the date hereof equal to the percentage interest specified on
Schedule I of all outstanding rights and obligations under the Credit Agreement
and the other Loan Papers. After giving effect to such sale and assignment,
Assignee’s Commitment, Assignee’s Commitment Percentage and the principal amount
of the Revolving Loan owing to Assignee will be as set forth on Schedule I.
     2. Assignor (i) represents and warrants that it is the legal and beneficial
owner of the interest being assigned by it hereunder and that such interest is
free and clear of any adverse claim; (ii) makes no representation or warranty
and assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with the Loan Papers or the execution,
legality, validity, enforceability, genuineness, sufficiency or value of the
Loan Papers or any other instrument or document furnished pursuant thereto;
(iii) makes no representation or warranty and assumes no responsibility with
respect to the financial condition of Borrower or the performance or observance
by Borrower of any of its obligations under the Loan Papers or any other
instrument or document furnished pursuant thereto; and (iv) attaches the Note
held by Assignor and requests that Administrative Agent exchange such Note for
new Notes payable to the order of Assignee in an amount equal to the Commitment
assumed by Assignee pursuant hereto and to Assignor in an amount equal to the
Commitment retained by Assignor, if any, as specified on Schedule I.
     3. Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 8.1 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon any Agent, Assignor or any other Bank and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iii) confirms that it is eligible to receive the assignments referred to herein
under Section 14.9(c) of the Credit Agreement; (iv) appoints and authorizes each
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to each such Agent by the
terms

Exhibit J-1



--------------------------------------------------------------------------------



 



thereof, together with such powers and discretion as are reasonably incidental
thereto; (v) agrees that it will perform in accordance with their terms all of
the obligations that by the terms of the Credit Agreement are required to be
performed by it as a Bank; and (vi) attaches any U.S. Internal Revenue Service
or other forms required under Section 13.6 of the Credit Agreement.
     4. Following the execution of this Assignment and Acceptance, it will be
delivered to Administrative Agent for acceptance and recording by Administrative
Agent. The effective date for this Assignment and Acceptance (the “Effective
Date”) shall be the date of acceptance hereof by Administrative Agent specified
on Schedule I.
     5. Upon such acceptance and recording by Administrative Agent, as of the
Effective Date, (i) Assignee shall be a party to the Credit Agreement and, to
the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Bank thereunder, and (ii) Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
     6. Upon such acceptance and recording by Administrative Agent, from and
after the Effective Date, Administrative Agent shall make all payments under the
Credit Agreement and the Notes in respect of the interest assigned hereby
(including, without limitation, all payments of principal, interest and
commitment fees with respect thereto) to Assignee. Assignor and Assignee shall
make all appropriate adjustments in payments under the Credit Agreement and the
Notes for periods prior to the Effective Date directly between themselves.
     7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York.
     8. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule I to this Assignment and Acceptance by telecopier or
other electronic method (e.g., pdf) shall be effective as delivery of a manually
executed counterpart of this Assignment and Acceptance.
     IN WITNESS WHEREOF, Assignor and Assignee have caused Schedule I to this
Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.

Exhibit J-2



--------------------------------------------------------------------------------



 



Schedule I
to
ASSIGNMENT AND ACCEPTANCE

                 
Percentage interest assigned:
      %        
 
               
Assignee’s Commitment:
  $          
 
               
Assignee’s Commitment Percentage:
      %        
 
               
Aggregate outstanding principal amount of Revolving Loan assigned:
  $          
 
               
Principal amount of Note payable to Assignee:
  $            
 
               
Principal amount of Note payable to Assignor:
  $            
 
               
Effective Date (Administrative Agent to determine and complete):
  * _______________, _____        

 

*   This date should be no earlier than five Domestic Business Days after the
delivery of this Assignment and Acceptance to Administrative Agent unless an
earlier date is agreed to by Assignor, Assignee, Administrative Agent and
Borrower.

Schedule I-3



--------------------------------------------------------------------------------



 



            [NAME OF ASSIGNOR], as Assignor
      By:           Title:        Dated:        [NAME OF ASSIGNEE], as Assignee
      By:           Title:                Domestic Lending Office:

Eurodollar Lending Office:
                       

              Accepted and Approved this            day of                     ,
              
 
            JPMORGAN CHASE BANK, N.A., as Administrative Agent, Letter of Credit
Issuer and Bond Purchaser    
 
           
By:
                     
 
  Name:        
 
           
 
  Title:        
 
           

Signature Page

 



--------------------------------------------------------------------------------



 



          Approved this            day of                     ,               
 
        DENBURY RESOURCES INC. (Applicable only if no Default has occurred and
is continuing)    
 
       
By:
       
 
       
 
  Mark C. Allen,    
 
  Chief Financial Officer    

Signature Page

 